Exhibit 10.24
(CIT LOGO) [b83537cit.gif]
Master Equipment Lease Agreement
Dated June 1, 2007

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   CIT TECHNOLOGIES CORPORATION
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

1. Lease. Lessor leases to Lessee the equipment (‘Equipment’) described in an
executed schedule (‘Schedule’) incorporating this Master Equipment Lease
Agreement (‘Agreement’). Lessor also finances for Lessee the costs of those
software, services, and other nonhardware items described in this Lease and
included in the Lessor’s Basis (‘Soft Cost Items’). Such lease shall be
comprised of the Schedule and this Agreement, as applicable thereto, and such
documents are collectively referred to as this ‘Lease.’ Each Schedule is an
agreement separate and distinct from this Agreement and any other Schedule.
Capitalized terms used in this Agreement are defined in this Agreement or in the
Schedule. The Schedule governs to the extent of inconsistencies with this
Agreement.
2. Purchase and Delivery of Equipment. Lessee is responsible for delivery and
installation of the Equipment at the Equipment Location. Lessor will purchase
the Equipment from, and pay for Soft Cost Items to, the seller thereof
(‘Seller’), and lease the Equipment to Lessee, only if: no Event of Default, or
event that with notice or the lapse of time or both would constitute an Event of
Default, is continuing; and on or before the Outside Acceptance Date or, if no
Outside Acceptance Date is specified in this Lease, one month from the date of
the Schedule, Lessor receives the Acceptance Certificate executed by Lessee and
this Lease executed by the parties, and such other documents or assurances as
Lessor may reasonably request.
3. Acceptance. On the day Lessee accepts the Equipment and is prepared for
Lessor to pay for the Soft Cost Items (‘Acceptance Date’), or promptly
thereafter, Lessee will execute a certificate of acceptance acceptable to Lessor
(‘Acceptance Certificate’). By executing the Acceptance Certificate, in addition
to its provisions, Lessee represents and warrants that: Lessee has selected the
Equipment, Soft Cost Items, and Seller; Lessee has been informed by Lessor or
otherwise knows of the Seller’s identity; and Lessee has irrevocably accepted
the Equipment and authorized Lessor to pay for the Soft Cost Items.
4. Term. The initial term of the lease of an item of Equipment and financing of
a Soft Cost Item (‘Initial Term’) begins on the item’s Acceptance Date and
continues through the Base Term Commencement Date and then for the Base Term.
Any renewal term (‘Renewal Term’) begins at the end of, as applicable, the
Initial Term or any preceding Renewal Term (the Initial Term and all Renewal
Terms currently in effect, previously in effect, or which are to come into
effect as provided in this Lease or by other written agreement of the parties,
collectively, ‘Term’).
5. Rental Payments. Regardless of whether Lessee receives invoices or notices
that any Rental Payments are due, Lessee will pay the Rental Payments, plus all
applicable Taxes, for the Term, at such address as Lessor may specify in writing
(including in any invoice), on the Due Dates. Lessor will invoice Lessee for
Rental Payments, but the sole remedy for any failure to invoice shall be that no
late interest shall accrue under Section 25 on any Rental Payment until payment
has been demanded in writing (including in any invoice) for at least 30 days.
This Lease is a net lease and is noncancelable during its Term (except as
expressly provided in this Lease). During the Term, Lessee’s obligation to pay
Rental Payments and other amounts under this Lease shall be, except to the
limited extent provided for in Section 23, absolute and unconditional and not
subject to abatement, reduction, offset, recoupment, crossclaim, counterclaim,
or any other defense whatsoever, arising under this Lease or otherwise, or
against Lessor, Assignee, Seller, the Equipment’s manufacturer (‘Manufacturer’),
or any other person. However, the foregoing does not limit Lessee’s enforcement
of rights against Lessor in a separate action at law.
6. Lessee’s End of Term Options. At the end of the Term, Lessee has the right,
but not the obligation, to exercise one of these options, but only if Lessee
gives irrevocable notice to Lessor unequivocally electing one of these options
(‘Exercise Notice’) and the Exercise Notice is received by Lessor at least
90 days before the end of the Term:

(a)   Purchase Option. If no Event of Default is continuing at the time Lessor
receives the Exercise Notice or at the end of the Term, Lessee may purchase all
of the Equipment in which case: Lessee will, on the last day of the Term, pay
Lessor the Fair Market Value of the Equipment determined as of the date of the
Exercise Notice, and all applicable Taxes; Lessee will make all other payments
required during the remainder of the Term; and, at the end of the Term, this
Lease will terminate and Lessee will be entitled to Lessor’s interest in the
Equipment.   (b)   Renewal Option. If no Event of Default is continuing at the
time Lessor receives the Exercise Notice or at the end of the Term and Lessor
determines that no material adverse change in Lessee’s business or financial
condition has occurred since the Acceptance Date, Lessee may renew the Term for
a Renewal Term of 6 months or more as specified in the Exercise Notice in which
case: the Rental Payment will be the Fair Market Value of all of the Equipment
for the Renewal Term; the parties will enter into a Lease supplement confirming
the applicable Rental Payment and Renewal Term; and all other provisions of this
Lease will continue to apply (but the failure of the parties to enter into such
a supplement will not condition or affect Lessee’s obligations during the
Renewal Term).   (c)   Return Option. Lessee may return all of the Equipment, in
which case Lessee will return the Equipment to Lessor in accordance with
Section 16 within 10 days of the last day of the Term.

If one of the foregoing options is not exercised, the Term will automatically
extend for successive 3-month Renewal Terms in which case Lessee will continue
to pay Lessor rent at the rate of the periodic Rental Payment previously in
effect (or, if the Rental Payments for the Base Term or Renewal Term previously
in effect were not constant for all whole Rental Periods, at the rate of the sum
of such Rental Payments divided by the number of Rental Periods) (the
‘Previously Effective Rental Rate’); and all other provisions of this Lease will
continue to apply. Lessor may terminate any such automatic Renewal Term upon at
least 10 days’ notice in which case the Term will terminate on the date
specified in such notice, and Lessee will return the Equipment to Lessor in
accordance with Section 16 within 10 days of that date. Lessee’s purchase,
renewal, and return options and the automatic renewal provisions provided for in
this section apply at the end of the Initial Term and all optional or automatic
Renewal Terms. If Lessee fails to comply with the terms of any of the foregoing
options elected by it, Lessor may in its absolute discretion elect to terminate
the Exercise Notice in which case the automatic renewal provision set forth
above will apply as if no Exercise Notice were given, or Lessor may proceed as
otherwise permitted by this Lease, including exercising the remedies provided
for in this Lease or at law. The foregoing applies following the noncompliance
with any of the foregoing options notwithstanding the execution or entry into of
any Lease supplement, bill of sale, purchase agreement, confirmation, or other
documentation memorializing and/or confirming the exercise of the option or the
terms of the exercise.
7. Taxes. Lessee will pay Lessor (or pay directly to the applicable taxing
authority if instructed in writing by Lessor) all taxes, fees, and assessments
that may be imposed by any governmental entity or taxing authority on the Rental
Payments or the Equipment or Soft Cost Items, or their purchase (by Lessee or
Lessor), ownership, delivery, return, possession, operation, sale (by Lessor to
Lessee), or rental, whether imposed on Lessor or Lessee or any of their
affiliates or the Equipment, any Soft Cost Item, this Agreement, the Schedule,
or any related instrument (‘Taxes’). Taxes include all license and registration
fees, environmental fees, and all sales, use, personal property, and other taxes

Page 1 of 5



--------------------------------------------------------------------------------



 



and governmental charges, together with any penalties, fines and interest
thereon (except to the extent resulting from Lessor’s negligence or willful
misconduct), that may be imposed during the Term or Possession Period (as
defined in Section 10) or after the Term or Possession Period and relating to
events or conditions occurring or existing during the Term or Possession Period.
Lessee will not be liable for: Taxes imposed on or measured by Lessor’s net
income or tax preference items; state business activity taxes in lieu of a net
income tax (e.g., Michigan Single Business Tax or Washington Business &
Occupation Tax); or Lessor’s corporate franchise or net worth taxes. If Lessee
is required by law or administrative practice to make any report or return with
respect to Taxes, Lessee will promptly give Lessor notice and cooperate with
Lessor to ensure that such action is properly made and Lessor’s interests
accurately reflected. Lessor has no obligation to contest or preserve any right
to contest Taxes. However, Lessee may contest Taxes in its own name and at its
own expense so long as, in Lessor’s opinion, the contest will not result in an
encumbrance on any Equipment or otherwise jeopardize Lessor’s rights or
interests in any Equipment.
8. Covenants. Lessee will during the Term: (a) maintain the Equipment in good
working order and condition, in accordance with the Manufacturer’s recommended
engineering and maintenance standards, and, except for personal computers, at
the Manufacturer’s current or minimum engineering change levels; (b) use the
Equipment only in connection with its business operations and for the purposes
for which it was designed and in compliance with all applicable Manufacturer
operating standards; (c) Lessee may remove the Equipment from the Equipment
Location only to another of its business locations within the continental United
States and only if it notifies Lessor of the removal within 30 days thereafter
(however mobile computers such as laptops may be temporarily removed from the
Equipment Location without complying with the foregoing if they remain domiciled
at the Equipment Location); (d) affix to the Equipment any labels Lessor may
supply stating the Equipment is owned by Lessor; (e) except for personal
computers, keep in effect a prime-shift maintenance contract for the Equipment,
if generally available, with the Manufacturer or another party acceptable to
Lessor; (f) make all alterations or additions to the Equipment that may be
required (or supplied at no cost or under a maintenance agreement) by the
Manufacturer or other maintenance provider or which are otherwise legally
required; (g) make no other alterations or additions to the Equipment except
additions that: do not impair the value or performance of the Equipment, are
readily removable without damage to the Equipment, and do not result in an
encumbrance on the Equipment; (h) comply with all laws and regulations
applicable to or affecting this Lease, the Equipment, or Lessee, including
maintaining all required insurance and obtaining all governmental permissions
necessary for it to so comply or that may be required of Lessor in so complying,
and including occupational safety and employment laws and laws relating to
hazardous materials and the environment; (i) furnish Lessor with its certified
or audited financial statements (at any time that its current financial
statements are not readily available on the internet through a free governmental
website), and Lessee represents and warrants that all such financial statements
or other financial information will be prepared in accordance with generally
accepted accounting principles and accurately present Lessee’s financial
position as of the dates given; (j) furnish Lessor with resolutions,
certifications of the names, titles, signatures, and authority of those persons
executing Lease documents on behalf of Lessee, and such other information and
documents as Lessor may reasonably request; (k) not permit the Equipment to
become an accession, a fixture, or real property; (1) upon reasonable prior
notice permit Lessor to inspect the Equipment and Lessee’s applicable
maintenance agreements and records at any reasonable time (subject to Lessee’s
usual, reasonable security procedures); (m) promptly notify Lessor of: any
change in Lessee’s name; and any change in the location of Lessee’s chief
executive office; and (n) ensure that neither Lessee nor its successors or
assigns is a tax-exempt entity (as described in the Internal Revenue Code) at
any time during the Term or the five years preceding the Term.
9. Title to Equipment. The Equipment will remain the personal property of Lessor
even if physically attached to real property. Lessee will keep the Equipment
free of encumbrances (other than this Lease or encumbrances created by Lessor or
Assignee). Before the Acceptance Date if requested by Lessor, and from time to
time within 30 days of any request by Lessor, Lessee will provide a written
waiver of any claim to the Equipment by any person having an interest in the
real property where the Equipment is located. Lessee has no right or interest in
the Equipment except that set forth in this Lease.
10. Risk of Loss. From delivery of the Equipment to a carrier for shipment to
Lessee until the Equipment is returned to and received by Lessor (‘Possession
Period’), Lessee bears the entire risk of whole or partial loss, theft,
destruction or damage to the Equipment from any cause whatsoever, or requisition
of the Equipment by any governmental entity, or the taking of the Equipment by
eminent domain or otherwise (collectively, ‘Loss’). Lessee will give Lessor
notice within 10 days of any Loss (‘Loss Notice’). Except as provided in this
section, no Loss will condition, reduce, or relieve Lessee’s Lease obligations,
including its obligation to pay Rental Payments in full. If any Equipment is
damaged but can be economically repaired, Lessee will immediately place the
Equipment in good working order and condition. Upon the occurrence of any other
kind of Loss, or if Lessee does not place the Equipment in good working order
and condition within 30 days of any economically repairable damage, Lessee will
upon Lessor’s demand pay Lessor the Casualty Value (as defined in Section 19),
calculated by Lessor as of the date of Loss; upon Lessor’s receipt of the
Casualty Value, plus all other amounts that are or become due under this Lease,
this Lease will terminate and Lessee will be entitled to Lessor’s interest in
the Equipment.
11. Insurance. Lessee will at its expense during the Possession Period maintain:
(a) insurance against the loss, theft, or damage to the Equipment for its full
replacement value, naming Lessor as loss payee; and (b) public liability and
third party property damage insurance in the amount of $1,000,000 or such other
amount as may be requested by Lessor, naming Lessor as an additional insured.
Such insurance shall be reasonably satisfactory to Lessor; shall contain the
insurer’s agreement to give Lessor 30 days’ written notice before any
cancellation or material change; shall be payable to Lessor regardless of any
act, omission or breach by Lessee; and shall provide for commercially reasonable
deductibles satisfactory to Lessor. Lessee will provide Lessor with certificates
of such insurance effective for the entire Term. Any insurance proceeds of such
insurance received by Lessor or Assignee in respect of events with respect to
which Lessee has concurrent Lease obligations (including obligations under
Sections 10 or 15) will be applied by Lessor to those obligations.
12. Assignment of Warranties. Lessee is entitled under the Uniform Commercial
Code—Leases (Article 2A) to the promises and warranties provided to Lessor by
Seller or any third party in connection with the Equipment. Lessor assigns to
Lessee, during the Term, so long as no Event of Default is continuing, any
assignable representations, warranties, and promises made by Seller or
Manufacturer or any other third party in connection with the Equipment, but any
claims arising therefrom may only be pursued by Lessee in its own name. Lessor
will reasonably cooperate with Lessee, at Lessee’s request and expense, in
pursuing any such claims and obtaining for Lessee the benefit of all such
rights. Lessee may communicate with Seller or any third party and receive an
accurate and complete statement of those promises and warranties, including any
disclaimers and limitations thereon or on any remedies.
13. Disclaimers and Limitations. As to Lessor, Lessee leases the Equipment and
finances the Soft Cost Items As-Is, Where-Is, and on a nonrecourse basis.
Whenever Lessee is entitled to Lessor’s interest in any Equipment, Lessor will
assign such Equipment As-Is, Where-Is, except that Lessor will warrant the
absence of any encumbrances by, through, or under Lessor. Lessor disclaims any
other representation or warranty, including with respect to the design,
compliance with specifications, durability, quality, operation, or condition of
the Equipment or Soft Cost Items, title, the merchantability of the Equipment or
Soft Cost Items, the fitness of the Equipment or Soft Cost Items for particular
purposes, status of this Lease for tax or accounting classification purposes, or
issues regarding patent, trademark, or copyright infringement or the like.
Lessor will not be considered to have made any statement, representation,
warranty, or promise made by Seller, and neither Seller nor Lessor shall be
considered to be an agent of the other. Lessor will have no liability to Lessee,
or its customers, or any other persons, for damages or specific performance
arising out of this Lease or concerning any Equipment or Soft Cost Items,
including direct, indirect, special, or consequential damages, or damages based
on strict or absolute tort liability. However, Lessor shall remain liable to
Lessee, in a separate

Page 2 of 5



--------------------------------------------------------------------------------



 



action at law, for direct damages resulting from Lessor’s negligence, willful
misconduct, or breach of Lease. This Lease is intended to be a finance lease as
defined in the Uniform Commercial Code—Leases (Article 2A) and to be governed
solely by its terms. This Lease, the parties’ performance of this Lease, and
their other actions relating to this Lease are to be considered so as to give
the fullest possible effect to such intent. To the extent permitted by law,
Lessee and Lessor agree that this Lease shall be treated as a finance lease.
This section does not affect Lessee’s rights against persons other than Lessor,
including Seller and Manufacturer.
14. Lessee Warranties. Lessee represents and warrants, each time it executes a
Schedule or Acceptance Certificate, that: (a) Lessee is duly organized and in
good standing under applicable law in the jurisdictions of its organization and
domicile and in which Equipment may be located with full power and authority to
enter into this Lease; (b) this Lease is enforceable against Lessee in
accordance with its terms, subject to laws of general application affecting
creditors’ rights generally, and does not breach or create a default under any
instrument or agreement binding on Lessee; (c) no proceedings exist before any
court or administrative agency that would have a material adverse effect on
Lessee, this Lease, or the Equipment, nor has Lessee been threatened, in
writing, with any such proceedings; (d) the financial statements and other
financial information made available by Lessee have been prepared in accordance
with generally accepted accounting principles and accurately present Lessee’s
financial position as of the dates given; and (e) Lessee’s chief executive
office is located at its address specified in this Lease.
15. Indemnity. Lessee will indemnify Lessor against and hold Lessor harmless
from all liabilities, damages, Taxes, losses (including losses of tax benefits),
penalties, expenses (including legal fees and disbursements and costs), claims,
actions, and suits, whether based on a theory of strict liability or statutory
or regulatory liability of Lessor or otherwise (collectively, ‘Claims’),
directly or indirectly relating to the operation, selection, manufacture,
purchase (by Lessee or Lessor), ownership (for strict liability in tort or for
statutory or regulatory liability), leasing, possession, maintenance, delivery,
return, or sale (by Lessor to Lessee) of the Equipment, or the selection,
licensing, provision, return or relinquishment, obtaining, use, creation, or
ownership of Soft Cost Items, including Claims relating to: (a) the condition of
any Equipment arising or existing during the Possession Period, including
undiscoverable defects; (b) infringement by Lessee or the Equipment or Soft Cost
Items of any patent, trademark, copyright, or other intellectual property rights
of any person; and (c) Lessee’s contest of Taxes or Lessor’s contest of Taxes at
Lessee’s behest. However, Lessee will not be liable to a person (including
Lessor or Assignee) pursuant to the foregoing for any Claims to the extent
resulting from that person’s negligence or willful misconduct or breach of Lease
(but this limitation does not limit Lessee’s liability to any other person for
any Claims).
16. Surrender of Equipment. Whenever Lessee is required or permitted to return
Equipment, Lessee will (or, at Lessor’s request, Lessee will have the
Manufacturer or another party acceptable to Lessor), at Lessee’s expense,
deinstall, inspect, and properly pack the Equipment, and return the Equipment to
Lessor by such common carrier as Lessor may specify, to a destination within the
continental United States of America specified by Lessor, accompanied by the
relocation inventory or similar form completed by the deinstaller. However, if
the return destination is more than 1,000 miles from the original or final
Equipment Location (whichever is closer to the return destination), Lessee’s
freight expense in returning the Equipment shall be limited to the amount that
would be incurred if the return destination were within such a distance. Lessor
is not required to accept any return of Equipment more than one month before the
end of the Term. Any return of Equipment accepted by Lessor releases Lessee of
its leasehold rights and possessory interest in the Equipment, but will not
otherwise constitute a termination of the Term or this Lease or Lessee’s related
obligations. When received by Lessor, the Equipment shall be in good working
order, cosmetically good, and in the same condition as when shipped to Lessee,
reasonable wear and tear excepted, and, except for personal computers, at the
Manufacturer’s minimum acceptable and current engineering level, and certified
by the Manufacturer as eligible for the Manufacturer’s generally available
maintenance contract at then prevailing rates without the need for Lessor to
incur any repair, rehabilitation, or certification expense (‘Maintenance
Certified’). Lessee will be liable to Lessor for all expenses Lessor incurs or
would incur in placing the Equipment in the condition required by this Lease
(whether or not Lessor actually does place the Equipment in such condition), up
to the Fair Market Value of the Equipment. Any additions to the Equipment not
removed before return shall become Lessor’s exclusive property (lien free) or,
at Lessor’s option and Lessee’s expense, removed and returned to Lessee or sold,
destroyed, or otherwise disposed of, all without liability to Lessee, and the
Equipment restored to its original condition.
          For personal computers, Lessee shall have the option, when returning
Equipment at or after the end of the Base Term, in lieu of any complete system
of original Equipment it would otherwise be required to return (‘Original
Equipment’), of returning a comparable complete system of substitute equipment,
which: is owned by Lessee free of encumbrances; was acquired by Lessee in the
ordinary course of business and not for purposes of being substitute equipment
under this Lease; is of the same model, manufacturer, configuration, and value
(as determined by Lessor) as the Original Equipment; and is in the condition
required by this Lease for the return of Original Equipment (‘Substitute
Equipment’). In order to exercise this option, Lessee must in the Exercise
Notice given under Section 6 state that it is returning Substitute Equipment and
identify (by equipment type and serial number) both the Substitute Equipment
being returned and the Original Equipment being substituted for. Upon the return
by Lessee of any equipment as Substitute Equipment under this Lease, Lessee
represents and warrants that: Lessor shall have good and marketable title to the
Substitute Equipment, free of encumbrances; and such equipment shall satisfy the
requirements of being Substitute Equipment under this Lease. Upon the return of
Substitute Equipment in compliance with the terms of this paragraph. Lessee
shall be entitled to Lessor’s interest in the Original Equipment.
17. Default. It is an ‘Event of Default’ under this Agreement and all Schedules
if: (a) Lessee fails to pay any Rental Payment or other amount within 10 days
after its due date; (b) Lessee’s failure to observe any provision of this Lease
continues for 30 days after notice; (c) a representation or warranty or
statement made by Lessee in this Lease or in any other instrument provided by
Lessee is incorrect in any material respect when made; (d) unless expressly
permitted by this Lease, Lessee relocates the Equipment or purports to assign or
sublet any interest in the Equipment or this Lease; (e) the Equipment is levied
against, seized, or attached; (f) Lessee makes an assignment for the benefit of
creditors, or becomes insolvent, or is the subject of a petition or proceeding
under any bankruptcy, reorganization, arrangement of debts, insolvency, or
receivership law, or Lessee seeks to effectuate a bulk sale of its inventory,
equipment, or assets, or any action is taken with a view to Lessee’s termination
or the termination of its business, and, if any of the foregoing events is not
voluntary, it continues for 60 days; or (g) any guarantor of this Lease dies or
is the subject of an event of the types listed in clause (f) or breaches or
defaults under the guaranty.
18. Remedies. If an Event of Default is continuing, or if at any time previously
Lessor has with or without notice to Lessee declared the occurrence of an Event
of Default under this Agreement or any Schedule, Lessor may in its absolute
discretion exercise any one or more of these remedies: (a) terminate this Lease;
(b) take possession of, or render unusable, any Equipment wherever located,
without notice or process of law (but without breaching the peace and subject to
any applicable law), and without liability for damages occasioned by such action
(except for direct damages to the extent caused by Lessor’s negligence or
willful misconduct), and no such action will constitute a termination of this
Lease, all as though Lessee had failed to surrender the Equipment when required
to do so; (c) require Lessee to return the Equipment to a location designated by
Lessor in accordance with Section 16 and there surrender control of the
Equipment to Lessor pursuant to Section 16 as though the Term had expired (and
such actions will not constitute a termination of this Lease); (d) declare all
or, in one or more declarations, any portion of the Casualty Value (as defined
in Section 19), calculated by Lessor as of the date of the declaration, due and
payable, and: (i) upon Lessor’s full receipt of the entire Casualty Value, plus
all other amounts that are or become due under this Lease, this Lease will
terminate and Lessee will be entitled to Lessor’s interest in the Equipment, and
(ii) upon a declaration of the entire Casualty Value or Remaining Rental
Payments (as defined in Section 19) being due and payable, any later Rental
Payments coming due under this Lease before the then effective expiration date
of the Term shall cease; (e)

Page 3 of 5



--------------------------------------------------------------------------------



 



proceed by court action to enforce performance by Lessee of this Lease and/or to
recover all damages and expenses suffered by Lessor as a consequence of any
Event of Default; or (f) exercise any other right or remedy available at law or
in equity. Lessee will also reimburse Lessor for all expenses (including legal
fees and disbursements and costs and fees of collection agencies) incurred by
Lessor in enforcing this Lease. Lessor’s sole obligation to mitigate its damages
is that if it repossesses any Equipment pursuant to this section Lessor will
lease, sell, or otherwise dispose of the Equipment in a commercially reasonable
manner, with or without notice, and at public or private sale, and apply the net
proceeds (after deducting all expenses of disposition), if any, to the amounts
owed to Lessor; but Lessee will remain liable to Lessor for any deficiency that
remains after any such disposition. With respect to any notice of sale required
by law, 10 days’ notice is reasonable notice. The remedies provided in this
Lease are in addition to all other rights or remedies now or hereafter existing
under this Lease, or at law or in equity, and may be enforced concurrently
therewith, and from time to time.
19. Casualty Value. Lessor may become entitled to the Casualty Value, which
shall be Lessor’s anticipated benefit of its bargain and profit from this Lease
transaction (to which it will specifically be entitled). The Casualty Value, as
stipulated to herein, includes amounts attributed by the parties to (and a loss
to Lessor upon a Loss or Event of Default is dependent in part upon) unpaid
Rental Payments to become due, the Lessor’s Basis (defined as the original cost
of the Equipment) and Soft Cost Items to Lessor, the unrealized anticipated
value of the Equipment to Lessor, the future observance by Lessee of its
nonrental Lease obligations for the benefit of Lessor for the Term and then only
to the extent that Lessor continues to own the Equipment, and Lessor’s minimum
anticipated proceeds from the future retail sale or lease of the Equipment to
Lessee or another customer. The parties agree that the Casualty Value will, as
liquidated damages and not as a penalty, be the following (together with related
Taxes): Calculated by a separate document executed at the time of the Schedule
which provides a month by month Table displaying the percentage of the Lessor’s
Basis as the amount of the Casualty Value for the respective month.
20. Assignment By Lessor. Lessor may unqualifiedly assign this Lease or any
Equipment, in whole or in part, including granting or assigning any encumbrance
or other interest in this Lease or any Equipment, without notice to or consent
of Lessee, to any person (‘Assignee’). No assignment will relieve Lessor of its
Lease obligations. Lessee and Lessor acknowledge that any such assignment will
not materially change Lessee’s or Lessor’s obligations under this Lease. If
Lessor notifies Lessee of an assignment, Lessee will: (a) unless otherwise
directed, absolutely and unconditionally pay all amounts due under this Lease to
Assignee without abatement, reduction, offset, recoupment, crossclaim,
counterclaim, or any other defense whatsoever; (b) not permit this Lease to be
amended or any of its terms waived without the written consent of Assignee;
(c) not require Assignee to perform any obligations of Lessor other than the
warranty of quiet enjoyment provided for in Section 23 and any other obligations
expressly assumed by the Assignee in writing; and (d) execute such
acknowledgments of assignment as may be reasonably requested by Lessor. Assignee
will be entitled to all of Lessor’s rights, powers, and privileges under this
Lease to the extent of the assignment, including the right to make further
assignments. Assignee will not be liable for Lessor’s negligence or willful
misconduct or breach of Lease, nor will any action or inaction by Lessor affect
the obligations of Lessee to Assignee under this Lease. Lessor may provide
copies of this Lease or related documents or information concerning Lessee and
its obligations thereunder to any Assignee or other person.
21. Assignment By Lessee. Lessee cannot assign any interest in this Lease or
assign or sublet any interest in Equipment without the prior written consent of
the Lessor (not to be unreasonably withheld). No assignment or sublease by
Lessee will discharge or diminish Lessee’s obligations, and Lessee will continue
to be primarily, absolutely, unconditionally, and independently liable for the
full and prompt observance of all of its obligations under this Lease following
any such assignment or sublease.
22. Counterparts; Financing Statements. This Agreement and any Schedule may be
executed in one or more counterparts. If there is only one such counterpart, it
will be the ‘Original,’ otherwise, one such counterpart will be marked as and be
the ‘Original’ and any other counterparts will be marked as and be ‘Duplicates.’
No security interest in this Lease, if it constitutes chattel paper, as defined
in the Uniform Commercial Code—Secured Transactions (Article 9) or analogous
legislation in effect in any relevant jurisdiction (‘Secured Transactions Law’),
may be created except through the transfer or possession of the Original of the
Schedule together with a photocopy of this Agreement. Unless Lessee has the
right to acquire Lessor’s interest in the Equipment at the end of the Term for
nominal or no consideration, the parties intend this Lease to be a true lease
and not one intended merely for security. However, to the extent this Lease does
creates a security interest, such security interest is a purchase money security
interest (as the terms ‘security interest’ and ‘purchase money security
interest’ are used in the Secured Transactions Law) in the Equipment and any
proceeds thereof. Lessee authorizes Lessor and its agents to file financing
statements to give public notice of Lessor’s interest in the Equipment and any
proceeds thereof or any other items Lessor anticipates may be leased by Lessor
to Lessee, whether or not a Schedule therefor has been executed, but Lessor will
terminate or amend any financing statement covering items not leased. at
Lessee’s request and Lessor’s expense.
23. Quiet Enjoyment. So long as no Event of Default is continuing, Lessor will
not interfere with Lessee’s quiet enjoyment of the Equipment. If a failure by
Lessor to materially observe the foregoing warranty of quiet enjoyment continues
for 10 days after notice, Lessee may in its absolute discretion exercise any one
or more of the following remedies (which shall be its exclusive remedies for
such failure): (a) by notice terminate this Lease (including its obligation to
pay Rental Payments) as it relates to such Equipment; or (b) proceed in a
separate court action at law to recover all direct damages suffered by Lessee
resulting from such failure.
24. Fair Market Value. ‘Fair Market Value’ is the price or rent, as applicable,
that would be obtained at arm’s length between informed and willing parties,
neither under compulsion to contract, for the sale or lease of Equipment
assuming the Equipment is: in installed, continued, and uninterrupted use by the
buyer or lessee; in the condition required by this Lease and, except for
personal computers, Maintenance Certified (as defined in Section 16); and being
sold with the software necessary for its use. Fair Market Value will be
determined by Lessor, but if Lessee objects in writing to Lessor’s determination
within 10 days after Lessor communicates its determination to Lessee’s
representative in writing or by email, then Fair Market Value will at Lessee’s
expense be determined by an independent appraiser selected by Lessor and
reasonably satisfactory to Lessee.
25. Late Performance; Interest Limitations. Amounts due under this Lease
(including Rental Payments and Casualty Value and other payments demanded or
declared to be due or otherwise due or reimbursable) that are not paid within
10 days of their due date or demand will bear interest, payable upon demand, at
the rate of 1% per month (12% per annum), or such lesser rate as may be the
maximum legal rate, from their due dates. Whenever any Equipment is required to
be returned to Lessor but is not returned to Lessor by the date required, in
addition to all of Lessor’s other rights and remedies hereunder, Lessee shall
pay to Lessor rent for the period after the end of the Term through the date of
Lessor’s receipt of the Equipment at the Previously Effective Rental Rate (as
defined in Section 6). If any payments required to be made under this Lease
would otherwise be considered the collection of interest in excess of the
maximum amount permitted by applicable law: Lessee will not be obligated to pay
the excess; any excess which may have been collected will be credited to
Lessee’s other obligations to Lessor or refunded; and this Lease will be
considered to have been amended so as to eliminate Lessee’s obligation to pay
such excess.
26. Prorations. Rental Payments for Rental Periods not consisting of a whole
calendar month or a whole calendar quarter or another whole calendar period, as
applicable, will be prorated on the basis of a 360-day year comprised of four
90-day quarters and twelve 30-day months.
27. Present Value. ‘Present Value’ is the present value of the amount in
question discounted to the date present value is to be determined at two-thirds
of the annualized daily prime rate of interest, as described in Federal Reserve
Statistical Release 11.15 — Selected Interest Rates (available, for example, at
http://www.federalreserve.gov/Releases/H15/data.htm), or any successor
publication of the US Federal Reserve System, for either the last day of the
complete week most recently reported on the date of determination, or the Base
Term Commencement Date, whichever is less, but if there is no such publication,
the lowest prime rate published in The

Page 4 of 5



--------------------------------------------------------------------------------



 



Wall Street Journal for either of such dates, compounded with the same
periodicity as the Rental Period.
28. Further Assurances. Lessee will promptly execute such documents and take
such further action as Lessor may from time to time reasonably request in order
to carry out the intent of this Lease or protect or perfect the rights,
interests, and remedies of Lessor reasonably intended to be created thereunder.
29. Notices. Notices under this Lease shall be in writing and conclusively
deemed to have been received by the receiving party: on the 5th business day
after being sent by first class mail, postage prepaid; or on the business day
when sent by confirming fax; or if sent by overnight or express domestic or
international courier, on the next business day or other business day warranted
by the courier for delivery; or when given in person; and in all such cases
notice shall be directed to a party at its address set forth this Lease, or at
such other address as a party may notify the other from time to time as its
address for notice. Notices not sent in accordance with the foregoing will only
be effective if and when the writing is actually received by the receiving party
at its address for notice.
30. Interpretation. Terms of inclusion mean inclusion without limitation. Time
is of the essence. The provisions of this Lease will survive its termination,
and any return or sale of Equipment, and remain in full force and effect with
respect to events or conditions occurring or existing during (or fairly
attributable to) the Term or Possession Period. Any waiver or failure of a party
to require strict observance of this Lease, will not constitute a waiver of any
other breach of the same or any other provision of the same Lease or any other
lease. This Lease will not be binding upon a party until executed by the party.
This Lease cannot be amended except in an instrument executed by both parties.
This Lease binds and benefits the parties’ successors and permitted assigns.
31. Soft Cost Items. The Equipment may contain software in which the parties
have no ownership or other proprietary rights. Where required by a software
owner or manufacturer or the Seller of other Soft Cost Items, Lessee will enter
into a license or other agreement for the use of the software and the provision
of the Soft Cost Items. Any such agreement will be separate and distinct from
this Lease, and Lessor will have no rights or obligations thereunder unless
otherwise agreed by it in writing. Any rent attributable to Lessor’s financing
of Soft Cost Items will be paid under this Lease as rent subject to the
provisions of Section 5 regardless of Lessee’s dissatisfaction with, or the
failure or quality of, the Soft Cost Items. Lessee acknowledges that all Soft
Cost Items are provided directly to Lessee by Seller, and not by Lessor,
regardless of: anything to the contrary in this Lease; the listing of a Soft
Cost Item in this Lease or any purchase agreement, purchase assignment
agreement, or other agreement entered into by Lessor (and any such agreement, to
the extent entered into by Lessor and relating to Soft Cost Items, shall be
solely for the benefit of the Lessee); any characterization by the parties of a
Soft Cost Item as ‘Equipment’ in this Lease or any related document.
32. Facsimiles. In any proceeding relating to this Lease, a party may produce a
reliably made facsimile of an instrument rather than the original and such
facsimile will be considered the original. Each party acknowledges that it has
received and reviewed all of the pages of this Agreement and that none of its
provisions are missing or illegible.
33. Applicable Law. This Lease is governed by New Jersey law without regard to
conflicts of law principles. A provision of this Lease that is or becomes
invalid will be ineffective only to the extent of the invalidity, without
affecting the remainder of such provision or this Lease. The parties consent to
the jurisdiction of the local, state, and federal courts located within New
Jersey. The parties waive any objection relating to improper venue or forum non
conveniens to the conduct of any proceeding in any such courts. The parties
irrevocably waive all right to trial by jury in any proceeding between them
relating to this Lease or the Equipment.
If this Agreement was transmitted to Lessee for signature in electronic format,
Lessee represents and warrants to Lessor that the text originally transmitted
has not been altered in any way. Lessor’s acceptance of this Agreement and all
Schedules is based on its reliance on, and specifically conditioned by, the
truth of this representation and warranty. Lessee acknowledges receipt of a true
copy of this Agreement. This Lease constitutes the entire agreement of the
parties relating to the leasing of the Equipment.

                  Athenahealth, Inc.       CIT Technologies Corporation (Lessor)
(Lessee)
               
 
               
By:
  /s/ Jonathan Bush       By:   /s/ Jennifer E. Gordon 
 
               
Name/Title:
  Jonathan Bush, CEO       Name/Title:   Jennifer E. Gordon, Contracts
Supervisor 
 
               
Date:
  6/28/07       Date:   7/5/07
 
               

Page 5 of 5



--------------------------------------------------------------------------------



 



MELA V (Rev. 1/11/05)
(CIT LOGO) [b83537cit.gif]
Leaseline Rider
to the Master Equipment Lease Agreement
dated June 1, 2007

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   CIT Technologies Corporation
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

1. Leaselines. This Leaseline Rider is incorporated into the Master Equipment
Lease Agreement referenced above (“Agreement”) and applies to Schedules
expressly subject to this Leaseline Rider or otherwise denominated as
“leaseline” Schedules or including “LL” as part of the Schedule number
(“Leaseline Schedules”). The Leaseline Schedule and the Agreement and this
Leaseline Rider, as applicable thereto, are the “Leaseline.” Terms used in this
Leaseline Rider without definition are defined in the Agreement or Leaseline
Schedule. The Leaseline provides for the streamlined acquisition and leasing of
a variety of items of Equipment the particulars of which are unknown or
unspecified at the time the Leaseline is entered into. Inconsistencies in a
Leaseline shall be resolved with first priority given to the Leaseline Schedule,
second priority given to this Leaseline Rider, and lowest priority to the
Agreement.
2. Equipment. The Equipment to be leased under a Leaseline is the equipment
accepted by Lessee under the Leaseline that qualifies for the Hardware Lease
Rate Factor as stated in the Leaseline (“Qualifying Equipment”) and any other
equipment which Lessor may in its sole discretion determine to lease as
qualifying for the Software Lease Rate Factor (“Nonqualifying Equipment”).
Lessor may also in its sole discretion determine to finance the costs of
Software, maintenance, services, taxes, and other items (“Soft Costs”) as
qualifying for the Software Lease Rate Factor in which case the terms of the
Lease and related documents shall apply thereto as if the Soft Cost items were
Equipment except that the parties’ obligations relating to ownership of
Equipment shall not apply to Soft Cost items. Nonqualifying Equipment and Soft
Cost items shall only be deemed to be leased upon Lessor’s written agreement to
lease and the inclusion of the cost of such items in the Lessor’s Basis.
3. Acceptance Invoices. In addition to the Acceptance Certificates permitted by
the Agreement, Lessee may from time to time submit to Lessor, and Lessor will
accept, Acceptance Certificates in the form of Seller invoices which have been
signed and dated with the Acceptance Date by the Lessee and which adequately
describe the Equipment (including serial numbers where applicable) and the
delivery location specified therein shall be the Equipment Location (“Acceptance
Invoices”). If Lessee does not specify the Acceptance Date next to its
signature, the Acceptance Date shall be the date of the Acceptance Invoice. By
executing and delivering an Acceptance Invoice to Lessor, Lessee represents and
warrants that it has selected the Equipment and the Seller specified thereon and
has irrevocably accepted the Equipment described thereon under lease. If there
is more than one Leaseline to which an Acceptance Invoice may serve as an
Acceptance Certificate, the Acceptance Invoice shall be deemed delivered with
respect to, and the Equipment thereon shall be leased under, the Leaseline
determined by Lessor.
4. Equipment Acquisition. Lessee will order all Equipment. Lessor will purchase
from Seller, for lease to Lessee, the items shown in the Acceptance Certificates
if: (a) the items specified are Qualifying Equipment, or Nonqualifying Equipment
or Soft Cost items Lessor determines in its sole discretion to lease; and
(b) the invoice is issued in the name of Lessor, or in the name of Lessee and
Lessee and Seller have executed an assignment relating thereto acceptable to
Lessor. Lessor will have no obligation to pay Seller the purchase price for the
Equipment before 30 days from the Acceptance Date, or 15 days from the date the
conditions specified above are satisfied, or the date the conditions set forth
in Section 2 of the Agreement are satisfied, whichever is latest. The Outside
Acceptance Date of a Leaseline is the last day of the Acquisition Period.
5. Adjustments. The Lease Rate Factors set forth in a Leaseline assume: (a) all
Acceptance Dates occur within the Acquisition Period; (b) Lessor receives all
Acceptance Certificates within 15 days of the end of the Acquisition Period; and
(c) Soft Costs do not exceed 35% of the total Lessor’s Basis (or such other
limiting percentage as may be specified in the Leaseline, as the case may be,
“Maximum Soft Cost Percentage”). If any of the foregoing assumptions do not
hold, Lessor may, in its sole discretion, either determine not to lease the
items in question or to adjust the Lease Rate Factors in order to maintain an
assumed economic yield which Lessor would have required for similar
transactions.
6. Leaseline Maximum. Lessor shall not be obligated to lease any items if after
taking account of all items previously leased or committed to be leased by
Lessor the aggregate cost to Lessor would exceed the Leaseline Maximum. Items in
excess of the Leaseline Maximum shall only be deemed leased under a Leaseline
upon Lessor’s written agreement therefor and the inclusion of their cost in the
Lessor’s Basis. Following the expiration of the Acquisition Period, if the total
Lessor’s Basis under a Leaseline is less than $25,000, then Lessor may in its
sole discretion extend the Acquisition Period (and correspondingly the Base Term
Commencement Date and Outside Acceptance Date) for a period of up to three
months and, except as provided in this section and Section 5, the terms and
conditions of the Leaseline shall remain the same.
7. Leaseline Summary. Following the Acquisition Period, Lessee and Lessor will
enter into a Leaseline Summary summarizing the Equipment, the Lessor’s Basis,
the Acceptance Dates, and the Rental Payment (“Summary Terms”). Upon its
execution, the Leaseline Summary shall be considered an amendment to the
Leaseline, but the failure of the Leaseline Summary to be executed shall not be
a condition to or otherwise affect the obligations of Lessee under the
Leaseline. If within 10 days after Lessor sends a Leaseline Summary to Lessee
for execution Lessee fails to (a) execute the Leaseline Summary, or (b) notify
Lessor of any objection to the Leaseline Summary, then Lessor may execute the
Leaseline Summary as Lessee’s agent, and Lessee shall thereupon be fully bound
to the Summary Terms specified in the Leaseline Summary as so executed.
8. Items Not Leased. With respect to items which Lessor is not required to
lease, and which Lessor determines not to lease (which it may do even if it has
already paid Seller therefor), including, without limitation, with respect to
Nonqualifying Equipment and Soft Costs in general as provided in Section 2, Soft
Costs exceeding the Maximum Soft Cost Percentage as provided in Section 5; and
items exceeding the Leaseline Maximum as provided in Section 6; (a) if Lessor
has paid Seller any amounts relating to such items, Lessee shall, upon demand,
reimburse Lessor for the amounts so paid, and Lessee shall be entitled to
Lessor’s interest in such items, As-Is, Where-Is, except that Lessor will
warrant the absence of any liens by, through, or under Lessor; and (b) if Lessee
has paid any Rental Payments attributable to such items Lessor shall on demand
refund the amounts so paid to Lessee.
9. Replacement Equipment. Except for Equipment substitutions expressly permitted
by the Agreement, Lessee may only replace the Equipment leased under a Leaseline
Schedule (“Original Equipment”) with Replacement Equipment (defined as equipment
of identical model, manufacturer, and condition as the Original Equipment) as a
result of a maintenance/warranty swap-out by the Equipment maintenance provider
(“Swap-Out”) in accordance with this section. Any such replacement shall only be
effective if the Replacement Equipment has been delivered to the Equipment
Location, title to the Replacement Equipment has to the satisfaction of Lessor
been conveyed (lien free) to Lessor, and Lessee has notified Lessor of the
replacement (including the serial numbers of the Replacement Equipment) within
30 days of delivery to the Equipment Location. Thereupon, the Replacement
Equipment shall become Equipment subject to all of the terms and conditions of
this Agreement and Lessee shall be entitled to Lessor’s interest in the Original
Equipment so replaced; otherwise Equipment which is the subject of a Swap-Out
shall be deemed to have been lost and Section 10 of the Agreement shall apply.

                  ATHENAHEALTH, INC. (Lessee)       CIT Technologies Corporation
(Lessor)
 
               
By:
  /s/ Carl Byers       By:   /s/ Jennifer E. Gordon 
 
               
Name/Title:
  Carl Byers, CFO       Name/Title:   Jennifer E. Gordon, Contracts Supervisor 
 
               
Date:
  6/29/07       Date:   7/5/07 
 
               

 



--------------------------------------------------------------------------------



 



MELA V (Rev 1/11/05)
(CIT LOGO) [b83537cit.gif]
Leaseline Schedule No. LL-001
Dated June 1, 2007

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   CIT TECHNOLOGIES CORPORATION
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Schedule incorporates the Master Equipment Lease Agreement dated June 1,
2007 between Lessee and Lessor. This is a Leaseline Schedule to which the terms
and conditions of the Leaseline Rider apply.

                    Acquisition   Leaseline             Period   Maximum   Lease
Rate Factors   Lessor’s Basis   Rental Payment           Hardware: 0.02958      
Software: 0.02958*                           From June 25, 2007
through September
30, 2007   $600,000.00   The Hardware Lease Rate Factor applies only
to Tier 1 Manufacturers’ and Approved
Manufacturers’ Current (n) Technology System
Components. The Software Lease Rate Factor
applies to all other items. *See Special
Term No. 5 below.   The aggregate for
all items of
Lessor’s actual
cost of the item.   The aggregate for
all items of each
item’s Lessor’s
Basis multiplied by
its Lease Rate
Factor.  

              Due Dates: Rental Payments are due in arrears on the first day of
each Rental Period.   Base Term: 36 months.
 
          Base Term Commencement Date: October 1, 2007 Rental Period: Each
calendar month during the Term.    
 
            Billing Address (if different from Lessee address stated above):    
 
           
 
           
 
           
 
           
 
           
 
           

Special Terms:

1.   In any exercise of the purchase option provided for in Section 6(a) of the
Master Equipment Lease Agreement, the purchase price (exclusive of Taxes) shall
be limited to 10.75% of Lessor’s Basis.   2.   As Lessor will be acquiring
certain of the Equipment from Lessee, Lessor’s obligations under this Schedule
shall be contingent on the execution by Lessee of documentation satisfactory to
Lessor providing for the purchase of the Equipment and receipt by Lessor of such
other documentation as it may request, including, without limitation, vendor
invoices, canceled checks, bills of sale, and other documentation describing the
Equipment and the prices paid therefore by Lessee and/or evidencing Lessee’s
title thereto.   3.   It shall be an Event of Default under this Lease pursuant
to Section 17 of the Master Equipment Lease Agreement if Lessee breaches or
otherwise defaults under the Loan and Security Agreement dated as of August 20,
2002 (the “Silicon Valley Bank Loan Agreement”) between Silicon Valley Bank, a
California chartered bank, d/b/a Silicon Valley East, as “Bank,” and Lessee, as
“Borrower” (“SVB Loan Default”), and the SVB Loan Default is not cured within
any applicable grace period or waived by Silicon Valley Bank. However, no such
cure or waiver by Silicon Valley Bank will constitute a cure or waiver of an SVB
Loan Default as an Event of Default under this Lease if during the continuance
of an SVB Loan Default Lessor has declared the occurrence thereof under the
Silicon Valley Bank Loan Agreement as an Event of Default under this Lease.   4.
  Lessee shall maintain EBITDA of not less than the following amounts during the
following fiscal periods of Lessee:

          Period   Minimum EBITDA  
The fiscal quarter ending June 30, 2007
  $ 1,400,000  
The two-consecutive-fiscal-quarter period ending September 30, 2007
  $ 4,000,000  
The three-consecutive-fiscal-quarter period ending December 31, 2007
  $ 7,515,000  
The four-consecutive-fiscal-quarter period ending March 31, 2008
  $ 11,030,000  
The four-consecutive-fiscal-quarter period ending June 30, 2008
  $ 13,145,000  
The four-consecutive-fiscal-quarter period ending September 30, 2008
  $ 14,060,000  
The four-consecutive-fiscal-quarter period ending each Fiscal Quarter thereafter
  $ 14,060,000  

 



--------------------------------------------------------------------------------



 



MELA V (Rev 1/11/05)

    Notwithstanding the foregoing, Lessee’s failure to comply with the foregoing
minimum EBITDA requirement in any fiscal period shall not constitute an Event of
Default, if Lessee has Unrestricted Cash, as of the end of such fiscal period,
of not less than $7,000,000. For purposes of this covenant: “EBITDA” means, on a
consolidated basis, Lessee’s earnings before interest, taxes, depreciation and
other non-cash amortization expenses, determined in accordance with GAAP;
“Unrestricted Cash” means cash in deposit accounts and securities accounts,
which is unrestricted in accordance with GAAP; and “Fiscal Quarter” means any
period between January 1 and March 31, April 1 and June 30, July 1 and
September 30, and October 1 and December 31.   5.   The Maximum Soft Cost
Percentage shall be 35%. Lessee acknowledges and agrees that if the Soft Costs
on this Schedule exceed 25% of the Lessor’s Basis, the excess Soft Costs will be
subject to a lease rate factor of 0.032047, however, in no event, shall the
total Soft Costs exceed the Maximum Soft Cost Percentage.   6.   As used in this
Schedule, the “Approved Manufacturers” shall also include Lenovo, Opex, Kodak,
Canon, Pitney Bowes and Ricoh.   7.   In addition to the Rental Payments to be
paid under this Lease for the Base Term, but in lieu of Rental Payments, if any,
to be paid under this Lease for any periods before the Base Term Commencement
Date, Lessee pay Lessor an amount equal to 1/30th of the total Rental Payment
multiplied by 45 days, provided for herein.


The “Tier 1 Manufacturers” are IBM, Compaq, Hewlett-Packard, Dell, and Toshiba.
The “Approved Manufacturers” are the Tier 1 Manufacturers and the manufacturers
of such products as Lessor may, in its sole discretion, approve in writing as
qualifying for the Hardware Lease Rate Factor specified in the Leaseline
Schedule. “Current (n) Technology Products” are the latest technological
offerings of the Tier 1 manufacturers and the Approved Manufacturers. “System
Components” are processors (including all internal features such as memory,
modems, disk drives, and sound and video cards), display terminals, printers and
other external hardware required for the operation of a system.

Each party acknowledges its receipt and review of this Schedule and that none of
its provisions are missing or illegible. The terms of this Schedule may be
different from other Schedules incorporating the Agreement. The page numbering
of this schedule may be exclusive of exhibits, if any. If this Schedule was
transmitted to Lessee for signature in electronic format, Lessee represents and
warrants that the text originally transmitted has not been altered in any way.
Lessor’s acceptance of this Schedule is based on its reliance on, and
specifically conditioned by, the truth of this representation and warranty. This
Schedule and the Agreement constitute the entire agreement of the parties
relating to the leasing of the Equipment.

                  Athenahealth, Inc.       CIT Technologies Corporation (Lessor)
(Lessee)
               
 
               
By:
  /s/ Jonathan Bush       By:   /s/ Jennifer E. Gordon 
 
               
Name/Title:
  Jonathan Bush, CEO       Name/Title:   Jennifer E. Gordon, Contracts
Supervisor 
 
               
Date:
  6/28/07       Date:   7/5/07
 
               

 



--------------------------------------------------------------------------------



 



(CIT LOGO) [b83537cit.gif]
Acceptance Certificate
for Leaseline Schedule No. LL-001

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   CIT TECHNOLOGIES CORPORATION
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Acceptance Certificate is made by Lessee pursuant to the above-referenced
Schedule (“Schedule”) between Lessee and Lessor, which incorporates the Master
Equipment Lease Agreement dated June 1, 2007 between Lessee and Lessor.
Capitalized terms used in this Acceptance Certificate without definition are
defined in the Schedule.
Lessee certifies that: (a) the Equipment described or referred to in this
Acceptance Certificate (“Accepted Equipment”) is located at the Equipment
Location specified below and is fully installed; (b) Lessee has inspected the
Accepted Equipment; (c) on the Acceptance Date specified below Lessee accepted
the Accepted Equipment for all purposes of the Schedule, the Agreement, any
purchase documents with Seller, and all related documents; and (d) no Default is
continuing.

              1.   The Accepted Equipment is all of the Equipment described in
Exhibit A attached hereto and incorporated herein.
 
            2.   Sellers:                                                Blue
River Associates, Cambridge Computer, CDW, Data Management Products, Suburban
                                                             Electric, Sugar CRM
and USI
 
            3.   Address for Billing (if different from Lessee’s address stated
above):
 
           
 
           
 
           
 
           
 
           
 
           
 
           
4.
  Equipment Location:   311 Arsenal Street    
 
      Watertown, MA 02472    
 
           
5.
  Acceptance Date:   6/29/07   (Lessee to fill in.)
 
           

ATHENAHEALTH, INC. (Lessee)

         
By:
  /s/ Carl Byers    
 
       
Name/Title:
  Carl Byers, CFO    
 
       
Date:
  6/29/07    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 1
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                          VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
                                       
BLUE RIVER
ASSOCIATES
  1222               DEVELOPMENT (MONTH OF MARCH 2007)       $ 6,596.00     311
ARSENAL STREET
WATERTOWN, MA 02472
 
                      BUG-FIX       $ 1,275.00      
BLUE RIVER
ASSOCIATES
  1227               DEVELOPMENT (MONTH OF APRIL 2007)       $ 1,275.00     311
ARSENAL STREET
WATERTOWN, MA 02472
 
                      BUG-FIX       $ 2,677.50      
CAMBRIDGE
COMPUTER
  43401     1     RS-1220-F4-5402E-0512-1   XYRATEX 12-BAY 4G FC TO SAS/SATA
(3G) ARRAY       $ 3,675.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
            12     HS-500G72-SAT3-ES10-D1   500G SEAGATE ES10 SATA DRIVE        
3480      
 
            1     RS-1220-E3-XPN-1   12-BAY SAS TO SAS/SATA RAID EXPANSION      
  2231      
 
            12     HS-500G72-SAT3-ES10-D1   500G SEAGATE ES10 SATA DRIVE       $
3,480.00      
DATA MANAGEMENT
PRODUCTS
  12262     2     PROGRAMMING   DEVELOPMENT-ACCOUNT NUMBER KEYING AT BATCH
LOGON-2 DAYS       $ 2,800.00     311 ARSENAL STREET
WATERTOWN, MA 02472
SUBURBAN ELECTRIC
  9227               LEASEHOLD IMPROVEMENTS       $ 3,725.00     311 ARSENAL
STREET
WATERTOWN, MA 02472
SUGARCRM INC.
  INV06-12063     63         PS-ARCHITECT-HOURLY RATE-PHASE 4 (ATHENAHEALTH-004)
SEPT HOURS       $ 10,237.50     311 ARSENAL STREET
WATERTOWN, MA 02472
 
            34         PS-ARCHITECT-HOURLY RATE-PHASE 4 (ATHENAHEALTH-004)
OCT-DEC HOURS       $ 5,525.00      
USI
  2510-76795               LABOR AND MATERIALS FOR MODIFICATIONS TO 3RD FLOOR
DATA CENTER TO THE HVAC SYSTEMS AND EQUIPMENT       $ 189,370.00     311 ARSENAL
STREET
WATERTOWN, MA 02472
CDW
  FCH1091     1     88633SU   IBM X3850 7/2.67 2MB 2GB SAS   1S8863AC1KQNT981  
$ 7,199.24     580 WINTER STREET
WALTHAM, MA 02451
 
            1     39R8729   IBM SERVERAID 8I SAS CTRL       $ 415.00      
 
            1     41Y5001   IBM XSERIES 1300W POW SUPPLY KIT       $ 250.00    
 
 
            3     40K2522   IBM INTEL XEON 7020 2.67 667 2MB L2       $ 4,350.00
     
 
            1     BURNIN. DIAGNOSTIC   CDW 1-2 DAY BURN IN WITH DIAGNOSTIC      
$ 0.00      
 
            1     73P9341   IBM REMOTE SUPERVISOR ADAPTER II   1S73P9341KQPK068
  $ 350.00      
 
            1     39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 RDIMM       $ 420.00  
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 1
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO     QTY     ITEM NO  
DESCRIPTION   SERIAL NO     PRICE     EQUIPMENT LOCATION
 
                                   
 
        3     41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD       $ 1,050.00      
 
        1     ASSETTAGW/
INSTALL   CDW ASSET TAG W/INSTALL       $ 0.00      
 
        2     BIOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG       $ 32.00      
 
        3     39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM       $ 2,310.00    
 
 
        2     40K1052   IBM SAS 73GB 10K HS HD   1S40K1052KQZPW92,
1S40K1052KQZPW94   $ 727.28        
CDW
  FGP2888     2     88633SU   IBM X3850 7/2.67 2MB 2GB SAS   1S88633SUKQD3094,
1S88633SU99PB291   $ 13,558.00     580 WINTER STREET
WALTHAM, MA 02451
 
        4     40K1052   IBM SAS 73GB 10K HS HD   1S40K105299M4519,
1S40K105299M4520,
1S40K105299M4526,
1S40K105299M4530   $ 1,454.56      
 
        2     39R8729   IBM SERVERAID 8I SAS CTRL       $ 830.00      
 
        2     41Y5001   IBM XSERIES 1300W POW SUPPLY KIT       $ 500.00      
 
        6     40K2522   IBM INTEL XEON 7020 2.67 667 2MB L2       $ 8,700.00    
 
 
        2     BURNIN. DIAGNOSTIC   CDW 1-2 DAY BURN IN WITH DIAGNOSTIC       $
0.00      
 
        4     QLA2340-CK   QLOGIC PCIX HBA 2GB 1PT LC MMF   GFC0646R52651,
RFC0616G59521,
RFC0621K02005,
RFC0644M50102   $ 3,600.00      
 
        2     73P9341   IBM REMOTE SUPERVISOR ADAPTER II   1S73P9341KQMR153,
1S73P9341KQXXG3H   $ 700.00      
 
        2     39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 RDIMM       $ 840.00      
 
        6     41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD       $ 2,100.00      
 
        4     BIOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG       $ 64.00      
 
        6     39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM       $ 4,620.00    
 
 
        2     ASSETTAGW/
INSTALL   CDW ASSET TAG W/INSTALL       $ 0.00        
CDW
  FGW5030     1     88633SU   IBM X3850 7/2.67 2MB 2GB SAS   1S8863AC199PB266  
$ 6,779.00     580 WINTER STREET
WALTHAM, MA 02451
 
        2     40K1052   IBM SAS 73GB 10K HS HD   1S40K105299M4521,
1S40K105299M4531   $ 727.28      
 
        1     39R8729   IBM SERVERAID 8I SAS CTRL       $ 415.00      

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 1
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
                                   
 
        1     41Y5001   IBM XSERIES 1300W POW SUPPLY KIT       $ 250.00      
 
        3     40K2522   IBM INTEL XEON 7020 2.67 667 2MB L2       $ 4,350.00    
 
 
        1     BURNIN. DIAGNOSTIC   CDW 1-2 DAY BURN IN WITH DIAGNOSTIC       $
0.00      
 
        2     QLA2340-CK   QLOGIC PCIX HBA 2GB 1PT LC MMF       $ 1,800.00      
 
        1     39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 RDIMM       $ 420.00      
 
        3     41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD       $ 1,050.00      
 
        2     BIOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG       $ 32.00      
 
        3     39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM       $ 2,310.00    
 
 
        1     39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 350.00      
 
        1     ASSETTAGW/   CDW ASSET TAG W/INSTALL       $ 0.00      
 
              INSTALL                    
 
                                   
 
                          $ 308,900.36      
 
                                   

 



--------------------------------------------------------------------------------



 



(CIT LOGO) [b83537cit.gif]
BILL OF SALE
THIS BILL OF SALE MADE THIS 27TH DAY OF JUNE, 2007.
BETWEEN:
ATHENAHEALTH, INC.
311 Arsenal Street
Watertown, MA 02472
(the “Seller”)
AND:
CIT TECHNOLOGIES CORPORATION
2285 Franklin Road
Bloomfield Hills, MI 48302
(the “Buyer”)
The Seller, as beneficial owner, hereby sells, assigns and transfers to the
Buyer, in consideration of payment by the Buyer to the Seller of Three Hundred
Eight Thousand Nine Hundred and 36/100 Dollars ($308,900.36), net of all sales,
goods and services and transfer taxes of any kind whatsoever, all of the
Seller’s right, title and interest in and to the goods (the “Equipment”)
described below:

                              EQUIPMENT   MODEL/       SERIAL QTY.   MFG.   TYPE
  FEATURE   DESCRIPTION   NUMBER
 
                   

SEE EXHIBIT A ATTACHED HERETO AND INCORPORATED HEREIN
IN CONSIDERATION of the recital and other good and valuable consideration (the
receipt and sufficiency of which is acknowledged), the Seller and the Buyer
hereby agree as follows:
1. Buyer acknowledges and agrees that the purchase price will be paid by
ordinary business check and that as a condition of payment of the purchase
price, Buyer shall have received all of the following: (a) a fully executed copy
of Leaseline Schedule No. LL-001 dated June 1, 2007 under the Master Equipment
Lease Agreement dated June 1, 2007 between Buyer as Lessor and Seller as Lessee
(the “Schedule”); (b) an executed commencement or acceptance certificate in a
form acceptable to Lessor evidencing Lessee’s acceptance of the Equipment
pursuant to the Schedule; (c) such other documents as Lessor may (in its sole
discretion) require, including but not limited to Uniform Commercial Code
financing statements, Certificates of Insurance, and Certificates of Incumbency
and Authority, evidence of Seller’s ownership interest in the

 



--------------------------------------------------------------------------------



 



Equipment including copies of Seller’s proof of payment to its vendor(s), vendor
invoices identifying the Equipment, bills of sale, and other such documentation
as Lessor may request.
2. The Seller has, prior to the execution and delivery of this Bill of Sale,
good and marketable title to the Equipment, free and clear of all liens, claims,
taxes, charges and encumbrances of any nature or kind whatsoever, and the Buyer
will acquire such title upon the execution and delivery of this Bill of Sale.
3. The Seller is duly authorized and entitled to sell, assign and transfer to
the Buyer the Equipment and all the right, title and interest of the Seller in
and to the Equipment and, by the execution and delivery of this is Bill of Sale,
the Seller absolutely, beneficially unconditionally sells, transfers, conveys,
assigns and delivers all of its right, title and interest in and to the
Equipment to the Buyer.
4. Seller will pay all sales, use, excise, or other transfer tax or charge
imposed on the sale or transfer of the Equipment. However, Buyer represents that
it is purchasing for resale and will provide Seller with a resale exemption
certificate.
5. As of the date of this Bill of Sale, Seller assigns to Buyer its warranties
on the Equipment and agrees to provide reasonable assistance, at Buyer’s
expense, in enforcing those warranties.
6. The Seller and the Buyer shall do such acts and shall execute such further
documents, and will cause the doing of such acts and the executions of such
further documents by others, as the Buyer may in writing at any time and from
time to time reasonably request be done or executed in order to give effect to
this Bill of Sale.
7. This Agreement shall be governed by the laws of the State of New Jersey.
IN WITNESS WHEREOF, the Seller has hereby executed this Bill of Sale as of the
date first above written.

              SELLER: ATHENAHEALTH, INC.
 
       
 
  By:   /s/ Carl Byers
 
       
 
  Name/Title:   Carl Byers, CFO
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

              OTY   ITEM NO   DESCRIPTION   SERIAL NO
 
           
 
      DEVELOPMENT (MONTH OF MARCH 2007)    
 
      BUG-FIX    
 
      DEVELOPMENT (MONTH OF APRIL 2007)    
 
      BUG-FIX    
1
  RS-1220-F4-5402E-
0512-1   XYRATEX 12-BAY 4G FC TO SAS/SATA (3G)
ARRAY    
12
  HS-500G72-SAT3-
ES10-D1   500G SEAGATE ES10 SATA DRIVE    
1
  RS-1220-E3-XPN-I   12-BAY SAS TO SAS/SATA RAID EXPANSION    
12
  HS-500G72-SAT3-
ES10-D1   500G SEAGATE ES10 SATA DRIVE    
2
  PROGRAMMING   DEVELOPMENT-ACCOUNT NUMBER KEYING    
 
      AT BATCH LOGON-2 DAYS    
 
      LEASEHOLD IMPROVEMENTS    
63
      PS-ARCHITECT-HOURLY RATE-PHASE 4    
 
      (ATHENAHEALTH-004) SEPT HOURS    
34
      PS-ARCHITECT-HOURLY RATE-PHASE 4    
 
      (ATHENAHEALTH-004) OCT-DEC HOURS    
 
      LABOR AND MATERIALS FOR MODIFICATIONS    
 
      TO 3RD FLOOR DATA CENTER TO THE HVAC    
 
      SYSTEMS AND EQUIPMENT    
1
  88633SU   IBM X3850 712.67 2MB 2GB SAS   1S8863AC1KQNT981
1
  39R8729   IBM SERVERAID 8I SAS CTRL    
1
  41Y5001   IBM XSERIES 1300W POW SUPPLY KIT    
3
  40K2522   IBM INTEL XEON 7020 2.67 667 2MB L2    
1
  BURNIN. DIAGNOSTIC   CDW 1-2 DAY BURN IN WITH DIAGNOSTIC    
1
  73P9341   IBM REMOTE SUPERVISOR ADAPTER II   1S73P9341KQPK068
1
  39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 RDIMM    
3
  41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD    
1
  ASSETTAGW/
INSTALL   CDW ASSET TAG W/INSTALL    
2
  BIOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG    
3
  39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM    
2
  40K1052   IBM SAS 73GB 10K HS HD   1S40K1052KQZPW92,
 
          1S40K1052KQZPW94
2
  88633SU   IBM X3850 712.67 2MB 2GB SAS   1S88633SUKQD3094,
 
          1S88633SU99PB291
4
  40K1052   IBM SAS 73GB 10K HS HD   1S40K105299M4519,
 
          1S40K105299M4520,
 
          1S40K105299M4526,
 
          1S40K105299M4530
2
  39R8729   IBM SERVERAID 8I SAS CTRL    
2
  41Y5001   IBM XSERIES 1300W POW SUPPLY KIT    
6
  40K2522   IBM INTEL XEON 7020 2.67 667 2MB L2    
2
  BURNIN. DIAGNOSTIC   CDW 1-2 DAY BURN IN WITH DIAGNOSTIC    

 



--------------------------------------------------------------------------------



 



              OTY   ITEM NO   DESCRIPTION   SERIAL NO
 
           
4
  QLA2340-CK   QLOGIC PCIX HBA 2GB 1PT LC MMF   GFC0646R52651,
 
          RFC0616G59521,
 
          RFC0621K02005,
 
          RFC0644M50102
2
  73P9341   IBM REMOTE SUPERVISOR ADAPTER II   1S73P9341KQMR153,
 
          1S73P9341KQXXG3H
2
  39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 RDIMM    
6
  41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD    
4
  BIOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG    
6
  39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM    
2
  ASSETTAGW/
INSTALL   CDW ASSET TAG W/INSTALL    
1
  88633SU   IBM X3850 7/2.67 2MB 2GB SAS   1S8863AC199PB266
2
  40K1052   IBM SAS 73GB 10K HS HD   1S40K105299M4521,
 
          1S40K105299M4531
1
  39R8729   IBM SERVERAID 8I SAS CTRL    
1
  41Y5001   IBM XSERIES 1300W POW SUPPLY KIT    
3
  40K2522   IBM INTEL XEON 7020 2.67 667 2MB L2    
1
  BURNIN. DIAGNOSTIC   CDW 1-2 DAY BURN IN WITH DIAGNOSTIC    
2
  QLA2340-CK   QLOGIC PCIX HBA 2GB 1PT LC MMF    
1
  39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 RDIMM    
3
  41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD    
2
  BIOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG    
3
  39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM    
1
  39Y9566   IBM RSA-II SLIMLINE ADAPTER    
1
  ASSETTAGW/
INSTALL   CDW ASSET TAG W/INSTALL    

 



--------------------------------------------------------------------------------



 



ORIGINAL
Leaseline Summary
dated September 21, 2007
for Leaseline Schedule No. LL-001

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   CIT TECHNOLOGIES CORPORATION
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

Leaseline Summary to the above-referenced Leaseline Schedule incorporating the
Master Equipment Lease Agreement dated June 1, 2007, between Lessee and Lessor.
Capitalized terms used in this Acceptance Certificate without definition are
defined in the Leaseline Schedule.
1. The Lessor’s Basis and Rental Payment for the Equipment is summarized as
follows:

                              Lessor’s     Lease Rate     Rental       Basis    
Factor     Payment  
Hardware:
  $ 603,044.59       .02949     $ 17,783.78  
Software/Soft Cost:
  $ 274,991.50       .03192     $ 8,777.73    
Total:
  $ 878,036.09             $ 26,561.51  

2. The Equipment is summarized by reference on Exhibit A attached hereto and
incorporated herein.
Each party acknowledges its receipt and review of this Leaseline Summary and
that none of its provisions are missing or illegible. The page numbering of this
Leaseline Summary may be exclusive of exhibits, if any. If this Leaseline
Summary was transmitted to Lessee for signature in electronic format, Lessee
represents and warrants that the text originally transmitted has not been
altered in any way. Lessor’s acceptance of this Leaseline Summary is based on
its reliance on, and specifically conditioned by, the truth of this
representation and warranty. When executed by Lessee and Lessor, this Leaseline
Summary amends the Leaseline Schedule. Except as provided in this Leaseline
Summary, the terms and conditions of the Leaseline Schedule remain the same.

                              ATHENAHEALTH INC. (Lessee)       CIT TECHNOLOGIES
CORPORATION (Lessor)    
 
                            By:   /s/ Carl Byers       By:   /s/ Carie L. Kerns
                         
 
  Name/Title:   Carl Byers/CFO           Name/Title:   Carie L. Kerns
AVP-Lease Operations, Contracts    
 
  Date: September 24, 2007           Date: 9/24/07    

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION  
BLUE RIVER ASSOCIATES
  1222           DEVELOPMENT (MONTH OF MARCH 2007)       $ 6,596.00     311
ARSENAL STREET
WATERTOWN, MA 02472
 
              BUG-FIX       $ 1,275.00      
BLUE RIVER
  1227           DEVELOPMENT (MONTH OF APRIL 2007)       $ 1,275.00     311
ARSENAL STREET
ASSOCIATES
                              WATERTOWN, MA 02472
 
              BUG-FIX       $ 2,677.50      
CAMBRIDGE COMPUTER
  43401   1   RS-1220-F4-5402E-0512-1   XYRATEX 12-BAY 4G FC TO SAS/SATA (3G)
ARRAY       $ 3,675.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
      12   HS-500G72-SAT3-ES10-D1   500G SEAGATE ES10 SATA DRIVE         3480  
   
 
      1   RS-1220-E3-XPN-1   12-BAY SAS TO SAS/SATA RAID EXPANSION         2231
     
 
      12   HS-500G72-SAT3-ES10-D1   500G SEAGATE ES10 SATA DRIVE       $
3,480.00      
DATA MANAGEMENT PRODUCTS
  12262   2   PROGRAMMING   DEVELOPMENT-ACCOUNT NUMBER KEYING AT BATCH LOGON-2
DAYS       $ 2,800.00     311 ARSENAL STREET
WATERTOWN, MA 02472
SUBURBAN ELECTRIC
  9227           LEASEHOLD IMPROVEMENTS       $ 3,725.00     311 ARSENAL STREET
WATERTOWN, MA 02472
SUGARCRM INC.
  INV06-12063   63       PS-ARCHITECT-HOURLY RATE-PHASE 4       $ 10,237.50    
311 ARSENAL STREET
 
              (ATHENAHEALTH-004) SEPT HOURS               WATERTOWN, MA 02472
 
      34       PS-ARCHITECT-HOURLY RATE-PHASE 4       $ 5,525.00      
 
              (ATHENAHEALTH-004) OCT-DEC HOURS                
USI
  2510-76795           LABOR AND MATERIALS FOR MODIFICATIONS TO 3RD       $
189,370.00     311 ARSENAL STREET
 
              FLOOR DATA CENTER TO THE HVAC SYSTEMS AND EQUIPMENT              
WATERTOWN, MA 02472
CDW
  FCH1091   1   88633SU   IBM X3850 7/2.67 2MB 2GB SAS   1S8863AC1KQNT981   $
7,199.24     580 WINTER STREET
 
                              WALTHAM, MA 02451
 
      1   39R8729   IBM SERVERAID 81 SAS CTRL       $ 415.00      
 
      1   41Y5001   IBM XSERIES 1300W POW SUPPLY KIT       $ 250.00      
 
      3   40K2522   IBM INTEL XEON 7020 2.67 667 2MB L2       $ 4,350.00      
 
      1   BURNIN.   CDW 1-2 DAY BURN IN WITH DIAGNOSTIC       $ 0.00      
 
          DIAGNOSTIC                    
 
      1   73P9341   IBM REMOTE SUPERVISOR ADAPTER II   1S73P9341KQPK068   $
350.00      
 
      1   39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 RDIMM       $ 420.00      

1 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
 
      3   41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD       $ 1,050.00      
 
      1   ASSETTAGW/   CDW ASSET TAG W/INSTALL       $ 0.00      
 
          INSTALL                    
 
      2   BIOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG       $ 32.00      
 
      3   39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM       $ 2,310.00      
 
      2   40K1052   IBM SAS 73GB 10K HS HD   1S40K1052KQZPW92,   $ 727.28      
 
                  1S40K1052KQZPW94            
CDW
  FGP2888   2   88633SU   IBM X3850 7/2.67 2MB 2GB SAS   1S88633SUKQD3094,   $
13,558.00     580 WINTER STREET
 
                  1S88633SU99PB291           WALTHAM, MA 02451
 
      4   40K1052   IBM SAS 73GB 10K HS HD   1S40K105299M4519,   $ 1,454.56    
 
 
                  1S40K105299M4520,            
 
                  1S40K105299M4526,            
 
                  1S40K105299M4530            
 
      2   39R8729   IBM SERVERAID 8I SAS CTRL       $ 830.00      
 
      2   41Y5001   IBM XSERIES 1300W POW SUPPLY KIT       $ 500.00      
 
      6   40K2522   IBM INTEL XEON 7020 2.67 667 2MB L2       $ 8,700.00      
 
      2   BURNIN.   CDW 1-2 DAY BURN IN WITH DIAGNOSTIC       $ 0.00      
 
          DIAGNOSTIC                    
 
      4   QLA2340-CK   QLOGIC PCIX HBA 2GB 1PT LC MMF   GFC0646R52651,   $
3,600.00      
 
                  RFC0616G59521,            
 
                  RFC0621K02005,            
 
                  RFC0644M50102            
 
      2   73P9341   IBM REMOTE SUPERVISOR ADAPTER II   1S73P9341KQMR153,   $
700.00      
 
                  1S73P9341KQXXG3H            
 
      2   39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 RDIMM       $ 840.00      
 
      6   41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD       $ 2,100.00      
 
      4   BIOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG       $ 64.00      
 
      6   39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM       $ 4,620.00      
 
      2   ASSETTAGW/   CDW ASSET TAG W/INSTALL       $ 0.00      
 
          INSTALL                    
CDW
  FGW5030   1   88633SU   IBM X3850 7/2.67 2MB 2GB SAS   1S8863AC199PB266   $
6,779.00     580 WINTER STREET
 
                              WALTHAM, MA 02451

2 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
 
      2   40K1052   IBM SAS 73GB 10K HS HD   1S40K105299M4521,   $ 727.28      
 
                  1S40K105299M4531            
 
      1   39R8729   IBM SERVERAID 81 SAS CTRL       $ 415.00      
 
      1   41Y5001   IBM XSERIES 1300W POW SUPPLY KIT       $ 250.00      
 
      3   40K2522   IBM INTEL XEON 7020 2.67 667 2MB L2       $ 4,350.00      
 
      1   BURNIN.   CDW 1-2 DAY BURN IN WITH DIAGNOSTIC       $ 0.00      
 
          DIAGNOSTIC                    
 
      2   QLA2340-CK   QLOGIC PCIX HBA 2GB 1PT LC MMF       $ 1,800.00      
 
      1   39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 RDIMM       $ 420.00      
 
      3   41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD       $ 1,050.00      
 
      2   BIOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG       $ 32.00      
 
      3   39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM       $ 2,310.00      
 
      1   39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 350.00      
 
      1   ASSETTAGW/   CDW ASSET TAG W/INSTALL       $ 0.00      
 
          INSTALL                    
AMERICAN ALARM
  31901   1       UPGRADE 7 PROX KEYPADS THROUGHOUT COMPLEX       $ 3,900.00    
311 ARSENAL STREET WATERTOWN, MA 02472
 
      7   PR-PROX-PROK   HID PROX READER/KEYPAD                
 
      1   I-5   INSTALLATION                
AMERICAN ALARM
  22323   1       CONNECT 4 OUTPUTS FROM LIEBERT GENERATORS TO ALARM SYSTEM FOR
MONITORING       $ 584.00     311 ARSENAL STREET WATERTOWN, MA 02472
 
      1       THE OUTPUTS ARE NO AND CONNECTIONS ARE ON                
 
              THE SAME WALL AS OUR PANEL                
 
      1       LIEBERT REP, ULTRA SERVICES TO MEET US FOR                
 
              CONNECTION ASSISTANCE & TESTING                
 
      1   DMP-714   DMP 4 ZONE EXPANDER                
 
      1   MC-1   MISC HARDWARE & CONNECTORS                
 
      1   I-6   INSTALLATION                
 
      1       CUSTOM CRITICAL CONDITION MONITORING                
 
      1       5 YEAR AGREEMENT ANNUAL IN ADVANCE                

3 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
IFAX SOLUTIONS
9435   1   105-030-024   BROOKTROUT TR1034+P24H-T1-1N (24-PORT V.34       $
14,866.00     311 ARSENAL STREET
 
              FAX BOARD WITH ONBOARD T1/PRI INTERFACE, UPCI)              
WATERTOWN, MA 02472
 
      1   103-100-031   ANNUAL HYLAFAX SUPPORT - BASIC 2       $ 1,495.00      
 
      1   107-100-010   HYLAFAX FAX SERVER FOR UNIX - ENTERPRISE       $
2,895.00      
 
              EDITION                
 
      1   107-100-011   ANNUAL MAINTENANCE, HYLAFAX ENTERPRISE       $ 579.00  
   
 
              EDITION (@ 20% OF SOFTWARE COST ANNUALLY)                
CDW
  FLH1779   1   7979G5U   IBM EXP X3650 DC 5050 1GB SAS   1S7979G5U99G1522   $
2,828.00     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
      1   25R8926   IBM INTEL XEON 5050 DC 3.0 4MB       $ 925.00      
 
      1   25R8064   IBM SERVERAID 8K SAS CONTROLLER       $ 320.00      
 
      1   39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 348.00      
 
      1   40K1905   IBM X3650/X3655 REDUNDANT POWER SUPPLY       $ 210.00      
 
      1   40K1908   IBM PCI-X RISER CARD X3650       $ 200.00      
 
      2   39M5791   IBM 4GB KIT PC2-5300 ECC DDR2 DIMM       $ 2,200.00      
 
      3   40K1040   IBM SAS 146GB 10K HD   1S40K104099K5322,   $ 1,425.00      
 
                  1S40K104099K5472,            
 
                  1S40K104099K5484            
 
      2   BIOSUPGRADE   SYSTEMS BIOS/FIRMWARE UPGRADE       $ 32.00      
 
      1   COUPON   CDW ELECTRONIC COUPON       -$ 478.01      
CDW
  FBG4644   9   KTM5037/2G   KINGSTON 2GB KIT IBM 2,3 8400 SERIES       $
5,462.91     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
CDW
  FFB6830   3   KTM5037/4G   KINGSTON 4GB ESERVER X SERIES       $ 2,582.61    
311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
CDW
  FNS3465   4   40K6816   IBM TS 73GB 15K 4GBPS EDDM   1S40K68169900257,   $
3,600.00     311 ARSENAL STREET
 
                  1S40K68169900575,           WATERTOWN, MA 02472
 
                  1S40K68169900685,            
 
                  1S40K68169900694            
CDW
  FPB4060   1   26K7941   IBM TS SW 4GB SFP TRANS PAIR       $ 400.00     311
ARSENAL STREET
 
                              WATERTOWN, MA 02472

4 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
CDW
  FPP2905   31   40K6816   IBM TS 73GB 15K 4GBPS EDDM   1S40K68169900853,   $
27,900.00     311 ARSENAL STREET
 
                  1S40K68169900854,           WATERTOWN, MA 02472
 
                  1S40K68169900857,            
 
                  1S40K68169900858,            
 
                  1S40K68169900860,            
 
                  1S40K68169900865,            
 
                  1S40K68169901065,            
 
                  1S40K68169901108,            
 
                  1S40K68169901109,            
 
                  1S40K68169901115,            
 
                  1S40K68169901135,            
 
                  1S40K68169901142,            
 
                  1S40K68169901148,            
 
                  1S40K68169901248,            
 
                  1S40K68169901250,            
 
                  1S40K68169901253,            
 
                  1S40K68169901259,            
 
                  1S40K68169901261,            
 
                  1S40K68169901270,            
 
                  1S40K68169901303,            
 
                  1S40K68169901309,            
 
                  1S40K68169901310,            
 
                  1S40K68169901314,            
 
                  1S40K68169901316,            
 
                  1S40K68169901322,            
 
                  1S40K68169901468,            
 
                  1S40K68169901469,            
 
                  1S40K68169901471,            
 
                  1S40K68169901472,            
 
                  1S40K68169901480,            
 
                  1S40K68169901481            
CDW
  FPH6398   1   26K7941   IBM TS SW 4GB SFP TRANS PAIR       $ 400.00     311
ARSENAL STREET
 
                              WATERTOWN, MA 02472

5 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
CDW
  FWV2249   2   1812-81A   IBM DS4000 EXP810 EXP UNIT MODEL 81   136913A,
136913X   $ 6,000.00     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
      2   1812-2410   IBM SW GBPS SFP TRANSCVR PAIR       $ 800.00      
 
      1   1814-70A   IBM DS4700 EXPRESS MODEL 70   138720F   $ 9,100.00      
 
      2   1814-2410   IBM 22R4242 SW 4GBPS SFP TRANSCVR       $ 800.00      
 
      4   1814-5601   IBM 1M LC-LC FIBER CABLE       $ 120.00      
 
      4   1814-5605   IBM LC-LC 5M MULTIMODE FIBRE CABLE       $ 180.00      
 
      1   1814-7382   IBM DS4700 MOD 70 EXPS ATT 1-3       $ 3,000.00      
 
      1   1814-7700   IBM DS4700 WINDOWS HOST KIT       $ 500.00      
 
      1   1814-7701   IBM DS4700 LINUX/INTEL HOST KIT       $ 500.00      
 
      1   1814-8852   IBM DS4700 70 8 STOR PART ACTIVATION       $ 3,300.00    
 
CDW
  GBF7058   7   8853L3U   IBM HS21 BLADE DC 5130 1GB   1S8853AC199H9322,   $
13,433.00     311 ARSENAL STREET
 
                  1S8853AC199K2954,           WATERTOWN, MA 02472
 
                  1S8853AC199K5226,            
 
                  1S8853AC199K5227,            
 
                  1S8853AC199K5242,            
 
                  1S8853AC199K5749,            
 
                  1S8853AC199K6848            
 
      7   40K1227   IBM INTEL XEON DC 5130 2.0 PROC       $ 3,888.50      
 
      7   39M5791   IBM 4GB KIT PC2-5300 ECC DDR2 DIMM       $ 5,124,00      
 
      7   26K5777   IBM 73GB 10K U320 SFF SAS NHS HDD   1S26K577799F8906,   $
1,554.00      
 
                  1S26K577799F8907,            
 
                  1S26K577799F8939,            
 
                  1S26K577799F8948,            
 
                  1S26K577799F8949,            
 
                  1S26K577799F8954,            
 
                  1S26K577799F8964            
 
      1   86773RU   IBM BLADECENTER CHASSIS   1S8677HC1KQGT889   $ 2,061.00    
 
 
      1   39M4675   IBM BLADECENTER 2000W POWER SUPPLY   1S39M4675KQFNZZ5   $
553.00      
 
      1   32R1860   IBM NORTEL LAYER 2/3 GBE SWITCH MOD   1S32R1860KQFBHH9   $
2,000.00    
 
      1   88643RU   IBM X3850 2X 7130N 2MB 2GB   1S88643RU99B2195   $ 8,700.00  
   
 
      2   40K1261   IBM INTEL XEON 3.16 DC 2MB L2 PROC       $ 4,600.00      

6 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
 
      2   40K1052   IBM SAS 73GB 10K HS HD   1S40K105299L7226,   $ 535.30      
 
                  1S40K105299L7227            
 
      1   39R8729   IBM SERVERAID 81 SAS CONTROLLER       $ 362.30      
 
      1   41Y5001   IBM XSERIES 13000W POWER SUPPLY KIT       $ 196.61      
 
      1   39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 RDIMM       $ 379.70      
 
      3   39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM       $ 2,334.00      
 
      3   41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD       $ 928.50      
 
      2   39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525230AN6U,   $
1,529.24      
 
                  1S39R6525230AN7B            
CDW
  FZW3294   1   8853L3U   IBM HS21 BLADE DC 5130 1GB   1S8853L3U99K5754   $
1,919.00     55 MIDDLESEX TPKE
 
                              BEDFORD, MA 01730
 
      1   40K1227   IBM INTEL XEON DC 5130 2.0 PROC       $ 555.50      
 
      1   39M5791   IBM 4GB KIT PC2-5300 ECC DDR2 DIMM       $ 732.00      
 
      1   26K5777   IBM 73GB 10K U320 SFF SAS NHS HDD   1S26K577799F5104   $
222.00      
 
      1   ASSETTAGW/ INSTALL   CDW ASSET TAG W/INSTALL       $ 0.00      
CDW
  GDJ3067   2   88643RU   IBM X3850 2X 7130N 2MB 2GB   1S8864AC199B2200,   $
17,400.00     55 MIDDLESEX TPKE
 
                  1S8864AC199B2204           BEDFORD, MA 01730
 
      4   40K1261   IBM INTEL XEON 3.16 DC 2MB L2 PROC       $ 9,200.00      
 
      4   40K1052   IBM SAS 73GB 10K HS HD   1S40K105299V1663,   $ 1,070.60    
 
 
                  1S40K105299V1700,            
 
                  1S40K105299V1701,            
 
                  1S40K105299V1702,            
 
                  1S40K105299V1703,            
 
                  1S40K105299V1710            
 
      2   39R8729   IBM SERVERAID 81 SAS CONTROLLER       $ 724.60      
 
      2   41Y5001   IBM XSERIES 13000W POWER SUPPLY KIT       $ 393.22      
 
      2   39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 RDIMM       $ 759.40      
 
      6   39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM       $ 4,668.00      
 
      6   41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD       $ 1,857.00      

7 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
 
      4   39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525230ARFY,   $
3,058.48      
 
                  1S39R6525230ARGA,            
 
                  1S39R6525230ARG4,            
 
                  1S39R6525230AR88,            
 
                  1S39R6525230AW4R,            
 
                  1S39R6525230AX8T            
CDW
  GDW9451   1   88643RU   IBM X3850 2X 7130N 2MB 2GB   1S8864AC199B5658   $
8,700.00     55 MIDDLESEX TPKE
 
                              BEDFORD, MA 01730
 
      2   40K1261   IBM INTEL XEON 3.16 DC 2MB L2 PROC       $ 4,600.00      
 
      2   40K1052   IBM SAS 73GB 10K HS HD   1S40K105299V1952,   $ 535.30      
 
                  1S40K105299V1954            
 
      1   39R8729   IBM SERVERAID 81 SAS CONTROLLER       $ 362.30      
 
      1   41Y5001   IBM XSERIES 13000W POWER SUPPLY KIT       $ 196.61      
 
      1   39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 RDIMM       $ 379.70      
 
      3   39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM       $ 2,334.00      
 
      3   41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD       $ 928.50      
 
      2   39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525230AVKH,   $
1,529.24      
 
                  1S39R6525230AVM2            
CDW
  GFW1250   3   797871U   IBM X3550 DC 5160 1GB   1S7978AC1KQFWGY8,   $ 7,725.39
    55 MIDDLESEX TPKE
 
                  1S7978AC1KQFWHK1,           BEDFORD, MA 01730
 
                  1S7978AC1KQFXKV0            
 
      3   40K1242   IBM INTEL XEON DC 5160 3.0 PROC       $ 4,336.05      
 
      6   40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K104399L8731,   $
1,639.80      
 
                  1S40K104399L8915,            
 
                  1S40K104399L8917,            
 
                  1S40K104399L8921,            
 
                  1S40K104399L8934,            
 
                  1S40K104399L8941            
 
      3   39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 867.45      
 
      3   32R2815   IBM X3550 REDUNDANT POWER SUPPLY       $ 432.00      
 
      5   39M5791   IBM 4GB KIT PC2-5300 ECC DDR2 DIMM       $ 3,660.00      
CDW
  GFG6089   1   86773RU   IBM BLADECENTER CHASSIS   1S8677HC199ZM879   $
2,061.00     55 MIDDLESEX TPKE
 
                              BEDFORD, MA 01730

8 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
 
      1   39M4675   IBM BLADECENTER 2000W POWER SUPPLY   1S39M4675KQFNZX8   $
553.00      
 
      1   32R1860   IBM NORTEL LAYER 2/3 GBE SWITCH MOD   1S32R1860KQFBHH7   $
2,000.00      
CDW
  GGL7053   1   797951U   IBM X3650 DC 5140 1GB   1S7979AC1KQGDLC3   $ 2,325.00
    55 MIDDLESEX TPKE
 
                              BEDFORD, MA 01730
 
      1   40K1234   IBM INTEL XEON DC 5140 2.33 PROCESSOR       $ 920.00      
 
      3   39M5791   IBM 4GB KIT PC2-5300 ECC DDR2 DIMM       $ 2,196.00      
 
      1   39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 300.75      
 
      1   40K1905   IBM X3650/X3655 REDUNDANT POWER SUPPLY       $ 210.00      
 
      2   40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K104399L7053,   $
670.00      
 
                  1S40K104399L7059            
 
      4   40K1040   IBM SAS 146GB 10K HD   1S40K104099K6530,   $ 1,560.00      
 
                  1S40K104099K6537,            
 
                  1S40K104099K6539,            
 
                  1S40K104099K7860            
 
      1   25R8064   IBM SERVERAID 8K SAS CONTROLLER       $ 320.00      
 
      1   39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R652530H7PH   $
764.62      
CDW
  GLV9859   2   88643RU   IBM X3850 2X 7130N 2MB 2GB   1S88643RU99B6980,   $
17,400.00     55 MIDDLESEX TPKE
 
                  1S88643RU99B6988           BEDFORD, MA 01730
 
      4   40K1261   IBM INTEL XEON 3.16 DC 2MB L2 PROC       $ 9,200.00      
 
      4   40K1052   IBM SAS 73GB 10K HS HD   1S40K105299R7364,   $ 1,070.60    
 
 
                  1S40K105299R7372,            
 
                  1S40K105299R7404,            
 
                  1S40K105299T0364            
 
      2   39R8729   IBM SERVERAID 81 SAS CONTROLLER       $ 724.60      
 
      2   41Y5001   IBM XSERIES 13000W POWER SUPPLY KIT       $ 393.22      
 
      2   39B5809   IBM 2GB KIT PC2-3200 ECC DDR2 RDIMM       $ 759.40      
 
      6   39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM       $ 4,668.00      
 
      6   41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD       $ 1,857.00      
 
      4   39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525230B6PN,   $
3,058.48      
 
                  1S39R6525230B6RG,            
 
                  1S39R6525230B6RM,            
 
                  1S39R6525230B1TL            

9 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
SENTINEL PROPERTIES
  BD2007-116   27       CABINET INSTALLATION AND GROUNDING       $ 6,885.00    
311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
      1       CABLE TRAY (PER ATHENAHEALTH PLAN)       $ 9,475.00      
 
      60       POWER CABLING - L6-30       $ 16,320.00      
 
      4       POWER CABLING - 60A SINGLE PHASE       $ 3,192.00      
 
      6       POWER CABLING - L5-20       $ 1,362.00      
 
      3       RPP INSTALLATION - 3 RPP’S AMD RELATED       $ 31,125.00      
 
              FEEDERS                
ADAPTIVE
  AC-20070512   2   MGBIC-LC09   MINI-GBIC 1000BASE-LX WITH 1 LC SM PORT       $
1,592.00     55 MIDDLESEX TPKE
COMMUNICATIONS
                              BEDFORD, MA 01730
ADAPTIVE
  AC-20070486   1   7G4202-72   DFE (DISTRIBUTED FORWARDING ENGINE) PLATINUM 72
PORTS 10/100/1000BASE-TX RJ45       $ 13,337.10     55 MIDDLESEX TPKE
COMMUNICATIONS
                              BEDFORD, MA 01730
ADAPTIVE
  AC-20070436   1   N7-SYSTEM-R   MATRIX N7 SYSTEM BUNDLE INCLUDING CHASSIS,    
  $ 6,087.10     55 MIDDLESEX TPKE
COMMUNICATIONS
              FAN TRAY AND TWO POWER SUPPLY               BEDFORD, MA 01730
 
      1   7G4202-72   DFE (DISTRIBUTED FORWARDING ENGINE) PLATINUM       $
13,337.10      
 
              72 PORTS 10/100/1000BASE-TX RJ45                
PRESIDIO
  INV000031193   1   NM-1T3/E3   CISCO ONE PORT T3/E3 NETWORK MODULE  
FOC11294NPV   $ 5,270.00     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
PRESIDIO
  INV000030782   2   ASA5520-BUN-K9   CISCO ASA 5520 APPLIANCE SECURITY
APPLIANCE -   JMX1126L0UY,   $ 10,074.00     311 ARSENAL STREET
 
              FAST EN, GIGABIT EN - 1 U RACK-MOUNTABLE   JMX1126L0UZ          
WATERTOWN, MA 02472
 
      2   CON-OSP-AS2BUNK9   CISCO SMARTNET ONSITE 24X7X4 ASA5520 W/300  
CONTRACT # 3594407   $ 2,880.00      
 
              VPN PRS, 4GE+1FE, 3DES/AES                
 
      2   ASA5550-BUN-K9   CISCO ASA 5550 FIREWALL EDITION BUNDLE   JMX1126L1AH,
  $ 25,194.00      
 
              SECURITY APPLIANCE - EN, FASTEN, GIGABIT   JMX1126L1AJ            
 
              EN - 1U - RACK MOUNTABLE                
 
      1   CON-OSP-AS5550B   CISCO SMARTNET ONSITE PREMIUM EXTENDED   CONTRACT #
3594408   $ 1,440.00      
 
              SERVICE AGREEMENT - REPLACEMENT - 1 YEAR                
 
              ONSITE 24X7X4H                
 
      1   CON-SNTP-3845SEC   CISCO SMARTNET PREMIUM EXTENDED SERVICE   CONTRACT
# 3583757   $ 2,173.00      
 
              AGREEMENT - REPLACEMENT - 1 YEAR 24X7X4H                
 
          TRADE DISCOUNT   TRADE DISCOUNT       -$ 7,347.50      

10 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
PRESIDIO
  INV000030241   1   CISCO3845-SEC/K9   CISCO 3845 SECURITY BUNDLE   FTX1126A17T
  $ 9,069.00     311 ARSENAL STREET
 
              ROUTER - EN, FAST EN, GIGABIT               WATERTOWN, MA 02472
 
              EN - CISCO IOS ADVANCED                
 
              SECURITY - 3 U                
 
      1   S384UASK9B-12412   CISCO IOS ADVANCED IP SERVICES   NSN66508   $
630.00      
 
              (V 12 4(12)) - PRODUCT UPGRADE                
 
              PACKAGE - UPGRADE FROM CISCO                
 
              IOS ADVANCED SECURITY                
 
      1   MEM3800-256U512D   UPGRADE FROM 256MB TO 512MB       $ 1,260.00      
 
              MEMORY-256MB-DDR                
 
      1   PWR-3845-AC/2   CISCO POWER SUPPLY - REDUNDANT   NSN66508   $ 315.00  
   
 
          TRADE DISCOUNT   TRADE DISCOUNT       -$ 2,652.50      
OPEX CORPORATION
  1003716   1   OM2100   OMATION MODEL 2100 ENVELOPENER   ZB01409   $ 3,595.00  
  311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
C.E. COMMUNICATION
  9001   8   P3MM51141200   P3LINK MPO CASSETTE MODULE,       $ 1,520.00     311
ARSENAL STREET
SERVICES
              PINNED, 10 GIG 50/125 MM, LC               WATERTOWN, MA 02472
 
              AQUA DUPLEX ADAPTERS, 12-FIBER                
 
              STANDARD CASSETTE                
C.E. COMMUNICATION
  8817   42   I-1499515-2   AMP NETCONNECT, MRJ21 TO MRJ21       $ 8,483.16    
55 MIDDLESEX TPKE
SERVICES
              CABLE ASSEMLBY, UTP, CMR (180               BEDFORD, MA 01730
 
              DEGREE BACK SHELL) GRAY, 12                
 
              METERS                
 
      24   I-1499515-1   AMP NETCONNECT, MRJ21 TO MRJ21       $ 4,610.40      
 
              CABLE ASSEMLBY, UTP, CMR (180                
 
              DEGREE BACK SHELL) GRAY, 11                
 
              METERS                
 
      24   1499515-9   AMP NETCONNECT, MRJ21 TO MRJ21       $ 4,374.00      
 
              CABLE ASSEMLBY, UTP, CMR (180                
 
              DEGREE BACK SHELL) GRAY, 9                
 
              METERS                
 
      18   1499515-8   AMP NETCONNECT, MRJ21 TO MRJ21       $ 3,189.60      
 
              CABLE ASSEMLBY, UTP, CMR (180                
 
              DEGREE BACK SHELL) GRAY, 8                
 
              METERS                
 
      24   1499515-7   AMP NETCONNECT, MRJ21 TO MRJ21       $ 4,132.08      
 
              CABLE ASSEMLBY, UTP, CMR (180                
 
              DEGREE BACK SHELL) GRAY, 7                
 
              METERS                
 
      34   1499515-5   AMP NETCONNECT, MRJ21 TO MRJ21       $ 5,508.00      
 
              CABLE ASSEMLBY, UTP, CMR (180                
 
              DEGREE BACK SHELL) GRAY, 5                
 
              METERS                

11 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
 
      22   1777052-1   AMP MRJ21 HIGH-DENSITY ANGLED 48-PORT PATCH PANEL 4-PAIR
(10/100/1000BASE-T) FOR FAST ETHERNET & GIGABIT ETHERNET       $ 5,527.50      
 
              APPLICATIONS                
 
      20   1435971-1   AMP NETCONNECT MRJ21 STRAIGHT PATCH PANEL, 48-PORT,
10/100/1000BASE-T FOR FAST ETHERNET & GIGABIT ETHERNET APPLICATIONS       $
5,025.00      
 
      3   1777029-1   AMP NETCONNECT MRJ21 STRAIGHT PATCH PANEL, 24-PORT,
10/100/1000BASE-T FOR FAST ETHERNET & GIGABIT ETHERNET APPLICATIONS       $
610.50      
 
      45   557548-1   AMP NETCONNECT CABLE SUPPORT BAR, RACKMOUNT DEPTH: 5”    
  $ 540.00      
 
      10   FTS-175   CENTURY FIBER OPTICS 1U RACK MOUNT FIBER OPTIC ENCLOSURE
COLOR: BLACK       $ 1,650.00      
 
      16   P3MM51142400   P3LINK MPO CASSETTE MODULE, PINNED, 10 GIG 50/125 MM,
LC AQUA QUAD COUPLERS, 24-FIBER, STANDARD CASSETTE SHELL (041907)       $
6,080.00      
 
      2   559552-2   AMP NETCONNECT 4U RACK MOUNT FIBER OPTIC PATCH PANEL
ENCLOSURE HOLDING UP TO 288-FIBER COLOR BLACK (021407)       $ 530.00      
 
      16   P3MM51142402   CECOMM P3LINK FIBER OPTIC CASSETTE MTP(M)/LC QUAD
24-FIBER 10 GIG 50/125 MM DEPTH. 6” (AMP FOOTPRINT CASSETTE SHELL SUPPLIED BY
C.E. COMMUNICATION)       $ 6,080.00      
 
      6   P3RP2428F300   P3LILNK MPO BACKBONE TRUNK CABLE INDOOR OFNP, 24-FIBER
10 GIG 50/125 MM, MPO PINNED, STRAIGHT THROUGH WIRED W/36” COLOR       $
2,516.76      
 
              CODED BREAKOUT LEGS LENGTH: 9 METER                

12 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
 
      6   P3RP2428F300   P3LILNK MPO BACKBONE TRUNK CABLE INDOOR OFNP, 24-FIBER
10 GIG 50/125 MM,       $ 2,457.12      
 
              MPO PINNED, STRAIGHT THROUGH WIRED W/36” COLOR CODED BREAKOUT LEGS
               
 
              LENGTH: 8 METER                
 
      2   P3RP2428F300   P3LILNK MPO BACKBONE TRUNK CABLE INDOOR OFNP, 24-FIBER
10 GIG 50/125 MM,       $ 799.16      
 
              MPO PINNED, STRAIGHT THROUGH WIRED W/36” COLOR CODED BREAKOUT LEGS
               
 
              LENGTH: 7 METER                
 
      1   P3RP2428F300   P3LILNK MPO BACKBONE TRUNK CABLE INDOOR OFNP, 24-FIBER
10 GIG 50/125 MM,       $ 369.76      
 
              MPO PINNED, STRAIGHT THROUGH WIRED W/36” COLOR CODED BREAKOUT LEGS
               
 
              LENGTH: 4 METER                
 
      1   P3RP2428F300   P3LILNK MPO BACKBONE TRUNK CABLE INDOOR OFNP, 24-FIBER
10 GIG 50/125 MM,       $ 359.82      
 
              MPO PINNED, STRAIGHT THROUGH WIRED W/36” COLOR CODED BREAKOUT LEGS
               
 
              LENGTH: 3 METER                
 
      44   558331-1   AMP NETCONNECT 2U HORIZONTAL RINGED CABLE MANAGEMENT PANEL
      $ 1,760.00      
C.E. COMMUNICATION SERVICES
  8910   1   LABOR   LABOR INCLUDES INSTALLING COPPER AND FIBER PATCH PANELS IN
MULTIPLE CABINETS, RUNNING PRE-TERMINATED COPPER AND FIBER CABLES, ROUTING AND
DRESSING OUT CABLES IN DESIGNATED PANELS. TESTING NOT INCLUDED       $ 2,940.00
    55 MIDDLESEX TPKE BEDFORD, MA 01730
RAID INCORPORATED
  SI-18806   2   SB5202-20A   QLOGIC SWITCH 2GB 20-PORT 2PS 20 PORT KEY  
119022,199023   $ 12,230.00     311 ARSENAL STREET WATERTOWN, MA 02472

13 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
 
      32   FTLF8519P2BNL   GBIC FINISAR SFP OPTICAL 3.3V 2GB ROHS   118990,
118991, 118992,   $ 1,920.00      
 
                  118993, 118994, 118995,            
 
                  118996, 118997, 118998,            
 
                  118999, 119000, 119001,            
 
                  119002, 119003, 119004,            
 
                  119005, 119006, 119007,            
 
                  119008, 119010, 119011,            
 
                  119012, 119013, 119014,            
 
                  119015, 119016, 119017,            
 
                  119018, 119019, 119020,            
 
                  119021            
 
      2   2XPAK-COPP-09   QLOGIC 10GB CAB COPPER STACKING CABLE 9”   119024,
119025   $ 700.00      
WRIGHT LINE
  3565316   1   EALAD1006B   LADDERRACK 6’W 10’L 1.5”H, BLACK       $ 104.40    
55 MIDDLESEX TPKE BEDFORD, MA 01730
 
      1   EALAD1012B   LADDERRACK, 12’W, 10’L,1.5”H, BLK       $ 114.30      
WRIGHT LINE
  3565166   27   VCMT24SP   CABLE TROUGH, 24”W SOLID PANEL       $ 777.60     55
MIDDLESEX TPKE BEDFORD, MA 01730
 
      27   VCMT24PP   CABLE TROUGH, 24W PASS THRU PNL       $ 850.50      
 
      27   VCMT24PT   POWER TROUGH, 24” WIDE       $ 2,016.90      
 
      2   JCMTLDRPR   LADDER RACK BRKTS, PARALLEL MNT       $ 43.20      
 
      6   VSPS4240   ASSY SOLID SIDE PANEL 42U 40” D       $ 864.00      

14 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-001
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO.   QTY.   ITEM NO.  
DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION
 
      27   V3CBB74   BUSS BAR ISOLATED COPPER 42U   070000011397,   $ 3,207.60  
   
 
                  070000011398,            
 
                  070000011399,            
 
                  070000011400,            
 
                  070000011401,            
 
                  070000011402,            
 
                  070000011403,            
 
                  070000011404,            
 
                  070000011405,            
 
                  070000011406,            
 
                  070000011407,            
 
                  070000011408,            
 
                  070000011409,            
 
                  070000011410,            
 
                  070000011411,            
 
                  070000011412,            
 
                  070000011413,            
 
                  070000011414,            
 
                  070000011415,            
 
                  070000011416,            
 
                  070000011417,            
 
                  070000011418,            
 
                  070000011419,            
 
                  070000011420,            
 
                  070000011421,            
 
                  070000011422,            
 
                  070000011423            
 
      30   PDME302001   PWR ME V64 L6-30P SGL 001       $ 14,283.00      
 
      15   PDML302004   RACK PWR ML V64 L6-30P DUL C13       $ 11,731.50      
 
      27   VFR422440   VANTAGE S2 42U X 24” W X 40”D       $ 13,340.70      
 
      27   VTPS2440   TOP PNL SOLID 24W X 40D CAN S2       $ 1,166.40      
 
      27   VRM42SQ   19” EIA 375 DQ HOLD 42U RAILS       $ 3,159.00      
 
      27   OPVAN17   ENCLOSURE PACKAGING       $ 0.00      
 
                             
 
                      $ 878,036.09      

15 of 15



--------------------------------------------------------------------------------



 



Leaseline Summary
dated December 21, 2007
for Leaseline Schedule No. LL-002

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   CIT TECHNOLOGIES CORPORATION
 
           
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road
 
           
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

Leaseline Summary to the above-referenced Leaseline Schedule incorporating the
Master Equipment Lease Agreement dated June 1, 2007, between Lessee and Lessor.
Capitalized terms used in this Leaseline Summary without definition are defined
in the Leaseline Schedule.

1.   The Lessor’s Basis and Rental Payment for the Equipment is summarized as
follows:

                              Lessor’s   Lease Rate   Rental     Basis   Factor
  Payment
Hardware:
  $ 286,403.22       .029330     $ 8,400.21  
Software/Soft Cost (up to 25%):
  $ 144,463.46       .029330     $ 4,237.11  
Software/Soft Cost (in excess to 25%):
  $ 146,987.16       .031758     $ 4,668.02    
Total:
  $ 577,853.84             $ 17,305.34  

2.   The Equipment is summarized by reference on Exhibit A attached hereto and
incorporated herein.

Each party acknowledges its receipt and review of this Leaseline Summary and
that none of its provisions are missing or illegible. The page numbering of this
Leaseline Summary may be exclusive of exhibits, if any. If this Leaseline
Summary was transmitted to Lessee for signature in electronic format, Lessee
represents and warrants that the text originally transmitted has not been
altered in any way. Lessor’s acceptance of this Leaseline Summary is based on
its reliance on, and specifically conditioned by, the truth of this
representation and warranty. When executed by Lessee and Lessor, this Leaseline
Summary amends the Leaseline Schedule. Except as provided in this Leaseline
Summary, the terms and conditions of the Leaseline Schedule remain the same.

                        ATHENAHEALTH, INC. (Lessee)       CIT TECHNOLOGIES
CORPORATION (Lessor)    
 
                     
By:
 
/s/ Carl Byers  
      By:  
/s/ Wendell A. Lochbiler
   
 
  Name/Title: Carl Byers CFO           Name/Title:  WENDELL A. LOCHBILER
VICE PRESIDENT OF LEASE OPERATIONS         Date: Dec. 26, 2007          
Date: 12-26-07    





--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE
NO. LL-002
ATHENAHEALTH, INC.

                                          VENDOR   INVOICE NO.   QTY.   ITEM NO.
  DESCRIPTION   SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION   ACCEPTANCE
DATE  
BLUE RIVER ASSOC
  1273   1       SUGARCRM DEVELOPMENT AND BUG FIX FOR AUGUST       $ 4,870.50  
  311 ARSENAL STREET
WATERTOWN, MA 02472   $ 4,870.50  
CE COMMUNICATION
  9107   64   FD5AGLCD-00   FIBER OPTIC ASSEMBLY 10G 50/125 MM DUPLEX ORNR RATED
2MM AQUA JACKET LC/LC LENGTH. 1 METER       $ 1,560.32     55 MIDDLESEX
TURNPIKE BEDFORD,
MA 01730        
 
      64   FD5ALCD-001M   FIBER OPTIC ASSEMBLY 50/125 MM DUPLEX ORNR RATED 2MM
AQUA JACKET LC/LC LENGTH. 1 METER       $ 1,479.68              
 
      48   FD5AGLCD-00   FIBER OPTIC ASSEMBLY 10G 50/125 MM DUPLEX ORNR RATED
2MM AQUA JACKET LC/LC LENGTH. 2 METER       $ 1,260.00              
 
      48   FD5ALCD-002M   FIBER OPTIC ASSEMBLY 50/125 MM DUPLEX ORNR RATED 2MM
AQUA JACKET LC/LC LENGTH. 2 METER       $ 1,164.00              
 
      24   24PA/JKR-RJ-C   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR BUNDLE CAT 8
RISER RATED WRAPPED W/TECHFLEX TERMINATED AMP CAT 6 SL SERIES MODULAR JACK
STAGGERED RIGHT TO RJ45 CUSTOM LENGTH BREAKOUT FOR ENTERSYS SWITCH TOTAL LENGTH:
9’       $ 3,793.92              
 
      24   24PA/JKL-RJ-C   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR BUNDLE CAT 6
RISER RATED WRAPPED W/TECHFLEX TERMINATED AMP CAT 6 SL SERIES MODULAR JACK
STAGGERED LEFT TO RJ45 CUSTOM LENGTH BREAKOUT FOR ENTERSYS SWITCH TOTAL LENGTH:
9’       $ 3,793.92              
 
      4   PP72HDARU2   72-PORT CATEGORY 6 HIGH DENSITY ANGLED PATCH PANEL, 2U  
    $ 300.00              
 
      1   MATERIALS   LABOR AND MATERIALS       $ 2,880.00         $ 16,231.84  
 
                                   
CE COMMUNICATION
  9118   200   2591   AC POWER CORD lEC 60320 C14 PLUG TO C13 CONNECTOR 2.5 FEET
15A/250V 14/3       $ 1,328.00     55 MIDDLESEX
TURNPIKE BEDFORD,
MA 01730        
CE COMMUNICATION
  9198   20   PC6B-WH-003F   PATCH CORD CAT 6 WHITE W/BOOTS LENGTH: 3’       $
78.00     55 MIDDLESEX
TURNPIKE BEDFORD,
MA 01730        
 
      60   PC6B-WH-005F   PATCH CORD CAT 6 WHITE W/BOOTS LENGTH: 5’       $
270.00              
 
      200   PC6B-WH-007F   PATCH CORD CAT 6 WHITE W/BOOTS LENGTH: 7’       $
1,020.00              

1 of 10

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE
NO. LL-002
ATHENAHEALTH, INC.

                                                                             
ACCEPTANCE   VENDOR   INVOICE NO.   QTY.   ITEM NO.   DESCRIPTION   SERIAL NO.  
TOTAL COST     EQUIPMENT LOCATION   DATE  
 
      20   PC88-YE-003F   PATCH CORD CAT 6 YELLOW W/BOOTS LENGTH: 3’       $
78.00              
 
      60   PC6B-YE-O05F   PATCH CORD CAT 6 YELLOW W/BOOTS LENGTH: 5’       $
270.00              
 
      200   PC6B-YE-007F   PATCH CORD CAT 6 YELLOW W/BOOTS LENGTH: 7       $
1,020.00              
 
      20   PC6B-GR-003F   PATCH CORD CAT 6 GREEN W/BOOTS LENGTH: 3’       $
78.00              
 
      40   PC6B-GR-005F   PATCH CORD CAT 6 GREEN W/BOOTS LENGTH: 5’       $
180.00              
 
      100   PC6B-GR-007F   PATCH CORD CAT 6 GREEN W/BOOTS LENGTH: 7’       $
510.00              
 
      10   PC6B-RD-010F   PATCH CORD CAT 6 RED W/BOOTS LENGTH: 10’       $ 60.00
             
 
      10   PC6B-OR-010F   PATCH CORD CAT 6 ORANGE W/BOOTS LENGTH: 10’       $
60.00              
CE COMMUNICATION
  9108   1   1725150-1   AMP NETCONNECT SL SERIES MODULAR JACK       $ 107.14  
  55 MIDDLESEX TURNPIKE        
 
              TERMINATION TOOL W/LACING FIXTURE               BEDFORD, MA 01730
       
 
      18   1375055-2   AMP NETCONNECT SL SERIES 110 CONNECT CAT 6       $ 107.64
        $ 214.78  
 
              INSERT COLOR: BLACK                        
SYNERGY
  200609.08   4       COMMISSIONING WORK FOR PERIOD FROM MAY 19,       $ 520.00
    311 ARSENAL STREET        
 
              2007 THROUGH AUGUST 24, 2007               WATERTOWN, MA 02472    
   
 
      1   EXPENSES   EXPENSES       $ 42.93           $562.93  
RAID INCORPORATED
  SI-19117   1   RS-TlER-2   RAIDSERV TIER 2 SUPPORT       $ 18,800.00     311
ARSENAL STREET WATERTOWN, MA 02472   $ 18,800.00  
IMAGING BUSINESS MACHINES
  JKEH-76ZPGK-1   2   203-00023   IMAGETRAC III, E13B MICR READ, TOP SIDE      
$ 11,000.00     311 ARSENAL STREET WATERTOWN, MA 02472        
 
      12   500-00006   INTEGRATION SERVICES/HOURLY       $ 0.00         $
11,000.00  
PRESIDIO
  31796   2   NME-16ES-1G   CISCO ETHERSWITCH SERVICE MODULE SWITCH, 16       $
2,892.00     311 ARSENAL STREET        
 
              PORTS, EN, FAST EN, 10BASE-T 100BASE-TX +               WATERTOWN,
MA 02472        
 
              1X10/100/1000BASE-T PLUG-IN MODULE                        
PRESIDIO
  31909   1   ACS-3845RM-19   CISCO RACK MOUNTING KIT       $ 64.00     311
ARSENAL STREET WATERTOWN, MA 02472        
PRESIDIO
  30974   1   CON-OSP-AS5550B   CISCO SMARTNET ONSITE PREMIUM EXTENDED SERVICE
AGREEMENT       $ 1,440.00     311 ARSENAL STREET WATERTOWN, MA 02472   $
1,440.00  
DELL
  XC46P2T12   10   341-3332   80GB HARD DRIVE 9.5MM, 7200RPM FOR DELL       $
749.90     311 ARSENAL STREET        
 
              LATTITUDE D620 CUSTOMER KIT               WATERTOWN, MA 02472    
   

2 of 10

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE
NO. LL-002
ATHENAHEALTH, INC.

                                                                             
ACCEPTANCE   VENDOR   INVOICE NO.   QTY.   ITEM NO.   DESCRIPTION   SERIAL NO.  
TOTAL COST     EQUIPMENT LOCATION   DATE  
DELL
  XC4FJ6J83   1   310-6748   DELL 3400MP REPLACEMENT CABLE KIT       $ 29.00    
311 ARSENAL STREET        
 
                              WATERTOWN, MA 02472        
DELL
  XC4MM4J89   2   310-7921   ULTRA LIGHT NYLON SLIP CASE DELL LATITUDE D-      
$ 46.50     311 ARSENAL STREET        
 
              FAMILY NOTEBOOKS               WATERTOWN, MA 02472        
 
      8   310-7920   CLASSIC NYLON CARRYING CASE FOR DELL       $ 201.60        
     
 
              LATITUDE D-FAMILY                        
 
      3   310-7443   LARGE NYLON CARRYING CASE FOR DELL LATITUDE       $ 88.80  
           
 
              D-FAMILY NOTEBOOKS                        
DELL
  XC4WTND25   1   430-1649   DELL TRUEMOBILE 350 BLUETOOTH MODULE FOR       $
23.20     311 ARSENAL STREET        
 
              LATITUDE D CUSTOMER INSTALL               WATERTOWN, MA 02472    
   
DELL
  XC572X414   2   A0231883   CHIEF FSM-4101 BRACKET FOR FLAT PANEL SILVER      
$ 99.00     311 ARSENAL STREET        
 
              METALLIC MOUNTING INTERFACE 100X100MM,
75X75MM WALL MOUNTED               WATERTOWN, MA 02472        
 
                                       
DELL
  XC41136W7   10   312-0383   6-CELL/55-WHR PRIMARY BATTERY LATITUDE D620      
$ 973.00     311 ARSENAL STREET        
 
                              WATERTOWN, MA 02472        
 
      20   310-7699   90 WATT AC ADAPTER W/6-FOOT POWER CORD, LAT       $
1,035.80         $ 2,008.80  
CDW
  GRS0110   6   8853L3U   IBM HS21 BLADE DC 5130 1GB   1S8853AC199K4825,   $
11,340.00     55 MIDDLESEX TURNPIKE        
 
                  1S8853AC199M1810,           BEDFORD, MA 01730        
 
                  1S8853AC199M1812,                    
 
                  1S8853AC199M2645,                    
 
                  1S8853AC199M2646,                    
 
                  1S8853AC199M2647                    
 
      6   40K1227   IBM INTEL XEON DC 5130 2.0 PROC       $ 3,333.00            
 
 
      6   39M5791   IBM 4GB KIT PC2-5300 ECC DDR2 DIMM       $ 4,392.00        
     
 
      6   26K5777   IBM 73GB 10K U320 SFF SAS NHS HDD   1S26K577799Y8843,   $
1,332.00              
 
                  1S26K577799Y8866,                    
 
                  1S26K577799Y8867,                    
 
                  1S26K577799Z4588,                    
 
                  1S26K577799Z4592,                    
 
                  1S26K577799Z4598                    
CDW
  GRS0118   1   79795AU   IBM X3650 5140 1GB   1S79795AU99F5232   $ 2,325.13    
55 MIDDLESEX TURNPIKE        
 
                              BEDFORD, MA 01730        
 
      1   40K1234   IBM INTEL XEON DC 5140 2.33 PROC   1S40K1234KQHYMA9   $
920.00              

3 of 10



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE
NO. LL-002
ATHENAHEALTH, INC.

                                                                             
ACCEPTANCE   VENDOR   INVOICE NO.   QTY.   ITEM NO.   DESCRIPTION   SERIAL NO.  
TOTAL COST     EQUIPMENT LOCATION   DATE  
 
      8   40K1052   IBM SAS 73GB 10K HS HD   1S40K105299T4905,   $ 2,329.12    
         
 
                  1S40K105299T4906,                    
 
                  1S40K105299T4907,                    
 
                  1S40K105299T4908,                    
 
                  1S40K105299T4931,                    
 
                  1S40K105299T4932,                    
 
                  1S40K105299W1775,                    
 
                  1S40K105299X0172                    
 
      3   39M5794   IBM 4GB KIT PC2-5300 ECC DDR2 DIMM       $ 2,196.00        
     
 
      1   39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 301.00              
 
      1   40K1905   IBM X3650/X3655 REDUNDANT POWER SUPPLY       $ 210.00      
       
 
      1   25R8064   IBM SERVERAID 8K SAS CONTROLLER       $ 320.02              
CDW
  GRS0125   2   797871U   IBM X3550 DC 5160 1GB   1S797871U99E0947,   $ 5,150.26
    55 MIDDLESEX TURNPIKE        
 
                  1S797871U99E0964           BEDFORD, MA 01730        
 
      2   40K1242   IBM INTEL XEON DC 5160 3.0 PROC       $ 2,890.70            
 
 
      4   40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K104399V0428,   $
1,093.20              
 
                  1S40K104399V0431,                    
 
                  1S40K104399V0553,                    
 
                  1S40K104399V0557                    
 
      2   39Y9555   IBM RSA-II SLIMLINE ADAPTER       $ 602.00              
 
      2   32R2815   IBM X3550 REDUNDANT POWER SUPPLY       $ 288.00            
 
 
      4   39M5791   IBM 4GB KIT PC2-5300 ECC DDR2 DIMM       $ 2,928.00        
     
 
      4   39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525230AXTK,   $
3,058.48              
 
                  1S39R6525230AXTL,                    
 
                  1S39R6525230B3TP,                    
 
                  1S39R625230B8N2                    
CDW
  GSK4137   1   86773RU   IBM BLADECENTER CHASSIS   1S8677HC199ZD749   $
2,200.00     55 MIDDLESEX TURNPIKE        
 
                              BEDFORD, MA 01730        
 
      1   39M4675   IBM BLADECENTER 2000W POWER SUPPLY   1S39M4675KQKDWN9   $
553.00              
 
      1   32R1860   IBM NORTEL LAYER 2/3 GBE SWITCH MOD   1S32R1860KQDPPZ7   $
2,000.00              
CDW
  GSR9677   3   88643RU   IBM X3850 2X 7130N 2MB 2GB   1S88643RU99B8763,   $
26,100.00     55 MIDDLESEX TURNPIKE        
 
                  1S88643RU99B9088,           BEDFORD, MA 01730        
 
                  1S88643RU99B9090                    
 
      6   40K1261   IBM INTEL XEON 3.16 DC 2MB L2 PROCESSOR       $ 13,800.00  
           

4 of 10



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE
NO. LL-002
ATHENAHEALTH, INC.

                                                                             
ACCEPTANCE   VENDOR   INVOICE NO.   QTY.   ITEM NO.   DESCRIPTION   SERIAL NO.  
TOTAL COST     EQUIPMENT LOCATION   DATE  
 
      6   40K1052   IBM SAS 73GB 10K HS HD   1S40K105299R7430,   $ 1,746.84    
         
 
                  1S40K105299T0897,                    
 
                  1S40K105299T0898,                    
 
                  1S40K105299T0899,                    
 
                  1S40K105299T0900,                    
 
                  1S40K105299T0901                    
 
      3   39R8729   IBM SERVERAID 8I SAS CONTROLLER       $ 1,086.90            
 
 
      3   41Y5001   IBM XSERIES 1300W POWER SUPPLY KIT       $ 589.83          
   
 
      3   39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 DIMM       $ 1,139.10        
     
 
      9   39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM       $ 7,011.00        
     
 
      9   41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD       $ 2,790.00          
   
 
      6   39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525230B1TD,   $
4,587.72              
 
                  1S39R6525230B657,                    
 
                  1S39R6525230B8LZ,                    
 
                  1S39R6525230B8MC,                    
 
                  1S39R6525230B8M2,                    
 
                  1S39R6525230B8M5                    
CDW 
  GRS0043   2   73P5847   IBM 60A 3PHASE PDU       $ 3,700.00     55 MIDDLESEX
TURNPIKE BEDFORD, MA 01730        
CDW
  GRH8276   16   40K6816   IBM TS 73GB 15K 4GBPS EDDM       $ 14,400.00     55
MIDDLESEX TURNPIKE BEDFORD, MA 01730        
 
                                   

5 of 10



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE
NO. LL-002
ATHENAHEALTH, INC.

                                                                               
      ACCEPTANCE           VENDOR   INVOICE NO.   QTY.   ITEM NO.   DESCRIPTION
  SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION   DATE          
CDW
  GSQ3406   19   40K6816   IBM TS 73GB 15K 4GBPS EDDM   1S40K68169907256,   $
17,100.00     55 MIDDLESEX                
 
                              TURNPIKE                
 
                  1S40K68169907265,           BEDFORD, MA 01730                
 
                  1S40K68169907266,                            
 
                  1S40K68169907273,                            
 
                  1S40K68169907274,                            
 
                  1S40K68169907275,                            
 
                  1S40K68169907297,                            
 
                  1S40K68169907313,                            
 
                  1S40K68169907314,                            
 
                  1S40K68169907315                            
 
                  1S40K68169907316,                            
 
                  1S40K68169907321,                            
 
                  1S40K68169907323,                            
 
                  1S40K68169907324,                            
 
                  1S40K68169907489,                            
 
                  1S40K68169907490,                            
 
                  1S40K68169907491,                            
 
                  1S40K68169307492,                            
 
                  1S40K68169907493                            
CDW
  GRM1136   1   F2F802L7-10M   BELKIN 10M FIB CABLE LC/LC SM       $ 60.00    
311 ARSENAL STREET                
 
                              WATERTOWN, MA 02472                
CDW
  GTR9727   1   797871U   IBM X3550 DC 5160 1GB   1S7978AC1KQGARD9   $ 2,575.13
    55 MIDDLESEX                
 
                              TURNPIKE                
 
                              BEDFORD, MA 01730                
 
      1   40K1242   IBM INTEL XEON DC 5160 3.0 PROC       $ 1,445.35            
         
 
      2   40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K104399V2310,   $
546.60                      
 
                  1S40K104399V2323                            
 
      1   39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 301.00                  
   
 
      1   32R2815   IBM X3550 REDUNDANT POWER SUPPLY       $ 144.00            
         
 
      2   39M5791   IBM 4GB KIT PC2-5300 ECC DDR2 DIMM       $ 1,464.00        
             
 
      2   39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525230B8LY   $
1,529.24                      
CDW
  GVB4448   1   88643RU   IBM X3850 2X 7130N 2MB 2GB   1S8864AC199B9089   $
8,700.00     55 MIDDLESEX                
 
                              TURNPIKE                
 
                              BEDFORD, MA 01730                
 
      2   40K1261   IBM INTEL XEON 3.16 DC 2MB L2 PROCESSOR       $ 4,600.00    
                 
 
      2   40K1052   IBM SAS 73GB 10K HS HD   1S40K105299T1059,   $ 582.28      
               
 
                  1S40K105299T1061                            
 
      1   39R8729   IBM SERVERAID 8I SAS CONTROLLER       $ 362.30              
       

6 of 10



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE
NO. LL-002
ATHENAHEALTH, INC.

                                                                             
ACCEPTANCE   VENDOR   INVOICE NO.   QTY.   ITEM NO.   DESCRIPTION   SERIAL NO.  
TOTAL COST     EQUIPMENT LOCATION   DATE  
 
      1   41Y5001   IBM XSERIES 1300W POWER SUPPLY KIT       $ 196.61          
   
 
      1   39M5809   IBM 2GB KIT PC2-3200 ECC DDR2 DIMM       $ 379.70          
   
 
      3   39M5812   IBM 4GB KIT PC2-3200 ECC DDR2 DIMM       $ 2,337.00        
     
 
      3   41Y5000   IBM ACTIVE MEMORY 4 SLOT EXP CARD       $ 930.00            
 
 
      2   39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525230B3WT,   $
1,529.24              
 
                  1S39R6525230B4EH                    
CDW
  GWK5188   4   96P2253   OBI-IBM SVC PK SR 3YR 24X7 4HR       $ 3,140.00     55
MIDDLESEX   $ 3,140.00  
 
                              TURNPIKE        
 
                              BEDFORD, MA 01730        
CDW
  GWR4109   2   1812-81A   IBM DS4000 EXP810 EXP UNIT MODEL 81   13154W1,
13154W2   $ 6,000.00     55 MIDDLESEX        
 
                              TURNPIKE        
 
                              BEDFORD, MA 01730        
 
      4   1812-2410   IBM SW 4 GBPS SFP TRANSCVR PAIR       $ 1,600.00          
   
 
      1   1814-70A   IBM DS4700 EXPRESS MODEL 70   138822N   $ 9,100.00        
     
 
      2   1814-2410   IBM 22R4242 SW 4GBPS SFP TRANSCVR       $ 800.00          
   
 
      4   1814-5601   IBM 1M LC-LC FIBER CABLE       $ 120.00              
 
      4   1814-5605   IBM LC-LC 5M MULTIMODE FIBRE CABLE       $ 180.00        
     
 
      1   1814-7382   IBM DS4700 MOD 70 EXPS ATT 1-3   00JW342   $ 3,000.00    
         
 
      1   1814-7700   IBM DS4700 WINDOWS HOS KIT   00JW343   $ 500.00          
   
 
      1   1814-7701   IBM DS4700 LINUX/INTEL HOST KIT       $ 500.00            
 
 
      1   1814-8852   IBM DS7400 70 8 STOR PART ACTIVATION       $ 3,300.00    
         
CDW
  GCM6311   8   69P9518   OBI-IBM SVC PK SR 3YR 24X7 4HR       $ 2,776.00     55
MIDDLESEX        
 
                              TURNPIKE        
 
                              BEDFORD, MA 01730        
 
      2   30L9185   OBI-IBM SVC PK SR 3YR 24X7 4HR       $ 1,320.00            
 
 
      4   96P2253   OBI-IBM SVC PK SR 3YR 24X7 4HR       $ 3,140.00         $
7,236.00  
CDW
  GHL3572   3   21P2073   IBM 3YR 24X7X4HR ONSITE SVC FOR SRVR       $ 1,200.00
    55 MIDDLESEX   $ 1,200.00  
 
                              TURNPIKE        
 
                              BEDFORD, MA 01730        
CDW
  GJS4683   2   39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525230B1TV,
  $ 1,529.24     311 ARSENAL STREET        
 
                  1S39R6525230H859           WATERTOWN, MA 02472        
CDW
  GLB9916   4   26K5655   IBM 73.4 GB 10K 2.5” SAS HDD   MNBA-EVS-26K5655,   $
1,384.72     311 ARSENAL STREET        
 
                  1S26K5655KQDRW31,           WATERTOWN, MA 02472        
 
                  1S26K5655KQDRW35,                    
 
                  26K5655S99WS2909                    
CDW
  GMP3708   15   39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 4,515.00     311
ARSENAL STREET        
 
                              WATERTOWN, MA 02472        

7 of 10



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE
NO. LL-002
ATHENAHEALTH, INC.

                                                                               
      ACCEPTANCE           VENDOR   INVOICE NO.   QTY.   ITEM NO.   DESCRIPTION
  SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION   DATE          
CDW
  GNM1313   2   96P2253   OBI-IBM SVC PK SR 3YR 24X7 4HR       $ 1,570.00     55
MIDDLESEX TURNPIKE
BEDFORD, MA 01730   $ 1,570.00          
CDW
  GQB4598   1   21040145   MAGTEK DUAL HEAD SWIPE USB       $ 62.39     311
ARSENAL STREET                
 
                              WATERTOWN, MA 02472                
CAROUSEL INDUSTRIES
  324241   3   63383A   TN2302AP-MEDIA PROCESS BOARD-REFURBISHED   03J209724458,
03J210711471,   $ 6,600.00     311 ARSENAL STREET
WATERTOWN, MA 02472                
 
                  03J210712115                            
 
      10   700289846   EXT MICS FOR 4690 IP SPEAKERPHONE       $ 2,500.00      
               
 
      1   FREIGHT   FREIGHT CHARGES       $ 20.33         $ 9,120.33          
CDW
  HPG4773   6   AP9877   APC POWER CORD IEC 320 C19 TO C20       $ 183.42     55
MIDDLESEX TURNPIKE
BEDFORD, MA 01730                
 
      6   AP9892   APC PWR CORD 100-230V 2 C19 TO C20       $ 117.96            
         
 
      1   FREIGHT   FREIGHT CHARGES       $ 50.79         $ 352.17          
ORACLE
  40807610   41       SOFTWARE UPDATE LICENSE & SUPPORT-ORACLE       $
118,276.70     311 ARSENAL STREET   $ 118,276.70          
 
              DATABASE STANDARD EDITION-PROCESSOR               WATERTOWN, MA
02472                
 
              PERPETUAL; 02-NOV-2007; 01-NOV-2008                              
 
CDW
  HQL1014   3   40K6816   IBM TS 73GB 15K 4GBPS EDDM   1S40K68169908432   $
2,700.00     311 ARSENAL STREET                
 
                              WATERTOWN, MA 02472                
 
      1   FREIGHT   FREIGHT CHARGES       $ 36.56         $ 2,736.56          
CITRIX
  90625619   1   CM-5850359-90450   CITRIX PRESENTATION SERVER,
ENTERPRISE EDITION-SUBSCRIPTION ADVANTAGE       $ 1,000.00     1 MOODY STREET
WALTHAM, MA 02453                
 
              RENEWAL START: 11/15/2007 END: 11/15/2008                        
       
 
      1   CM-5850359-90450   CITRIX PRESENTATION SERVER, ENTERPRISE
EDITION-SUBSCRIPTION ADVANTAGE RENEWAL       $ 1,000.00                      
 
              START: 11/15/2007 END: 11/15/2008                                
 
      1   CM-5850359-90450   CITRIX PRESENTATION SERVER, ENTERPRISE
EDITION-SUBSCRIPTION ADVANTAGE RENEWAL       $ 1,000.00                      
 
              START: 11/15/2007 END; 11/15/2008                                
 
      1   CM-5850359-90450   CITRIX PRESENTATION SERVER, ENTERPRISE
EDITION-SUBSCRIPTION ADVANTAGE RENEWAL       $ 1,000.00                      
 
              START: 11/15/2007 END: 11/15/2008                                
 
      1   CM-5850359-90450   CITRIX PRESENTATION SERVER, ENTERPRISE
EDITION-SUBSCRIPTION ADVANTAGE RENEWAL       $ 1,000.00                      
 
              START: 11/15/2007 END: 11/15/2008                                

8 of 10



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE
NO. LL-002
ATHENAHEALTH, INC.

                                                                               
      ACCEPTANCE           VENDOR   INVOICE NO.   QTY.   ITEM NO.   DESCRIPTION
  SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION   DATE          
 
      1   CM-5850359-90450   CITRIX PRESENTATION SERVER, ENTERPRISE
EDITION-SUBSCRIPTION ADVANTAGE RENEWAL
START: 11/15/2007 END: 11/15/2008       $ 500.00                      
 
      1   CM-5850359-90450   CITRIX PRESENTATION SERVER, ENTERPRISE
EDITION-SUBSCRIPTION ADVANTAGE RENEWAL
START: 11/15/2007 END: 11/15/2008       $ 2,500.00                      
 
      1   CM-5850359-90450   CITRIX PRESENTATION SERVER, ENTERPRISE
EDITION-SUBSCRIPTION ADVANTAGE RENEWAL
START: 11/15/2007 END: 11/15/2008       $ 1,000.00                      
 
      1   CM-5850359-90450   CITRIX PRESENTATION SERVER, ENTERPRISE       $
500.00                      
 
      1   CM-5850359-90450   CITRIX PRESENTATION SERVER, ENTERPRISE
EDITION-SUBSCRIPTION ADVANTAGE RENEWAL
START: 11/15/2007 END: 11/15/2008       $ 1,000.00         $ 10,500.00          
MORE DIRECT
  1425054   1   59471D   RSA SID700 KEYFOB-5YEAR 2 (SID700-6-60-60)       $
2,045.12     311 ARSENAL STREET
WATERTOWN, MA 02472                
 
      1   FREIGHT   FREIGHT CHARGES       $ 42.40         $ 2,087.52      
#########  
DELL
  XC6558881   10   222-7947   LATITUDE D630, INTEL CORE 2 DUO T7300, 2.00GHZ,  
790YND1, HX1YND1,   $ 12,771.60     311 ARSENAL STREET                
 
              800MHZ 4M L2 CACHE, DUAL CORE   6Y1YND1, FY1YND1,          
WATERTOWN, MA 02472                
 
                  4Z1YND1, 9Z1YND1,                            
 
                  FZ1YND1, 102YND1,                            
 
                  402YNO1, 802YND1                            
 
      10   986-8177   DELL HARDWARE WARRANTY, INITIAL YEAR       $ 1,090.00    
                 
 
      1   FREIGHT   FREIGHT CHARGES       $ 240.00         $ 14,101.60          
DELL
  XC65K5MD6   10   341-4762   80GB HARD DRIVE 9.5MM, 7200RPM FOR LATITUDE      
$ 792.00     311 ARSENAL STREET                
 
              D63X, CUSTOMER INSTALL               WATERTOWN, MA 02472          
     
 
      1   FREIGHT   FREIGHT CHARGES       $ 4.99         $ 796.99          
DELL
  XC71J56F4   10   310-7502   CORPORATE BACKPACK FOR DELL PRECISION M65,       $
299.90     311 ARSENAL STREET   $ 299.90          
 
              CUSTOMER KIT               WATERTOWN, MA 02472                
DELL
  XC73MC9T4   15   222-7947   LATITUDE D630. INTEL CORE 2 DUO T7300, 2.00GHZ,  
97B2WD1, B7B2WD1,   $ 18,584.70     311 ARSENAL STREET                
 
              800MHZ 4M L2 CACHE, DUAL CORE   C7B2WD1, D7B2WD1,          
WATERTOWN, MA 02472                
 
                  F7B2WD1, J7B2WD1,                            
 
                  68B2WD1, C8B2WD1,                            
 
                  F8B2WD1, H8B2WD1,                            
 
                  J8B2WD1, 19B2WD1,                            
 
                  39B2WD1, 69B2WD1,                            
 
                  89B2WD1                            
 
      15   986-8177   DELL HARDWARE WARRANTY, INITIAL YEAR       $ 1,635.00    
                 
 
      1   FREIGHT   FREIGHT CHARGES       $ 360.00         $ 20.579.70     $
35,778.19  

9 of 10



--------------------------------------------------------------------------------



 



EXHIBIT A TO
LEASELINE SUMMARY
TO LEASELINE SCHEDULE
NO. LL-002
ATHENAHEALTH, INC.

                                                                               
      ACCEPTANCE           VENDOR   INVOICE NO.   QTY.   ITEM NO.   DESCRIPTION
  SERIAL NO.   TOTAL COST     EQUIPMENT LOCATION   DATE          
MORE DIRECT
  1353621   750   A642668   CLIENT MANAGEMENT SUITE (41701-01-AH1)       $
34,357.50     311 ARSENAL STREET                                              
WATERTOWN, MA 02472                
 
      2   A642667   SERVICE AND ASSET MANAGE (46201-01-AH1)       $ 10,911.08  
                   
 
      21   A642666   SERVICE AND ASSET MANAGE (46301-04-AH1)       $ 27,300.00  
                   
 
      4   A641061   HELPDESK TRADE UP TO ASS. (A641061)       $ 3,175.84        
             
 
      1   276988   ALTIRIS 5 INCIDENT SUPPO (30200-09)       $ 1,750.00        
$ 77,494.42          
MORE DIRECT
  1367342   3   MDPS-ALT-20699-INS   INITIAL DESIGN AND SERVE       $ 30,000.00
    311 ARSENAL STREET   $ 30,000.00                                        
WATERTOWN, MA 02472                
MORE DIRECT
  1415620   1   MDPS-ALT-20699-TUN   WELLNESS CHECKUP/FINE T       $ 10,000.00  
  311 ARSENAL STREET WATERTOWN, MA 02472   $ 10,000.00          
 
                      $ 577,853.84                      

10 of 10



--------------------------------------------------------------------------------



 



ORIGINAL
(CIT LOGO) [b83537x8353702.gif]
Leaseline Schedule No. LL-002
Dated October 1, 2007

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   CIT TECHNOLOGIES CORPORATION
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Schedule incorporates the Master Equipment Lease Agreement dated June 1,
2007 between Lessee and Lessor. This is a Leaseline Schedule to which the terms
and conditions of the Leaseline Rider apply.

                      Acquisition
Period   Leaseline
Maximum   Lease Rate Factors   Lessor’s Basis   Rental Payment
 
          Hardware: 0.02947 Software: 0.03191*        
 
                   
From October 1, 2007 through December 31, 2007
  $ 1,250,000.00     The Hardware Lease Rate Factor applies only to Tier 1
Manufacturers’ and Approved Manufacturers’ Current (n) Technology System
Components. The Software Lease Rate Factor applies to all other items. *See
Special Term No. 5 below.   The aggregate for all items of Lessor’s actual cost
of the item.   The aggregate for all items of each item’s Lessor’s Basis
multiplied by its Lease Rate Factor.

     
Due Dates: Rental Payments are due in arrears on the first day of each Rental
Period.
  Base Term: 36 months.
 
   
Rental Period: Each calendar month during the Term.
  Base Term Commencement Date: January 1, 2008
 
   
Billing Address (if different from Lessee’s address stated above)
   
 
   
                                                            
   
                                                            
   
                                                            
   

Special Terms:

1.   In any exercise of the purchase option provided for in Section 6(a) of the
Master Eiquipment Lease Agreement, the purchase price (exclusive of Taxes) shall
be limited to 10.75% of Lessor’s Basis.   2.   As Lessor will be acquiring
certain of the Equipment from Lessee, Lessor’s obligations under this Schedule
shall be contingent on the execution by Lessee of documentation satisfactory to
Lessor providing for the purchase of the Equipment and receipt by Lessor of such
other documentation as it may request, including, without limitation, vendor
invoices, canceled checks, bills of sale, and other documentation describing the
Equipment and the prices paid therefore by Lessee and/or evidencing Lessee’s
title thereto.   3.   It shall be an Event of Default under this Lease pursuant
to Section 17 of the Master Equipment Lease Agreement if Lessee breaches or
otherwise defaults under the Loan and Security Agreement dated as of August 20,
2002 (the “Silicon Valley Bank Loan Agreement”) between Silicon Valley Bank, a
California chartered bank, d/b/a Silicon Valley East, as “Bank,” and Lessee, as
“Borrower” (“SVB Loan Default”), and the SVB Loan Default is not cured within
any applicable grace period or waived by Silicon Valley Bank. However, no such
cure or waiver by Silicon Valley Bank will constitute a cure or waiver of an SVB
Loan Default as an Event of Default under this Lease if during the continuance
of an SVB Loan Default Lessor has declared the occurrence thereof under the
Silicon Valley Bank Loan Agreement as an Event of Default under this Lease.   4.
  Lessee shall maintain EB1TDA of not less than the following amounts during the
following fiscal periods of Lessee:

          Period   Minimum EBITDA
The fiscal quarter ending June 30, 2007
  $ 1,400,000  
The two-consecutive-fiscal-quarter period ending September 30, 2007
  $ 4,000,000  
The three-consecutive-fiscal-quarter period ending December 31, 2007
  $ 7,515,000  
The four-consecutive-fiscal-quarter period ending March 31, 2008
  $ 11,030,000  
The four-consecutive-fiscal-quarter period ending June 30, 2008
  $ 13,145,000  
The four-consecutive-fiscal-quarter period ending September 30, 2008
  $ 14,060,000  
The four-consecutive-fiscal-quarter period ending each Fiscal Quarter thereafter
  $ 14,060,000  

 



--------------------------------------------------------------------------------



 



ORIGINAL

    Notwithstanding the foregoing, Lessee’s failure to comply with the foregoing
minimum EBITDA requirement in any fiscal period shall not constitute an Event of
Default, if Lessee has Unrestricted Cash, as of the end of such fiscal period,
of not less than $7,000,000. For purposes of this covenant: “EBITDA” means, on a
consolidated basis, Lessee’s earnings before interest, taxes, depreciation and
other non-cash amortization expenses, determined in accordance with GAAP;
''Unrestricted Cash” means cash in deposit accounts and securities accounts,
which is unrestricted in accordance with GAAP: and “Fiscal Quarter” means any
period between January 1 and March 31, April 1 and June 30, July 1 and
September 30, and October 1 and December 31.   5.   The Maximum Soft Cost
Percentage shall be 35%. Lessee acknowledges and agrees that if the Soft Costs
on this Schedule exceed 25% of the Lessor’s Basis, the excess Soft Costs will be
subject to a lease rate factor of 0.032047, however, in no event, shall the
total Soft Costs exceed the Maximum Soft Cost Percentage.   6.   As used in this
Schedule, the “Approved Manufacturers” shall also include Lenovo, Opex, Kodak,
Canon, Pitney Bowes and Ricoh.   7.   In addition to the Rental Payments to be
paid under this Lease for the Base Term, but in lieu of Rental Payments, if any,
to be paid under this Lease for any periods before the Base Term Commencement
Date, Lessee pay Lessor an amount equal to 1/30th of the total Rental Payment
multiplied by 45 days, provided for herein.

The “Tier 1 Manufacturers” are IBM, Compaq, Hewlett-Packard, Dell, and Toshiba.
The “Approved Manufacturers” are the Tier 1 Manufacturers and the manufacturers
of such products as Lessor may, in its sole discretion, approve in writing as
qualifying for the Hardware Lease Rate Factor specified in the Leaseline
Schedule. “Current (n) Technology Products” are the latest technological
offerings of the Tier 1 manufacturers and the Approved Manufacturers. “System
Components” are processors (including all internal features such as memory,
modems, disk drives, and sound and video cards), display terminals, printers and
other external hardware required for the operation of a system.
Each party acknowledges its receipt and review of this Schedule and that none of
its provisions are missing or illegible. The terms of this Schedule may be
different from other Schedules incorporating the Agreement. The page numbering
of this Schedule may be exclusive of exhibits, if any. If this Schedule was
transmitted to Lessee for signature in electronic format, Lessee represents and
warrants that the text originally transmitted has not been altered in any way.
Lessor’s acceptance of this Schedule is based on its reliance on, and
specifically conditioned by, the truth of this representation and warranty. This
Schedule and the Agreement constitute the entire agreement of the parties
relating to the leasing of the Equipment.

                              ATHENAHEALTH, INC. (Lessee)       CIT TECHNOLOGIES
CORPORATION (Lessor)    
 
                            By:   /s/ Carl Byers       By:   /s/ Carie L. Kerns
                         
 
  Name/Title:
Date:   Carl Byers CFO
11/30/07           Name/Title:   Carie L. Kerns
AVP-Lease Operations, Contracts    
 
                  Date: 12/4/07    

 



--------------------------------------------------------------------------------



 



ORIGINAL
(CIT LOGO) [b83537x8353702.gif]

                     
 
      MASTER EQUIPMENT LEASE AGREEMENT
STIPULATED LOSS VALUES   LESSEE:   ATHENAHEALTH, INC.   LESSOR:   CIT
TECHNOLOGIES CORPORATION Street Address:   311 Arsenal Street   Address:   2285
Franklin Road Bloomfield Hills, MI 48302
City/State/Zip:
  Watertown, MA 02472   Lease Number:   Schedule Number:   002

The Stipulated Loss Value of the Equipment on the above referenced Master
Equipment Lease Agreement Schedule shall be determined by multiplying the
applicable Stipulated Loss Value Percentage (stated below) as of the due date of
the last Rental Payment due immediately prior to the date of the Loss or the
Event of Default, as applicable, by the Stipulated Loss Value Amount.

              Stipulated Loss Rental Period   Value Percentage
 
       
1
    107.75 %
2
    105.27 %
3
    102.77 %
4
    100.27 %
5
    97.75 %
6
    95.23 %
7
    92.69 %
8
    90.14 %
9
    87.59 %
10
    85.02 %
11
    82.44 %
12
    79.85 %
13
    77.28 %
14
    74.72 %
15
    72.14 %
16
    69.56 %
17
    66.96 %
18
    64.36 %
19
    61.74 %
20
    59.12 %
21
    56.48 %
22
    53.83 %
23
    51.17 %
24
    48.50 %
25
    46.00 %
26
    43.48 %
27
    40.95 %
28
    38.41 %
29
    35.87 %
30
    33.31 %
31
    30.75 %
32
    28.17 %
33
    25.59 %
34
    22.99 %
35
    20.39 %
36
    17.77 %

     
CB
  CRK
 
   
Lessee Initials
  Lessor Initials

 



--------------------------------------------------------------------------------



 



ORIGINAL
(MACQUARIE LOGO) [b83537x8353701.gif]
Leaseline Summary
dated March 20, 2008
for Leaseline Schedule No. LL-003

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

Leaseline Summary to the above-referenced Leaseline Schedule incorporating the
Master Equipment Lease Agreement dated June 1, 2007, between Lessee and Lessor.
Capitalized terms used in this Leaseline Summary without definition are defined
in the Leaseline Schedule.

1.   The Lessor’s Basis and Rental Payment for the Equipment is summarized as
follows:

                              Lessor’s   Lease Rate   Rental     Basis   Factor
  Payment
Hardware:
  $ 206,364.92       0.02876     $ 5,935.06  
Software/Soft Cost (up to 25%):
  $ 50,575.28       0.02876     $ 1,454.54  
Software/Soft Cost (in excess of 25%):
  $ 151,725.83       0.03104     $ 4,709.57    
Total:
  $ 408,666.03             $ 12,099.17  

2.   The Equipment is summarized by reference on Exhibit A attached hereto and
incorporated herein.   3.   The Maximum Soft Cost Percentage shall be 50.5%.
Lessee acknowledges and agrees that if the Soft Costs on this Schedule exceed
25% of the Lessor’s Basis, the excess Soft Costs will be subject to a lease rate
factor of 0.03104, however, in no event, shall the total Soft Costs exceed the
Maximum Soft Cost Percentage.

Each party acknowledges its receipt and review of this Leaseline Summary and
that none of its provisions are missing or illegible. The page numbering of this
Leaseline Summary may be exclusive of exhibits, if any. If this Leaseline
Summary was transmitted to Lessee for signature in electronic format, Lessee
represents and warrants that the text originally transmitted has not been
altered in any way. Lessor’s acceptance of this Leaseline Summary is based on
its reliance on, and specifically conditioned by, the truth of this
representation and warranty. When executed by Lessee and Lessor, this Leaseline
Summary amends the Leaseline Schedule. Except as provided in this Leaseline
Summary, the terms and conditions of the Leaseline Schedule remain the same.

                              ATHENAHEALTH INC. (Lessee)       MACQUARIE
EQUIPMENT FINANCE, LLC(Lessor)    
 
                            By:   /s/ Carl Byers       By:   /s/ Joleah F.
Lombardo                          
 
  Name/Title:   Carl Byers, CFO           Name/Title:   Joleah F. Lombardo
Contract Negotiator/Analyst    
 
  Date: 3/21/08           Date: 3/25/08    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-003
ATHENAHEALTH, INC.

                                              VENDOR   INVOICE NO   QTY   ITEM
NO   DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
CAROUSEL INDUSTRIES
  326045     1     CAROUSEL-48   MONTLY MAINTENANCE CONTRACT CHARGES, COVERAGE
24
HOURS PER DAY 7 DAYS A WEEK       $ 3,178.12     311 ARSENAL STREET
WATERTOWN, MA 02472
MORE DIRECT
  1442462     1     1814903   VERTICAL MOUSE 3 (VM3)       $ 63.08     311
ARSENAL STREET
WATERTOWN, MA 02472
 
            1     FREIGHT   FREIGHT       $ 11.87      
DELL
  XC93MCM38     5     310-8814   DELL 65 WALL SLIM AUTO/AIR/AC ADAPTER FOR
LATITUDE D
SERIES CUSTOMER KIT       $ 315.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
            1     FREIGHT   FREIGHT       $ 7.99      
DELL
  XC9487T76     30     310-7502   CORPORATE BACKPACK FOR DELL PRECISION M65,
CUSTOMER       $ 899.70     311 ARSENAL STREET
 
                          KIT               WATERTOWN, MA 02472
CITRIX ONLINE
  90636112     1     CONTRACT   GOTOASSIST CORP SERVICE CONTRACT NO. 50007208
SERVICE PERIOD 12/2/2007 - 1/1/2008       $ 160.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
            2     AMEND.01   GOTOASSIST CORP SERVICE CONTRACT NO. 50007208
SERVICE PERIOD 12/2/2007 - 1/1/2008       $ 320.00      
 
            1     AMEND.02   GOTOASSIST CORP SERVICE CONTRACT NO. 50007208
SERVICE PERIOD 12/2/2007 - 1/1/2008       $ 160.00      
 
            4     AMEND.03   GOTOASSIST CORP SERVICE CONTRACT NO. 50007208
SERVICE PERIOD 12/2/2007 - 1/1/2008       $ 640.00      
 
            2     PRORATED   GOTOASSIST CORP SERVICE CONTRACT NO. 50007208
SERVICE PERIOD 12/28/2007 -1/27/2008       $ 380.00      
 
            5             GOTOASSIST CORP SERVICE CONTRACT NO. 50007208 SERVICE
PERIOD 12/2/2007 - 1/1/2008       $ 800.00      
 
            1             GOTOASSIST CORP SERVICE CONTRACT NO. 50007208 SERVICE
PERIOD 12/2/2007 - 1/1/2008       $ 160.00      
MORE DIRECT
  1460950     2     E22170   SCANJET 5590 FB CLR DUPL (L1910A#B1H)  
SCN7A5TR097, SCN7A5TR0D3   $ 527.48     311 ARSENAL STREET
WATERTOWN, MA 02472
 
            1     FREIGHT   FREIGHT       $ 24.61      
MORE DIRECT
  1464232     1     59472D   RSA SID700 KEYFOB-5YR 5 (SID700-6-60-60-)       $
3,567.17     311 ARSENAL STREET
WATERTOWN, MA 02472
 
            1     59470D   RSA SID700 KEYFOB-5YR 1 (SID700-6-60-60-)       $
713.44      
 
            1     FREIGHT   FREIGHT       $ 128.42      
MORE DIRECT
  1459230     20     98585A   SID820 S/W TOKEN 10YR-PE (SD820-8-60-120-)       $
1,123.40     311 ARSENAL STREET
WATERTOWN, MA 02472

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-003
ATHENAHEALTH, INC.

                                                  VENDOR   INVOICE NO   QTY  
ITEM NO   DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
MORE DIRECT
  1455864     30     5488172   400/800GB LTO-3 ULTRIUM (183900)           $
1,267.20     311 ARSENAL STREET
WATERTOWN, MA 02472
MORE DIRECT
  1456225     20     M16172   HIP 1 CABLE FOR AVAYA PH (61804-03)           $
546.60     311 ARSENAL STREET
WATERTOWN, MA 02472
 
            20     600104   SUPRA MONAURAL HEADSET I (H51)           $ 960.80  
   
MORE DIRECT
  1469916     1     5919729   ALTIRIS 5-INCIDENT SUPPO (30200-09)           $
1,750.00     311 ARSENAL STREET
 
                                              WATERTOWN, MA 02472
MORE DIRECT
  1466444     20     4621SWIP   TELEPHONE   061624006327,061624006334,     $
6,340.00     311 ARSENAL STREET
 
                              061624006336,061624006337,             WATERTOWN,
MA 02472
 
                              061624006349, 061624006360,              
 
                              061624007113,061624007114,              
 
                              061624007116,061624007120,              
 
                              061624007136,061624007145,              
 
                              061625112183,061625112185,              
 
                              061625112186,061625112187,              
 
                              061625112586,061625112587,              
 
                              061625112588,061625112621              
 
            10     128028     IP PHONE POWER INJECTOR (175707)           $
500.00      
 
            1     FREIGHT   FREIGHT           $ 171.00      
RAID INCORPORATED
  SI-19539     2     SB5602Q-20A   QLOGIC SWITCH 4GB 16PORT 2PS QT SOFTWARE  
128706,128707     $ 14,780.00     311 ARSENAL STREET                            
                  WATERTOWN, MA 02472
 
            32     FTLF8524P2BNL   GBIC FINISAR SFP OPTICAL 3.3V 4GB ROHS  
128636,128637,128638,128639,     $ 1,920.00      
 
                              128640,128643,128644,128645,              
 
                              128646,128647,128648,128649,              
 
                              128650,128651,128652,128653,              
 
                              128654,128655,128656,128657,              
 
                              128658,128659,128660,128661,              
 
                              128662,128663,128664,128665,              
 
                              128666,128667,128668,128669              
 
            2     SB-RACKKIT   ENC ACC SAN BOX RACK KIT SB 5000 SERIES  
128708,128709     $ 370.00      
 
            1     FREIGHT   FREIGHT           $ 118.00      
MORE DIRECT
  1495853     4     M22128   HIGH CAPACITY TONER CART           $ 815.84     311
ARSENAL STREET
 
                                              WATERTOWN, MA 02472

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-003
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      1   FREIGHT   FREIGHT       $ 24.48      
MORE DIRECT
  1489131   2   406448121   INTEL PRO 1000VT QUAD PO       $ 796.00     311
ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
      1   FREIGHT   FREIGHT       $ 23.88      
MORE DIRECT
  1491251   6   F94514   5M FIBER OPTIC PATCH COR       $ 195.24     1 HATELY
ROAD
 
                              BELFAST, ME 04915
 
      1   FREIGHT   FREIGHT       $ 5.86      
MORE DIRECT
  1488753   6   907238   10M CBL MMF LC LC-62.5/1       $ 226.26     311 ARSENAL
STREET
 
                              WATERTOWN, MA 02472
 
      1   FREIGHT   FREIGHT       $ 63.00      
MORE DIRECT
  1493899   1   M22112   PHASER 4510N LASER 45 PPM   ART319845F   $ 539.50    
311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
      1   M22125   550-SHEET FEEDER ADJUSTA       $ 161.94      
 
      1   M22125   550-SHEET FEEDER ADJUSTA       $ 161.94      
 
      1   M22131   2 YR EXTENDED WARR ONSITE       $ 89.43      
 
      1   FREIGHT   FREIGHT       $ 317.90      
MORE DIRECT
  1493188   4   7521765   4GB CRUZER TITANIUM USB       $ 145.68     1 HATLEY
ROAD BELFAST, ME 04915
 
                               
 
      1   FREIGHT   FREIGHT       $ 12.59      
MORE DIRECT
  1492416   2   SB5602-08A-E   SANBOX 5602 4GB 8PT-ENAB   0803C00326, 0805C00828
  $ 8,234.60     1 HATLEY ROAD BELFAST, ME 04915
 
                               
 
      1   FREIGHT   FREIGHT       $ 247.04      
MORE DIRECT
  1482542   1   N43984   NOTIFICATION SYSTEM FOUN       $ 2,195.00     311
ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
      1   N43985   SERVICE AND ASSET MGMT ADM       $ 2,195.00      
 
      1   FREIGHT   FREIGHT       $ 131.70      
MORE DIRECT
  1502666   3   40K6816   4 GBPS FC 73.4GB/15K E-DD       $ 2,517.72     311
ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
      1   FREIGHT   FREIGHT       $ 76.32      
MORE DIRECT
  1502111   1   M34313   OFFICEJET PRO L7580 CLR   SMY7B6640TG   $ 218.55    
5644 ANNIE OAKLEY WAY
 
                              COLORADO SPRINGS, CO
 
                              80923

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-003
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
MORE DIRECT
  1502174   1   630277   CCPX5 PROJ XGA 2500 LUME   F7G002319   $ 844.71     311
ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
      1   FREIGHT   FREIGHT       $ 21.12      
MORE DIRECT
  1500467   2   59471D   RSA SID700 KEYFOB-5YR 2       $ 4,090.24     311
ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
      1   FREIGHT   FREIGHT       $ 36.39      
MORE DIRECT
  1500743   15   Q45230   PDF CONVERTER PROF 5       $ 1,292.55     311 ARSENAL
STREET
 
                              WATERTOWN, MA 02472
 
      1   FREIGHT   FREIGHT       $ 38.78      
MORE DIRECT
  1500444   1   59490D   RSA SID800 KEYFOB USB-5Y       $ 948.36     1 HATLEY
ROAD
 
                              BELFAST, ME 04915
 
      1   FREIGHT   FREIGHT       $ 28.45      
DELL
  XC992KN89   5   222-9578   LATITUDE D430, INTEL CORE2 DUO U7600, 1.20GHZ ULV,
533MHZ,   7Y5M5F1, DY5M5F1, 1Z5M5F1,   $ 6,813.00     311 ARSENAL STREET
 
              2M L2 CACHE   JY5M5F1, HY5M5F1           WATERTOWN, MA 02472
 
      5   960-0407   COMPLETECARE ACCIDENTAL DAMAGE SVC, LAT, 3YR       $ 745.00
     
 
      5   987-1189   GOLD TECH SUPPORT, LAT, INIT (REL)       $ 240.00      
 
      5   987-1277   GOLD TECH SUPPORT, LAT, 2YR EXT (REL)       $ 155.00      
DELL
  XCCXMX5D7   1   312-0402   9-CELL/85-WHR PRIMARY BATTERY DELL PRECISION, M65,
      $ 159.00     311 ARSENAL STREET
 
              CUSTOMER               WATERTOWN, MA 02472
DELL
  XCDW5RFD4   8   A0454078   DIGITAL VIDEO CABLE-6FT       $ 152.00     311
ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
      2   A1239684   FIREMV 2400 VIDADPT ROHS-256MB PCIE NOT FOR OPTIPLEX 745  
18074500777701, 18074502264301   $ 840.00      
DELL
  XCDPNP651   16   223-0695   OPTIPLEX 755N SMALL FORM FACTOR, CORE 2 DUO
E6750/2.66GHZ, 4M, VT, 1333FSB   HS44KF1, BV44KF1, 5T44KF1,
6T44KF1, 8T44KF1, BT44KF1,   $ 12,051.68     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                  DT44KF1, FT44KF1, HT44KF1,            
 
                  JT44KF1, 2V44KF1, 3V44KF1,            
 
                  4V44KF1, 6V44KF1, 8V44KF1,            
 
                  3T44KF1            
 
      16   987-1247   GOLD TECH SUPPORT, OPTI, INIT (REL)       $ 531.52      
 
      16   987-1258   GOLD TECH SUPPORT, OPTI, 2YR EXT (REL)       $ 572.48    
 

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-003
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
DELL
  XCDR6XWX4   16   223-0295   OPTIPLEX 755N SMALL FORM FACTOR, CORE 2 DUO  
5V44KF1, FW44KF1, CV44KF1,   $ 12,051.68     311 ARSENAL STREET
 
              E6750/2.66GHZ, 4M, VT, 1333FSB   HV44KF1, JV44KF1, 1W44KF1,      
    WATERTOWN, MA 02472
 
                  2W44KF1, 4W44KF1, 6W44KF1,            
 
                  7W44KF1, 8W44KF1, 9W44KF1,            
 
                  8W44KF1, CW44KF1, DW44KF1,            
 
                  9V44KF1            
 
      16   987-1247   GOLD TECH SUPPORT, OPTI, INIT (REL)       $ 531.52      
 
      16   987-1258   GOLD TECH SUPPORT, OPTI, 2YR EXT (REL)       $ 572.48    
 
DELL
  XCDR6RTT5   8   320-5647   DELL ULTRASHARP 2407FP 2407FPW-HC, 24.0 INCH VIS
OPTIPLEX.       $ 4,720.00     311 ARSENAL STREET
 
              PRECISION AND LATITUDE, CUSTOMER INSTALL               WATERTOWN,
MA 02472
DELL
  XCDPNW7J2   8   223-0695   OPTIPLEX 755N SMALL FORM FACTOR, CORE 2 DUO  
54K3KF1, 94K3KF1, C4K3KF1,   $ 6,025.84     311 ARSENAL STREET
 
              E6750/2.66GHZ, 4M, VT, 1333FSB   C5K3KF1, 25K3KF1, 55K3KF1,      
    WATERTOWN, MA 02472
 
                  75K3KF1, F4K3KF1            
 
      8   987-1247   GOLD TECH SUPPORT, OPTI, INIT (REL)       $ 265.76      
 
      8   987-1258   GOLD TECH SUPPORT, OPTI, 2YR EXT (REL)       $ 286.24      
DELL
  XCDRKJ8J5   6   222-7947   LATITUDE D630, INTEL CORE 2 DUO T7300, 2.00GHZ,
800MHZ 4M L2   6LS7KF1, 9LS7KF1, 1MS7KF1,   $ 6,400.86     311 ARSENAL STREET
 
              CACHE, DUAL CORE   FLS7KF1, HLS7KF1, CLS7KF1           WATERTOWN,
MA 02472
 
      6   960-0407   COMPLETECARE ACCIDENTAL DAMAGE SVC, LAT, 3YR       $ 894.00
     
 
      6   986-8177   DELL HARDWARE WARRANTY, INITIAL YEAR       $ 654.00      
 
      6   987-1169   GOLD TECH SUPPORT, LAT, INIT (REL)       $ 288.00      
 
      6   987-1277   GOLD TECH SUPPORT, LAT, 2YR EXT (REL)       $ 186.00      
 
      6   310-7276   CLASSIC NYLON CARRYING CASE FOR DELL LATITUDE D-FAMILY    
  $ 174.00      
 
              NOTEBOOKS                
DELL
  XCDTC8TW3   24   222-7947   LATITUDE D630, INTEL CORE 2 DUO T7300, 2.00GHZ,
800MHZ 4M L2   79S7KF1, 6FS7KF1, G9S7KF1,   $ 25,603.44     311 ARSENAL STREET
 
              CACHE, DUAL CORE   1BS7KF1, 4BS7KF1, 7BS7KF1,           WATERTOWN,
MA 02472
 
                  BBS7KF1, FBS7KF1, JBS7KF1,            
 
                  3CS7KF1, 4CS7KF1, 5CS7KF1,            
 
                  6CS7KF1, 8CS7KF1, DCS7KF1,            
 
                  1DS7KF1, 6DS7KF1, BDS7KF1,            
 
                  GDS7KF1, 2FS7KF1, CFS7KF1,            
 
                  DFS7KF1, HFS7KF1, B9S7KF1            
 
      24   960-0407   COMPLETECARE ACCIDENTAL DAMAGE SVC, LAT, 3YR       $
3,576.00      
 
      24   986-8177   DELL HARDWARE WARRANTY, INITIAL YEAR       $ 2,616.00    
 
 
      24   987-1169   GOLD TECH SUPPORT, LAT, INIT (REL)       $ 1,152.00      

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-003
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      24   987-1277   GOLD TECH SUPPORT, LAT, 2YR EXT (REL)       $ 744.00      
 
      24   310-7276   CLASSIC NYLON CARRYING CASE FOR DELL LATITUDE D-FAMILY    
  $ 696.00      
 
              NOTEBOOKS                
IBM
  P055064   1   90P1310   146.8G HDD (INVOICE IS DUE TO NON-RETURN OF       $
600.48     311 ARSENAL STREET
 
              WARRANTY/REPLACED PART)               WATERTOWN, MA 02472
KESLE SYSTEMS
  206991   48       BROUKTROUT/CANTATA SR 140-48F-DR       $ 0.00     311
ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
      1       RIGHTFAX 9.3 ENTERPRISE SERVER SOFTWARE       $ 5,295.00      
 
      1       RIGHTFAX 9.3 PDF MODULE-PR       $ 1,895.00      
 
      57       RIGHTFAX 9.3 CHANNEL UPGRADES-PR       $ 23,615.10      
 
      2       BROOKTROUT/CANTATA SR-140 48F-PR       $ 27,190.00      
 
      1       RIGHTFAX INTEGRATION MODULE-PR       $ 9,495.00      
 
      1       NEVERFAIL FOR RIGHTFAX-PR       $ 15,950.00      
 
      1       PREMIUM ANNUAL SUPPORT-PR       $ 22,012.00      
 
      1       PROFESSIONAL SERVICES AND DEPLOYMENT       $ 20,000.00      
 
      1       RIGHTFAX 9.3 ENTERPRISE SERVER SOFTWARE (DR)       $ 2,648.00    
 
 
      96       NEVERFAIL SERVER CHANNEL LICENSE-PR       $ 21,888.00      
 
      1       RIGHTFAX INTEGRATION MODULE-DR       $ 4,748.00      
 
      1       RIGHTFAX 9.3 PDF MODULE-DR       $ 948.00      
LEARN.COM, INC,
  INV99180381   5000   LC1015   LEARNCENTER LICENSE FEES-HOSTED       $
75,000.00     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
      1   LC1009   LEVEL 2 SUPPORT       $ 9,000.00      
 
      1   LC2007   SSL ENCRYPTION       $ 1,000.00      
THE PAPPAS COMPANY, INC.
  8798   1       FURNISHED AND INSTALLED ONE WOODFOLD MANUAL GRADE “A” CLEAR
MAPLE ROLL UP DOOR IN STRICT ACCORDANCE WITH SIGNED PROPOSAL #9988       $
6,196.00     311 ARSENAL STREET WATERTOWN, MA 02472
 
                             
UNION OFFICE
  21778   1   FEL25041   RTA ORGANIZER, LITER, 24CMPT, LTR, GY       $ 89.00    
311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
      1   832472A   T-MOLD EDGE WORKSURFACE 24D 72W       $ 2,799.00      
 
                             
 
                      $ 408,666.03      
 
                             

 



--------------------------------------------------------------------------------



 



ORIGINAL
(MACQUARIE LOGO) [b83537x8353701.gif]
Leaseline Schedule No. LL-003
dated January 1, 2008

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Schedule incorporates the Master Equipment Lease Agreement dated June 1,
2007 between Lessee and Lessor. This is a Leaseline Schedule to which the terms
and conditions of the Leaseline Rider apply.

                      Acquisition
Period   Leaseline
Maximum   Lease Rate Factors   Lessor’s Basis   Rental Payment
 
          Hardware: 0.029330 Software: 0.031758*        
 
                   
From
January 1, 2008
through
March 31, 2008
  $ 1,000,000.00     The Hardware Lease Rate Factor applies only to Tier 1
Manufacturers’ and Approved Manufacturers’ Current (n) Technology System
Components. The Software Lease Rate Factor applies to all other items. *See
Special Term No. 5 below.   The aggregate for all items of Lessor’s actual cost
of the item.   The aggregate for all items of each item’s Lessor ’s Basis
multiplied by its Lease Rate Factor.

     
Due Dates: Rental Payments are due in arrears on the first day of each Rental
Period.
  Base Term: 36 months.
 
   
Rental Period: Each calendar month during the Term.
  Base Term Commencement Date: April 1, 2008
 
   
Billing Address (if different from Lessee’s address stated above) :
   
 
   
                                                            
   
                                                            
   
                                                            
   

Special Terms:

1.   In any exercise of the purchase option provided for in Section 6(a) of the
Master Equipment Lease Agreement, the purchase price (exclusive of Taxes) shall
be limited to 10.75% of Lessor’s Basis.   2.   As Lessor will be acquiring
certain of the Equipment from Lessee, Lessor’s obligations under this Schedule
shall be contingent on the execution by Lessee of documentation satisfactory to
Lessor providing for the purchase of the Equipment and receipt by Lessor of such
other documentation as it may request, including, without limitation, vendor
invoices, canceled checks, bills of sale, and other documentation describing the
Equipment and the prices paid therefore by Lessee and/or evidencing Lessee’s
title thereto.   3.   It shall be an Event of Default under this Lease pursuant
to Section 17 of the Master Equipment Lease Agreement if Lessee breaches or
otherwise defaults under the Loan and Security Agreement dated as of August 20,
2002 (the “Silicon Valley Bank Loan Agreement”) between Silicon Valley Bank, a
California chartered bank, d/b/a Silicon Valley East, as “Bank,” and Lessee, as
“Borrower” (“SVB Loan Default”), and the SVB Loan Default is not cured within
any applicable grace period or waived by Silicon Valley Bank. However, no such
cure or waiver by Silicon Valley Bank will constitute a cure or waiver of an SVB
Loan Default as an Event of Default under this Lease if during the continuance
of an SVB Loan Default Lessor has declared the occurrence thereof under the
Silicon Valley Bank Loan Agreement as an Event of Default under this Lease.   4.
  Lessee shall maintain EBITDA of not less than the following amounts during the
following fiscal periods of Lessee:

          Period   Minimum EBITDA
The fiscal quarter ending June 30, 2007
  $ 1,400,000  
The two-consecutive-fiscal-quarter period ending September 30, 2007
  $ 4,000,000  
The three-consecutive-fiscal-quarter period ending December 31, 2007
  $ 7,515,000  
The four-consecutive-fiscal-quarter period ending March 31, 2008
  $ 11,030,000  
The four-consecutive-fiscal-quarter period ending June 30, 2008
  $ 13,145,000  
The four-consecutive-fiscal-quarter period ending September 30, 2008
  $ 14,060,000  
The four-consecutive-fiscal-quarter period ending each Fiscal Quarter thereafter
  $ 14,060,000  

    Notwithstanding the foregoing, Lessee’s failure to comply with the foregoing
minimum EBITDA requirement in any fiscal period shall not constitute an Event of
Default, if Lessee has Unrestricted Cash, as of the end of such fiscal period,
of not less than $7,000,000. For purposes of

 



--------------------------------------------------------------------------------



 



ORIGINAL

    this covenant: “EBITDA” means, on a consolidated basis, Lessee’s earnings
before interest, taxes, depreciation and other non-cash amortization expenses,
determined in accordance with GAAP; “Unrestricted Cash” means cash in deposit
accounts and securities accounts, which is unrestricted in accordance with GAAP:
and “Fiscal Quarter” means any period between January 1 and March 31, April 1
and June 30, July 1 and September 30, and October 1 and December 31.   5.   The
Maximum Soft Cost Percentage shall be 35%. Lessee acknowledges and agrees that
if the Soft Costs on this Schedule exceed 25% of the Lessor’s Basis, the excess
Soft Costs will be subject to a lease rate factor of 0.031758, however, in no
event, shall the total Soft Costs exceed the Maximum Soft Cost Percentage.   6.
  As used in this Schedule, the “Approved Manufacturers” shall also include
Lenovo, Opex, Kodak, Canon, Pitney Bowes and Ricoh.   7.   In addition to the
Rental Payments to be paid under this Lease for the Base Term, but in lieu of
Rental Payments, if any, to be paid under this Lease for any periods before the
Base Term Commencement Date, Lessee pay Lessor an amount equal to 1/30th of the
total Rental Payment multiplied by 45 days, provided for herein.

The “Tier 1 Manufacturers” are IBM, Compaq, Hewlett-Packard, Dell, and Toshiba.
The “Approved Manufacturers” are the Tier 1 Manufacturers and the manufacturers
of such products as Lessor may, in its sole discretion, approve in writing as
qualifying for the Hardware Lease Rate Factor specified in the Leaseline
Schedule. “Current (n) Technology Products” are the latest technological
offerings of the Tier 1 manufacturers and the Approved Manufacturers. “System
Components” are processors (including all internal features such as memory,
modems, disk drives, and sound and video cards), display terminals, printers and
other external hardware required for the operation of a system.
Each party acknowledges its receipt and review of this Schedule and that none of
its provisions are missing or illegible. The terms of this Schedule may be
different from other Schedules incorporating the Agreement. The page numbering
of this Schedule may be exclusive of exhibits, if any. If this Schedule was
transmitted to Lessee for signature in electronic format, Lessee represents and
warrants that the text originally transmitted has not been altered in any way.
Lessor’s acceptance of this Schedule is based on its reliance on, and
specifically conditioned by, the truth of this representation and warranty. This
Schedule and the Agreement constitute the entire agreement of the parties
relating to the leasing of the Equipment.

                              ATHENAHEALTH, INC. (Lessee)       MACQUARIE
EQUIPMENT FINANCE, LLC (Lessor)    
 
                            By:   /s/ Carl Byers       By:   /s/ Jennifer E.
Gordon                          
 
  Name/Title:   Carl Byers/CFO           Name/Title:   Jennifer E. Gordon
Contracts Manager    
 
  Date: 1/15/08           Date: 1/16/08    

 



--------------------------------------------------------------------------------



 



ORIGINAL

                     
 
      MASTER EQUIPMENT LEASE AGREEMENT
STIPULATED LOSS VALUES     LESSEE:   ATHENAHEALTH, INC.   LESSOR:   MACQUARIE
EQUIPMENT FINANCE, LLC Street Address:   311 Arsenal Street   Address:   2285
Franklin Road, Suite 100
Bloomfield Hills, MI 48302
City/State/Zip:
  Watertown, MA 02472   Lease Number:   Schedule Number:   003

The Stipulated Loss Value of the Equipment on the above referenced Master
Equipment Lease Agreement Schedule shall be determined by multiplying the
applicable Stipulated Loss Value Percentage (stated below) as of the due date of
the last Rental Payment due immediately prior to the date of the Loss or the
Event of Default, as applicable, by the Stipulated Loss Value Amount.

              Stipulated Loss Rental Period   Value Percentage
 
       
1
    107.75 %
2
    105.27 %
3
    102.77 %
4
    100.27 %
5
    97.75 %
6
    95.23 %
7
    92.69 %
8
    90.14 %
9
    87.59 %
10
    85.02 %
11
    82.44 %
12
    79.85 %
13
    77.28 %
14
    74.72 %
15
    72.14 %
16
    69.56 %
17
    66.96 %
18
    64.36 %
19
    61.74 %
20
    59.12 %
21
    56.48 %
22
    53.83 %
23
    51.17 %
24
    48.50 %
25
    46.00 %
26
    43.48 %
27
    40.95 %
28
    38.41 %
29
    35.87 %
30
    33.31 %
31
    30.75 %
32
    28.17 %
33
    25.59 %
34
    22.99 %
35
    20.39 %
36
    17.77 %

     
CBB
  JEG
 
   
Lessee Initials
  Lessor Initials

 



--------------------------------------------------------------------------------



 



ORIGINAL

         
 
  Leaseline Summary
dated May 27, 2008
for Leaseline Schedule No. LL-004   (MACQUARIE LOGO) [b83537x8353701.gif]

              Lessee:   ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT
FINANCE, LLC  
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100  
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302  

Leaseline Summary to the above-referenced Leaseline Schedule incorporating the
Master Equipment Lease Agreement dated June 1, 2007, between Lessee and Lessor.
Capitalized terms used in this Leaseline Summary without definition are defined
in the Leaseline Schedule.

1.   The Lessor’s Basis and Rental Payment for the Equipment is summarized as
follows:

                              Lessor’s   Lease Rate   Rental     Basis   Factor
  Payment
Hardware:
  $ 450,461.66       0.02876     $ 12,955.28  
Software/Soft Cost (up to 25%):
  $ 150,153.89       0.02876     $ 4,318.42  
Software/Soft Cost (in excess of 25%):
  $ 213,016.87       0.03104     $ 6,612.04    
Total:
  $ 813,632.42             $ 23,885.74  

2.   The Equipment is summarized by reference on Exhibit A attached hereto and
incorporated herein.   3.   The Maximum Soft Cost Percentage shall be 47%,
Lessee acknowledges and agrees that if the Soft Costs on this Schedule exceed
25% of the Lessor’s Basis, the excess Soft Costs will be subject to a lease rate
factor of 0.03104, however, in no event, shall the total Soft Costs exceed the
Maximum Soft Cost Percentage.   4.   The Acquisition Period of April 1, 2008
through June 30, 2008 shall be deleted and replaced with April 1, 2008 through
May 31, 2008.   5.   The Base Term Commencement Date of July 1, 2008 shall be
deleted and replaced with June 1, 2008.   6.   Due Dates: Rental Payments are
due in arrears on the last day of each Rental Period.

Each party acknowledges its receipt and review of this Leaseline Summary and
that none of its provisions are missing or illegible. The page numbering of this
Leaseline Summary may be exclusive of exhibits, if any. If this Leaseline
Summary was transmitted to Lessee for signature in electronic format, Lessee
represents and warrants that the text originally transmitted has not been
altered in any way. Lessor’s acceptance of this Leaseline Summary is based on
its reliance on, and specifically conditioned by, the truth of this
representation and warranty. When executed by Lessee and Lessor this Leaseline
Summary amends the Leaseline Schedule. Except as provided in this Leaseline
Summary, the terms and conditions of the Leaseline Schedule remain the same.

              ATHENAHEALTH INC. (Lessee)   MACQUARIE EQUIPMENT FINANCE, LLC
(Lessor)
 
           
By:
  /s/ Carl Byers   By:   /s/ Jennifer E. Gordon
 
           
Name/Title:
  Carl Byers/CFO    Name/Title:   Jennifer E. Gordon
Date:
  May 29, 2008     Contracts Manager               Date:   5/29/08
 
           

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
MORE DIRECT
  1522105     40     A0529982-ALC   ALLCOMPONENTS 1GB 1024M       $ 1,151.60    
311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        20     A0631777-ALC   ALLCOMPONENTS 1GB 1024M       $ 575.80      
 
        4     F94513   10M FIBER OPTIC PATCH CO       $ 150.84      
 
        1     FREIGHT   FREIGHT CHARGES       $ 56.35      
MORE DIRECT
  1522104     16     FTLF-8524-P2BNV   FINISAR SW 4GB SFP 550M   PD92J1G,
PD92JA3, PD92JJ5,   $ 2,520.64     1 HATLEY ROAD
 
                      PDA1K9H, PDA1KAH, PDA1QR5,           BELFAST, ME 04915
 
                      PDA1QUH, PDA1QUY, PDA1QVB,            
 
                      PDA1QW1, PDA1ROX, PDA1R2A,            
 
                      PDA1RC5, PDA1TYA, PDA1TYD,            
 
                      PDA1TYY            
 
                                   
 
        1     091050   CORE CAT 2950 24PT 10/10 (WS-C2950-24)   FOC1203Z9L7   $
569.91      
 
        1     57829F   PRO3 KVM SWCH 16PT PS/2 (F1DA116Z)       $ 364.43      
 
        16     F1D9400-10   OMNVW DUAL PRT OCTPUS CB       $ 476.16      
 
        4     LK 5000-4PORT   QLOGIC PORT UPGRADE   LK0812SL0F8S, LK0812SL0FE6,
  $ 5,849.60      
 
                      LK0812SL0FEL, LK0812SL0FMS            
 
        1     FREIGHT   FREIGHT CHARGES       $ 217.82      
MORE DIRECT
  1520346     1     630277   CCPX5 PROJ XGA 2500 LUME (CPX5)   F7G002249   $
832.04     4933 BROWSTONE CT
 
                                  ELK GROVE, CA 95758
 
        1     FREIGHT   FREIGHT CHARGES       $ 20.80      
MORE DIRECT
  1520072     1     M34313   OFFICEJET PRO L7580 CLR (C8187A#ABA)   SMY8266213S
  $ 218.55     20 HIGHWAY 87
 
                                  COMFORT, TX 78013
 
        1     FREIGHT   FREIGHT CHARGES       $ 29.91      
MORE DIRECT
  1519732     20     98585A   SID820 S/W TOKEN 10YR-PE (SD820-8-60-120)       $
1,123.40     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1     FREIGHT   FREIGHT CHARGES       $ 33.70      
MORE DIRECT
  1505095     20     M16172   HIP 1 CABLE FOR AVAYA PH (61804-03)       $ 643.40
    311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        20     600104   SUPRA MONAURAL HEADSET I (H51)       $ 954.00      
 
        1     FREIGHT   FREIGHT CHARGES       $ 47.92      
MORE DIRECT
  1513452     2     6795369   WIRELESS OPTICAL DESKTOP (65W-00001)       $ 92.54
    311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1     FREIGHT   FREIGHT CHARGES       $ 14.06      

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
MORE DIRECT
  1527993     14     5219837   CAT6 UTP PATCH CABLE, B1 (A3L980-30-BLU-S)      
$ 158.90     1 HATLEY ROAD
 
                                  BELFAST, ME 04915
 
        1     FREIGHT   FREIGHT CHARGES       $ 90.75      
MORE DIRECT
  1527610     6     7979CCU   IBM SYSTEM X3650 2.66G 8   1S7979CCUKQPLFV4,   $
13,979.04     311 ARSENAL STREET
 
                      1S7979CCUKQPLFV7,           WATERTOWN, MA 02472
 
                      1S7979CCUKQYKNB6,            
 
                      1S7979CCUKQYKNB8,            
 
                      1S7979CCUKQYKNL4,            
 
                      1S7979CCUKQYKNL5            
 
                                   
 
        6     43W5825   QUAD-CORE INTEL XEON PRO   1S43W5825KQZDDV3,   $
5,947.62      
 
                      1S43W5825KQZDFV6,            
 
                      1S43W5825KQZDFV7,            
 
                      1S43W5825KQZDFV9,            
 
                      1S43W5825KQZDFW3,            
 
                      1S43W5825KQZDGT0            
 
                                   
 
        24     39M5791   4G PC2-5300 CL5 ECC DDR2   1S39M57919206A2K,   $
6,050.88      
 
                      1S39M57919206A38,            
 
                      1S39M57919206A54,            
 
                      1S39M57919206A5D,            
 
                      1S39M57919206A5L,            
 
                      1S39M57919206A61,            
 
                      1S39M57919206A64,            
 
                      1S39M57919206A65,            
 
                      1S39M57919206A66,            
 
                      1S39M57919206A6A,            
 
                                   
 
                      1S39M57919206A6F,            
 
                      1S39M57919206A6G,            
 
                      1S39M57919206A6H,            
 
                      1S39M57919206A6V,            
 
                      1S39M57919206A7A,            
 
                      1S39M57919206A7G,            
 
                      1S39M57919206A7N,            
 
                      1S39M57919206A7R,            

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                          VENDOR   INVOICE NO   QTY     ITEM NO
  DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION  
 
                      1S39M57919206A7W,                
 
                      1S39M57919206ABD,                
 
                      1S39M57919106AG7,                
 
                      1S39M57919206AGR,                
 
                      1S39M57919206AH3,                
 
                      1S39M57919206AK1                
 
                                       
 
        12     43X0824   146GB SAS 10K SFF HS   1S43X082499B5678,   $ 2,600.28  
       
 
                      1S43X082499B5680,                
 
                      1S43X082499B5946,                
 
                      1S43X082499B5947,                
 
                      1S43X082499B5958,                
 
                      1S43X082499B5962,                
 
                      1S43X082499B5963,                
 
                      1S43X082499B5969,                
 
                                       
 
                      1S43X082499B5972,                
 
                      1S43X082499B5973,                
 
                      1S43X082499B5985,                
 
                      1S43X082499B6000                
 
                                       
 
        6     39R6525   IBM 4-GBPS FC SINGLE-POR   1S39R6525230YBW3,   $
3,347.46          
 
                      1S39R6525230YBW6,                
 
                      1S39R6525230YBWB,                
 
                      1S39R6525230YBWN,                
 
                      1S39R6525230YBWV,                
 
                      1S39R6525230YC5X                
 
                                       
 
        6     40K1905   POWER SUPPLY-HOT-PLUG   1S40K19059907637,   $ 650.04    
     
 
                      1S40K19059907640,                
 
                      1S40K19059907641,                
 
                      1S40K19059907643,                
 
                      1S40K19059907644,                
 
                      1S40K19059907646                

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        6     39Y9566   IBM REMOTE SUPERVISOR AD   1S39Y95669973694,   $ 698.64
     
 
                      1S39Y95669973695,            
 
                      1S39Y95669973696,            
 
                      1S39Y95669973697,            
 
                      1S39Y95669973698,            
 
                      1S39Y95669973699            
 
        6     21P2078   WARRANTY SERVICE UPGRADE       $ 2,908.92      
 
        1     FREIGHT   FREIGHT CHARGES       $ 442.74      
MORE DIRECT
  1526432     15     61804-03   HIP 1 CABLE FOR AVAYA PH       $ 482.55     311
ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        15     H51   SUPRA MONAURAL HEADSET I       $ 715.50      
 
        10     27019-03   IN-LINE Y ADAPTER TRAINE       $ 224.50      
 
        1     FREIGHT   FREIGHT CHARGES       $ 42.68      
MORE DIRECT
  1526405     10     27140   1FT CAT6 BLUE UTP PATCH       $ 23.80     1 HATLEY
ROAD
 
                                  BELFAST, ME 04915
 
        20     A3L980-02-BLU-S   CAT6 SNAGLESS PATCH CABLE       $ 97.80      
 
        40     27141   3FT CAT6 BLUE UTP PATCH       $ 109.20      
 
        10     A3L980-04-BLU-S   PATCH CABLE-RJ-45 (M)       $ 52.40      
 
        1     FREIGHT   FREIGHT CHARGES       $ 198.68      
MORE DIRECT
  1526958     1     Q6687A#BCC   HP DESIGNJET T1100 44IN   MY81L4C08S   $
4,894.45     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1     Q1398A   HEWLETT PACKARD SUPPLIES       $ 15.12      
 
        1     C9371A   HP 72 CYAN INK CARTRIDGE       $ 49.69      
 
        1     C9374A   HP 72 GRAY INK CARTRIDGE       $ 49.69      
 
        1     C9372A   HP 72 MAGENTA INK CARTRIDGE       $ 49.69      
 
        1     C9403A   HP 72 MATTE BLACK INK CARTRIDGE       $ 49.69      
 
        1     C9370A   HP 72 PHOTO BLACK INK CARTRIDGE       $ 49.69      
 
        1     C9373A   HP 72 YELLOW INK CARTRIDGE       $ 49.69      
 
        1     C9383A   72 MAGN/CYAN PRINTHEAD       $ 50.60      
 
        1     C9384A   72 MATTE BLK/YLW-PRINT       $ 50.60      
 
        1     7767C3U   X61 TS L7500 1GB/100 DVR   1S7767C3ULVB33PN   $ 2,238.97
     
 
        1     7767C3U   X61 TS L7500 1GB/100 DVR   1S7767C3ULVB33KP   $ 2,238.97
     
 
        1     FREIGHT   FREIGHT CHARGES       $ 293.61      

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
MORE DIRECT
  1525093     2     SB-RACKKIT   RACKKIT FOR SB5202 AND S  
0811C01557,0812C00409   $ 341.74     1 HATLEY ROAD
 
                                  BELFAST, ME 04915
 
        1     FREIGHT   FREIGHT CHARGES       $ 82.16      
MORE DIRECT
  1525492     1     AP5017   APC 17IN RM KYBD MON MOU   SNA0804015468   $
1,767.04     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1     FREIGHT   FREIGHT CHARGES       $ 53.01      
MORE DIRECT
  1524673     16     F1D9401-12   12FT OMNIVIEW ENTERPRISE       $ 534.40     1
HATLEY ROAD
 
                                  BELFAST, ME 04915
 
        1     FREIGHT   FREIGHT CHARGES       $ 149.46      
MORE DIRECT
  1524244     1     J7934G#ABA   HP JETDIRECT 620N FAST E       $ 338.29     311
ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1     FREIGHT   FREIGHT CHARGES       $ 34.25      
MORE DIRECT
  1522682     4     33175   5M FIBER OPTIC PATCH COR       $ 130.16     1 HATLEY
ROAD
 
                                  BELFAST, ME 04915
 
        1     GS116NA   16 PORT 10/100/1000MBPS S   1MN1821800189   $ 178.42    
 
 
                                   
CAROUSEL
  345691     1     2393   CAROUSEL-48 MONTHLY MAINTENANCE CONTRACT CHARGES      
$ 3,178.12     311 ARSENAL STREET
 
                  2/13/07-2/28/11               WATERTOWN, MA 02472
 
NETWORK
  INV58185     2     CISCO7204VXR   4-SLOT CHASSIS, 1 AC SUPPLY W/IP SOFTWARE  
74085197, 74079798   $ 4,500.00     311 ARSENAL STREET
LIQUIDATORS
                                  WATERTOWN, MA 02472
 
        2     NPE-400   CISCO 7200VXR NPE-400   14129278, 21017395   $ 4,400.00
     
 
        2     C7200-I/O-2FE/E   CISCO 7200 I/O CROL 2PT 10/100 ETH   29863470,
30411742   $ 3,000.00      
 
        4     PWR-7200-AC   CISCO 7200 P/S AC US   9902059958, QCS00181TP,   $
900.00      
 
                      113706, QCS01020KC            
 
                                   
 
        2     MEM-SD-NPE-256MB   256MB NPE-300 SDRAM FACTORY INSTALLED       $
360.00      
 
                                   
 
        2     MEM-NPE-400-512MB   CISCO 7200 NPE-400 512MB MEM UPGRADE       $
510.00      
 
        2     MEM-I/O-FLD128M   CISCO 7200 I/O PCCARD FL DISK 128MB SPAR       $
290.00      
 
        2     PA-POS-OC3SML   1PT PACKET/SONET OC3/STM1 SM LR PT ADPT  
16094620, 27482974   $ 2,900.00      
NETWORK
  INV58880     2     ASA5520-BUN-K9   ASA 5520 APPLIANCE WITH SW, HA, 4GE+1FE,
3DES/AES       $ 8,800.00     1 HATLEY ROAD
LIQUIDATORS
                                  BELFAST, ME 04915

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
DONAHUE
  4491P-1     1         50% CUSTOMER DEPOSIT ON (110) NEW SITMATIC CHARIS PER  
    $ 25,074.50     1 HATLEY ROAD
 
                  PROPOSAL DATED 3/6/08               BELFAST, ME 04915  
WAUSAU
  INV37429DP               INTEGRAPAY INSTALLING A SECOND FULL SITE - SO# 37429
      $ 12,091.00     1 HATLEY ROAD
 
                                  BELFAST, ME 04915
 
                                   
 
                  REPLICATING 4.04.01 AND 4.07.03 ENVIRONMENTS - SO#34728      
$ 8,303.00      
 
                                   
SUBURBAN ELECTRIC
  10653               INSTALL 2 INOVA DISPLAY BOARDS SUPPLIED BY OTHERS;       $
5,940.00     311 ARSENAL STREET
 
                  INSTALL (4) COMPUTER MONITORS WALL MOUNTED SUPPLIED BY        
      WATERTOWN, MA 02472
 
                  OTHERS; SUPPLY, WIRE AND INSTALL (2) DEDICATED 20 AMP 120    
           
 
                  VOLT CIRCUITS; SUPPLY, WIRE AND INSTALL (2)                
 
                                   
 
                  DUPLEX RECEPTACLES; SUPPLY WIRE AND INSTALL (2) DOUBLE        
       
 
                  DUPLEX RECEPTACLES; SUPPLY, WIRE AND INSTALL (3) DATA        
       
 
                  LOCATIONS.                
 
                                   
ADAPTIVE
  AC-20080101     1     N7-SYSTEM-R   MATRIX N7 SYSTEM BUNDLE INCLUDING CHASSIS,
FAN TRAY AND       $ 5,772.25     1 HATLEY ROAD
 
                  TWO POWER SUPPLY               BELFAST, ME 04915
 
                                   
 
        2     7G4282-49   DISTRIBUTED FORWARDING ENGINE (PLATINUM) WITH 48      
$ 20,894.50      
 
                  10/100/1000 BASE-TX PORTS VIA RJ45 AND 1 NETWORK              
 
 
                  EXPANSION MODULE (NEM) SLOT                
 
                                   
 
        4     7G-6MGBIC-B   NETWORK EXPANSION MODULE (NEM) WITH 6 1000BASE-X
PORTS       $ 7,689.00      
 
                  VIA MINI-GBIC W/100FX MGBIC SUPPORT                
 
                                   
 
        8     MGBIC-LC01   1000BASE-SX MINI GBIC W/LC CONNECTOR       $ 2,178.00
     
 
        1     C3G124-48P   STACK 48 PORT POE RJ45 – 4 SFP COMBO       $ 4,672.25
     
 
        2     N-POE-1200W   MATRIX POE 1200W WATT AC POWER SUPPLY       $
1,320.00      
 
        1     N5-SYSTEM-R   MATRIX N5 SYSTEM BUNDLE INCLUDING CHASSIS, FAN TRAY
AND       $ 6,322.25      
 
                  TWO CHASSIS POWER SUPPLIES                
 
                                   
 
        2     7G4285-49   DISTRIBUTED FORWARDING ENGINE (PLATINUM) WITH 48      
$ 16,494.50      
 
                  10/100/1000BASE-TX POE PORTS VIA RJ45 AND 1 NETWORK          
     
 
                  EXPANSION MODULE (NEM) SLOT                
 
                                   
 
        1     7G4205-72   DISTRIBUTED FORWARDING ENGINE (PLATINUM) WITH 72      
$ 15,397.25      
 
                  10/100/1000 BASE-TX POE PORTS VIA RJ45 (POE SUPPORTED IN      
         
 
                  THE N5 ONLY)                

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        1     RBT-8110   ROAMABOUT 8110 WIRELESS SWITCH WITH LICENSE FOR 24    
  $ 3,297.25      
 
                  ACCESS POINTS                  
 
        6     RBT-1002   ROAMABOUT AP 1002 FOR USE WITH THE WIRELESS SWITCH    
  $ 1,382.70      
 
                                   
COMPELLENT
  STDINV05132     1     QS4-DUAL-UPR   QUICKSTART 4GB CLUSTERED CONTROLLER
UPGRADE       $ 8,000.00     55 MIDDLESEX TURNPIKE
 
                  INCLUDES:               BEDFORD, MA 01730
 
                                   
 
        1     CT-SC020   STORAGE CONTROLLER, 3U   KB28132            
 
        2     EN-SFP   ENCLOSURE, SFP                
 
        1     IO-F4X4S-E   IO, FC, 4GB, 4 PORT, STD PROFILE, PCI-E  
GFC0749E67959            
 
        2     PA-LC1M-OR   OPTICAL CABLE, LC/LC, 1-METER, ORANGE                
 
        1     QS4-BASE-SFC   QUICKSTART 4GB SBOD BASE BUNDLE INCLUDES:       $
9,600.00      
 
        1     CT-SC020   STORAGE CONTROLLER, 3U   KB04152            
 
        1     EN-SB4X16   COMPELLENT ENCLOSURE, SBOD, FC, 4GB, 16 BAY  
SHU56152000B12A            
 
        2     EN-SFP   ENCLOSURE, SFP                
 
        1     IO-F4X4S-E   IO, FC, 4GB, 4 PORT, STD PROFILE, PCI-E  
GFC0749E67960            
 
        2     PA-LC1M-OR   OPTICAL CABLE, LC/LC, 1-METER, ORANGE                
 
        4     PA-ENCL-EXP   ENCLOSURE UPGRADE CONNECTIVITY KIT INCLUDES:       $
2,400.00      
 
        16     EN-SFP   ENCLOSURE, SFP                
 
        16     PA-LC1M-OR   OPTICAL CABLE, LC/LC, 1-METER, ORANGE              
 
 
        29     DS-F300X10K   300GB, FC, 2GB, 10K RPM HDD   DSSC30A3KR4ELRY,   $
40,600.00      
 
                      DSSC30A3KR4HHV7,            
 
                      DSSC30A3KR4J20X,            
 
                      DSSC30A3KR4KXW4,            
 
                      DSSC30A3KR4KY29,            
 
                      DSSC30A3KR4KYMK,            
 
                      DSSC30A3KR4KZG3,            
 
                      DSSC30A3KR4KZG7,            
 
                      DSSC30A3KR4KZLV,            
 
                      DSSC30A3KR4LBKD,            
 
                      DSSC30A3KR4LEJS,            
 
                      DSSC30A3KR4LF1Z,            
 
                      DSSC30A3KR4LGCF,            
 
                      DSSC30A3KR4LH2J,            

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
                      DSSC30A3KR4LH2P,            
 
                      DSSC30A3KR4LH41,            
 
                      DSSC30A3KR4LM4Y,            
 
                      DSSC30A3KR4LMND,            
 
                      DSSC30A3KR4LNM8,            
 
                      DSSC30A3KR4LR7N,            
 
                      DSSC30A3KR4LT27,            
 
                      DSSC30A3KR4LT2D,            
 
                      DSSC30A3KR4LYK2,            
 
                      DSSC30A3KR4M214,            
 
                                   
 
                      DSSC30A3KR4MFLB,            
 
                      DSSC30A3KR4MFSA,            
 
                      DSSC30A3KR4MHZT,            
 
                      DSSC30A3KR4ML10,            
 
                      DSSC30A3KR4MZ9E            
 
                                   
 
        50     DS-S750X7K   750GB SATA 7K RPM HDD   DSSS75A5QD0KT4S,   $
35,000.0      
 
                      DSSS75A5QD0YCYB,            
 
                      DSSS75A5QD0YHF3,            
 
                      DSSS75A5QD0YX59,            
 
                      DSSS75A5QD104WS,            
 
                      DSSS75A5QD1065S,            
 
                      DSSS75A5QD10FYY,            
 
                      DSSS75A5QD10HZX,            
 
                      DSSS75A5QD10J8N,            
 
                      DSSS75A5QD10MRB,            
 
                      DSSS75A5QD10N3D,            
 
                      DSSS75A5QD10RCT,            

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                              VENDOR   INVOICE NO   QTY   ITEM NO   DESCRIPTION
  SERIAL NO   PRICE   EQUIPMENT LOCATION
 
                  DSSS75A5QD10TME,        
 
                  DSSS75A5QD10X3J,        
 
                  DSSS75A5QD11L4R,        
 
                  DSSS75A5QD11L52,        
 
                  DSSS75A5QD11L8Q,        
 
                  DSSS75A5QD11LA6,        
 
                  DSSS75A5QD11LNT,        
 
                  DSSS75A5QD11RXW,        
 
                  DSSS75A5QD11S74,        
 
                  DSSS75A5QD11SG8,        
 
                  DSSS75A5QD11SNA,        
 
                  DSSS75A5QD11TC8,        
 
                           
 
                  DSSS75A5QD1238X,        
 
                  DSSS75A5QD123JV,        
 
                  DSSS75A5QD125Y7,        
 
                  DSSS75A5QD354E2,        
 
                  DSSS75A5QD3A8ST,        
 
                  DSSS75A5QD3BG6N,        
 
                  DSSS75A5QD3C258,        
 
                  DSSS75A5QD3EYDV,        
 
                  DSSS75A5QD3H0GQ,        
 
                  DSSS75A5QD3H1EF,        
 
                  DSSS75A5QD3H1LD,        
 
                  DSSS75A5QD3L9KH,        

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
                      DSSS75A5QD3L9LS,            
 
                      DSSS75A5QD3L9LL,            
 
                      DSSS75A5QD3L9LM,            
 
                      DSSS75A5QD3L9M3,            
 
                      DSSS75A5QD3L9MG,            
 
                      DSSS75A5QD3L9MK,            
 
                      DSSS75A5QD3L9MV,            
 
                      DSSS75A5QD3LB1T,            
 
                      DSSS75A5QD3LB32,            
 
                      DSSS75A5QD3LB6G,            
 
                      DSSS75A5QDZ02SM,            
 
                      DSSS75A5QD20DZH,            
 
 
                      DSSS75A5QDZ0E4D,            
 
                      DSSS75A5QDZOEBP            
 
        3     EN-BLNK   ENCLOSURE BLANK, FC       $ 0.00      
 
        3     EN-SA2X16   COMPELLENT ENCLOSURE, SATA, 2GB, 16 BAY INCLUDES:  
SHU44534000B5D0,   $ 14,940.00      
 
                      SHU44534000B5D9,            
 
                      SHU44534000B7E6            
 
 
        1     EN-SB4X16   COMPELLENT ENCLOSURE, SBOD, FC, 4GB, 16 BAY  
SHU56152000B140   $ 5,200.00      
 
        4     IO-F4X2S-X   IO, FC, 4GB, 2 PORT, STD PROFILE, PCI-X  
RFC0719U45879,   $ 8,000.00      
 
                      RFC0719U46275,            
 
                      RFC0737F14622, RFC0737F14758            
 
 
        2     IO-I1X2S-X   IO, ISCSI, 1GB, 2 PORT, STD PROFILE, PCI-X  
GS10744A49067, GA10744A49123   $ 2,590.00        
 
        1     QS-BASE-FC-SW   QUICKSTART FC BASE SOFTWARE INCLUDES:       $
5,000.00      
 
        1     SW-DYNC-BASE   SW, DYNAMIC CAPACITY BASE LICENSE                
 
        1     SW-SCOS-BASE   SW, STORAGE CENTER CORE BASE LICENSE              
 
        1     QS-DUAL-UPR-SW   QUICKSTART CLUSTERED CONTROLLER UPGRADE SOFTWARE
INCLUDES:       $ 0.00      
 
        1     SW-DCNT-BASE   SW, DYNAMIC CONTROLLERS BASE LICENSE              
 
 
        1     SW-DAPR-BASE   SW, DATA PROGRESSION BASE LICENSE       $ 6,000.00
     
 
        8     SW-DAPR-EXP   SW, DATA PROGRESSION EXPANSION LICENSE       $
19,200.00      

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        8     SW-DCNT-EXP   SW, DYNAMIC CONTROLLERS EXPANSION LICENSE       $
0,00      
 
        1     SW-DIRP-BASE   SW, DATA INSTANT REPLAY BASE LICENSE       $
7,000.00      
 
        8     SW-DIRP-EXP   SW, DATA INSTANT REPLAY EXPANSION LICENSE       $
9,600.00      
 
        8     SW-DYNC-EXP   SW, DYNAMIC CAPACITY EXPANSION LICENSE       $
9,600.00      
 
        1     SW-RIRA-BASE   SW, REMOTE INSTANT REPLAY ASYNCHRONOUS BASE LIC    
  $ 9,000.00      
 
        8     SW-RIRA-EXP   SW, REMOTE INSTANT REPLAY ASYNCHRONOUS EXP LICENSE  
    $ 19,200.00        
 
        1     SW-RIRS-BASE   SW, REMOTE INSTANT REPLAY SYNCHRONOUS BASE LIC    
  $ 0.00      
 
        8     SW-RIRS-EXP   SW, REMOTE INSTANT REPLAY SYNCHRONOUS EXP LICENSE  
    $ 0.00        
 
        8     SW-SCOS-EXP   SW, STORAGE CENTER CORE EXPANSION LICENSE       $
9,600.00      
 
        1     PS-1002   COMPELLENT INSTALLATION, CLUSTERED CONTROLLERS       $
4,750.00      
 
        1     PS-1007   COMPELLENT INSTALLATION, REPLICATION ADDITION       $
5,000.00      
 
        1     HW-MTC   ANNUAL HARDWARE SUPPORT       $ 9,161.00      
 
        1     SW-MTC   ANNUAL SOFTWARE SUPPORT       $ 17,496.00      
 
        1         TRADE DISCOUNT       $ -114,747.00      
COMPELLENT
  STDINV05134     1     QS4-BASE-SATA   QUICKSTART 2GB SATA BASE BUNDLE       $
9,500.00     55 MIDDLESEX TURNPIKE
BEDFORD, MA 01730
 
        1     CT-SC020   STORAGE CONTROLLER, 3U   KB04151            
 
        1     EN-SA2X16   COMPELLENT ENCLOSURE, SATA, 2GB, 16 BAY INCLUDES:  
SHU44534000B8B2            
 
        2     EN-SFP   ENCLOSURE, SFP                
 
        1     IO-F4X4S-E   IO, FC, 4GB, 4 PORT, STD PROFILE, PCI-E  
GFC0749E67989            
 
        2     PA-LC1M-OR   OPTICAL CABLE, LC/LC, 1-METER, ORANGE                
 
        1     QS4-DUAL-UPR   QUICKSTART 4GB CLUSTERED CONTROLLER UPGRADE
INCLUDES:       $ 8,000.00      
 
        1     CT-SC020   STORAGE CONTROLLER, 3U   KB04121            
 
        2     EN-SFP   ENCLOSURE, SFP                
 
        1     IO-F4X4S-E   IO, FC, 4GB, 4 PORT, STD PROFILE, PCI-E  
GFC0749E67989            
 
        2     PA-LC1M-OR   OPTICAL CABLE, LC/LC, 1-METER, ORANGE                
 
        1     PA-ENCL-EXP   ENCLOSURE UPGRADE CONNECTIVITY KIT INCLUDES:       $
600.00      
 
        4     EN-SFP   ENCLOSURE, SFP                
 
        4     PA-LC1M-OR   OPTICAL CABLE, LC/LC, 1-METER, ORANGE                



 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        22     DS-S750X7K   750GB SATA 7K RPM HDD   DSSS75A5QD0Y99L,   $
15,400.00      
 
                      DSSS75A5QD0YSD5,            
 
                      DSSS75A5QD123M6,            
 
                      DSSS75A5QD3509C,            
 
                      DSSS75A5QD38RTM,            
 
                      DSSS75A5QD3AYAL,            
 
                      DSSS75A5QD3DT34,            
 
                      DSSS75A5QD3DV8T,            
 
                      DSSS75A5QD3GYR4,            
 
                      DSSS75A5QD3H1F1,            
 
                      DSSS75A5QD3H1ZX,            
 
                      DSSS75A5QD3H20T,            
 
 
                      DSSS75A5QD3H25E,            
 
                      DSSS75A5QD3H3YP,            
 
                      DSSS75A5QD3L9H6,            
 
                      DSSS75A5QD3L9HW,            
 
                      DSSS75A5QD3L9KT,            
 
                      DSSS75A5QD3L9KZ,            
 
                      DSSS75A5QD3L9M1,            
 
                      DSSS75A5QD3L9MR,            
 
                      DSSS75A5QD3LB2X,            
 
                      DSSS75A5QD3LB6A            
 
        10     EN-BLNK-SATA   ENCLOSURE BLANK, SATA       $ 0.00      
 
        1     EN-SA2X16   COMPELLENT ENCLOSURE, SATA, 2GB, 16 BAY  
SHU44534000B880   $ 4,980.00      
 
        4     IO-F4X2S-X   IO, FC, 4GB, 2 PORT, STD PROFILE, PCI-X  
RFC0719U46005,   $ 8,000.00      
 
                      RFC0719U46286,            
 
                      RFC0737F14745, RFC0737F14888            
 
 
        2     IO-I1X2S-X   IO, SCSI, 1GB, 2 PORT, STD PROFILE, PCI-X  
GS10744A50279, GS10744A50389   $ 2,590.00      
 
 
        1     QS-BASE-SATA-SW   QUICKSTART SATA BASE SOFTWARE       $ 5,000.00  
   
 
 
        1     SW-DYNC-BASE   SW, DYNAMIC CAPACITY BASE LICENSE                

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        1     SW-SCOS-BASE   SW, STORAGE CENTER CORE BASE LICENSE              
 
 
        1     QS-DUAL-UPR-SW   QUICKSTART CLUSTERED CONTROLLER UPGRADE SOFTWARE
INCLUDES:       $ 0.00      
 
        1     SW-DCNT-BASE   SW, DYNAMIC CONTROLLERS BASE LICENSE              
 
 
        1     SW-DAPR-BASE   SW, DATA PROGRESSION BASE LICENSE       $ 6,000.00
     
 
        1     SW-DAPR-EXP   SW, DATA PROGRESSION EXPANSION LICENSE       $
2,400.00      
 
        1     SW-DCNT-EXP   SW, DYNAMIC CONTROLLERS EXPANSION LICENSE       $
0.00      
 
        1     SW-DIRP-BASE   SW, DATA INSTANT REPLAY BASE LICENSE       $
7,000.00      
 
        1     SW-DIRP-EXP   SW, DATA INSTANT REPLAY EXPANSION LICENSE       $
1,200.00      
 
        1     SW-DYNC-EXP   SW, DYNAMIC CAPACITY EXPANSION LICENSE       $
1,200.00      
 
        1     SW-SCOS-EXP   SW, STORAGE CENTER CORE EXPANSION LICENSE       $
1,200.00      
 
        1     PS-10002   COMPELLENT INSTALLATION, CLUSTERED CONTROLLERS       $
4,750.00      
 
        1     HW-MTC   ANNUAL HARDWARE SUPPORT       $ 5,410.00      
 
        1     SW-MTC   ANNUAL SOFTWARE SUPPORT       $ 4,860.00      
 
        1         TRADE DISCOUNT       $ -27,000.00      
COMPLELLENT
  STDINV05131     1     QS4-DUAL-UPR   QUICKSTART 4GB CLUSTERED CONTROLLER
UPGRADE
INCLUDES:       $ 8,000.00     311ARESENAL STREET
WATERTOWN, MA 02472
 
        1     CT-SC020   STORAGE CONTROLLER, 3U   KB04192            
 
        2     EN-SFP   ENCLOSURE, SFP                
 
        1     IO-F4X4S-E   IO, FC, 4GB, 4 PORT, STD PROFILE, PCI-E  
GFC0749E67999            
 
        2     PA-LC1M-OR   OPTICAL CABLE, LC/LC, 1-METER, ORANGE                
 
        1     QS4-BASE-SFC   QUICKSTART 4GB SBOD BASE BUNDLE INCLUDES:       $
9,600.00      
 
        1     CT-SC020   STORAGE CONTROLLER, 3U   KB04122            
 
        1     EN-SB4X16   COMPELLENT ENCLOSURE, SBOD, FC, 4GB, 16 BAY  
SHU56152000B467            
 
        2     EN-SFP   ENCLOSURE, SFP                
 
        1     IO-F4X4S-E   IO, FC, 4GB, 4 PORT, STD PROFILE, PCI-E  
GFC0749E67957            
 
        2     PA-LC1M-OR   OPTICAL CABLE, LC/LC, 1-METER, ORANGE                
 
        2     PA-ENCL-EXP   ENCLOSURE UPGRADE CONNECTIVITY KIT INCLUDES:       $
1,200.00      
 
        8     EN-SFP   ENCLOSURE, SFP                
 
        8     PA-LC1M-OR   OPTICAL CABLE, LC/LC, 1-METER, ORANGE                
 
        1     CD-EMGR   CD, ENTERPRISE MANAGER       $ 0.00      



 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        16     DS-F300X10K   300GB, FC, 2GB, 10K RPM HDD   DSSC30A3KR4KVRN,   $
22,400.00      
 
                      DSSC30A3KR4L982,            
 
                      DSSC30A3KR4LEZT,            
 
                      DSSC30A3KR4LSBD,            
 
                      DSSC30A3KR4LWHE,            
 
                      DSSC30A3KR4MGN5,            
 
                      DSSC30A3KR4MGVZ,            
 
                      DSSC30A3KR4MH0M,            
 
                      DSSC30A3KR4MJ0R,            
 
                      DSSC30A3KR4MK8A,            
 
                      DSSC30A3KR4MN1R,            
 
                      DSSC30A3KR4MRAF,            
 
 
                      DSSC30A3KR4MSKT,            
 
                      DSSC30A3KR4MT5T,            
 
                      DSSC30A3KR4MYMA,            
 
                      DSSC30A3KR4N0A8              
 
        24     DS-S750X7K   750GB SATA 7K RPM HDD   DSS75A3QD0NMPD,   $
16,800.00      
 
                      DSS75A3QD0P96R,            
 
                      DSS75A3QD0CLEQ,            
 
                      DSS75A3QD0GLQ8,            
 
                      DSS75A3QD0HNXP,            
 
                      DSS75A3QD0HYCA,            
 
                      DSS75A3QD0HYCD,            
 
                      DSS75A3QD0HYCY,            
 
                      DSS75A3QD0HYCZ,            
 
                      DSS75A3QD0HYD3,            
 
                      DSS75A3QD0HYHY,            
 
                      DSS75A3QD0HYK7,            



 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
                      DSS75A3QD0HYL0,            
 
                      DSS75A3QD0HYN0,            
 
                      DSS75A3QD0HYN3,            
 
                      DSS75A3QD0HYPF,            
 
                      DSS75A3QD0HYQM,            
 
                      DSS75A3QD0J03S,            
 
                      DSS75A3QD0J18F,            
 
                      DSS75A3QD0J1CM,            
 
                      DSS75A3QD0J1N8,            
 
                      DSS75A3QD0J1QG,            
 
                      DSS75A3QD0J1RD,            
 
                      DSS75A3QD0J1VA            
 
        8     EN-BLNK-SATA   ENCLOSURE BLANK, SATA       $ 0.00      
 
        2     EN-SA2X16   COMPELLENT ENCLOSURE, SATA, 2GB, 16 BAY  
SHU44534000B89D,   $ 9,960.00      
 
                      SHU44534000B8A6            
 
 
        4     IO-F4X2S-X   IO, FC, 4GB, 2 PORT, STD PROFILE, PCI-X  
RFC0719U45905,   $ 8,000.00      
 
                      RFC0719U46003,            
 
                      RFC0719U48120, RFC0719U46186            
 
 
        2     IO-11X2S-X   IO, SCSI, 1GB, 2 PORT, STD PROFILE, PCI-X  
GS10744A9559, GS10744A50180   $ 2,590.00      
 
        1     QS-DUAL-UPR-SW   QUICKSTART CLUSTERED CONTROLLER UPGRADE SOFTWARE
INCLUDES:       $ 0.00      
 
        1     SW-DCNT-BASE   SW, DYNAMIC CONTROLLERS BASE LICENSE              
 
 
        1     QS-BASE-FC-SW   QUICKSTART FC BASE SOFTWARE INCLUDES:       $
5,000.00      
 
        1     SW-DYNC-BASE   SW, DYNAMIC CAPACITY BASE LICENSE                
 
        1     SW-SCOS-BASE   SW, STORAGE CENTER CORE BASE LICENSE              
 
 
        1     SW-DAPR-BASE   SW, DATA PROGRESSION BASE LICENSE       $ 6,000.00
     
 
        3     SW-DAPR-EXP   SW, DATA PROGRESSION EXPANSION LICENSE       $
7,200.00      
 
        3     SW-DCNT-EXP   SW, DYNAMIC CONTROLLERS EXPANSION LICENSE       $
0.00      
 
        1     SW-DIRP-BASE   SW, DATA INSTANT REPLAY BASE LICENSE       $
7,000.00      
 
        3     SW-DIRP-EXP   SW, DATA INSTANT REPLAY EXPANSION LICENSE       $
3,600.00      
 
        3     DW-DYNC-E   SW, DYNAMIC CAPCITY EXPANSION LICENSE       $ 3,600.00
     
 
        1     SW-EMGR-FD   SW, ENTERPRISE MANAGER FOUNDATION, UNLIMITED       $
0.00      
 
        1     SW-EMGR-RP   SW, ENTERPRISE MANAGER REPORTER, UNLIMITED       $
3,500.00      

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        1     SW-RIRA-BASE   SW, REMOTE INSTANT REPLAY ASYNCHRONOUS BASE LIC    
  $ 9,000.00      
 
        3     SW-RIRA-EXP   SW, REMOTE INSTANT REPLAY ASYNCHRONOUS EXP LICENSE  
    $ 7,200.00      
 
 
        1     SW-RIRS-BASE   SW, REMOTE INSTANT REPLAY SYNCHRONOUS BASE LIC    
  $ 0.00      
 
        3     SW-RIRS-EXP   SW, REMOTE INSTANT REPLAY SYNCHRONOUS EXP LICENSE  
    $ 0.00      
 
 
        3     SW-SCOS-EXP   SW, STORAGE CENTER CORE EXPANSION LICENSE       $
3,600.00      
 
        1     PS-1002   COMPELLENT INSTALLATION, CLUSTERED CONTROLLERS       $
4,750.00      
 
        1     PS-1007   COMPELLENT INSTALLATION, REPLICATION ADDITION       $
5,000.00      
 
        1     HW-MTC   ANNUAL HARDWARE SUPPORT       $ 6,601.00      
 
        1     SW-MTC   ANNUAL SOFTWARE SUPPORT       $ 10,566.00      
 
        1         TRADE DISCOUNT       $ -59,000.00      
COMPELLENT
  STDINV05148     1     CAA-1000-C   CAA, COPILOT OPTIMIZE ANNUAL SERVICE
PACKAGE       $ 14,196.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
        2     CAA-1007-C   CAA, HEALTH CHECK       $ 4,220.00      
 
        4     CAA-1009-C   CAA, CONFIGURATION MANAGEMENT       $ 6,760.00      
 
        1     CAA-1011-C   CAA, REMOTE INSTANT REPLAY ASSIST       $ 1,270.00  
   
 
        1         TRADE DISCOUNT       $ -1,446.00      
COMPELLENT
  STDINV05553     1     QS4-BASE-SFC   QUICKSTART 4GB SBOD BASE BUNDLE INCLUDES:
      $ 9,600.00     1 HATLEY ROAD
BELFAST, ME 04915
 
        1     CT-SC020   STORAGE CONTROLLER, 3U   KE33011            
 
        1     EN-SB4X16   COMPELLENT ENCLOSURE, SBOD, FC, 4GB, 16 BAY  
SHU56152000BB95            
 
        2     EN-SFP   ENCLOSURE, SFP                
 
        1     IO-F4X4S-E   IO, FC, 4GB, 4 PORT, STD PROFILE, PCI-E  
GFC0749E67525            
 
        2     PA-LC1M-OR   OPTICAL CABLE, LC/LC, 1-METER, ORANGE                
 
        1     QS4-DUAL-UPR   QUICKSTART 4GB CLUSTERED CONTROLLER UPGRADE
INCLUDES:       $ 8,000.00      
 
                                 
 
        1     CT-SC020   STORAGE CONTROLLER, 3U   KE32991            
 
        2     EN-SFP   ENCLOSURE, SFP                
 
        1     IO-F4X4S-E   IO, FC, 4GB, 4 PORT, STD PROFILE, PCI-E  
GFC0801E98214            
 
        2     PA-LC1M-OR   OPTICAL CABLE, LC/LC, 1-METER, ORANGE                
 
        1     PA-ENCL-EXP   ENCLOSURE UPGRADE CONNECTIVITY KIT INCLUDES:       $
600.00      
 
        4     EN-SFP   ENCLOSURE, SFP                
 
        4     PA-LC1M-OR   OPTICAL CABLE, LC/LC, 1 -METER, ORANGE              
 

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        13     DS-F146X10K   146GB, FC, 2GB, 10K RPM HDD   DSSC14A3KS6KNDW,   $
10,270.00      
 
                      DSSC14A3KS6LYLH,            
 
                      DSSC14A3KS6LYXZ,            
 
                      DSSC14A3KS6LYZT,            
 
                      DSSC14A3KS6LZ2Q,            
 
                      DSSC14A3KS6LZ3Q,            
 
                      DSSC14A3KS6LZQK,            
 
                      DSSC14A3KS6M0PG,            
 
                      DSSC14A3KS6M2GA,            
 
                      DSSC14A3KS6MHWN,            
 
                      DSSC14A3KS6MKQM,            
 
                      DSSC14A3KS6MKQN,            
 
                      DSSC14A3KS6MWHG            
 
 
        8     DS-S500X7K   500GB SATA 7K RPM HDD   DSSS50A9QG6BLE9,   $ 4,640.00
     
 
                      DSSS50A9QG6BLF5,            
 
                      DSSS50A9QG6BLFY,            
 
                      DSSS50A9QG6BNDE,            
 
                      DSSS50A9QG6BNEA,            
 
                      DSSS50A9QG6BNEH,            
 
                      DSSS50A9QG6BNEL,            
 
                      DSSS50A9QG6C290            
 
        3     EN-BLNK   ENCLOSURE BLANK, FC       $ 0.00      
 
        8     EN-BLNK-SATA   ENCLOSURE BLANK, SATA       $ 0.00      
 
        1     EN-SA2X16   COMPELLENT ENCLOSURE, SATA, 2GB, 16 BAY  
SHU44534000C08C   $ 4,980.00      
 
        4     IO-F4X2S-X   IO, FC, 4GB, 2 PORT, STD PROFILE, PCI-X  
RFC0734B86688,   $ 8,000.00      
 
                      RFC073RB86840,            
 
                      RFC0734B86921, RFC0734B87517            
 
 
        2     IO-I1X2S-X   IO, ISCSI, 1GB, 2 PORT, STD PROFILE, PCI-X  
GS10741A45415, GS10803A57335   $ 2,590.00      
 
 
        1     QS-BASE-FC-SW   QUICKSTART FC BASE SOFTWARE INCLUDES:       $
5,000.00      
 
        1     SW-DYNC-BASE   SW, DYNAMIC CAPACITY BASE LICENSE                
 
        1     SW-SCOS-BASE   SW, STORAGE CENTER CORE BASE LICENSE              
 

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        1     QS-DUAL-UPR-SW   QUICKSTART CLUSTERED CONTROLLER UPGRADE SOFTWARE
INCLUDES:       $ 0.00      
 
        1     SW-DCNT-BASE   SW, DYNAMIC CONTROLLERS BASE LICENSE              
 
 
        1     SW-DAPR-BASE   SW, DATA PROGRESSION BASE LICENSE       $ 6,000.00
     
 
        1     SW-DAPR-EXP   SW, DATA PROGRESSION EXPANSION LICENSE       $
2,400.00      
 
        1     SW-DCNT-EXP   SW, DYNAMIC CONTROLLERS EXPANSION LICENSE       $
0.00      
 
        1     SW-DIRP-BASE   SW, DATA INSTANT REPLAY BASE LICENSE       $
7,000.00      
 
        1     SW-DIRP-EXP   SW, DATA INSTANT REPLAY EXPANSION LICENSE       $
1,200.00      
 
        1     SW-DYNC-EXP   SW, DYNAMIC CAPACITY EXPANSION LICENSE       $
1,200.00      
 
        1     SW-SCOS-EXP   SW, STORAGE CENTER CORE EXPANSION LICENSE       $
1,200.00      
 
        1     PS-1002   COMPELLENT INSTALLATION, CLUSTERED CONTROLLERS       $
4,750.00      
 
        1     HW-MTC   ANNUAL HARDWARE SUPPORT       $ 5,263.00      
 
        1     SW-MTC   ANNUAL SOFTWARE SUPPORT       $ 4,860.00      
 
        1         TRADE DISCOUNT       $  -24,000.00      
IMAGING BUSINESS
MACHINES
  34221     1     180-00017   DELL POWEREDGE 2800       $ 5,000.00     311
ARSENAL STREET
WATERTOWN, MA 02472

                                   
INOVA
  12781     1     LLDMXC   LIGHTLINK CONTACT CENTER EDITION       $ 16,000.00  
  311 ARSENAL STREET
WATERTOWN, MA 02472
 
        1     LL2DS055   LSDS LICENSE FOR AVAYA RT SOCKET       $ 0.00      
 
        2     ONTM6-256R   INOVA ONTRACK M6 DISPLAY, ROHS    21729,21730   $
13,990.00      
 
        2     ONTM8-256R   INOVA ONTRACK M8 DISPLAY, ROHS   19208, 19215   $
18,090.00      
 
        4     ONTSPKR   SPEAKER KIT FOR INOVA ONTRACK DISPLAY       $ 184.00    
 
 
        1     LL2OC022   INOVA CORPORATE BROADCASTER SERVER SOFTWARE       $
12,800.00      
 
        5     LL2OC022-1   INOVA CORPORATE BROADCASTER CLIENT       $ 0.00      
 
        5     LL2ML001   INOVA DESKTOP PRESENTER SUITE “MESSAGELIN       $
750.00      
 
        1     LL2DS063   LLSDS LICENSE FOR AVAYA RT SOCKET HIST       $ 0.00    
 
 
        1     630052   CPU, AC POWERED ONTRACK, ROHS       $ 0.00      
 
        1     630054   ARE CARD, ROHS       $ 0.00      
 
        1     710069   COSEL, PBA100, ONTRACK       $ 0.00      
 
        1     630061   LED MODULE, APEX, AC POWER       $ 0.00      
 
        1     710070   COSEL, PBA150, ONTRACK       $ 0.00      
 
        1     SR13   GOLD INOVA SUPPORT AGREEMENT       $ 11,235.00      
SEACOAST
  22485     1     GP ALARM   EQUIPMENT       $ 2,985.00     1 HATLEY ROAD
BELFAST, ME 04915

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        1     LA ALARM   LABOR       $ 4,000.00      
BERNHARD &
  N/A     1     SERVICES   ARCHITECT'S BASIC SERVICES FOR CONSTRUCTION       $
7,905.00     1 HATLEY ROAD
PRIESTLEY
                  ADMINISTRATION, SITE VISITS, MEETINGS WITH CONTRACTOR        
      BELFAST, ME 04915
 
                  AND CONSULTANTS, CONSULTANT COORDINATION,                
 
                  PREPARATION OF SK'S (SUPPLEMENTAL DRAWINGS), SHOP            
   
 
                  DRAWING REVIEW AND REVISIONS                
 
                  93.0 HOURS @ $85.00 PER HOUR                
 
 
        1     EXPENSES   CONSULTANT EXPENSE - DONNA JANVILLE INTERIORS       $
542.50      
COLUMBIA
  APP3     1     MISC   APPLICATION AND CERTIFICATE FOR PAYMENT FOR LABOR      
$ 35,468.00     400 N. Beacon Street, Bldg 9
Conf Room Watertown, MA
02472
 
  APP4     1     MISC   APPLICATION AND CERTIFICATE FOR PAYMENT FOR LABOR      
$ 13,985.00      
DELL
  XCK71M8T6     2     223-4507   QUAL CORE XEON PROCESSOR E5430 2X6MB CACHE,
2.66GHZ, 1333MHZ FSB, PE2900   DG4JZF1, CG4JZF1   $ 11,997.48     311 ARSENAL
STREET
WATERTOWN, MA 02472
 
        2     987-1332   PROSUPPORT FOR IT, 7X24 HW/SW TECH SUPPORT AND       $
998.00      
 
                  ASSISTANCE                
 
        2     990-0378   MISSION CRITICAL PACKAGE: ENHANCED SERVICES, 3 YEAR    
  $ 1,560.00      
 
 
        2     341-4606   QLOGIC 2460 4GB OPTICAL FIBER CHANNEL HBA, PCI-E CARD  
    $ 1,558.00      
 
 
        2     313-3915   DELL REMOTE ACCESS CARD, 5TH GENERATION FOR       $
598.00      
 
                  POWEREDGE MANAGEMENT                
 
MORE DIRECT
  1551278     20     183900   400/800GB LTO-3 ULTRIUM       $ 759.80     311
ARSENAL STREET
WATERTOWN, MA 02472
 
        1     FREIGHT   FREIGHT       $ 22.79      
MORE DIRECT
  1551395     1     LS1203-1AZU0100   LS1203 USB KIT/SCNR/SERI   SMAJ00C   $
124.26     311 ARSENAL STREET
WATERTOWN, MA 02472
 
        1     FREIGHT   FREIGHT       $ 72.10      
MORE DIRECT
  1553154     3     33177   10M FIBER OPTIC PATCH CO       $ 105.06     1 HATLEY
ROAD
BELFAST, ME 04915
 
        5     27181   PATCH CABLE RJ-45       $ 17.25    
 
        50     27142   7FT CAT6 BLUE GIGABIT PA       $ 206.50      

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        5     27801   CABLES TO GO 3FT CAT6 SN       $ 17.25      
 
        4     33174   3M FIBER OPTIC PATCH COR       $ 94.72      
 
        4     33110   4M LC LC DUPLEX 62/125 M       $ 131.16      
 
        30     27141   3 FT CAT6 BLUE UTP PATCH       $ 100.50      
 
        20     31341   5FT CAT6 PATCH CABLE BLU       $ 74.80      
 
        2     JGS524NA   24PORT GIGABIT ETHERNET   1LK18358004C2, 1LK1835K004BF
  $ 460.40      
 
 
        1     FREIGHT   FREIGHT       $ 268.92      
MORE DIRECT
  1550454     1     E4510S3   2YR EXTENDED WARR ONSITE       $  -89.43     311
ARSENAL STREET
WATERTOWN, MA 02472  
MORE DIRECT
  1533281     2     02717   6FT VGA MONITOR EXTENSION       $ 11.50     311
ARSENAL STREET
WATERTOWN, MA 02472
 
        2     02717   6FT VGA MONITOR EXTENSION       $ 11.50      
 
        1     FREIGHT   FREIGHT       $ 12.29      
MORE DIRECT
  1533020     1     250510W   THINKPAD ESSENTIAL PORT   1S250510WM1A7XWX   $
152.83     311 ARSENAL STREET
WATERTOWN, MA 02472
 
        1     FREIGHT   FREIGHT       $ 5.98      
MORE DIRECT
  1544277     1     PROMPDS20699   ATHENAHEALTH 1-WEEK ALTI       $ 10,000.00  
  311 ARSENAL STREET
WATERTOWN, MA 02472  
MORE DIRECT
  1545022     1     PWLA8490MTBLK5   INTEL NETWORK ADAPTER       $ 464.68    
311 ARSENAL STREET
WATERTOWN, MA 02472  
MORE DIRECT
  1532104     4     33167   8MLC ST DUPLEX 62/125 M       $ 132.76     1 HATLEY
ROAD
BELFAST, ME 04915
 
        1     FREIGHT   FREIGHT       $ 14.29      
MORE DIRECT
  1529091     1     C9380A   HP 72 GRAY AND PHOTO BLA       $ 50.60     311
ARSENAL STREET
WATERTOWN, MA 02472
 
        1     UG723E   3YR UPG WARR NBD DESIGNJ       $ 673.08      
 
        1     7767C3U   X61 TS L7500 1GB/100 DVR   1S7767C3ULVB33RW   $ 2,238.97
     
 
        3     41C9342   3YEARTHINKPAD PROTECTION       $ 586.44      
 
        3     40Y7734-ALC   ALL COMPONENTS 1GB 1024M       $ 126.51      
 
        1     FREIGHT   FREIGHT       $ 110.27      
MORE DIRECT
  1544384     10     175707   IP PHONE POWER INJECTOR       $  -425.00     311
ARSENAL STREET
WATERTOWN, MA 02472



 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-004
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
MORE DIRECT
  1548050     16     39R6525   IBM 4GBPS FC SINGLE POR   1S39R6525230YAGB,   $
9,211.68     311 ARSENAL STREET
 
                      1S39R6525230YBPH,           WATERTOWN, MA 02472
 
                      1S39R6525230YBPV,            
 
                      1S39R6525231A29F,            
 
                      1S39R6525231A29L,            
 
                      1S39R6525231A2DC,            
 
                      1S39R6525231A2GY,            
 
                      1S39R6525231A2GZ,            
 
                      1S39R6525231A2H0,            
 
                      1S39R6525231A2H2,            
 
 
                      1S39R6525231A2K1,            
 
                      1S39R6525231A2K2,            
 
                      1S39R6525231A2K5,            
 
                      1S39R6525231A2K6,            
 
                      1S39R6525231A2L0,            
 
                      1S39R6525231A2L1            
 
 
        1     FREIGHT   FREIGHT       $ 120.17      
 
 
                                 
 
                      TOTAL   $ 813,632.42      
 
                                 

 



--------------------------------------------------------------------------------



 



ORIGINAL

         
 
  Leaseline Schedule No. LL-004
dated April 1, 2008   (MACQUARIE LOGO) [b83537x8353701.gif]

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Schedule incorporates the Master Equipment Lease Agreement dated June 1,
2007 between Lessee and Lessor. This is a Leaseline Schedule to which the terms
and conditions of the Leaseline Rider apply.

                        Acquisition   Leaseline             Period   Maximum  
Lease Rate Factors   Lessor’s Basis   Rental Payment  
 
          Hardware: 0.028760     Software: 0.028760*        
 
                   
From
April 1, 2008
through
June 30, 2008
  $ 1,000,000.00     The Hardware Lease Rate Factor applies only to Tier 1
Manufacturers’ and Approved Manufacturers’ Current (n) Technology System
Components. The Software Lease Rate Factor applies to all other items.
*See Special Term No. 5 below.   The aggregate for all items of Lessor’s actual
cost of the item.   The aggregate for all items of each item’s Lessor’s Basis
multiplied by its Lease Rate Factor.  

     
Due Dates: Rental Payments are due in arrears on the first day
of each Rental Period.
  Base Term: 36 months.
 
   
 
  Base Term Commencement Date: July 1, 2008
Rental Period: Each calendar month during the Term.
   
 
   
Billing Address (if different from Lessee’s address stated above):
   

           
 
 
 
   
 
       
 
       
 
       
 
       

Special Terms:

1.   In any exercise of the purchase option provided for in Section 6(a) of the
Master Equipment Lease Agreement, the purchase price (exclusive of Taxes) shall
be limited to 10.75% of Lessor’s Basis.   2.   As Lessor will be acquiring
certain of the Equipment from Lessee, Lessor’s obligations under this Schedule
shall be contingent on the execution by Lessee of documentation satisfactory to
Lessor providing for the purchase of the Equipment and receipt by Lessor of such
other documentation as it may request, including, without limitation, vendor
invoices, canceled checks, bills of sale, and other documentation describing the
Equipment and the prices paid therefore by Lessee and/or evidencing Lessee’s
title thereto.   3.   It shall be an Event of Default under this Lease pursuant
to Section 17 of the Master Equipment Lease Agreement if Lessee breaches or
otherwise defaults under the Loan and Security Agreement dated as of August 20,
2002 (the “Silicon Valley Bank Loan Agreement”) between Silicon Valley Bank, a
California chartered bank, d/b/a Silicon Valley East, as “Bank,” and Lessee, as
“Borrower” (“SVB Loan Default”), and the SVB Loan Default is not cured within
any applicable grace period or waived by Silicon Valley Bank. However, no such
cure or waiver by Silicon Valley Bank will constitute a cure or waiver of an SVB
Loan Default as an Event of Default under this Lease if during the continuance
of an SVB Loan Default Lessor has declared the occurrence thereof under the
Silicon Valley Bank Loan Agreement as an Event of Default under this Lease.   4.
  Lessee shall maintain EBITDA of not less than the following amounts during the
following fiscal periods of Lessee:

          Period   Minimum EBITDA
The fiscal quarter ending June 30, 2007
  $ 1,400,000  
The two-consecutive-fiscal-quarter period ending September 30, 2007
  $ 4,000,000  
The three-consecutive-fiscal-quarter period ending December 31, 2007
  $ 7,515,000  
The four-consecutive-fiscal-quarter period ending March 31, 2008
  $ 11,030,000  
The four-consecutive-fiscal-quarter period ending June 30, 2008
  $ 13,145,000  
The four-consecutive-fiscal-quarter period ending September 30, 2008
  $ 14,060,000  
The four-consecutive-fiscal-quarter period ending each Fiscal Quarter thereafter
  $ 14,060,000  

Notwithstanding the foregoing, Lessee’s failure to comply with the foregoing
minimum EBITDA requirement in any fiscal period shall not constitute an Event of
Default, if Lessee has Unrestricted Cash, as of the end of such fiscal period,
of not less than $7,000,000. For purposes of this covenant: “EBITDA” means, on a
consolidated basis, Lessee’s earnings before interest, taxes, depreciation and
other non-cash amortization

 



--------------------------------------------------------------------------------



 



expenses, determined in accordance with GAAP; “Unrestricted Cash” means cash in
deposit accounts and securities accounts, which is unrestricted in accordance
with GAAP; and “Fiscal Quarter” means any period between January 1 and March 31,
April 1 and June 30, July 1 and September 30, and October 1 and December 31.

5.   The Maximum Soft Cost Percentage shall be 35%. Lessee acknowledges and
agrees that if the Soft Costs on this Schedule exceed 25% of the Lessor’s Basis,
the excess Soft Costs will be subject to a lease rate factor of 0.03104,
however, in no event, shall the total Soft Costs exceed the Maximum Soft Cost
Percentage.   6.   As used in this Schedule, the “Approved Manufacturers” shall
also include Lenovo, Opex, Kodak, Canon, Pitney Bowes and Ricoh.   7.   In
addition to the Rental Payments to be paid under this Lease for the Base Term,
but in lieu of Rental Payments, if any, to be paid under this Lease for any
periods before the Base Term Commencement Date, Lessee pay Lessor an amount
equal to 1/30th of the total Rental Payment multiplied by 45 days, provided for
herein.

The “Tier 1 Manufacturers” are IBM, Compaq, Hewlett-Packard, Dell, and Toshiba.
The “Approved Manufacturers” are the Tier 1 Manufacturers and the manufacturers
of such products as Lessor may, in its sole discretion, approve in writing as
qualifying for the Hardware Lease Rate Factor specified in the Leaseline
Schedule. “Current (n) Technology Products” are the latest technological
offerings of the Tier 1 manufacturers and the Approved Manufacturers. “System
Components” are processors (including all internal features such as memory,
modems, disk drives, and sound and video cards), display terminals, printers and
other external hardware required for the operation of a system.
Each party acknowledges its receipt and review of this Schedule and that none of
its provisions are missing or illegible. The terms of this Schedule may be
different from other Schedules incorporating the Agreement. The page numbering
of this Schedule may be exclusive of exhibits, if any. If this Schedule was
transmitted to Lessee for signature in electronic format, Lessee represents and
warrants that the text originally transmitted has not been altered in any way.
Lessor’s acceptance of this Schedule is based on its reliance on, and
specifically conditioned by, the truth of this representation and warranty. This
Schedule and the Agreement constitute the entire agreement of the parties
relating to the leasing of the Equipment.

                      ATHENAHEALTH, INC. (Lessee)   MACQUARIE EQUIPMENT FINANCE,
LLC (Lessor)  
 
                   
By:
  /s/ Carl Byers       By:   /s/ Jennifer E. Gordon    
 
                   
Name/Title:
  Carl Byers
Chief Financial Officer       Name/Title:   Jennifer E. Gordon
Contracts Manager     Date:   4/28/08       Date:   5/2/08    

 



--------------------------------------------------------------------------------



 



                          MASTER EQUIPMENT LEASE AGREEMENT         STIPULATED
LOSS VALUES  
LESSEE:
  ATHENAHEALTH, INC.   LESSOR:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472       Bloomfield Hills, MI 48302     Lease       Schedule
 
      Number:       Number:     LL-004

The Stipulated Loss Value of the Equipment on the above referenced Master
Equipment Lease Agreement Schedule shall be determined by multiplying the
applicable Stipulated Loss Value Percentage (stated below) as of the due date of
the last Rental Payment due immediately prior to the date of the Loss or the
Event of Default, as applicable, by the Stipulated Loss Value Amount.

                  Stipulated Loss       Stipulated Loss Rental Period   Value
Percentage   Rental Period   Value Percentage 1   107.75%   19   61.74% 2  
105.27%   20   59.12% 3   102.77%   21   56.48% 4   100.27%   22   53.83% 5  
97.75%   23   51.17% 6   95.23%   24   48.50% 7   92.69%   25   46.00% 8  
90.14%   26   43.48% 9   87.59%   27   40.95% 10   85.02%   28   38.41% 11  
82.44%   29   35.87% 12   79.85%   30   33.31% 13   77.28%   31   30.75% 14  
74.72%   32   28.17% 15   72.14%   33   25.59% 16   69.56%   34   22.99% 17  
66.96%   35   20.39% 18   64.36%   36   17.77%

      /s/ CB   /s/ JEG       Lessee Initials   Lessor Initials

 



--------------------------------------------------------------------------------



 



ORIGINAL

         
 
  Leaseline Summary
dated September 25, 2008
for Leaseline Schedule No. LL-005   (MACQUARIE LOGO) [b83537x8353701.gif]

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

Leaseline Summary to the above-referenced Leaseline Schedule incorporating the
Master Equipment Lease Agreement dated June 1, 2007, between Lessee and Lessor.
Capitalized terms used in this Leaseline Summary without definition are defined
in the Leaseline Schedule.

1.   The Lessor’s Basis and Rental Payment for the Equipment is summarized as
follows:

                  Lessor’s   Lease Rate   Rental     Basis   Factor   Payment
Hardware:
  $403,176.45   0.02890   $11,651.80  
Total:
  $403,176.45       $11,651.80

2.   The Equipment is summarized by reference on Exhibit A attached hereto and
incorporated herein.

Each party acknowledges its receipt and review of this Leaseline Summary and
that none of its provisions are missing or illegible. The page numbering of this
Leaseline Summary may be exclusive of exhibits, if any. If this Leaseline
Summary was transmitted to Lessee for signature in electronic format, Lessee
represents and warrants that the text originally transmitted has not been
altered in any way. Lessor’s acceptance of this Leaseline Summary is based on
its reliance on, and specifically conditioned by, the truth of this
representation and warranty. When executed by Lessee and Lessor, this Leaseline
Summary amends the Leaseline Schedule. Except as provided in this Leaseline
Summary, the terms and conditions of the Leaseline Schedule remain the same.

                      ATHENAHEALTH, INC. (Lessee)   MACQUARIE EQUIPMENT FINANCE,
LLC (Lessor)
 
                   
By:
  /s/ Carl Byers       By:   /s/ Jennifer E. Gordon    
 
                   
Name/Title:
  Carl Byers, CFO       Name/Title:   Jennifer E. Gordon    
Date:
  9/26/08       Date:   Contracts Manager
9/26/08    

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-005
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
MORE DIRECT
  1559153     1     T02990   50PK 5YR SECURID AUTHENT       $ 4,090.24     311
ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
 
        15     T02876   SECURID SOFTWARE TOKEN S       $ 1,001.10      
 
        1     FREIGHT   FREIGHT       $ 152.74      
MORE DIRECT
  1580129     16     F1D9400-10   OMNVW DUAL PORT OCTPUS CB       $ 476.16      
 
ADAPTIVE
  AC-20080332     2     7G4202-60   DISTRIBUTED FORWARDING ENGINE (PLATINUM)
WITH 60       $ 12,000.00     311 ARSENAL STREET
 
                  10/100/1000 BASE-TX PORTS VIA RJ45               WATERTOWN, MA
02472
 
ADAPTIVE
  AC-20080335     2     7G4205-72   DISTRIBUTED FORWARDING ENGINE (PLATINUM)
WITH 72       $ 27,995.00     1 HATLEY ROAD
 
                  10/100/1000 BASE-TX POE PORTS VIA RJ45               BELFAST,
ME 04915
 
HOLMAN EXHIBITS
  23625     1         50% COMMENCEMENT DEPOSIT ON EXTERIOR AND INTERIOR BANNERS
      $ 4,329.50     311 ARSENAL STREET
 
                                WATERTOWN, MA 02472
 
DELL
  XCKWR14X3     10     223-7187   OPTIPLEX 755N SMALL FORM FACTOR CORE 2 DUO  
3RYT1G1, 7RYT1G1, 9RYT1G1,   $ 7,385.00     311 ARSENAL STREET
 
                  E8200/2.66GHZ, 6M, VT, 1333FSB   FRYT1G1, CSYT1G1, 3SYT1G1,  
        WATERTOWN, MA 02472
 
                      5SYT1G1, 7SYT1G1, 9SYT1G1,            
 
                      1SYT1G1            
 
                                   
DELL
  XCMNJ86J9     10     310-7699   90 WATT AC ADAPTER 2 PIN W/6-FOOT POWER CORD
FOR DELL       $ 559.90     311 ARSENAL STREET
 
                  LATITUDE, CUSTOMER KIT               WATERTOWN, MA 02472
 
DELL
  XCMNC2TF6     20     310-7704   D-PORT PORT REPLICATOR W/90W AC ADAPTER,
2-PIN, FOR       $ 2,000.00     311 ARSENAL STREET
 
                  LATITUDE D-SERIES, CUSTOMER KIT               WATERTOWN, MA
02472
 
DELL
  XCN1NTC42     10     341-7462   80GB HARD DRIVE 9.5MM, 7200RPM FOR LATITUDE
D63X,       $ 767.90     311 ARSENAL STREET
 
                  CUSTOMER INSTALL               WATERTOWN, MA 02472
 
ENERGY
  200609.12     11         COMMISSIONING WORK ON PROJECT FOR 3/1 THROUGH 4/25/08
      $ 1,430.00     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
 
                  EXPENSES       $ 281.09      
BEAL
  139     1         UNICCO INVOICE #1035124 FROM 3/31/08       $ 519.36     311
ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
POST ASSOCIATES, CORP.
  41683     1     4212KN   CABINET, 48 CAPACITY W/DOORS, TAMBOUR DOOR WITH PULL
      $ 2,025.00     311 ARSENAL STREET

                  OUT SHELF, PUTTY COLOR               WATERTOWN, MA 02472
 
 
        1     6901   ROLL OUT REFERENCE SHELF FOR THE 4212KN CABINET 6901      
$ 195.00      
 
                                   
 
        48     235RWSFBL   TRAY, CHECK BLUE       $ 1,320.00      

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-005
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
XEROX
  032726064     1     HLCCTL7   DOCUSP CONTROLLER   CAA-274660   $ 25,000.00    
1 HATLEY ROAD
 
                                  BELFAST, ME 04915
 
                                   
BERNHARD &
        1         ARCHITECT’S BASIC SERVICES FOR CONSTRUCTION       $ 2,890.00  
  311 ARSENAL STREET
PRIESTLEY
                  ADMINISTRATION, SITE VISITS, MEETINGS WITH CONTRACTOR        
      WATERTOWN, MA 02472
ARCHITECTURE, INC.
                  AND CONSULTANTS, PREPARATION OF SK’S                
 
                                   
 
        1         CONSULTANT EXPENSE-PETER KNUPPEL LIGHTING DESIGN       $
240.00      
 
                                   
DELL
  XCNNT1TC4     25     320-5293   DELL ULTRASHARP 1908FP FLAT PANEL WITH HEIGHT
      $ 5,725.00     311 ARSENAL STREET
 
                  ADJUSTABLE STAND, 19.0 INCH VIS, OPTIPLEX PRECISION AND      
        WATERTOWN, MA 02472
 
                  LATITUDE, CUST                
 
                                   
 
        10     310-7698   90 WATT AC ADAPTER W/3-FOOT POWER CORD, DELL LATITUDE,
      $ 559.90      
 
                  CUSTOMER KIT                
 
DELL
  XCNMDJW24     10     A1249405   1GB MEMORY MODULE FOR DELL OPTIPLEX 755 SERIES
      $ 327.90     311 ARSENAL STREET
 
                  DESKTOPS               WATERTOWN, MA 02472
 
DOCUMENT
  5771     14     097S03624   XEROX 4510N PRINTERS WITH 2 EXTRA TRAYS ON EACH  
ART310469, ART311428,   $ 11,298.00     3 HATLEY ROAD
TECHNOLOGIES
                      ART311429, ART311430,           BELFAST, ME 04915
 
                      ART311432, ART311337,            
 
                      ART321083, ART321084,            
 
                      ART321089, ART321090,            
 
                      ART321091, ART321092,            
 
                      ART321097, ART321098            
 
                                   
OPEX CORPORATION
  1016737     1     OM206   OMATION MODEL 206 ENVELOPENER   ZA02060   $ 7,895.00
    1 HATLEY ROAD
 
                                  BELFAST, ME 04915
 
NETWORK
  INV66158     1     CSS11506-2AC   CISCO 11506 CONTENT SERVICES SWITCH SCM-2GE
HD 2SM 2AC   JAB0617903K   $ 6,800.00     777 CENTRAL BLVD.
LIQUIDATORS
                  FAN               CARLSTADT, NJ 07072
 
DELL
  XCP5D5XC3     24     222-7948   LATITUDE D630, INTEL CORE 2 DUO T7500,
2.20GHZ, 800MHZ 4M L2   J9B1MG1, 2LB1MG1, GBB1MG1,   $ 31,974.48     311 ARSENAL
STREET
 
                  CACHE, DUAL CORE   5CB1MG1, BCB1MG1, 2DB1MG1,          
WATERTOWN, MA 02472
 
                      8DB1M61, JDB1MG1, 7FB1MG1,            
 
                                   
 
                      FFB1MG1, 1GB1MG1, 6GB1MG1,            
 
                      FGB1MG1, 2HB1MG1, 6HB1MG1,            
 
                      BHB1MG1, GHB1MG1, 6JB1MG1,            

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-005
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
                      GJB1MG1, 2KB1MG1, 5KB1MG1,            
 
                      9KB1MG1, HKB1MG1, 8BB1MG1            
 
                                   
HOLMAN EXHIBITS
  23910     1         REMAINING BALANCE AFTER 50% DEPOSIT ON EXTERIOR AND      
$ 4,329.50     311 ARSENAL STREET
 
                  INTERIOR BANNERS               WATERTOWN, MA 02472
 
CDW
  KLP8801     8     7995C2U   IBM HS21 BLADE E5345   1S7995AC199C5011,   $
13,564.48     55 MIDDLELEX TPKE
 
                      1S7995AC199C5072,           BEDFORD, MA 01730
 
                      1S7995AC199C5073,            
 
                      1S7995AC199C5075,            
 
                      1S7995AC199C5079,            
 
                                   
 
                      1S7995AC199C5086,            
 
                      1S7995AC199C5118,            
 
                      1S7995AC199C5130            
 
                                   
 
        16     39M5791   IBM 4GB KIT PC2-5300 ECC DDR2 DIMM       $ 3,827.36    
 
 
        8     26K5777   IBM 73GB 10K U320 SFF SAS NHS HDD   1S26K577799CP121,  
$ 1,557.52      
 
                      1S26K577799CP148,            
 
                      1S26K577799CP152,            
 
                      1S26K577799CP609,            
 
                                   
 
                      1S26K577799CP611,            
 
                      1S26K577799CP612,            
 
                      1S26K577799CP613,            
 
                      1S26K577799CT808,            
 
                      1S26K577799CV162,            
 
                      1S26K577799CV193            
 
                                   
 
        8     BURNIN   CDW BURN IN 12 HOURS       $ 80.00      
 
              DIAGNOSTIC                      
 
        8     42C0570-BSTK   IBM INTEL XEON DC E5345 PROC 2.33GHZ       $
5,434.88      
 
RAID INCORPORATED
  SI-20217     1     F3F-16000-1601   FALCON3 16TB 4GFC-SATA2 SYSTEM       $
12,950.00     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1     QLA2460-CK   HBA QLOGIC 4GB 1PORT FO LC PCI-X   1275220   $
1,025.00      
 
RAID INCORPORATED
  SI-20227     1     X28-8000-J   RAIDINC X28 8TB 2GBFC-SATA JBOD SYSTEM       $
8,740.00     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-005
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
CDW
  LGM0483     2     71412RU   IBM X3850 M2 2X QC 2.13   1S71412RU0602113,   $
15,911.72     55 MIDDLESEX TPKE
 
                      1S71412RU0602114           BEDFORD, MA 01730-1403
 
                                   
 
        4     44E4241   IBM QUAD CORE XEON 4MB PROC E7320       $ 5,957.00      
 
        6     43X0824   IBM SAS 146GB 10K SFF HOT PLUG HD   1S43X082499C4684,  
$ 1,320.00      
 
                      1S43X082499D4563,            
 
                      1S43X082499D4566,            
 
                      1S43X082499D4567,            
 
                      1S43X082499D4568,            
 
                      1S43X082499D4680            
 
                                   
 
        2     43U4280   IBM SERVERRAID MR10K SAS/SATA CNTRLR       $ 628.00    
 
 
        8     41Y2768   IBM 8GB KIT PC2-5300 ECC DDR2 RDIMM       $ 4,560.00    
 
 
        4         IBM MEMORY EXPANSION CARD       $ 1,200.00      
 
        4         IBM 4GBPS FC SINGLE-PORT PCIE       $ 2,280.00      
 
        2         CDW BURN IN 12 HOURS       $ 20.00      
 
CDW
  KZX0261     25     42D0140   IBM FC 300GB 15K E-DDM OPTION   1S42D04109932811,
  $ 25,000.00     55 MIDDLESEX TPKE
 
                      1S42D04109932816,           BEDFORD, MA 01730-1403
 
                      1S42D04109932819,            
 
                      1S42D04109932849,            
 
                      1S42D04109932857,            
 
                      1S42D04109932862,            
 
                      1S42D04109932866,            
 
                      1S42D04109932867,            
 
                      1S42D04109941468,            
 
                      1S42D04109944402,            
 
                      1S42D04109944406,            
 
                      1S42D04109944408,            

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-005
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
                      1S42D04109944423,            
 
                      1S42D04109944437,            
 
                      1S42D04109944438,            
 
                      1S42D04109944447,            
 
                      1S42D04109944448,            
 
                      1S42D04109944462,            
 
                      1S42D04109944468,            
 
                      1S42D04109944469,            
 
                      1S42D04109944486,            
 
                      1S42D04109944489,            
 
                      1S42D04109944490,            
 
                      1S42D04109944492,            
 
                      1S42D04109944495            
 
                                   
CDW
  LBF4684     33     42D0140   IBM FC 300GB 15K E-DDM OPTION   1S42D04109944401,
  $ 33,000.00     55 MIDDLESEX TPKE
 
                      1S42D04109944404,           BEDFORD, MA 01730-1403
 
                      1S42D04109944412,            
 
                      1S42D04109944425,            
 
                      1S42D04109944426,            
 
                      1S42D04109944427,            
 
                      1S42D04109944428,            
 
                      1S42D04109944432,            
 
                      1S42D04109944434,            
 
                      1S42D04109944436,            
 
                      1S42D04109944439,            
 
                      1S42D04109944440,            
 
                      1S42D04109944441,            
 
                      1S42D04109944442,            

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-005
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
                      1S42D04109944443,            
 
                      1S42D04109944444,            
 
                      1S42D04109944445,            
 
                      1S42D04109944446,            
 
                      1S42D04109944474,            
 
                      1S42D04109944475,            
 
                      1S42D04109944476,            
 
                      1S42D04109944477,            
 
                      1S42D04109944478,            
 
                      1S42D04109944480,            
 
                      1S42D04109944481,            
 
                      1S42D04109944482,            
 
                      1S42D04109944483,            
 
                      1S42D04109944484,              
 
                      1S42D04109944485,            
 
                      1S42D04109944487,            
 
                      1S42D04109944488,            
 
                      1S42D04109944491,            
 
                      1S42D04109944494            
 
                                   
CDW
  LCC5997     1     181281H   IBM DS4000 EXP 810 STORAGE EXPANSION  
1S181281H137399R   $ 4,561.45     55 MIDDLESEX TPKE
 
                                  BEDFORD, MA 01730-1403
 
                                   
CDW
  LDG9008     1     181281H   IBM DS4000 EXP 810 STORAGE EXPANSION  
1S181281H137401R   $ 4,561.45     55 MIDDLESEX TPKE
 
                                  BEDFORD, MA 01730-1403
 
                                   
CDW
  LBT6085     1     26K7941   IBM TS SW 4GB SFP TRANS PAIR       $ 729.22     55
MIDDLESEX TPKE
 
                                  BEDFORD, MA 01730-1403
 
                                   
 
        1     41Y5203   IBM TS DS4700 FLASHCOPY       $ 7,648.58      
 
        2     42D0410   IBM FC 300GB 15K E-DDM OPTION   1S42D04109937435,   $
2,000.00      
 
                      1S42D04109937474            

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-005
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
CDW
  LCR2567     1     26K7941   IBM TS SW 4GB SFP TRANS PAIR       $ 729.22     55
MIDDLESEX TPKE
 
                                  BEDFORD, MA 01730-1403
 
        1     41Y5203   IBM TS DS4700 FLASHCOPY       $ 7,648.58      
CDW
  LCK6909     2     181281H   IBM DS4000 EXP 810 STORAGE EXPANSION  
1S181281H137392W,   $ 9,122.90     55 MIDDLESEX TPKE
 
                      1S181281H137395G           BEDFORD, MA 01730-1403
 
        2     26K7941   IBM TS SW 4GB SFP TRANS PAIR       $ 1,458.44      
INOVA
  012797     1     SR01   TECHNICAL PROJECT MANAGEMENT       $ 3,375.00     311
ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1     SR04   ONSITE TRAINING       $ 3,000.00      
 
        1     SR05   TRAVEL EXPENSES       $ 1,025.00        
CONNECTIVITY POINT
  7412     1     QUOTE   ATHENAHEALTH TRAINING ROOM CATEGORY 6 CABLING, AV LAN  
    $ 2,245.20     311 ARSENAL STREET
 
                  ANALOG CONNECTIONS               WATERTOWN, MA 02472  
DELL
  XCJ41WJ52     25     312-0386   9-CELL/85-WHR PRIMARY BATTERY LATITUDE D620,
CUSTOMER KIT       $ 3,475.00     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472  
RAID INCORPORATED
  SI-20170     2     X48-8000-R   RAIDINC X48 8TB FC STORAGE SYSTEM       $
46,200.00     55 MIDDLESEX TPKE
 
                                  BEDFORD, MA 01730
 
        1     RS-TIER-2   RAIDSERV TIER 2 SUPPORT                  
RAID INCORPORATED
  SI-20213     1     F3F8-6000   FALCON3 6TB 4GFC-STAT2 SYSTEM       $ 5,725.00
    311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472  
 
                                 
 
                      TOTAL:   $ 403,176.45      
 
                                 

 



--------------------------------------------------------------------------------



 



ORIGINAL

         
 
  Leaseline Schedule No. LL-005
dated August 1, 2008   (MACQUARIE LOGO) [b83537x8353701.gif]

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Schedule incorporates the Master Equipment Lease Agreement dated June 1,
2007 between Lessee and Lessor. This is a Leaseline Schedule to which the terms
and conditions of the Leaseline Rider apply.

                        Acquisition   Leaseline             Period   Maximum  
Lease Rate Factors   Lessor’s Basis   Rental Payment
 
          Hardware: 0.02890            Software: 0.028760*        
 
                   
From
August 1, 2008
through
September 30, 2008
  $ 1,000,000.00     The Hardware Lease Rate Factor applies only to Tier 1
Manufacturers’ and Approved Manufacturers’ Current (n) Technology System
Components. The Software Lease Rate Factor applies to all other items.
* See Special Term No. 5 below.   The aggregate for all items of Lessor’s actual
cost of the item.   The aggregate for all items of each item’s Lessor’s Basis
multiplied by its Lease Rate Factor.  

     
Due Dates: Rental Payments are due in arrears on the last day of each Rental
Period.
  Base Term: 36 months.
 
  Base Term Commencement Date: October 1, 2008
Rental Period: Each calendar month during the Term.
 
 
   
Billing Address (if different from Lessee’s address stated above):
   
 
   
 
 
   
 
   
 
 
   
 
   
 
 
   

Special Terms:

1.   In any exercise of the purchase option provided for in Section 6(a) of the
Master Equipment Lease Agreement, the purchase price (exclusive of Taxes) shall
be limited to 10.75% of Lessor’s Basis.   2.   For the sum of $398,408.53 (“SLB
Price”), Lessee hereby sells, assigns, and transfers to Lessor, all of the
Lessee’s right, title and interest in and to the Equipment, as described on
Exhibit A to Acceptance Certificate No. 2 (“SLB Equipment”), and any warranties
on the SLB Equipment, and agrees to provide reasonable assistance in enforcing
those warranties. The SLB Price will be paid by ordinary business check when all
of the conditions to Lessor’s acquisition and lease of the Equipment under this
Lease have been satisfied and Lessor shall have received such evidence of
Lessee’s ownership interest in the SLB Equipment as Lessor may request,
including copies of Lessee’s proof of payment to its vendor(s), vendor invoices
identifying the SLB Equipment, bills of sale, and other such documentation as
Lessor may request. Lessee represents and warrants that prior to the execution
hereof, Lessee has good and marketable title to the SLB Equipment, free and
clear of all liens, claims, taxes, charges and encumbrances of any nature or
kind whatsoever, and Lessor will acquire such title upon the execution this
Schedule. Lessee shall do such acts and shall execute such further documents,
and will cause the doing of such acts and the executions of such further
documents by others, as Lessor may in writing at any time and from time to time
reasonably request be done or executed in order to give effect to the foregoing
assignment.   3.   It shall be an Event of Default under this Lease pursuant to
Section 17 of the Master Equipment Lease Agreement if Lessee breaches or
otherwise defaults under the Loan and Security Agreement dated as of August 20,
2002 (the “Silicon Valley Bank Loan Agreement”) between Silicon Valley Bank, a
California chartered bank, d/b/a Silicon Valley East, as “Bank,” and Lessee, as
“Borrower” (“SVB Loan Default”), and the SVB Loan Default is not cured within
any applicable grace period or waived by Silicon Valley Bank. However, no such
cure or waiver by Silicon Valley Bank will constitute a cure or waiver of an SVB
Loan Default as an Event of Default under this Lease if during the continuance
of an SVB Loan Default Lessor has declared the occurrence thereof under the
Silicon Valley Bank Loan Agreement as an Event of Default under this Lease.   4.
  Lessee shall maintain EBITDA of not less than the following amounts during the
following fiscal periods of Lessee:

          Period   Minimum EBITDA
The fiscal quarter ending June 30, 2007
  $ 1,400,000  
The two-consecutive-fiscal-quarter period ending September 30, 2007
  $ 4,000,000  
The three-consecutive-fiscal-quarter period ending December 31, 2007
  $ 7,515,000  

 



--------------------------------------------------------------------------------



 



          Period   Minimum EBITDA
The four-consecutive- fiscal-quarter period ending March 31, 2008
  $ 11,030,000  
The four-consecutive-fiscal-quarter period ending June 30, 2008
  $ 13,145,000  
The four-consecutive-fiscal-quarter period ending September 30, 2008
  $ 14,060,000  
The four-consecutive-fiscal-quarter period ending each Fiscal Quarter thereafter
  $ 14,060,000  

    Notwithstanding the foregoing, Lessee’s failure to comply with the foregoing
minimum EBITDA requirement in any fiscal period shall not constitute an Event of
Default, if Lessee has Unrestricted Cash, as of the end of such fiscal period,
of not less than $7,000,000. For purposes of this covenant: “EBITDA” means, on a
consolidated basis, Lessee’s earnings before interest, taxes, depreciation and
other non-cash amortization expenses, determined in accordance with GAAP;
“Unrestricted Cash” means cash in deposit accounts and securities accounts,
which is unrestricted in accordance with GAAP; and “Fiscal Quarter” means any
period between January 1 and March 31, April 1 and June 30, July 1 and
September 30, and October 1 and December 31.   5.   The Maximum Soft Cost
Percentage shall be 35%. Lessee acknowledges and agrees that if the Soft Costs
on this Schedule exceed 25% of the Lessor’s Basis, the excess Soft Costs will be
subject to a lease rate factor of 0.03104, however, in no event, shall the total
Soft Costs exceed the Maximum Soft Cost Percentage.   6.   As used in this
Schedule, the “Approved Manufacturers” shall also include Lenovo, Opex, Kodak,
Canon, Pitney Bowes and Ricoh.   7.   In addition to the Rental Payments to be
paid under this Lease for the Base Term, but in lieu of Rental Payments, if any,
to be paid under this Lease for any periods before the Base Term Commencement
Date, Lessee pay Lessor a minimum amount equal to 1/30th of the total Rental
Payment multiplied by 45 days, provided for herein.

The “Tier 1 Manufacturers” are IBM, Compaq, Hewlett-Packard, Dell, and Toshiba.
The “Approved Manufacturers” are the Tier 1 Manufacturers and the manufacturers
of such products as Lessor may, in its sole discretion, approve in writing as
qualifying for the Hardware Lease Rate Factor specified in the Leaseline
Schedule. “Current (n) Technology Products” are the latest technological
offerings of the Tier 1 manufacturers and the Approved Manufacturers. “System
Components” are processors (including all internal features such as memory,
modems, disk drives, and sound and video cards), display terminals, printers and
other external hardware required for the operation of a system.
Each party acknowledges its receipt and review of this Schedule and that none of
its provisions are missing or illegible. The terms of this Schedule may be
different from other Schedules incorporating the Agreement. The page numbering
of this Schedule may be exclusive of exhibits, if any. If this Schedule was
transmitted to Lessee for signature in electronic format, Lessee represents and
warrants that the text originally transmitted has not been altered in any way.
Lessor’s acceptance of this Schedule is based on its reliance on, and
specifically conditioned by, the truth of this representation and warranty. This
Schedule and the Agreement constitute the entire agreement of the parties
relating to the leasing of the Equipment.

                  ATHENAHEALTH, INC. (Lessee)       MACQUARIE EQUIPMENT FINANCE,
LLC (Lessor)
 
               
By:
  /s/ Carl Byers       By:   /s/ Jennifer E. Gordon
 
               
Name/Title:
Date:
  Carl Byers, CFO
9/26/08       Name/Title:   Jennifer E. Gordon
Contracts Manager

        Date:   9/26/08

 



--------------------------------------------------------------------------------



 



                      MASTER EQUIPMENT LEASE AGREEMENT         STIPULATED LOSS
VALUES  
LESSEE:
  ATHENAHEALTH, INC.   LESSOR:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472    
Lease   Bloomfield Hills, MI 48302
          Schedule
 
      Number:             Number: LL-005

The Stipulated Loss Value of the Equipment on the above referenced Master
Equipment Lease Agreement Schedule shall be determined by multiplying the
applicable Stipulated Loss Value Percentage (stated below) as of the due date of
the last Rental Payment due immediately prior to the date of the Loss or the
Event of Default, as applicable, by the Stipulated Loss Value Amount.

                  Stipulated Loss       Stipulated Loss Rental Period   Value
Percentage   Rental Period   Value Percentage 1   107.75%   19   61.74% 2  
105.27%   20   59.12% 3   102.77%   21   56.48% 4   100.27%   22   53.83% 5  
97.75%   23   51.17% 6   95.23%   24   48.50% 7   92.69%   25   46.00% 8  
90.14%   26   43.48% 9   87.59%   27   40.95% 10   85.02%   28   38.41% 11  
82.44%   29   35.87% 12   79.85%   30   33.31% 13   77.28%   31   30.75% 14  
74.72%   32   28.17% 15   72.14%   33   25.59% 16   69.56%   34   22.99% 17  
66.96%   35   20.39% 18   64.36%   36   17.77%               /s/ CB   /s/ JEG  
    Lessee Initials   Lessor Initials

 



--------------------------------------------------------------------------------



 



         
 
  Leaseline Summary
dated October 22, 2008
for Leaseline Schedule No. LL-006   (MACQUARIE LOGO) [b83537x8353701.gif]

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

Leaseline Summary to the above-referenced Leaseline Schedule incorporating the
Master Equipment Lease Agreement dated June 1, 2007, between Lessee and Lessor.
Capitalized terms used in this Leaseline Summary without definition are defined
in the Leaseline Schedule.

1.   The Lessor’s Basis and Rental Payment for the Equipment is summarized as
follows:

                              Lessor’s     Lease Rate     Rental       Basis    
Factor     Payment  
Hardware:
  $ 937,855.66       0.03069     $ 28,782.79    
Total:
  $ 937,855.66             $ 28,782.79  

2.   The Equipment is summarized by reference on Exhibit A attached hereto and
incorporated herein.

Each party acknowledges its receipt and review of this Leaseline Summary and
that none of its provisions are missing or illegible. The page numbering of this
Leaseline Summary may be exclusive of exhibits, if any. If this Leaseline
Summary was transmitted to Lessee for signature in electronic format, Lessee
represents and warrants that the text originally transmitted has not been
altered in any way. Lessor’s acceptance of this Leaseline Summary is based on
its reliance on, and specifically conditioned by, the truth of this
representation and warranty. When executed by Lessee and Lessor, this Leaseline
Summary amends the Leaseline Schedule. Except as provided in this Leaseline
Summary, the terms and conditions of the Leaseline Schedule remain the same.

                  ATHENAHEALTH, INC. (Lessee)       MACQUARIE EQUIPMENT FINANCE,
LLC (Lessor)
 
               
By:
  /s/ Carl Byers       By:   /s/ Carie L. Kerns
 
               
Name/Title:
Date:
  Carl Byers, CFO
10/27/08       Name/Title:   Carie L. Kerns
AVP- Lease Operations, Contracts

        Date:   10/27/08

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-006
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
IMAGING BUSINESS
  34929     1     603-00021   IT-3, 30/45 IPS. DECISION FRAME 2 POCKETS, FRONT &
REAR CAMERA   010020708000024   $ 110,542.50     3 HATLEY ROAD
MACHINES
                                BELFAST, ME 04915
 
        2     180-00018   COMPUTERS, POWEREDGE 2900       $ 10,000.00      
 
        1     203-00059   IMAGETRAC III, E13B MICR READER, TOP SIDE  
010020808000014   $ 9,460.00      
 
        1     203-00064   IMAGETRAC III, PRE-IMAGE SINGLE HEAD IJP  
010013008000065   $ 5,977.00      
 
        1     203-00072   IMAGETRAC III, PRE-IMAGE LASER BARCODE, MS860  
010020808000056   $ 5,160.00      
 
        1     203-00075   IMAGETRAC III ULTRASONIC DEDOUBLE OPTION  
010120407000037   $ 3,096.00      
 
        1     200-00117   SOFTTRAC IT-3, ADVANCED VERSION   010121907000141   $
21,070.00      
 
        1     200-00120   DATA & IMAGE RETENTION UTILITY   010121907000029   $
1,290.00      
 
        1     203-00019-02   IMAGETRAC III, DOCNETICS, CHECKSALL, DUAL CAMERA  
010121807000083   $ 6,450.00      
 
        1     200-00114   OFFLINE EXPORTTRAC SFOTWARE LICENSE   010120407000086
  $ 8,360.00      
 
        1     203-00081   IT3 DYNAMIC TIFF   010102907000018   $ 2,200.00      
 
        40     500-00002   PROJECT MANAGEMENT, HOURLY       $ 7,040.00      
 
        20     500-00005   SOFTWARE CONFIGURATION, HOURLY       $ 3,080.00      
 
        80     500-00006   INTEGRATION SERVICES, HOURLY       $ 13,024.00      
 
        1     501-00004   IMAGETRAC HDWR/MNTNCE TRAINING       $ 2,450.00      
 
        1     501-00002   IMAGETRAC OPERATOR TRAINING       $ 1,200.00      
 
        1     501-00003   SOFTTRAC ADMINISTRATOR TRAINING       $ 2,450.00      
 
        1     501-00007   IMAGETRAC III, HARDWARE INSTALL       $ 1,595.00      
 
        4     SHIPPING PALLET   SHIPPING PALLET FOR IMAGE TRAC SYSTEMS AMOUNT
RECEIVED       $ 1,000.00      
 
                      - $ 53,861.13      
NICKERSON & O’DAY
  060908 POD III     1         LABOR COSTS, MATERIAL SUPPLIERS, SUBCONTRACTS,  
    $ 177,956.37     1 HATLEY ROAD
 
                  PROJECT MANAGEMENT, EQUIPMENT & TRAVEL               BELFAST,
ME 04915  
NICKERSON & O’DAY
  041408 PRE-     1         PRECONSTRUCTION SERVICES AND MATERIALS       $
2,609.03     1 HATLEY ROAD
 
  CONSTRUCTION                               BELFAST, ME 04915
 
                                     
NICKERSON & O’DAY
  041408 POD III     1         LABOR COSTS, MATERIAL SUPPLIERS, SUBCONTRACTS,  
    $ 221,991.90     1 HATLEY ROAD
 
                  PROJECT MANAGEMENT, EQUIPMENT & TRAVEL               BELFAST,
ME 04915  
PENOBSCOT CLEANING
  004430     1         FLOOR REFINISHING       $ 1,591.20     1 HATLEY ROAD
 
                                  BELFAST, ME 04915
COASTAL BLDG
  114-08     1         ATRIUM CONSTRUCTION & RENOVATION PER ESTIMATE       $
19,960.00     1 HATLEY ROAD
MAINTENANCE
                                  BELFAST, ME 04915  
COASTAL BLDG
  100-08               REMOVAL OF 100 AWNINGS FROM THE BUILDING       $ 4,102.77
    1 HATLEY ROAD
MAINTENANCE
                                  BELFAST, ME 04915

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-006
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
CONNECTIVITY POINT
  7242     0.25         CABLING PROJECT       $ 12,401.14     1 HATLEY ROAD
 
                                  BELFAST, ME 04915
 
                                   
 
        -20         CREDIT FOR DOING 25 LESS LOCATIONS THAN QUOTED       $
-3,000.00      
 
        33         ADDITIONAL 33 PATCH CORDS THAN WERE QUOTED       $ 72.60    
 
 
        1     TAX   ME TAX       $ 473.69        
OFFICE RESOURCES
  63164     130     COPE 02   COPELAND LIGHT WITH STANDARD ARM       $ 10,621.00
    1 HATLEY ROAD
 
                                  BELFAST, ME 04915
 
                                   
 
        14     COPE02BASE   COPELAND LIGHT COMPACT BASE       $ 585.20      
 
        116     COPESLT   SLATWALL/LOADBAR MOUNT FOR COPELAND       $ 4,297.80  
   
 
        14     WSHSAK   WISHBONE KIT, STANDARD ARM       $ 3,504.62      
 
        116     WSHSAMP   STANDARD WISHBONE ARM, SLATBOARD/SLATWALL MOUNT      
$ 26,448.00      
 
        24     APC0924P   WALL COVER, PAINTED STEEL, 24X1X9       $ 267.36      
 
        96     APC0936A   WALL COVER, ACOUSTICAL/TACKABLE, UPHOLSTERED, 36X1X9  
    $ 3,369.60      
 
                                   
 
        12     APC0948P   WALL COVER, PAINTED STEEL 48X1X9       $ 182.28      
 
        24     APC0972P   WALL COVER, PAINTED STEEL, 72X1X9       $ 461.76      
 
        48     APC0972S   SLATWALL COVER, 72X1X9       $ 2,397.60      
 
        24     APCAZ72P   STRUCTURAL BASE COVER (PAIR) 72X1X16       $ 2,243.76
     
 
        48     APCOC   OUTLETS COVER, 12X1X9       $ 420.96      
 
        24     APF14872   WALL FRAME, 48" H 72X5X52 STANDARD CROWN       $
5,540.40      
 
        24     APR724   RACEWAY COVERS (PAIR) 72X1-1/2, 4 OUTLETS EACH SIDE    
  $ 405.12      
 
        24     APT72   CROWN COVERS (PAIR) STANDARD 72X5X4       $ 332.16      
 
        48     APTC72   CROWN TOP CAP, 72W, INTEGRAL       $ 486.24      
 
        85     AA148E   END TRIM, LINKABLE SCREENS, 48H, NO CONNECTOR       $
1,118.60      
 
        24     AA1MPS48   MORRISON PANEL STARTERS 48H       $ 826.32      
 
        74     AA10R   OUTRIGGER, STANDARD, 3X8X21       $ 2,672.14      
 
        8     AC1-48E1   END CONNECTOR, LINKABLE SCREEN, 48H       $ 175.52    
 
 
        27     AP14824N   LINKABLE SCREEN, UPHOLSTERED, 24X48       $ 3,262.41  
   
 
        1     AP14848N   LINKABLE SCREEN, UPHOLSTERED 48X48       $ 179.55      
 
        30     APT   CROWN END CAP, STANDARD       $ 50.70      
 
        11     APXCIP6   CEILING INFEED PANEL, 3-1/2 X 5 X 72       $ 1,722.60  
   
 
        106     AR1DA   DUPLEX OUTLET, CIRCUIT A       $ 1,216.88      
 
        106     AR1DB   DUPLEX OUTLET, CIRCUIT B       $ 1,216.88      
 
        10     AR1DC   DUPLEX OUTLET, CIRCUIT C       $ 114.80      

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-006
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        106     AR1DX   DUPLEX OUTLET, CIRCUIT X       $ 1,216.88      
 
        106     AR1DY   DUPLEX OUTLET, CIRCUIT Y       $ 1,216.88      
 
        10     AR1DZ   DUPLEX OUTLET, CIRCUIT Z       $ 114.80      
 
        56     AR1HCCH10   HIGH CAPACITY CABLE HOLDERS (10)       $ 529.20      
 
        28     AR1PCC100   CABLE CLIPS FOR WALL PANELS (100)       $ 642.60    
 
 
        42     AR1RCM10   RACEWAY CABLE MANAGERS (10)       $ 765.66      
 
        10     AR1T2   BASE RACEWAY POWER RAIL 12W, 48" OR 72" PANEL       $
597.40      
 
        106     AR1E2   BASE RACEWAY POWER RAIL 12W, 48" OR 72" PANEL       $
5,366.78      
 
        7     AR1EJ4   JUMPER CABLE, 73W       $ 318.92      
 
        2     AR1TJ4   JUMPER CABLE, 73W       $ 110.70      
 
        3     AR1TJ5   JUMPER CABLE, 85W       $ 179.22      
 
        2     AR1TJ6   JUMPER CABLE, 97W       $ 128.24      
 
        2     AR1EJ6   JUMPER CABLE, 97W       $ 110.70      
 
        24     AR1TOM   DESK HEIGHT OUTLET MODULE       $ 1,328.40      
 
        10     AR1EOM   DESK HEIGHT OUTLET MODULE       $ 479.30      
 
        48     AR1EPC1   BASE POWER CONNECTOR 13W, WITHIN A PANEL       $
1,101.60      
 
        5     AR1TPC1   BASE POWER CONNECTOR 13W, WITHIN A PANEL       $ 138.40
     
 
        38     AR1EPC2   BASE POWER CONNECTOR 25W, PANEL TO PANEL       $
1,051.84      
 
        4     AR1TPC2   BASE POWER CONNECTOR 25W, PANEL TO PANEL       $ 128.24
     
 
        10     AR1TPI2   POWER INFEED 61W, BASE POWER       $ 553.50      
 
        11     AR1EPI2   POWER INFEED, MODULAR 61W, BASE POWER       $ 504.90  
   
 
        1     AR1TPI5   POWER INFEED 85W, DESK HEIGHT POWER       $ 64.12      
 
        5     AR1EPIC   POWER INFEED, MODULAR 145W CEILING INFEED       $ 345.95
     
 
        11     AX1F48   FLAT END, 5X48       $ 408.43      
 
        8     AX2C48480   T-END, CURRENTS & LINKABLE, 48" SCREEN/48" SPINE, 0"
EXTENSION       $ 1,941.28      
 
        11     AX2C48483   T-END, CURRENTS & LINKABLE, 48" SCREEN/48" SPINE,
3-1/2" EXTENSION       $ 2,966.26      
 
        57     MC1-48S1   CONNECTOR TRACK, 48H       $ 885.21      
 
        5     MM1-WS48   WALL STARTER, 48H       $ 307.15      
 
        3     APTC72   CROWN TOP CAP, 72W, INTEGRAL       $ 30.39      
 
        3     APT72   CROWN COVERS (PAIR) STANDARD, 72X5X4       $ 41.52      
 
        3     APR724   RACEWAY COVERS (PAIR) 72X2-1/2, 4 OUTLETS EACH SIDE      
$ 50.64      
 
        3     APF14872   WALL FRAME 48H, 72X5X52 STANDARD CROWN       $ 692.55  
   

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-006
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        6     APCOC   OUTLETS COVER, 12X1X9       $ 52.62      
 
        3     APCAZ72P   STRUCTURAL BASE COVER (PAIR), 72X1X16       $ 280.47  
   
 
        6     APC0972S   SLATWALL COVER, 72X1X9       $ 299.70      
 
        2     APC0972P   WALL COVER, PAINTED STEEL, 72X1X9       $ 38.48      
 
        2     APC0948P   WALL COVER, PAINTED STEEL, 48X1X9       $ 30.38      
 
        2     APC0936P   WALL COVER, PAINTED STEEL, 36X1X9       $ 24.98      
 
        12     APC0936A   WALL COVER, ACOUSTICAL/TACKABLE, UPHOLSTERED, 36X1X9  
    $ 421.20      
 
                                   
 
        2     APC0924P   WALL COVER, PAINTED STEEL, 24X1X9       $ 22.28      
 
        4     APC0924P   WALL COVER, PAINTED STEEL, 24X1X9       $ 44.56      
 
        8     APC0936A   WALL COVER, ACOUSTICAL/TACKABLE, UPHOLSTERED, 36X1X9  
    $ 280.80      
 
                                   
 
        4     APC0936P   WALL COVER, PAINTED STEEL, 36X1X9       $ 49.96      
 
        4     APC0972S   SLATWALL COVER, 72X1X9       $ 199.80      
 
        2     APCAZ72P   STRUCTURAL BASE COVER (PAIR), 72X1X16       $ 186.98  
   
 
        4     APCOC   OUTLETS COVER, 12X1X9       $ 35.08      
 
        2     APF14872   WALL FRAME 48" H, 72X5X52 STANDARD CROWN       $ 461.70
     
 
        2     APR724   RACEWAY COVERS (PAIR), 72X2-1/2, 4 OUTLETS EACH SIDE    
  $ 33.76      
 
        2     APT72   CROWN COVERS (PAIR) STANDARD, 72X5X4       $ 27.68      
 
        2     APTC72   CROWN TOP CAP, 72W, INTEGRAL       $ 20.26      
 
        2     APC0924P   WALL COVER, PAINTED STEEL, 24X1X9       $ 22.28      
 
        20     APC0936A   WALL COVER, ACOUSTICAL/TACKABLE, UPHOLSTERED, 36X1X9  
    $ 702.00      
 
                                   
 
        2     APC0936P   WALL COVER, PAINTED STEEL, 48X1X9       $ 24.98      
 
        4     APC0948P   WALL COVER, PAINTED STEEL, 48X1X9       $ 60.76      
 
        4     APC0972P   WALL COVER, PAINTED STEEL, 72X1X9       $ 76.96      
 
        10     APC0972S   SLATWALL COVER, 72X1X9       $ 499.50      
 
        5     APCAZ72P   STRUCTURAL BASE COVER (PAIR)       $ 467.45      
 
        10     APCOC   OUTLETS COVER, 12X1X9       $ 87.70      
 
        5     APF14872   WALL FRAME, 48"H, 72X5X52       $ 1,154.25      
 
        5     APR724   RACEWAY COVERS (PAIR), 72X2-1/2, 4 OUTLETS EACH SIDE    
  $ 84.40      
 
        5     APT72   CROWN COVERS (PAIR), STANDARD, 72X5X4       $ 69.20      
 
        5     APTC72   CROWN TOP CAP, 72W, INTEGRAL       $ 50.65      

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-006
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        96     APC0936A   WALL COVER, ACOUSTICAL/TACKABLE, UPHOLSTERED, 36X1X9  
    $ 3,369.60        
 
        24     APC0936P   WALL COVER, PAINTED STEEL, 36X1X9       $ 299.76      
 
        24     APC0948P   WALL COVER, PAINTED STEEL, 48X1X9       $ 364.56      
 
        12     APC0972P   WALL COVER, PAINTED STEEL, 72X1X9       $ 230.88      
 
        48     APC0972S   SLATWALL COVER, 72X1X9       $ 2,397.60      
 
        24     APCAZ72P   STRUCTURAL BASE COVER (PAIR), 72X1X16       $ 2,243.76
     
 
        48     APCOC   OUTLETS COVER, 12X1X9       $ 420.96      
 
        24     APF14872   WALL FRAME, 48"H, 72X5X52, STANDARD CROWN       $
5,540.40      
 
        24     APR724   RACEWAY COVERS (PAIR), 72X2-1/2, 4 OUTLETS EACH SIDE    
  $ 405.12      
 
        24     APT72   CROWN COVERS (PAIR), STANDARD, 72X5X4       $ 332.16    
 
 
        24     APTC72   CROWN TOP CAP, 72W, INTEGRAL       $ 243.12      
 
        130     4024G   GIBRALTAR CORNER LEG       $ 7,736.30      
 
        520     7122G   GIBRALTAR C-LEG       $ 38,828.40      
 
        130     D1L4848SSN   WORKSURFACE, CURVILINEAR CORNER "L" SHAPE,
48X48X24X24, NO GROMMET       $ 24,438.70      
 
        260     D1R2424N   WORKSURFACE, RECTANGULAR, 24X24, NO GROMMET       $
14,479.40      
 
        130     DS2PMLP24A   MOBILE PEDESTAL WITH HANDLE, SERIES 2 STEEL FRONT,
BOX/BOX/FILE, 2       $ 28,826.20      
 
        48     DS2PMLP24B   MOBILE PEDESTAL WITH HANDLE, SERIES 2 STEEL FRONT,
FILE/FILE, 22-3       $ 10,643.52      
 
                                 
 
        260     M83-F18W   BRACKET, FLAT FOR 18" SURFACE, WOOD SCREWS       $
2,457.00      
 
        19     4024G   GIBRALTAR CORNER LEG       $ 1,130.69      
 
        110     7122G   GIBRALTAR C-LEG       $ 8,213.70      
 
        19     D1L4848SSN   WORKSURFACE, CURVILINEAR CORNER "L" SHAPE,
48X48X24X24 NO GROMMET       $ 3,571.81      
 
        4     D1R2424N   WORKSURFACE, RECTANGULAR, 24X24, NO GROMMET       $
222.76      
 
        14     D1R3624N   WORKSURFACE, RECTANGULAR, 36X24, NO GROMMET       $
987.56      
 
        20     D1R4824N   WORKSURFACE, RECTANGULAR, 48X24, NO GROMMET       $
1,815.80      
 
        19     DS2PMLP24A   MOBILE PEDESTAL WITH HANDLE, SERIES 2 STEEL FRONT,
BOX/BOX/FILE, 2       $ 4,213.06      
 
        18     DS2PMLP24B   MOBILE PEDESTAL WITH HANDLE, SERIES 2 STEEL FRONT,
FILE/FILE, 22-3       $ 3,991.32      
 
        4     MB3-F18W   BRACKET, FLAT FOR 18" SURFACE, WOOD SCREWS       $
37.80      

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-006
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        3     7448   FOUR COLUMN STAR BASE, 48X48       $ 1,157.79      
 
        1     ET1RT30   ROUND TABLE, LAMINATE, 30X29       $ 304.48      
 
        7     P4-GR   GROMMET REPLACEMENT SLEEVE AND COVER       $ 129.92      
 
        16     RSDHC   COLUMN LEG, 4X28-3/8, DESK HEIGHT       $ 1,420.16      
 
        2     RTA14448   CONFERENCE ROOM RACETRACK TOP, 144X48X1-1/4, 2 PIECE  
    $ 1,671.98      
 
                                   
 
        3     RTA7272   CONFERENCE ROOM ROUND TOP, 72X72X1-1/4       $ 2,330.76
     
 
        48     G98A68KB   HARTER KNIT BACK CHAIR       $ 15,655.68      
 
        7     MDMS6048   MARKERBOARDS & TACKBOARDS, SQUARE CORNER, PORCELAIN    
  $ 2,536.80      
 
                                   
 
        5     MDMS9648   MARKERBOARDS & TACKBOARDS, SQUARE CORNER, PORCELAIN    
  $ 2,481.00        
 
        1     INSTALLATION   INSTALLATION       $ 54,195.21      
 
        24     AP14824N   LINKABLE SCREEN, UPHOLSTERED, 24X48       $ 0.00      
 
        24     AP14848N   LINKABLE SCREEN, UPHOLSTERED, 48X48       $ 0.00      
 
        48     APCOC   OUTLETS COVER, 12X1X9       $ 0.00      
 
        24     APTC72   CROWN TOP CAP, 72W, INTEGRAL       $ 0.00      
 
        51     AA148E   END TRIM, LINKABLE SCREENS, 48H, NO CONNECTOR       $
0.00      
 
        20     AC1-48E1   END CONNECTOR, LINKABLE SCREEN, 48H       $ 0.00      
 
        2     APT   CROWN END CAP, STANDARD       $ 0.00      
 
        25     AR1EJ4   JUMPER CABLE, 73W       $ 0.00      
 
        19     AR1EJ8   JUMPER CABLE, 121W       $ 0.00      
 
        43     AR1E0M   DESK HEIGHT OUTLET MODULE       $ 0.00      
 
        5     AR1EPC1   BASE POWER CONNECTOR, 13W, WITHIN A PANEL       $ 0.00  
   
 
        23     AR0F   BLANK FILLER PLATE (10) FOR CURRENTS WALL COVER       $
0.00      
 
        2     AX2C48480   T-END, CURRENTS & LINKABLE, 48" SCREEN/48" SPINE, 0"
EXTENSION       $ 0.00      
 
                                   
 
        3     APTC 72   CROWN TOP CAP, 72W, INTEGRAL       $ 0.00      
 
        6     APCOC   OUTLETS COVER, 12X1X9       $ 0.00      
 
        4     APCOC   OUTLETS COVER, 12X1X9       $ 0.00      
 
        2     APTC72   CROWN TOP CAP, 72W, INTEGRAL       $ 0.00      
 
        10     APCOC   OUTLETS COVER, 12X1X9       $ 0.00      
 
        5     APTC72   CROWN TOP CAP, 72W, INTEGRAL       $ 0.00      
 
        48     APCOC   OUTLETS COVER, 12X1X9       $ 0.00      

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-006
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        13     AR1DB   DULPEX OUTLET, CIRCUIT B       $ 0.00      
 
        7     AR1DX   DULPEX OUTLET, CIRCUIT X       $ 0.00      
 
        27     AA1T24   TOP TRIM, LINKABLE SCREEN, 24W       $ 0.00      
 
        1     AA1T48   TOP TRIM, LINKABLE SCREEN, 48W       $ 0.00      
 
        19     APTC72   CROWN TOP CAP, 72W, INTEGRAL       $ 0.00      
 
        1     AA148E   END TRIM, LINKABLE SCREENS, 48H, NO CONNECTOR       $
0.00      
 
        1     KCHANGE   CHANGE KEY       $ 3.25      
 
        2     KMASTER   MASTER KEY       $ 6.50      
 
        1         DISCOUNT       $ -104,783.00      
 
        1     TAX   ME TAX       $ 14,969.52        
NICKERSON & O’DAY, INC.
  070908 POD III     1     MISC EXP   CONSTRUCTION COSTS — LABOR, MATERIAL
PROJECT       $ 15,743.72     1 HATLEY ROAD

                  MANAGEMENT, SUB-CONTRACTORS               BELFAST, ME 04915  
NICKERSON & O’DAY, INC.
  070908 POD III A     1     MISC EXP   CONSTRUCTION COSTS — LABOR, MATERIAL
PROJECT       $ 11,511.30     1 HATLEY ROAD

                MANAGEMENT, SUB-CONTRACTORS               BELFAST, ME 04915  
LIEBERT GLOBAL SERVICES
  S13187446     1     MISC EXP   REPLACED 60 UPS12-400MR BATTERIES       $
18,553.00     1 HATLEY ROAD

                                  BELFAST, ME 04915  
INOVA SOLUTIONS
  012894     1     SR01   TECHNICAL PROJECT MANAGEMENT       $ 750.00     3
HATLEY ROAD
 
                                  BELFAST, ME 04915  
ES BOULOS CO
  52893     1     MISC   FINAL BILLING       $ 1,637.00     3 HATLEY ROAD
 
                                  BELFAST, ME 04915  
ES BOULOS CO
  52892     1     MISC   FINAL BILLING       $ 2,700.00     3 HATLEY ROAD
 
                                  BELFAST, ME 04915  
DELL
  XCP7ND381     50     320-5293   DELL ULTRASHARP 1908FP FLAT PANEL WITH HEIGHT
ADJUSTABLE STAND, 19.0 INCH VIS, OPTIPLEX PRECISION AND
LATITUDE       $ 11,450.00     3 HATLEY ROAD
BELFAST, ME 04915
 
        1     FREIGHT   FREIGHT       $ 360.00      
 
        1     TAX   TAX       $ 590.50        
DELL
  XCP5CF729     5     222-7948   LATITUDE D630, INTEL CORE 2 DUO T7500, 2.20GHZ,
800MHZ 4M L2 2GC1MG1, 4GC1MG1, 9GC1MG1,     $ 6,661.35     3 HATLEY ROAD
 
                  CACHE, DUAL CORE       7GC1MG1, 5GC1MG1       BELFAST, ME
04915
 
                                   
 
        1     FREIGHT   FREIGHT       $ 120.00      
 
        1     TAX   TAX       $ 339.08        
SYNERGY
  200609.13     19     MISC   COMMISSIONING WORK ON THE BELFAST PROJECT FOR THE
      $ 2,470.00     3 HATLEY ROAD
 
                  PERIOD FROM 4/26 - 7/22 (PRINCIPALS)               BELFAST, ME
04915

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-006
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        1     MISC EXP   EXPENSES       $ 376.91      
 
        12     MISC   COMMISSIONING WORK ON THE BELFAST PROJECT FOR THE       $
1,080.00      
 
                  PERIOD FROM 4/26 - 7/22 (ENGINEERS)                
 
                                 
 
                          $ 937,855.66      
 
                                 

 



--------------------------------------------------------------------------------



 



              Amendment No. 1
dated October 27, 2008
to Schedule No. LL-006   (MACQUARIE LOGO) [b83537x8353701.gif]

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   Macquarie Equipment Finance, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

Lessor and Lessee amend the above-referenced Schedule (“Schedule”), which
incorporates the Master Equipment Lease Agreement dated June 1, 2007 between
Lessee and Lessor, as provided in this Amendment. Capitalized terms used in this
Amendment without definition are defined in the Schedule. Except as provided in
this Amendment, the Schedule remains the same.
The following Special Term shall be added to the “Special Terms” section of
Leaseline Schedule No. LL-006:
Provided no Event of Default has occurred and is continuing, Lessee will
purchase the Equipment from Lessor at the expiration of the Initial Lease Term
by payment to Lessor of one dollar ($1.00). Upon such payment, Lessor shall
transfer title to the Equipment to Lessee free and clear of all liens, security
interests, and encumbrances by and through Lessor and such transfer shall be
AS-IS, WHERE-IS.

                      ATHENAHEALTH, INC. (Lessee)       Macquarie Equipment
Finance, LLC (Lessor)    
 
                   
By:
  /s/ Carl Byers       By:   /s/ Carie L. Kerns    
 
                   
Name/Title:
  Carl Byers/CFO       Name/Title:   Carie L. Kerns    
 
                   
Date:
  10/29/08        
Date:   AVP - Lease Operations, Contracts
10/29/08    
 
                   





--------------------------------------------------------------------------------



 



              Leaseline Schedule No. LL-006
dated October 1, 2008   (MACQUARIE LOGO) [b83537x8353701.gif]

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Schedule incorporates the Master Equipment Lease Agreement dated June 1,
2007 between Lessee and Lessor. This is a Leaseline Schedule to which the terms
and conditions of the Leaseline Rider apply.

                                    Acquisition   Leaseline             Period  
Maximum   Lease Rate Factors   Lessor’s Basis   Rental Payment
 
      Hardware: 0.03069      Software: 0.03069        
 
               
From October 1, 2008 through October 31, 2008
  $940,200.30   The Hardware Lease Rate Factor applies only to Tier I
Manufacturers’ and Approved Manufacturers’ Current (n) Technology System
Components. The Software Lease Rate Factor applies to all other items.
*See Special Term No. 5 below.   The aggregate for all items of Lessor’s actual
cost of the item.   The aggregate for all items of each item’s Lessor’s Basis
multiplied by its Lease Rate Factor.                  

     
Due Dates: Rental Payments are due in arrears on the last day of each Rental
Period.
  Base Term: 36 months.
 
   
Rental Period: Each calendar month during the Term.
  Base Term Commencement Date: November 1, 2008
 
   
Billing Address (if different from Lessee’s address stated above):
   

         
 
 
 
   
 
 
 
   
 
 
 
   

Special Terms:

1.   For the sum of $937,855.66 (“SLB Price”), Lessee hereby sells, assigns, and
transfers to Lessor, all of the Lessee’s right, title and interest in and to the
Equipment, as described on Exhibit A to Acceptance Certificate No. 1 (“SLB
Equipment”), and any warranties on the SLB Equipment, and agrees to provide
reasonable assistance in enforcing those warranties. The SLB Price will be paid
by ordinary business check when all of the conditions to Lessor’s acquisition
and lease of the Equipment under this Lease have been satisfied and Lessor shall
have received such evidence of Lessee’s ownership interest in the SLB Equipment
as Lessor may request, including copies of Lessee’s proof of payment to its
vendor(s), vendor invoices identifying the SLB Equipment, bills of sale, and
other such documentation as Lessor may request. Lessee represents and warrants
that prior to the execution hereof, Lessee has good and marketable title to the
SLB Equipment, free and clear of all liens, claims, taxes, charges and
encumbrances of any nature or kind whatsoever, and Lessor will acquire such
title upon the execution this Schedule. Lessee shall do such acts and shall
execute such further documents, and will cause the doing of such acts and the
executions of such further documents by others, as Lessor may in writing at any
time and from time to time reasonably request be done or executed in order to
give effect to the foregoing assignment.

2.   It shall be an Event of Default under this Lease pursuant to Section 17 of
the Master Equipment Lease Agreement if Lessee breaches or otherwise defaults
under the Loan and Security Agreement dated as of August 20, 2002 (the “Silicon
Valley Bank Loan Agreement”) between Silicon Valley Bank, a California chartered
bank, d/b/a Silicon Valley East, as “Bank,” and Lessee, as “Borrower” (“SVB Loan
Default”), and the SVB Loan Default is not cured within any applicable grace
period or waived by Silicon Valley Bank. However, no such cure or waiver by
Silicon Valley Bank will constitute a cure or waiver of an SVB Loan Default as
an Event of Default under this Lease if during the continuance of an SVB Loan
Default Lessor has declared the occurrence thereof under the Silicon Valley Bank
Loan Agreement as an Event of Default under this Lease.

3.   Lessee shall maintain EBITDA of not less than the following amounts during
the following fiscal periods of Lessee:

          Period   Minimum EBITDA
The fiscal quarter ending June 30, 2007
  $ 1,400,000  
The two-consecutive-fiscal-quarter period ending September 30, 2007
  $ 4,000,000  
The three-consecutive-fiscal-quarter period ending December 31, 2007
  $ 7,515,000  
The four-consecutive-fiscal-quarter period ending March 31, 2008
  $ 11,030,000  
The four-consecutive-fiscal-quarter period ending June 30, 2008
  $ 13,145,000  
The four-consecutive-fiscal-quarter period ending September 30, 2008
  $ 14,060,000  
The four-consecutive-Fiscal-quarter period ending each Fiscal Quarter thereafter
  $ 14,060,000  

 



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, Lessee’s failure to comply with the foregoing
minimum EBITDA requirement in any fiscal period shall not constitute an Event of
Default, if Lessee has Unrestricted Cash, as of the end of such fiscal period,
of not less than $7,000,000. For purposes of this covenant: “EBITDA” means, on a
consolidated basis, Lessee’s earnings before interest, taxes, depreciation and
other non-cash amortization expenses, determined in accordance with GAAP;
“Unrestricted Cash” means cash in deposit accounts and securities accounts,
which is unrestricted in accordance with GAAP; and “Fiscal Quarter” means any
period between January 1 and March 31, April 1 and June 30, July 1 and
September 30, and October 1 and December 31.

4.   As used in this Schedule, the “Approved Manufacturers” shall also include
Lenovo, Opex, Kodak, Canon, Pitney Bowes and Ricoh.

 
The “Tier 1 Manufacturers” are IBM, Compaq, Hewlett-Packard, Dell, and Toshiba.
The “Approved Manufacturers” are the Tier 1 Manufacturers and the manufacturers
of such products as Lessor may, in its sole discretion, approve in writing as
qualifying for the Hardware Lease Rate Factor specified in the Leaseline
Schedule. “Current (n) Technology Products” are the latest technological
offerings of the Tier 1 manufacturers and the Approved Manufacturers. “System
Components” are processors (including all internal features such as memory,
modems, disk drives, and sound and video cards), display terminals, printers and
other external hardware required for the operation of a system.
 
Each party acknowledges its receipt and review of this Schedule and that none of
its provisions are missing or illegible. The terms of this Schedule may be
different from other Schedules incorporating the Agreement. The page numbering
of this Schedule may be exclusive of exhibits, if any. If this Schedule was
transmitted to Lessee for signature in electronic format, Lessee represents and
warrants that the text originally transmitted has not been altered in any way.
Lessor’s acceptance of this Schedule is based on its reliance on, and
specifically conditioned by, the truth of this representation and warranty. This
Schedule and the Agreement constitute the entire agreement of the parties
relating to the leasing of the Equipment.

                      ATHENAHEALTH, INC. (Lessee)       MACQUARIE EQUIPMENT
FINANCE, LLC (Lessor)    
 
                   
By:
  /s/ Carl Byers       By:   /s/ Carie L. Kerns    
 
                   
Name/Title:
  Carl Byers/CFO       Name/Title:   Carie L. Kerns    
 
                   
Date:
  10/27/08        
Date:   AVP - Lease Operations, Contracts
10/27/08    
 
                   

 



--------------------------------------------------------------------------------



 



                          MASTER EQUIPMENT LEASE AGREEMENT
STIPULATED LOSS VALUES  
LESSEE:
  ATHENAHEALTH, INC.   LESSOR:   MACQUARIE EQUIPMENT FINANCE, LLC    
Street Address:
City/State/Zip:
  311 Arsenal Street
Watertown, MA 02472   Address:   2285 Franklin Road, Suite 100
Bloomfield Hills, MI 48302    

    Lease                        Schedule    
 
      Number:                        Number:      LL-006    

The Stipulated Loss Value of the Equipment on the above referenced Master
Equipment Lease Agreement Schedule shall be determined by multiplying the
applicable Stipulated Loss Value Percentage (stated below) as of the due date of
the last Rental Payment due immediately prior to the date of the Loss or the
Event of Default, as applicable, by the Stipulated Loss Value Amount.

                              Stipulated Loss           Stipulated Loss Rental
Period   Value Percentage   Rental Period   Value Percentage
1
    107.75 %     19       61.74 %
2
    105.27 %     20       59.12 %
3
    102.77 %     21       56.48 %
4
    100.27 %     22       53.83 %
5
    97.75 %     23       51.17 %
6
    95.23 %     24       48.50 %
7
    92.69 %     25       46.00 %
8
    90.14 %     26       43.48 %
9
    87.59 %     27       40.95 %
10
    85.02 %     28       38.41 %
11
    82.44 %     29       35.87 %
12
    79.85 %     30       33.31 %
13
    77.28 %     31       30.75 %
14
    74.72 %     32       28.17 %
15
    72.14 %     33       25.59 %
16
    69.56 %     34       22.99 %
17
    66.96 %     35       20.39 %
18
    64.36 %     36       17.77 %

     
/s/ CB
  /s/ CLK       Lessee Initials   Lessor Initials

 



--------------------------------------------------------------------------------



 



ORIGINAL

              Leaseline Summary
dated December 17, 2008
for Leaseline Schedule No. LL-007   (MACQUARIE LOGO) [b83537x8353701.gif]

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

Leaseline Summary to the above-referenced Leaseline Schedule incorporating the
Master Equipment Lease Agreement dated June 1, 2007, between Lessee and Lessor.
Capitalized terms used in this Leaseline Summary without definition are defined
in the Leaseline Schedule.
1. The Lessor’s Basis and Rental Payment for the Equipment is summarized as
follows:

                              Lessor’s   Lease Rate   Rental     Basis   Factor
  Payment
Hardware:
  $ 1,197,090.41       0.02857     $ 34,200.87  
Soft Costs:
  $ 34,359.90       0.03085     $ 1,060.00    
Total:
  $ 1,231,450.31             $ 35,260.87  

2. The Equipment is summarized by reference on Exhibit A attached hereto and
incorporated herein.
3. The Leaseline Maximum of $1,000,000.00 shall be deleted and replaced with
$1,261,149.51.
4. For the sum of $522,193.93 (“SLB Price”), Lessee hereby sells, assigns, and
transfers to Lessor, all of the Lessee’s right, title and interest in and to the
Equipment, as described on Exhibit A to Acceptance Certificate No. 2 (“SLB
Equipment”), and any warranties on the SLB Equipment, and agrees to provide
reasonable assistance in enforcing those warranties. The SLB Price will be paid
by ordinary business check when all of the conditions to Lessor’s acquisition
and lease of the Equipment under this Lease have been satisfied and Lessor shall
have received such evidence of Lessee’s ownership interest in the SLB Equipment
as Lessor may request, including copies of Lessee’s proof of payment to its
vendor(s), vendor invoices identifying the SLB Equipment, bills of sale, and
other such documentation as Lessor may request. Lessee represents and warrants
that prior to the execution hereof, Lessee has good and marketable title to the
SLB Equipment, free and clear of all liens, claims, taxes, charges and
encumbrances of any nature or kind whatsoever, and Lessor will acquire such
title upon the execution this Schedule. Lessee shall do such acts and shall
execute such further documents, and will cause the doing of such acts and the
executions of such further documents by others, as Lessor may in writing at any
time and from time to time reasonably request be done or executed in order to
give effect to the foregoing assignment.
Each party acknowledges its receipt and review of this Leaseline Summary and
that none of its provisions are missing or illegible. The page numbering of this
Leaseline Summary may be exclusive of exhibits, if any. If this Leaseline
Summary was transmitted to Lessee for signature in electronic format, Lessee
represents and warrants that the text originally transmitted has not been
altered in any way. Lessor’s acceptance of this Leaseline Summary is based on
its reliance on, and specifically conditioned by, the truth of this
representation and warranty. When executed by Lessee and Lessor, this Leaseline
Summary amends the Leaseline Schedule. Except as provided in this Leaseline
Summary, the terms and conditions of the Leaseline Schedule remain the same.

                      ATHENAHEALTH, INC. (Lessee)       MACQUARIE EQUIPMENT
FINANCE, LLC (Lessor)    
 
                   
By:
  /s/ Carl Byers       By:   /s/ Carie L. Kerns    
 
                   
Name/Title:
  Carl Byers/CFO       Name/Title:   Carie L. Kerns    
 
                   
Date:
  12/19/08        
Date:   AVP - Lease Operations, Contracts
12/19/08    
 
                   

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-007
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
MORE DIRECT
  1605363   6   WS-C3750G-24TS-S   CATALYST 3750 24PT-10/100   SFD01221Y3MW,
SFD01221Y3MX,   $ 22,410.00     311 ARSENAL STREET
 
                  SFD01221Y3N1, SFD01221Y3N2,           WATERTOWN, MA 02472
 
                  SFD01221Y3NN, SFD01221Y3NR            
 
                               
 
      3,024   CON-SNT-SMS-1   SMARTNET MNT SMS-1 SMS S       $ 3,024.00      
 
                               
MEDICOMP SYSTEMS
  2468   1   MISC   INITIAL FEE FOR MEDCIN LIMITED USE AGREEMENT DATED JUNE 18,
2008       $ 10,000.00     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
                               
DAPTIVE
  AC-20080741   1   7G4205-72   DISTRIBUTED FORWARDING ENGINE (PLATINUM) WITH 72
10/100/1000BASE-       $ 15,397.25     311 ARSENAL STREET
 
              TX POE PORTS VIA RJ45 (POE SUPPORTED IN THE N5 ONLY)              
WATERTOWN, MA 02472
 
                               
 
      1   7C111   MATRIX N1 SINGLE SLOT CHASSIS INCLUDING INTEGRATED REDUNDANT  
    $ 0.00      
 
              AC POWER SUPPLIES AND FAN                
 
                               
DELL
  XCRP8PN16   200   320-6138   DELL ULTRASHARP 1908FP, WIDE FLAT PANEL W/ HEIGHT
ADJUSTABLE       $ 40,000.00     311 ARSENAL STREET
 
              STAND, 19.0 INCH VIS, OPTIPLEX, PRECISION AND LATITUDE            
  WATERTOWN, MA 02472
 
                               
DELL
  XCRK2MXK3   24   222-7948   LATITUDE D630, INTEL CORE 2 DUO T7500, 2.20GHZ,
800MHZ 4M L2 CACHE,   FPK1XG1, JTK1XG1, 5QK1XG1,   $ 31,320.00     311 ARSENAL
STREET
 
              DUAL CORE   BQK1XG1, FQK1XG1, JQK1XG1,           WATERTOWN, MA
02472
 
                  4RK1XG1, 7RK1XG1, 9RK1XG1,            
 
                  CRK1XG1, DRK1XG1, FRK1XG1,            
 
                  JRK1XG1, 7SK1XG1, 6TK1XG1,            
 
                  7TK1XG1, 8TK1XG1, 9TK1XG1,            
 
                  BTK1XG1, CTK1XG1, DTK1XG1            
 
                  FTK1XG1, HTK1XG1, 2QK1XG1            
 
                               
DELL
  XCRF3KN99   16   223-7187   OPTIPLEX 755N SMALL FORM FACTOR, CORE 2 DUO
E8200/2.66GHZ, 6M,   4K95XG1, 3L95XG1, 6K95XG1,   $ 11,152.00     311 ARSENAL
STREET
 
              VT, 1333FSB   7K95XG1, 8K95XG1, 9K95XG1,           WATERTOWN, MA
02472
 
                  BK95XG1, CK95XG1, DK95XG1,            
 
                  FK95XG1, GK95XG1, HK95XG1,            
 
                  JK95XG1, 1L95XG1, 2L95XG1,            
 
                  5K95XG1            
 
                               
DELL
  XCRF3K938   16   223-7187   OPTIPLEX 755N SMALL FORM FACTOR, CORE 2 DUO
E8200/2.66GHZ, 6M,   CC95XG1, CG95XG1, JC95XG1,   $ 11,152.00     311 ARSENAL
STREET
 
              VT, 1333FSB   5D95XG1, BD95XG1, DD95XG1,           WATERTOWN, MA
02472
 
                  HD95XG1, 3F95XG1, 7F95XG1,            
 
                  DF95XG1, GF95XG1, 4G95XG1,            
 
                  8G95XG1, 9G95XG1, BG95XG1,            
 
                  FC95XG1            



 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-007
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
DELL
  XCRDDR2K4   5   223-7920   LATITUDE D430, INTEL CORE2 DUO U7700, 1.33GHZ ULV,
533MHZ, 2M L2   7SYTWG1, 8SYTWG1, DSYTWG1,   $ 7,405.00     311 ARSENAL STREET
 
              CACHE   CSYTWG1, BSYTWG1           WATERTOWN, MA 02472
 
                               
DELL
  XCRD98T33   5   223-6155   LATITUDE D830, INTEL CORE 2 DUO T8300, 2.40GHZ,
800MHZ 3M L2 CACHE,   1QRVWG1, 6QRVWG1, 5RRVWG1,   $ 6,206.60     311 ARSENAL
STREET
 
              DUAL CORE   JQRVWG1, BQRVWG1           WATERTOWN, MA 02472
 
                               
DELL
  XCRD35D38   16   223-7187   OPTIPLEX 755N SMALL FORM FACTOR, CORE 2 DUO
E8200/2.66GHZ, 6M,   1J95XG1, 2K95XG1, 4J95XG1,   $ 11,152.00     311 ARSENAL
STREET
 
              VT, 1333FSB   5J95XG1, 6J95XG1, 7J95XG1,           WATERTOWN, MA
02472
 
                  8J95XG1, 9J95XG1, BJ95XG1,            
 
                  CJ95XG1, DJ95XG1, FJ95XG1,            
 
                  GJ95XG1, JJ95XG1, 1K95XG1,            
 
                  2J95XG1            
 
                               
DELL
  XCRD34259   16   223-7187   OPTIPLEX 755N SMALL FORM FACTOR, CORE 2 DUO
E8200/2.66GHZ, 6M,   8PX1XG1, 7QX1XG1, BPX1XG1,   $ 11,152.00     311 ARSENAL
STREET
 
              VT, 1333FSB   CPX1XG1, DPX1XG1, FPX1XG1,           WATERTOWN, MA
02472
 
                  GPX1XG1, HPX1XG1, JPX1XG1,            
 
                  1QX1XG1, 2QX1XG1, 3QX1XG1,            
 
                  4QX1XG1, 5QX1XG1, 6QX1XG1,            
 
                  9PX1XG1            
 
                               
DELL
  XCRD324N8   16   223-7187   OPTIPLEX 755N SMALL FORM FACTOR, CORE 2 DUO
E8200/2.66GHZ, 6M,   8NX1XG1, 7PX1XG1, BNX1XG1,   $ 11,152.00     311 ARSENAL
STREET
 
              VT, 1333FSB   CNX1XG1, DNX1XG1, FNX1XG1,           WATERTOWN, MA
02472
 
                  GNX1XG1, HNX1XG1, JNX1XG1,            
 
                  1PX1XG1, 2PX1XG1, 3PX1XG1,            
 
                  4PX1XG1, 5PX1XG1, 6PX1XG1,            
 
                  9NX1XG1            
 
                               
DELL
  XCRD2M925   16   223-7187   OPTIPLEX 755N SMALL FORM FACTOR, CORE 2 DUO
E8200/2.66GHZ, 6M,   8MX1XG1, 7NX1XG1, BMX1XG1,   $ 11,152.00     311 ARSENAL
STREET
 
              VT, 1333FSB   CMX1XG1, DMX1XG1, FMX1XG1,           WATERTOWN, MA
02472
 
                  GMX1XG1, HMX1XG1, JMX1XG1,            
 
                  1NX1XG1, 2NX1XG1, 3NX1XG1,            
 
                  4NX1XG1, 5NX1XG1, 6NX1XG1,            
 
                  9MX1XG1            
 
                               
DELL
  XCRD27XT1   4   223-7187   OPTIPLEX 755N SMALL FORM FACTOR, CORE 2 DUO
E8200/2.66GHZ, 6M,   5721XG1, 8721XG1, 7721XG1,   $ 2,788.00     311 ARSENAL
STREET
 
              VT, 1333FSB   6721 XZG1           WATERTOWN, MA 02472
 
                               
DELL
  XCRCNF1P2   25   310-7442   CORPORATE BACKPACK FOR DELL LATITUDE, D-FAMILY
NOTEBOOKS       $ 1,049.75     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
                               
DELL
  XCRCND262   20   310-7698   90 WATT AC ADAPTER W/ 3-FOOT POWER CORD, FOR DELL
LATITUDE,       $ 1,119.80     311 ARSENAL STREET
 
              CUSTOMER KIT               WATERTOWN, MA 02472



 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-007
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
DELL
  XCRCD24K7   40   A0743679   1 GB MEMORY MODULE FOR DELL OPTIPLEX GX620 SYSTEMS
      $ 1,151.60     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
                               
DELL
  XCRC2NXM8   10   341-2270   80GB SATA 3.0GB/S AND 8MB DATA BURST CACHE, ROHS
COMPLIANT       $ 479.90     311 ARSENAL STREET
 
              DELL OPTIPLEX 320/740/745 GX620/GX520, CUSTOMER INSTALL          
    WATERTOWN, MA 02472
 
                               
DELL
  XCRN22M98   10   310-9081   9-CELL/85-WHR PRIMARY BATTERY LATITUDE D63X,
CUSTOMER KIT       $ 2,999.90     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
                               
DELL
  XCP57R472   6   222-7948   LATITUDE D630, INTEL CORE 2 DUO T7500, 2.20GHZ,
800MHZ 4M   4QB1MG1, 3RB1MG1, 7TB1MG1,   $ 7,993.62     311 ARSENAL STREET
 
              L2 CACHE, DUAL CORE   6SB1MG1, HSB1MG1, GRB1MG1          
WATERTOWN, MA 02472
 
                               
MORE DIRECT
  1618670   22   41C9342   LENOVO TP PROTECTION-3YR W/ 3YR IOR UPG       $
4,735.50     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
                               
 
      3   7767C3U   LENOVO TP X61 TAB C2D/1.6 1GB- 100GB DVDRW UB VZN WVU  
1S7767C3ULVB38XP,   $ 6,306.60      
 
                  1S7767C3ULVB38XR,            
 
                  1S7767C3ULVB38XT            
 
                               
MORE DIRECT
  1615996   13   7767C3U   LENOVO TOPSELLER X61 L7500 1.6G 1GB DVDRW 12.1-XGA WL
BT   NLVB38PD, SLVB375P, SLVB375R,   $ 27,328.60     311 ARSENAL STREET
 
              BFP WVU   SLVB3768, SLVB3769, SLVB376A,           WATERTOWN, MA
02472
 
                  SLVB376B, SLVB376C, SLVB376D,            
 
                  SLVB378G, SLVB378L, SLVB378M,            
 
                  SLVB378W            
 
                               
 
      6   7767C3U   LENOVO TOPSELLER X61 L7500 1.6G 1GB DVDRW 12.1-XGA WLBT BFP
  SLVB39PX, SLVB39PY, SLVB39PZ,   $ 12,613.20      
 
              WVU   SLVB39RO,            
 
                  SLVB39R1, SLVB39R2            
 
                               
 
      22   40Y7734-ALC   ALLCOMPONENTS 1GB 1024MB DDR2-667MHZ PC2-5300 SODIMM
FOR IBM       $ 1,068.98      
 
                               
 
                      $ 34,010.00     311 ARSENAL STREET
KESLE SYSTEMS
  211886   38       RIGHTFAX 9.3 CHANNEL UPGRADES               WATERTOWN, MA
02472
 
                               
 
      1       RIGHTFAX 9.3 PREMIUM SUPPORT - INCREMENTAL TO EXISTING       $
6,122.00      
 
              CONTRACT                
 
                               
BEAM
  808204   1   SERVICES   INTERACTIVE SERVICES - SEPTEMBER 2008, SITE DESIGN AND
      $ 32,000.00     311 ARSENAL STREET
 
              DEVELOPMENT (CAPEX EXPENSES)               WATERTOWN, MA 02472

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-007
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
CDW
  LPP7202   17   7995C2U   IBM HS21 BLADE E5345   1S7995AC199E3851,   $
28,824.52     55 MIDDLESEX TPKE
 
                  1S7995AC199E3859,           BEDFORD, MA 01730
 
                  1S7995AC199E3867,            
 
                  1S7995AC199E3889,            
 
                  1S7995AC199E3890,            
 
                  1S7995AC199E3903,            
 
                  1S7995AC199E8655,            
 
                  1S7995AC199E8656,            
 
                  1S7995AC199E8658,            
 
                  1S7995AC199E8664,            
 
                               
 
                  1S7995AC199E8667,            
 
                  1S7995AC199E8669,            
 
                  1S7995AC199E8670,            
 
                  1S7995AC199E8673,            
 
                  1S7995AC199E8674,            
 
                  1S7995AC199E8675,            
 
                  1S7995AC199E8676            
 
                               
 
      51   39M5791   IBM 4GB KIT PC2-5300 ECC DDR2 DIMM       $ 12,199.71      
 
                               
 
      17   42C0570   IBM INTEL XEON DC E5345 PROC 2.33GHZ       $ 11,549.12    
 
 
                               
 
      17   214266   CDW BURN IN 12 HOURS       $ 170.00      
 
                               
 
      17   26K5777   IBM 73GB 10K U320 SFF SAS NHS HDD   1S26K577799CP194,   $
3,309.73      
 
                  1S26K577799CV322,            
 
                  1S26K577799CV331,            
 
                  1S26K577799CV334,            
 
                  1S26K577799CV335,            
 
                  1S26K577799CV336,            
 
                  1S26K577799CV471,            
 
                  1S26K577799CV475,            
 
                  1S26K577799CV511,            
 
                  1S26K577799CV512,            

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-007
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
                  1S26K577799CV513,            
 
                  1S26K577799CV522,            
 
                  1S26K577799CV523,            
 
                  1S26K577799CV585,            
 
                  1S26K577799CV589,            
 
                  1S26K577799CV755,            
 
                  1S26K577799DB155            
 
                               
AYMARK
  1009168   1   DSI-SYMTC-NBU   SYMANTEC NETBACKUP SOFTWARE/SUPPORT       $
142,222.00     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
                               
 
      2   DSI-IBMS-3650   IBM 3650 SERVERS   99BV527, 99BV539   $ 14,490.00    
 
 
                               
 
      2       2GB MEMORY KIT   920894N, 9208A1A            
 
                               
 
      6       146GB 10K SAS   99G0762, 99G0763, 99G0064,            
 
                  99G0920, 99G1013, 99G0922            
 
                               
 
      1   DSl-SYM-LICSSP   SYMANTEC NETBACKUP LICENSE AND SUPPORT       $
30,058.00      
 
                               
 
      1   DSI-IBMS-3850   IBM 3850   99C0098   $ 23,157.00      
 
                               
 
      4       146GB 10K SAS   S99G0768, S99G0769, S99G0114,            
 
                  S99G0839            
 
                               
 
      1       SERVERAID-MR10 SAS CONTROLLER   K021322408            
 
                               
 
      1       BROCADE 16-PORT SWITCH   106898V            
 
                               
 
      1   DSI-HBCBTP-AA   HOST BUS ADAPTERS, FIBRE CBLS AND LTO CAR  
RFC0829S06841, RFC0829S10862,   $ 13,075.00      
 
                  RFC0829S11942, RFC0830S12238            
 
                               
 
      1   DSI-QUATM-682   QUANTUM 1500 LIBRARY   A0C0088715   $ 84,259.00      
 
                               
 
      6       I500 IBM LTO 4TAPE DRIVE   BPC0718718, BPC0758718,            
 
                  BPC0768718, BPC0798718,            
 
                  BPC0788718, BPC0828718            
 
                               
 
      1   PROF-SVC-1   DAYMARK PROFESSIONAL SERVICES       $ 1,500.00      
 
                               
CDW
  LSG5060   5   7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   1S7978AC1KQCKRFX,
  $ 9,375.10     55 MIDDLESEX TPKE
 
                  1S7978AC1KQCMRNK,           BEDFORD, MA 01730
 
                  1S7978AC1KQCRGXF,            
 
                  1S7978AC1KQCRGYV,            
 
                  1S7978AC1KQCRGYZ            
 
                               
 
      5   44E5076   IBM INTEL QUAD CORE XEON E5420 12MB       $ 2,940.20      

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-007
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      10   40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K104399DY896,  
$ 2,733.00      
 
                  1S40K104399GC837,            
 
                  1S4CK104399GC840,            
 
                  1S40K104399GC851,            
 
                  1S40K104399GC852,            
 
                  1S40K104399GC971,            
 
                  1S40K104399HK937,            
 
                  1S40K104399KM300,            
 
                  1S40K104399KM315,            
 
                  1S40K104399KM324            
 
                               
 
      5   39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 1,505.00      
 
                               
 
      5   32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 720.00      
 
                               
 
      5   39M5791   IBM 4GB KIT PC2-5300 ECC DDR2 DIMM       $ 1,196.05      
 
                               
 
      5   BURNIN.DIAGNOSTIC   CDW BURN IN 12 HOURS       $ 50.00      
 
                               
ADAPTIVE
  AC-20080896   1   SA4500   SECURE ACCESS 4500 BASE SYSTEM   0240062008000379  
$ 5,351.50     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
                               
 
      1   SA4500-ADD-10   ADD 100 SIMULTANEOUS USERS TO SA 4500       $
12,610.43      
 
                               
ASTERIA SOLUTIONS
  12262   1       OMEGADIAL LICENSE UPGRADE FROM 300 TO 400 CHANNELS       $
8,000.00     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
                               
 
      1       OMEGADIAL LICENSE UPGRADE ANNUAL SOFTWARE MAINTENANCE       $
1,200.00      
 
                               
RAID INC.
  SI-20334   3   F3F-16000-1601   FALCON3 16TB 4GFC-SATA2 SYSTEM       $
41,925.00     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
                               
DELL
  XCX6K98J3   5   320-6523   DELL ULTRASHARP 2009FP, WIDE PANEL W/ HEIGHT
ADJUSTABLE 20.0       $ 1,145.00     311 ARSENAL STREET
 
              INCH VIS, OPTIPLEX, PRECISION AND LATITUDE, CUSTOMER INSTALL      
        WATERTOWN, MA 02472
 
                               
BROADLEAF
  6740   3       DELL EQUALLOGIC PS5000E, COST EFFICIENT, HIGH CAPACITY, 7.2K
SATA       $ 159,000.00     311 ARSENAL STREET
 
              DRIVES, 16TB CAPACITY, 16 X 1TB 7.2K SATA, DUAL COTNROLLER, ONE  
            WATERTOWN, MA 02472
 
              YEAR EQUALLOGIC COMPLETE CARE PLUS, SAME DAY 4 HOUR RESPONSE      
         
 
                               
 
      1   DISCOUNT   SPECIAL DISCOUNT       $ -28,760.00      
 
                               
CDW
  LNH8754   1   88524XU   IBM BLADECENTER H 8852 - RACK-MOUNTABLE - 9U  
1S8852HC199C0036   $ 3,500.00     55 MIDDLESEX TPKE
 
                              BEDFORD, MA 01730
 
                               
 
      1   31R3335   IBM HOT PLUG/REDUNDANT POWER SUPPLY       $ 987.00      

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-007
ATHENAHEALTH, INC.

                                VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
      1   32R1860-BSTK   IBM NORTEL LAYER 2/3 GBE SWITCH MOD       $ 1,884.91  
 
 
                             
ADAPTIVE
  AC-20080889   1   7C111   MATRIX N1 SINGLE SLOT CHASSIS INCLUDING INTEGRATED
REDUNDANT       $ 1,647.25   55 MIDDLESEX TPKE
 
              AC POWER SUPPLIES AND FAN             BEDFORD, MA 01730
 
      1   7G4282-49   DISTRIBUTED FORWARDING ENGINE (PLATINUM) WITH 48
10/100/1000       $ 10,447.25    
 
              BASE-TX PORTS VIA RJ45 AND 1 NETWORK EXPANSION MODULE (NEM)      
       
 
              SLOT              
 
                             
CAROUSEL
  414950R   2   700394794   TN464HP RHS *700350259* PP DSI INTERFACE  
081632603223, 0181633040643   $ 6,083.00   311 ARSENAL STREET
 
                            WATERTOWN, MA 02472  
CAROUSEL
  403312   5   700394794   TN464HP RHS *700350259* PP DSI INTERFACE  
081624302344, 081631203097,   $ 15,207.50   311 ARSENAL STREET
 
                  081631203106, 081631203115,
081630002369         WATERTOWN, MA 02472
 
      5   700395445   120A CSU CABLE 50FT RHS       $  105.00      
CDW
  LSP1767   1   7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   1S7978AC1KQDALKL  
$ 1,875.02   55 MIDDLESEX TPKE
 
                            BEDFORD, MA 01730
 
      1   44E5076   IBM INTEL QUAD CORE XEON E5420 12MB       $ 588.04    
 
      2   40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K104399GD005,   $
546.60    
 
                  1S40K104399KM163          
 
      1   39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 301.00    
 
      1   32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 144.00    
 
      1   39M5791   IBM 4GB KIT PC2-5300 ECC DDR2 DIMM       $ 239.21    
 
      1   BURNIN.DIAGNOSTIC   CDW BURN IN 12 HOURS       $ 10.00    
 
                             
CAROUSEL
  386572   51   196664   CMEE R4 51-100 NEW LIC       $ 11,424.00   311 ARSENAL
STREET
 
                            WATERTOWN, MA 02472
 
      1   00043   SOFTWARE ACTIVATION CHARGE       $ 285.00      
CDW
  LHB6926   5   39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 1,485.75   55
MIDDLESEX TPKE
 
                            BEDFORD, MA 01730  
ADTECH
  191097   1   CPX1250W   HITACHI LCD PROJECTOR   G7D104552   $ 3,995.00   311
ARSENAL STREET
 
                            WATERTOWN, MA 02472
 
      1   78126   DALITE MODEL C CARPETED FLOOR STAND       $ 345.00    
 
      1   RPM-U   CHIEF ELITE SERIES UNIVERSAL MOUNT W/OUT KEYED LOCK       $
162.00    
 
      1   CMA351   CHIEF HEAVY DUTY SWIVEL ADAPTER WITH STOPS       $ 84.00    
 
      1   HARDWARE   EXTENSION COLUMN       $ 186.00    
 
      1   2649003   EXTRON 12’ VGA CABLE M-M W/ AUDIO       $ 24.00    
 
      1   NEXIA-TC   NEXIA VIDEO TELECONFERENCE MIXER       $ 2,110.00    

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-007
ATHENAHEALTH, INC.

                                VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
      2   CONTROL25-WH   JBL CONTROL 25 TWO-WAY SURFACE-MOUNT SPEAKER (WHITE)  
    $ 220.00  
 
      1   SPC82P-JT   WHIRLWIND 8-CHANNEL MICROPHONE SPLITTER       $ 1,080.00  
 
      1   CNPWS-75   CRESTRON EXTERNAL POWER SUPPLY       $ 279.00  
 
      1   IRP2   CRESTRON INFRARED EMITTER PROBE       $ 31.00  
 
      1   HARDWARE   PLATE 2       $ 37.00  
 
      1   D2   MIDDLE ATLANTIC RACK DRAWER       $ 107.00  
 
      1   PD915R   MIDDLE ATLANTIC POWER STRIP       $ 75.00  
 
      1   RSH-4S-C   MIDDLE ATLANTIC BLACK TEXTURED SHELF W/ CLAMP       $
102.00  
 
      1   CABLE   INSTALLATION CABLES & CONNECTORS       $ 880.00  
 
      1   DESIGN   ADTECH DESIGN & ENGINEERING       $ 1,000.00  
 
      1   LABOR   INSTALLATION LABOR       $ 900.00  
 
      1   PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 2,000.00  
 
      1   PM   PROJECT MANAGEMENT       $ 440.00  
 
      1   GENADM   GENERAL ADMINISTRATION       $ 375.00  
 
      1   LABOR   INSTALLATION LABOR       $ 3,520.00  
 
      1   98045   DALITE MODEL C CARPETED FLOOR SCREEN       $ 565.00  
 
      1   RW5736   SOUNDCRAFT EPM 12 MULTI PURPOSE CONSOLE       $ 356.00  
 
      1   RW5746   SOUNDCRAFT EPM12 RACK MOUNT KIT       $ 19.00  
 
      4   ULXP124/85-J1   SHURE ULX WIRELESS MICROPHONE SYSTEM (36 MHZ)       $
4,372.00  
 
      1   ECR-12/16ST   RAXXESS ELITE CONVERTA 12 SPACE RACK       $ 715.00  
 
      1   SLVD380P   SONY DVD/VCR PLAYER       $ 124.00  
 
      1   7014712   EXTRON EXTENDER AAP (BLACK/WORLDWIDE)       $ 299.00  
 
      1   7010318   EXTRON XLR ADAPTER PLATE       $ 35.00  
 
      1   7009372   EXTRON AUDIO/VIDEO AAP PLATE       $ 35.00  
 
      1   7009012   EXTRON DOULBE SPACE BLANK PLATE (BLACK)       $ 13.00  
 
      1   7009011   EXTRON SINGLE SPACE BLANK PLATE (BLACK)       $ 9.00  
 
      1   6063202   EXTRON RACK MOUNT       $ 117.00  
 
      2   6072601   EXTRON IN1502 TWO-INPUT VIDEO SCALER       $ 1,808.00  
 
      1   6019001   EXTRON RACK SHELF       $ 85.00  
 
      1   6048012   EXTRON MSW 4SVRS SWITCHER       $ 351.00  
 
      1   6019020   EXTRON VERSA TOOLS RACK SHELF       $ 85.00  
 
      4   EVI-D70   SONY EVI-D70 CONTROLLABLE VIDEO CAMERA       $ 4,032.00  
 
      1   ERK-3520   MIDDLE ATLANTIC 35 SPACE 20" DEEP RACK       $ 439.00  
 
      1   CBS-ERK-20   MIDDLE ATLANTIC SKIRTED WHEELBASE       $ 139.00  



 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-007
ATHENAHEALTH, INC.

                                VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
      1   FD-35   MIDDLE ATLANTIC RACK DOOR/LOCK       $ 104.00  
 
      1   PD915R   MIDDLE ATLANTIC POWER STRIP       $ 85.00  
 
      1   RSH-4A   MIDDLE ATLANTIC BLACK BRUSHED SHELF       $ 130.00  
 
      1   SR-DVM700US   JVC DVD/MINI DV RECORDER       $ 1,655.00  
 
      3   460DXN   SAMSUNG 46" LCD DISPLAY   BP46HCNQ600035,   $ 9,357.00  
 
                  BP46HCNQ600042, BP46HCNQ700055        
 
                           
 
      1   PCS-U   CHIEF FLAT PANEL STRAIGHT COLUMN CEILING MOUNT       $ 354.00
 
 
      3   CMA351   CHIEF HEAVY DUTY SWIVEL ADAPTER WITH STOPS       $ 264.00  
 
      3   CMA360   CHIEF I-BEAM ADAPTER       $ 510.00  
 
      4   RC893/1   SONY RSC 232C CONNECTOR CABLE       $ 132.00  
 
      1   TPMC-8X   CRESTRON COLOR TOUCHPANEL       $ 2,470.00  
 
      1   TPMC-8X-DSW   GRESTRON DOCKING STATION WALL MOUNT       $ 1,300.00  
 
      1   TPMC-8X-BTP   CRESTRON TOUCHPANEL BATTERY PACK (INTERNAL)       $
195.00  
 
      1   AIR-AP1231GAK9   CISCO 1200 SERIES ACCESS PONT/ANTENNA       $ 800.00
 
 
      1   AIR-ANT1728   CISCO OMNIDIRECTIONAL ANTENNA       $ 155.00  
 
      1   AIR-PWRINJ3   CISCO 1200 SERIES POWER INJECTOR       $ 58.00  
 
      1   7200-22540-001   POLYCOM VSX7000E VIDEO CONFERENCE SYSTEM       $
7,487.00  
 
      1   C2ENET-1   CRESTRON SINGLE PORT ETHERNET SLOT       $ 455.00  
 
      1   C2COM-3   CRESTRON RS-232/422/485 CARD       $ 455.00  
 
      1   CTS600   CROWN AMPLIFIER       $ 729.00  
 
      4   CONTROL28T-60W   JBL CONTROL 28 TWO-WAY VENTED SURFACE-MOUNT SPEAKER
W/ TRSNFR       $ 780.00  
 
      6   CONTROL25T-WH   JBL CONTROL 25 TWO-WAY SURFACE-MOUNT SPEAKER
W/TRANSFORMER       $ 660.00  
 
      2   7028411   EXTRON VTT001 MAAP (BLACK)       $ 390.00  
 
      2   7031411   INLINE RJ45 PUCH BLOCK       $ 54.00  
 
      1   6033611   EXTRON CROSSPOINT 450 PLUS 88 HVA MATRIX SWITCHER       $
3,504.00  
 
      1   HARDWARE   LAN ROUTER (FOR CNTRL SYS)       $ 150.00  
 
      1   HARDWARE   MISC HARDWARE       $ 450.00  
 
      1   CABLE   INSTALLATION CABLES & CONNECTORS       $ 200.00  
 
      1   LABOR   INSTALLATION LABOR       $ 4,400.00  
 
      1   PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 2,500.00  
 
      1   DESIGN   ADTECH DESIGN & ENGINEERING       $ 1,000.00  



 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO, LL-007
ATHENAHEALTH, INC.

                                VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
      1   LABOR   INSTALLATION LABOR AFTER HOURS       $ 1,760.00    
 
      1   PR02   CRESTRON DUAL BUS CONTROL SYSTEM       $ 2,145.00    
 
      1   5150-21297-001   POLYCOM VSX MPPLUS MULTIPOINT SOFTWARE OPTION KEY    
  $ 2,456.00    
 
      3   CMS009   CHIEF 9" FIXED EXTENSION COLUMN       $ 351.00    
 
      2   6058201   EXTRON VTR001 TWISTED PAIR TRANSMITTER       $ 430.00    
 
      4   CM-70B-18   ICI EVI CAMERA CEILING MOUNT W/ 18" POLE       $ 784.00  
 
 
      1   V-R72P-2SD   MARSHALL ELECTRONICS RACK MOUNTABLE DUAL 7.0" LCD MONITOR
      $ 2,469.00    
 
                             
 
      1   SS   MIDDLE ATLANTIC SLIDING SHELF       $ 113.00    
 
      1   7041411   EXTRON AAP PLATE       $ 27.00    
 
      2   PCS-U   CHIEF FLAT PANEL STRAIGHT COLUMN CEILING MOUNT       $ 708.00
   
 
      1   7200-22785-001   POLYCOM VSX PEOPLE & CONTENT       $ 1,750.00    
ADTECH
  191096   1   PPM50M7HB   SAMSUNG 50" PLASMA DISPLAY   AK3EHCEQ700026   $
1,705.00   311 ARSENAL STREET
 
                            WATERTOWN, MA 02472
 
      1   PSN5032B   SAMSUNG 50" PLASMA SPEAKERS       $ 155.00    
 
      2   65044001   EXTRON MDA 3A MINI DISTRIBUTION AMPLIFIER       $ 236.00  
 
 
      1   7200-22730-001   POLYCOM VSX7000E W/ POWER CAM       $ 8,195.00    
 
      1   PL-3070   VFI PLASMA ROLLING PLASMA CART       $ 735.00    
 
      1   PM-S   VFI PLASMA MOUNT       $ 625.00    
 
      1   M-8   FURMAN POWER CONDITIONER       $ 55.00    
 
      1   D2   MIDDLE ATLANTIC RACK DRAWER       $ 105.00    
 
      1   CABLE   INSTALLATION CABLES & CONNECTORS       $ 250.00    
 
      1   DESIGN   ADTECH DESIGN & ENGINEERING       $ 250.00    
 
      1   LABOR   INSTALLATION LABOR       $ 720.00    
 
      1   PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 250.00    
 
      1   PM   PROJECT MANAGEMENT       $ 220.00    
 
      1   GENADM   GENERAL ADMINISTRATION       $ 150.00    
 
      1   LABOR   INSTALLATION LABOR       $ 880.00    
 
      1   6050621   EXTRON P/2 DA2XI MT DISTRIBUTION AMPLIFIER       $ 341.00  
 
 
      1   6019020   EXTRON VERSA TOOLS RACK SHELF       $ 81.00    
 
      1   SLVD380P   SONY DVD/VCR PLAYER       $ 120.00    
 
      1   2611205   EXTRON 25' VGA CABLE M-F (MOLDED)       $ 35.00    
 
      1   2623807   EXTRON 10' VGA CABLE M-M       $ 19.00    
 
      1   2649002   EXTRON 6' VGA CABLE M-M W/ AUDIO       $  24.00    



 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-007
ATHENAHEALTH, INC.

                                VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
      1   6073701   EXTRON MIX301 AUDIO MIXER       $ 112.00    
 
      1   U1   MIDDLE ATLANTIC RACK SHELF       $ 32.00    
 
      1   6004602   EXTRON P/2 DA2 PLUS DISTRIBUTION AMPLIFIER (WORLD VERSION)  
    $ 118.00    
 
                             
CDW
  LHR2418   1   71412RU   IBM X3850 M2 2X QC 2.13   1S71412RU0602121   $
7,955.86   55 MIDDLESEX TPKE
 
                            BEDFORD, MA 01730
 
      2   44E4241   IBM QUAD CORE XEON 4MB PROC E7320       $ 2,978.50    
 
      3   43X0824   IBM SAS 146GB 10K SFF HOT PLUG HD   1S43X082449D4433,   $
660.00    
 
                  1S43X082499D4437,          
 
                  1S43X082499D4439          
 
                             
 
      1   43W4280   IBM SERVERRAID MR10K SAS/SATA CNTRLR       $ 314.00    
 
      4   41Y2768   IBM 8GB KIT PC2-5300 ECC DDR2 RDIMM       $ 2,280.00    
 
      2   44E4252   IBM MEMORY EXPANSION CARD       $ 600.00    
 
      2   39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525230YW51,   $
1,140.00    
 
                  1S39R6525230YW8N          
 
                             
 
      1   BURNIN.DIAGNOSTIC   CDW BURN IN 12 HOURS       $ 10.00    
 
                             
CDW
  LGD5938   2   71412RU   IBM X3850 M2 2X QC 2.13   1S71412RU0601619,   $
15,911.72   55 MIDDLESEX TPKE
 
                  1S71412RU0601622         BEDFORD, MA 01730
 
      4   44E4241   IBM QUAD CORE XEON 4MB PROC E7320       $ 5,957.00    
 
      6   43X0824   IBM SAS 146GB 10K SFF HOT PLUG HD   1S43X082499A5064,   $
1,320.00    
 
                  1S43X082499A5082,          
 
                  1S43X082499D1486,          
 
                  1X43X082499D1487,          
 
                  1S43X082499D1492,          
 
                  1S43X082499D1493          
 
                             
 
      2   43W4280   IBM SERVERRAID MR10K SAS/SATA CNTRLR       $ 628.00    
 
      8   41Y2768   IBM 8GB KIT PC2-5300 ECC DDR2 RDIMM       $ 4,560.00    
 
      4   N/A   IBM MEMORY EXPANSION CARD       $ 1,200.00    
 
      4   44E4252   IBM 4GBPS FC SINGLE-PORT PCIE HBA       $ 2,280.00    
 
      2   BURNIN.DIAGNOSTIC   CDW BURN IN 12 HOURS       $ 20.00    
 
                             
POST ASSOCIATES
  41863   4   CV   CLEAR VUE PER DRAWING NO. R08234.3346CV2 ON RISER #       $
8,117.04   3 HATLEY ROAD
 
              R08234.3346RV3             BELFAST, ME 04915



 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-007
ATHENAHEALTH, INC.

                                VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
SEACOAST SECURITY
  26822   1   GP ALARM   EQUIPMENT       $ 2,400.00   3 HATLEY ROAD
 
                            BELFAST, ME 04915
 
      1   LA ALARM   LABOR       $ 720.00      
ADTECH
  191098   2   RPA-U   CHIEF UNIVERSAL CEILING MOUNT       $ 310.00   3 HATLEY
ROAD
 
                            BELFAST, ME 04915
 
      2   SLVD380P   SONY DVD/VCR PLAYER       $ 200.00    
 
      2   6075922   EXTRON VGA-QXGA LINE DRIVER W/ AUDIO (WHITE)       $ 484.00
   
 
      1   6032516   EXTRON CROSSPOINT 300 88 HVA SWITCHER       $ 3,175.00    
 
      2   NEXIA-TC   NEXIA VIDEO TELECONFERENCE MIXER       $ 4,220.00    
 
      1   01-EXESYS-BLKNM   REVO LABS SOLO EXECUTIVE SYSTEM       $ 3,822.00    
 
      2   01-EXEMIC-BLK11   REVO LABS SOLO LAPEL MICROPHONE       $ 370.00    
 
      4   05-TBLMIC-OM-11   REVO LABS SOLO TABLETOP BOUNDARY MICROPHONE       $
740.00    
 
      2   06-XLRMIC-BLK11   REVO LABS SOLO PLUG-ON XLR MICROPHONE       $ 370.00
   
 
      1   280A   CROWN AMPLIFIER       $ 416.00    
 
      4   EVI-D70   SONY EVI-D70 CONTROLLABLE VIDEO CAMERA       $ 3,696.00    
 
      1   7200-22540-001   POLYCOM VSX7000E VIDEO CONFERENCE SYSTEM       $
7,250.00    
 
      1   CP2E   CRESTRON FIXED RESOURCE CONTROL SYSTEM W/ ETHERNET       $
1,209.00    
 
      2   CNPWS-75   CRESTRON EXTERNAL POWER SUPPLY       $ 558.00    
 
      2   CNXRMAK   CRESTRON RACK MOUNT       $ 186.00    
 
      1   WMKT-6L   CRESTRON TPS-6L WALL MOUNT       $ 50.00    
 
      2   IRP2   CRESTRON INFRARED EMITTER PROBE       $ 62.00    
 
      1   PR02   CRESTRON DUAL BUS CONTROL SYSTEM       $ 2,046.00    
 
      2   SRS2-12   MIDDLE ATLANTIC 12 SPACE SLIDING RAIL SYSTEM       $ 640.00
   
 
      2   PD915R   MIDDLE ATLANTIC POWER STRIP       $ 160.00    
 
      2   RSH-4S-C   MIDDLE ATLANTIC BLACK TEXTURED SHELF W/ CLAMP       $
204.00    
 
      1   CABLE   INSTALLATION CABLES & CONNECTORS       $ 792.00    
 
      1   DESIGN   ADTECH DESIGN & ENGINEERING       $ 2,500.00    
 
      1   LABOR   INSTALLATION LABOR       $ 1,080.00    
 
      1   PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 4,250.00    
 
      1   PM   PROJECT MANAGEMENT       $ 1,210.00    
 
      1   GENADM   GENERAL ADMINISTRATION       $ 825.00    
 
      1   LABOR   INSTALLATION LABOR       $ 4,400.00    
 
      1   6055622   EXTRON MMX 42 SVA SWITCHER       $ 558.00    



 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-007
ATHENAHEALTH, INC.

                                VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
      1   TPS-6LB-T   CRESTRON ISYS ADVANCED TOUCHPANEL CONTROL SYSTEM (BLACK)  
    $ 1,488.00  
 
                           
 
      1   C2ENET-1   CRESTRON SINGLE PORT ETHERNET SLOT       $ 558.00  
 
      1   TRAVEL   TRAVEL/LODGING       $ 880.00  
 
      2   WM-30B   ICI EVI CAMERA WALL MOUNT       $ 176.00  
 
      1   SRS2-12   MIDDLE ATLANTIC 12 SPACE SLIDING RAIL SYSTEM       $ 320.00
 
 
      1   PD915R   MIDDLE ATLANTIC POWER STRIP       $ 80.00  
 
      4   RC893/1   SONY RSC 232C CONNECTOR CABLE       $ 0.00  
 
      2   460DX   SAMSUNG 46" LCD DISPLAY   BP46HCNQ600052, BP46HCNQ600063   $
5,198.00  
 
                           
 
      2   PCS-U   CHIEF FLAT PANEL STRAIGHT COLUMN CEILING MOUNT       $ 544.00
 
 
      2   CMA0305   CHIEF 3' - 5' ADJUSTABLE EXTENSION COLUMN       $ 234.00  
 
      2   CMJ310   PEERLESS CEILING PLATE       $ 38.00  
 
      1   5150-21297-001   POLYCOM VSX MPPLUS MULTIPOINT SOFTWARE OPTION KEY    
  $ 2,456.00  
 
      1   C2COM-3   CRESTRON RS-232/422/485 CARD       $ 455.00  
 
      1   ST-COM   CRESTRON DUAL RS-232/422/485 MODULE       $ 455.00  
 
      1   CNRJ-11   CRESTRON 1-1 CONNECTION CONVERTER       $ 98.00  
 
      1   ST-RMK   CRESTRON RACK KIT       $ 98.00  
 
      2   6072601   EXTRON IN1502 TWO-INPUT VIDEO SCALER       $ 1,808.00  
 
      1   6019001   EXTRON RACK SHELF       $ 85.00  
 
      1   6048012   EXTRON MSW 4SVRS SWITCHER       $ 351.00  
 
      1   6019020   EXTRON VERSA TOOLS RACK SHELF       $ 85.00  
 
      2   6075922   EXTRON VGA-QXGA LINE DRIVER W/ AUDIO (WHITE)       $ 546.00
 
 
      2   2649003   EXTRON 12' VGA CABLE M-M W/ AUDIO       $ 70.00  
 
      1   TPMC-8X   CRESTRON COLOR TOUCHPANEL       $ 2,470.00  
 
      1   TPMC-8X-DSW   CRESTRON DOCKING STATION WALL MOUNT       $ 1,300.00  
 
      1   WMKT-8X-DSW   CRESTRON TPMC-8X WALL MOUNT       $ 98.00  
 
      1   TPMC-8X-BTP   CRESTRON TOUCHPANEL BATTERY PACK (INTERNAL)       $
195.00  
 
      1   AIR-AP1231GAK9   CISCO 1200 SERIES ACCESS PONT/ANTENNA       $ 800.00
 
 
      1   AIR-ANT1728   CISCO OMNIDIRECTIONAL ANTENNA       $ 155.00  
 
      1   AIR-PWRINJ3   CISCO 1200 SERIES POWER INJECTOR       $ 58.00  
 
      2   HARDWARE   LAN ROUTER (FOR CNTRL SYS)       $ 300.00  
 
      1   RC893/1   SONY RSC 232C CONNECTOR CABLE       $ 33.00  
 
      1   WMKT-4000L   CRESTRON TPS4000 WALL MOUNT       $ 98.00  



 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-007
ATHENAHEALTH, INC.

                                VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
      1   C2N-HBLOCK   CRESTRON NETWORK DISTRIBUTION BLOCK       $ 195.00  
 
      2   01-EXEMIC-BLK11   REVO LABS SOLO LAPEL MICROPHONE       $ 370.00  
 
      1   CABLE   INSTALLATION CABLES & CONNECTORS       $ 325.00  
 
      1   LABOR   INSTALLATION LABOR       $ 3,190.00  
 
      1   PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 500.00  
 
      1   DESIGN   ADTECH DESIGN & ENGINEERING       $ 1,000.00  
 
      2   CM-70B-18   ICI EVI CAMERA CEILING MOUNT W/ 18* POLE       $ 392.00  
 
      1   TPS-4000LB   CRESTRON ISYS ADVANCED TOUCHPANEL CONTROL SYSTEM       $
3,120.00  
 
      1   01-EXESYS-BLKNM   REVO LABS SOLO EXECUTIVE SYSTEM       $ 4,007.00  
 
      2   LVP-XD1000   MITSUBISHI DIP PROJECTOR   60007726, 60006815   $
4,390.00  
 
      1   7200-22785-001   POLYCOM VSX PEOPLE & CONTENT       $ 1,750.00  
 
      3   RC893/1   SONY RSC 232C CONNECTOR CABLE       $ 99.00  
 
                           
 
                         
 
                  TOTAL:   $ 1,231,450.31  
 
                         

 



--------------------------------------------------------------------------------



 



                  ORIGINAL       Leaseline Schedule No. LL-007
dated October 1, 2008   (LOGO) [b83537x8353701.gif]

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
 
           
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
 
           
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Schedule incorporates the Master Equipment Lease Agreement dated June 1,
2007 between Lessee and Lessor. This is a Leaseline Schedule to which the terms
and conditions of the Leaseline Rider apply.

                  Acquisition   Leaseline             Period   Maximum   Lease
Rate Factors   Lessor’s Basis   Rental Payment           Hardware: 0.02876
          Software: 0.028760*                           From
October 1, 2008
through
December 31, 2008   $1,000,000.00   The Hardware Lease Rate Factor applies only
to Tier 1 Manufacturers’ and Approved Manufacturers’ Current (n) Technology
System Components. The Software Lease Rate Factor applies to all other items.  
The aggregate for all items of Lessor’s actual cost of the item   The aggregate
for all items of each item’s Lessor’s Basis multiplied by its Lease Rate Factor.
        *See Special Term No. 5 below.        

     
Due Dates: Rental Payments are due in arrears on the last day of each Rental
Period.
  Base Term: 36 months.
 
   
 
  Base Term Commencement Date: January 1, 2009
Rental Period: Each calendar month during the Term.
   
 
   
Billing Address (if different from Lessee’s address stated above):
   
 
   
 
   
 
   
 
   

Special Terms:

1.   In any exercise of the purchase option provided for in Section 6(a) of the
Master Equipment Lease Agreement, the purchase price (exclusive of Taxes) shall
be limited to 10.75% of Lessor’s Basis.   2.   For the sum of $763,079.38 (“SLB
Price”), Lessee hereby sells, assigns, and transfers to Lessor, all of the
Lessee’s right, title and interest in and to the Equipment, as described on
Exhibit A to Acceptance Certificate No. 1 (“SLB Equipment”), and any warranties
on the SLB Equipment, and agrees to provide reasonable assistance in enforcing
those warranties. The SLB Price will be paid by ordinary business check when all
of the conditions to Lessor’s acquisition and lease of the Equipment under this
Lease have been satisfied and Lessor shall have received such evidence of
Lessee’s ownership interest in the SLB Equipment as Lessor may request,
including copies of Lessee’s proof of payment to its vendor(s), vendor invoices
identifying the SLB Equipment, bills of sale, and other such documentation as
Lessor may request. Lessee represents and warrants that prior to the execution
hereof, Lessee has good and marketable title to the SLB Equipment, free and
clear of all liens, claims, taxes, charges and encumbrances of any nature or
kind whatsoever, and Lessor will acquire such title upon the execution this
Schedule. Lessee shall do such acts and shall execute such further documents,
and will cause the doing of such acts and the executions of such further
documents by others, as Lessor may in writing at any time and from time to time
reasonably request be done or executed in order to give effect to the foregoing
assignment.   3.   It shall be an Event of Default under this Lease pursuant to
Section 17 of the Master Equipment Lease Agreement if Lessee breaches or
otherwise defaults under the Loan and Security Agreement dated as of August 20,
2002 (the “Silicon Valley Bank Loan Agreement”) between Silicon Valley Bank, a
California chartered bank, d/b/a Silicon Valley East, as “Bank,” and Lessee, as
“Borrower” (“SVB Loan Default”), and the SVB Loan Default is not cured within
any applicable grace period or waived by Silicon Valley Bank. However, no such
cure or waiver by Silicon Valley Bank will constitute a cure or waiver of an SVB
Loan Default as an Event of Default under this Lease if during the continuance
of an SVB Loan Default Lessor has declared the occurrence thereof under the
Silicon Valley Bank Loan Agreement as an Event of Default under this Lease.   4.
  Lessee shall maintain EBITDA of not less than the following amounts during the
following fiscal periods of Lessee:

          Period   Minimum EBITDA
The fiscal quarter ending June 30, 2007
  $ 1,400,000  
The two-consecutive-fiscal-quarter period ending September 30, 2007
  $ 4,000,000  
The three-consecutive-fiscal-quarter period ending December 31, 2007
  $ 7,515,000  
The four-consecutive-fiscal-quarter period ending March 31, 2008
  $ 11,030,000  

 



--------------------------------------------------------------------------------



 



          Period   Minimum EBITDA
The four-consecutive-fiscal-quarter period ending June 30, 2008
  $ 13,145,000  
The four-consecutive-fiscal-quarter period ending September 30, 2008
  $ 14,060,000  
The four-consecutive-fiscal-quarter period ending each Fiscal Quarter thereafter
  $ 14,060,000  

    Notwithstanding the foregoing, Lessee’s failure to comply with the foregoing
minimum EBITDA requirement in any fiscal period shall not constitute an Event of
Default, if Lessee has Unrestricted Cash, as of the end of such fiscal period,
of not less than $7,000,000. For purposes of this covenant: “EBITDA” means, on a
consolidated basis, Lessee’s earnings before interest, taxes, depreciation and
other non-cash amortization expenses, determined in accordance with GAAP;
“Unrestricted Cash” means cash in deposit accounts and securities accounts,
which is unrestricted in accordance with GAAP; and “Fiscal Quarter” means any
period between January 1 and March 31, April 1 and June 30, July 1 and
September 30, and October 1 and December 31.   5.   The Maximum Soft Cost
Percentage shall be 35%. Lessee acknowledges and agrees that if the Soft Costs
on this Schedule exceed 25% of the Lessor’s Basis, the excess Soft Costs will be
subject to a lease rate factor of 0.03104, however, in no event, shall the total
Soft Costs exceed the Maximum Soft Cost Percentage.   6.   As used in this
Schedule, the “Approved Manufacturers” shall also include Lenovo, Opex, Kodak,
Canon, Pitney Bowes and Ricoh.   7.   In addition to the Rental Payments to be
paid under this Lease for the Base Term, but in lieu of Rental Payments, if any,
to be paid under this Lease for any periods before the Base Term Commencement
Date, Lessee pay Lessor a minimum amount equal to 1/30th of the total Rental
Payment multiplied by 45 days, provided for herein.

The “Tier 1 Manufacturers” are IBM, Compaq, Hewlett-Packard, Dell, and Toshiba.
The “Approved Manufacturers” are the Tier 1 Manufacturers and the manufacturers
of such products as Lessor may, in its sole discretion, approve in writing as
qualifying for the Hardware Lease Rate Factor specified in the Leaseline
Schedule. “Current (n) Technology Products” are the latest technological
offerings of the Tier 1 manufacturers and the Approved Manufacturers. “System
Components” are processors (including all internal features such as memory,
modems, disk drives, and sound and video cards), display terminals, printers and
other external hardware required for the operation of a system.
Each party acknowledges its receipt and review of this Schedule and that none of
its provisions are missing or illegible. The terms of this Schedule may be
different from other Schedules incorporating the Agreement. The page numbering
of this Schedule may be exclusive of exhibits, if any. If this Schedule was
transmitted to Lessee for signature in electronic format, Lessee represents and
warrants that the text originally transmitted has not been altered in any way.
Lessor’s acceptance of this Schedule is based on its reliance on, and
specifically conditioned by, the truth of this representation and warranty. This
Schedule and the Agreement constitute the entire agreement of the parties
relating to the leasing of the Equipment.

                  ATHENAHEALTH , INC. (Lessee)   MACQIJARIE EQUIPMENT FINANCE,
LLC (Lessor)    
 
               
By:
  /s/ Carl Byers
 
  By:   /s/ Jennifer E. Gordon
 
   
Name/Title:
Date:
  Carl Byers, CFO
11/17/08   Name/Title:   Jennifer E. Gordon
Contracts Manager    
 
      Date:   11/18/08    

 



--------------------------------------------------------------------------------



 



MASTER EQUIPMENT LEASE AGREEMENT
STIPULATED LOSS VALUES

                  LESSEE:   ATHENAHEALTH, INC.   LESSOR:   MACQUARIE EQUIPMENT
FINANCE, LLC Street Address:   311 Arsenal Street   Address:   2285 Franklin
Road, Suite 100
Bloomfield Hills, MI 48302
City/State/Zip:
  Watertown, MA 02472   Lease Number:       Schedule Number: LL-007
 
           

The Stipulated Loss Value of the Equipment on the above referenced Master
Equipment Lease Agreement Schedule shall be determined by multiplying the
applicable Stipulated Loss Value Percentage (stated below) as of the due date of
the last Rental Payment due immediately prior to the date of the Loss or the
Event of Default, as applicable, by the Stipulated Loss Value Amount.

                  Stipulated Loss       Stipulated Loss Rental Period   Value
Percentage   Rental Period   Value Percentage 1   107.75%   19   61.74% 2  
105.27%   20   59.12% 3   102.77%   21   56.48% 4   100.27%   22   53.83% 5  
97.75%   23   51.17% 6   95.23%   24   48.50% 7   92.69%   25   46.00% 8  
90.14%   26   43.48% 9   87.59%   27   40.95% 10   85.02%   28   38.41% 11  
82.44%   29   35.87% 12   79.85%   30   33.31% 13   77.28%   31   30.75% 14  
74.72%   32   28.17% 15   72.14%   33   25.59% 16   69.56%   34   22.99% 17  
66.96%   35   20.39% 18   64.36%   36   17.77%

      /s/ CB   /s/ JEG       Lessee Initials   Lessor Initials

 



--------------------------------------------------------------------------------



 



              Leaseline Summary
dated March 23, 2009
for Leaseline Schedule No. LL-008   (logo) [b83537x8353701.gif]

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

Leaseline Summary to (the above-referenced Leaseline Schedule incorporating the
Master Equipment Lease Agreement dated June 1, 2007, between Lessee and Lessor.
Capitalized terms used in this Leaseline Summary without definition are defined
in the Leaseline Schedule.

1.   The Lessor’s Basis and Rental Payment for the Equipment is summarized as
follows:

                              Lessor’s   Lease Rate   Rental     Basis   Factor
  Payment
Hardware:
  $ 367,972.64       0.02872     $ 10,568.17  
Softcosts Less than 25%:
  $ 142,834.29       0.02872     $ 4,102.20  
Softcosts Greater than 25%:
  $ 60,530.22       0.03098     $ 1,875.23          
Total:
  $ 571,337.14             $ 16,545.60  

2.   The Equipment is summarized by reference on Exhibit A attached hereto and
incorporated herein.

Each party acknowledges its receipt and review of this Leaseline Summary and
that none of its provisions are missing or illegible. The page numbering of this
Leaseline Summary may be exclusive of exhibits, if any. If this Leaseline
Summary was transmitted to Lessee for signature in electronic format, Lessee
represents and warrants that the text originally transmitted has not been
altered in any way. Lessor’s acceptance of this Leaseline Summary is based on
its reliance on, and specifically conditioned by, the truth of this
representation and warranty. When executed by Lessee and Lessor this Leaseline
Summary amends the Leaseline Schedule. Except as provided in this Leaseline
Summary, the terms and conditions of the Leaseline Schedule remain the same.

              ATHENAHEALTH, INC. (Lessee)   MACQUARIE EQUIPMENT FINANCE, LLC
(Lessor)
 
           
By:
  /s/ Carl Byers   By:   /s/ Jennifer E. Gordon
 
           
Name/Title:
  Carl Byers / CFO   Name/Title:   Jennifer E. Gordon
Date:
  3/25/09   Date:   Contracts Manager
3/27/09



 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-008
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
DELL
  XD1RM7JK6   3   224-0630   LATITUDE E4300, INTEL CORE 2 DUO SP9300, W/LATITUDE
ON 2.26GHZ,   7QSHRH1 , 9QSHRH1 , 8QSHRH1   $ 5,302.56     311 ARSENAL STREET

 
              1066MHZ, 6M L2 CACHE DUAL CORE               WATERTOWN, MA 02472
 
                               
 
      3   985-3817   ASSET RECOVERY SERVICE LABEL FOR RECOVERY OF ONE IT PIECE  
             
 
              (NTB, DSK OR MON, ETC.)       $ 30.00      
 
                               
DELL
  XD32C1M62   10   223-9149   LATITUDE E6500, INTEL CORE 2 DUO P8400, 2.26GHZ,
1066MHZ 3M L2   4X6BXH1, DY6BXH1, GY6BXH1 ,   $ 13,213.10     311 ARSENAL STREET
 
              CACHE, DUAL CORE   HY6BXH1, 6Z6BXH1, 2Z6BXH1, 3Z68XH1,          
WATERTOWN, MA 02472
 
                  4Z6BXH1, 5Z8BXH1, 1Z6BXH1            
 
                               
DELL
  XD2T67653   5   310-7704   D/PORT, PORT REPLICATOR W/90W AC ADAPTER, 2-PIN,
FOR LATITUDE D-       $ 500.00     311 ARSENAL STREET
 
              SERIES NOTEBOOKS, CUSTOMER KIT               WATERTOWN, MA 02472
 
                               
DELL
  XD2RW8P24   20   430-3168   DELL WIRELESS 5720 MB (EV-DO REV A) MINI-CARD FOR
VERIZON       $ 2,099.81     311 ARSENAL STREET
 
              WIRELESS (WITH GPS), LATITUDE E/MOBILE PREC, CUSTOMER INSTALL    
          WATERTOWN, MA 02472
 
                               
DELL
  XD2RWF2D5   20   310-9081   9-CELL/85-WHR PRIMARY BATTERY LATITUDE D63X,
CUSTOMER KIT       $ 3,399.76     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
                               
DELL
  XD2RT6PX4   5   341-5732   120GB HARD DRIVE 8MM, 5400RPM FOR LATITUDE D430,
CUSTOMER       $ 820.00     311 ARSENAL STREET
 
              INSTALL               WATERTOWN, MA 02472
 
                               
PULSE
  14177   2   AUCM3K1T3SC   M3K/1T3/SCALABLE-MEDIAN T3000 VOIP GATEWAY-CHASSIS
REDUNDANT       $ 59,600.00     311 ARSENAL STREET
 
              COMPONENTS-WITH 1 T3 LINK               WATERTOWN, MA 02472
 
                               
 
      1   AUCMK3INSTA   M3K INSTALLATION       $ 2,500.00      
 
                               
MONOLITH SOFTWARE
  2255   1       PROFESSIONAL SERVICES FINAL 50% OF MONOLITH ENTERPRISE       $
16,550.00     311 ARSENAL STREET
 
              MANAGEMENT SYSTEM PROJECT               WATERTOWN, MA 02472
 
                               
MONOLITH SOFTWARE
  2246   1       PROFESSIONAL SERVICES 50% OF MONOLITH ENTERPRISE MANAGEMENT    
  $ 16,550.00     311 ARSENAL STREET
 
              SYSTEM PROJECT               WATERTOWN, MA 02472
 
                               
MONOLITH SOFTWARE
  2257   1       MONOLITH MSUITE ITM UNRESTRICTED BUNDLE       $ 122,127.00    
311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
                               
SUBURBAN ELECTRIC
  11684   1       INSTALLATION-WORK PERFORMED AND COMPLETED ON 1/13/09       $
7,035.00     400 NORTH BEACON
 
                              WATERTOWN, MA 02472
 
                               
CAROUSEL INDUSTRIES
  435372   2   195251   C-LAN INT CIRCUIT PACK TN799DP RHS   081636200185,
081636300525   $ 1,750.00     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
                               
 
      150   201898   AE SVCS 4.0 BSC TSAPI RTU 101-250       $ 4,515,00      
 
      1   201916   AE SVCS 4.0 ADV TSAPI RTU LG       $ 17,500.00      
 
      2   405362641   POWER CORD 9X10 IN USA 17505       $ 12.60      
 
      1   700448558   AE SVCS PE1950 COMMON SRVR   S08AN45400066   $ 3,150.00  
   

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-008
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
        1      700451172   USB MODEM MT9234ZBA V.92 56K   S13357721   $ 175.00  
   
 
        1      700423379   ECAS CALL ACCOUNTING SOFTWARE (5-SITE WITH RSP 500
LICENSES)       $ 3,866.00      
 
                                   
 
        1      407349281   CAS INIT AND TRNG ONE DAY       $ 2,500.00      
 
        2      407349307   CAS INCREMENTAL SERVICES       $ 500.00      
 
        1      00044   INSTALLATION AND PROJECT MANAGEMENT       $ 10,470.00    
 
CAROUSEL INDUSTRIES
   428398R2     1      00044   INSTALLATION AND PROJECT MANAGEMENT       $
21,236.50     311 ARSENAL STREET
WATERTOWN, MA 02472  
NET WORK HARDWARE
   227716     1     CAB-PWR-C13-NA   NORTH AMERICAN AC POWER CORD       $ 10.00
    55 MIDDLESEX TPK
BEDFORD, MA 01730
 
                                   
 
        1     CSS11503-AC   CISC0 11503 CONTENT SERVICES SWITCH INCLUDING SCM
WITH 2 GIGABIT ETHERNET PORTS,
HARD DISK, AND INTEGRATED AC POWER SUPPLY, INTEGRATED FAN, AND INTEGRATED SWITCH
MODULE   JMX1112201U   $ 6,900.00      
 
                                   
 
        1     CSS5-SSL-K9   CSS11500 SSL MODULE, STRONG ENCRYPTION   JAB072506V1
  $ 3,995.00      
 
        2     CSS5-MEM-144U288   CSS11500 UPGRADE 144MB TO 288MB RDRAM       $
800.00      
KESLE SYSTEMS
   212006     1         EQUIP-DIALOGIC DMG2120DTISG GATEWAY       $ 7,750.00    
311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                   
KESLE SYSTEMS
   211992     2         EQUIP-DIALOGIC DMG2120DTISG GATEWAY       $ 15,500.00  
  311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                   
KESLE SYSTEMS
   212012     1         EQUIP-BROOKTROUT SR 140-24F FOIP BOARDLESS-24       $
13,650.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                   
 
        24         EQUIP-RIGHTFAX CHANNEL UPGRADE       $ 21,480.00      
ADATIVE
   AC-20081081     1     N7-SYSTEM-R   MATRIX N7 SYSTEM BUNDLE INCLUDING
CHASSIS, FAN TRAY AND TWO POWER SUPPLY       $ 5,960.20     55 MIDDLESEX TPK
BEDFORD, MA 01730
 
                                   
 
        2      7G4202-72   DFE (DISTRIBUTED FORWARDING ENGINE) PLATINUM 72 PORTS
10/100/1000BASE-TX RJ45   08225933635H, 08216392635H   $ 26,118.12      
 
                                   
 
        2      7K4297-04   DISTRIBUTED FORWARDING ENGINE (PLATINUM) WITH 4 PORTS
10 GIGABIT ETHERNET VIA XFP   0847568663, 0847575163   $ 28,389.76      
 
                                   
 
        4      10GBASE-SR-XFP   10GB, 10GBASE-SR, IEEE 802.3MM, 850NM SHORT WAVE
LENGTH, 33/82M, LC XFP       $ 4,531.92      
 
                                   
ADAPTIVE
   AC-20081080     1      7G4202-72   DFE (DISTRIBUTED FORWARDING ENGINE)
PLATINUM 72 PORTS
10/100/1000BASE-TX RJ45   08225941635H   $ 6,000.00     55 MIDDLESEX TPK
BEDFORD, MA 01730
 
                                   
ADAPTIVE
   AC-20081114     2     N5-SYSTEM-R   MATRIX N5 SYSTEM BUNDLE INCLUDING
CHASSIS, FAN TRAY AND TWO CHASSIS POWER SUPPLIES       $ 11,185.55     3 HATLEY
ROAD
BELFAST, ME 04915

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-008
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
      8   N-POE-1200W   MATRIX POE 1200W WATT AC POWER SUPPLY       $ 4,670.83  
   
 
      2   7G4285-49   DISTRIBUTED FORWARDING ENGINE (PLATINUM) WITH 48
10/100/1000BASE-   0846547663, 0846552863   $ 24,322.13      
 
              TX POE PORTS VIA RJ45 AND 1 NETWORK EXPANSION MODULE (NEM) SLOT  
             
 
                               
 
      2   7G-6MGBIC-B   NETWORK EXPANSION MODULE (NEM) WITH 6 1000BASE-X PORTS
VIA MINI-GBIC W/100FX MGBIC SUPPORT       $ 3,400.90      
 
                               
 
      8   MGBIC-LC01   1000BASE-SX MM GBIC W/LC CONNECTOR       $ 1,926.65      
 
      4   7G4205-72   DISTRIBUTED FORWARDING ENGINE (PLATINUM) WITH 72
10/100/1000BASE-   0830511263, 0830552563,
  $ 54,482.80      
 
              TX POE PORTS VIA RJ45 (POE SUPPORTED IN THE N5 ONLY)  
08205848635, 08205394635            
 
                               
 
      3   RBT-1002   ROAMABOUT AP 1002 FOR USE WITH THE WIRELESS SWITCH       $
691.35      
MORE DIRECT
  1696814   32   39M5797-ALC   ALL COMPONENTS 8GB 2X4       $ 14,169.60     55
MIDDLESEX TPK
 
                              BEDFORD, MA 01730
 
                             
 
                      $ 571,337.14      
 
                             

 



--------------------------------------------------------------------------------



 



Leaseline Schedule No. LL-008
dated January 1, 2009
ORIGINAL
(MACQUARIE LOGO) [b83537x8353701.gif]



             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Schedule incorporates the Master Equipment Lease Agreement dated June 1,
2007 between Lessee and Lessor. This is a Leaseline Schedule to which the terms
and conditions of the Leaseline Rider apply.

                      Acquisition
Period   Leaseline
Maximum   Lease Rate Factors   Lessor’s Basis   Rental Payment  
 
          Hardware: 0.02857      Software: 0.02857*        
 
                   
From
January 1, 2009
through
March 31, 2009
  $ 1,000,000.00     The Hardware Lease Rate Factor applies only to Tier I
Manufacturers’ and Approved Manufacturers’ Current
(n) Technology System Components. The Software
Lease Rate Factor applies to all other items
*See Special Term No 5 below.   The aggregate for all items
of Lessor’s actual cost of
the item.   The aggregate for all items of
each item’s Lessor’s Basis
multiplied by its Lease Rate
Factor.

     
Due Dates: Rental Payments are due in arrears on the last day of each Rental
Period.
  Base Term: 36 months.
 
   
Rental Period: Each calendar month during the Term.
  Base Term Commencement Date: April 1, 2009
 
   
Billing Address (if different from Lessee’s address stated above):
   
 
   
 
   
 
   

Special Terms:

1.   In any exercise of the purchase option provided for in Section 6(a) of the
Master Equipment Lease Agreement, the purchase price (exclusive of Taxes) shall
be limited to 10.75% of Lessor’s Basis.   2.   For the sum of $571,337.14 (“SLB
Price”), Lessee hereby sells, assigns, and transfers to Lessor, all of the
Lessee’s right, title and interest in and to the Equipment, as described on
Exhibit A to Acceptance Certificate No. 1 (“SLB Equipment”), and any warranties
on the SLB Equipment, and agrees to provide reasonable assistance in enforcing
those warranties. The SLB Price will be paid by ordinary business check when all
of the conditions to Lessor’s acquisition and lease of the Equipment under this
Lease have been satisfied and Lessor shall have received such evidence of
Lessee’s ownership interest in the SLB Equipment as Lessor may request,
including copies of Lessee’s proof of payment to its vendor(s), vendor invoices
identifying the SLB Equipment, bills of sale, and other such documentation as
Lessor may request. Lessee represents and warrants that prior to the execution
hereof, Lessee has good and marketable title to the SLB Equipment, free and
clear of all liens, claims, taxes, charges and encumbrances of any nature or
kind whatsoever, and Lessor will acquire such title upon the execution this
Schedule. Lessee shall do such acts and shall execute such further documents,
and will cause the doing of such acts and the executions of such further
documents by others, as Lessor may in writing at any time and from time to time
reasonably request be done or executed in order to give effect to the foregoing
assignment.   3.   It shall be an Event of Default under this Lease pursuant to
Section 17 of the Master Equipment Lease Agreement if Lessee breaches or
otherwise defaults under the Loan and Security Agreement dated as of August 20,
2002 (the “Silicon Valley Bank Loan Agreement”) between Silicon Valley Bank, a
California chartered bank, d/b/a Silicon Valley East, as “Bank,” and Lessee, as
“Borrower” (“SVB Loan Default”), and the SVB Loan Default is not cured within
any applicable grace period or waived by Silicon Valley Bank. However, no such
cure or waiver by Silicon Valley Bank will constitute a cure or waiver of an SVB
Loan Default as an Event of Default under this Lease if during the continuance
of an SVB Loan Default Lessor has declared the occurrence thereof under the
Silicon Valley Bank Loan Agreement as an Event of Default under this Lease.   4.
  Lessee shall maintain EBITDA of not less than the following amounts during the
following fiscal periods of Lessee:

          Period   Minimum EBITDA
The fiscal quarter ending June 30, 2007
  $ 1,400,000  
The two-consecutive-fiscal-quarter period ending September 30, 2007
  $ 4,000,000  
The three-consecutive-fiscal-quarter period ending December 31, 2007
  $ 7,515,000  
The four-consecutive-fiscal-quarter period ending March 31, 2008
  $ 11,030,000  

 



--------------------------------------------------------------------------------



 

\

          Period   Minimum EBITDA
The four-consecutive-fiscal-quarter period ending June 30, 2008
  $ 13,145,000  
The four-consecutive-fiscal-quarter period ending September 30, 2008
  $ 14,060,000  
The four-consecutive-fiscal-quarter period ending each Fiscal Quarter thereafter
  $ 14,060,000  

Notwithstanding the foregoing, Lessee’s failure to comply with the foregoing
minimum EBITDA requirement in any fiscal period shall not constitute an Event of
Default, if Lessee has Unrestricted Cash, as of the end of such fiscal period,
of not less than $7,000,000. For purposes of this covenant: “EBITDA” means, on a
consolidated basis, Lessee’s earnings before interest, taxes, depreciation and
other non-cash amortization expenses, determined in accordance with GAAP;
“Unrestricted Cash” means cash in deposit accounts and securities accounts,
which is unrestricted in accordance with GAAP; and “Fiscal Quarter” means any
period between January 1 and March 31, April 1 and June 30, July 1 and
September 30, and October 1 and December 31.

5.   The Maximum Soft Cost Percentage shall be 35%. Lessee acknowledges and
agrees that if the Soft Costs on this Schedule exceed 25% of the Lessor’s Basis,
the excess Soft Costs will he subject to a lease rate factor of 0.03085,
however, in no event, shall the total Soft Costs exceed the Maximum Soft Cost
Percentage.   6.   As used in this Schedule, the “Approved Manufacturers” shall
also include Lenovo, Opex, Kodak, Canon, Pitney Bowes and Ricoh.   7.   In
addition to the Rental Payments to be paid under this Lease for the Base Term,
but in lieu of Rental Payments, if any, to be paid under this Lease for any
periods before the Base Term Commencement Date, Lessee pay Lessor a minimum
amount equal to 1/30th of the total Rental Payment multiplied by 45 days,
provided for herein.

 
The “Tier I Manufacturers” are IBM, Compaq, Hewlett-Packard, Dell, and Toshiba.
The “Approved Manufacturers” are the Tier I Manufacturers and the manufacturers
of such products as Lessor may, in its sole discretion, approve in writing as
qualifying for the Hardware Lease Rate Factor specified in the Leaseline
Schedule. “Current (n) Technology Products” are the latest technological
offerings of the Tier 1 manufacturers and the Approved Manufacturers. “System
Components” are processors (including all internal features such as memory,
modems, disk drives, and sound and video cards), display terminals, printers and
other external hardware required for the operation of a system.
 
Each party acknowledges its receipt and review of this Schedule and that none of
its provisions are missing or illegible. The terms of this Schedule may be
different from other Schedules incorporating the Agreement. The page numbering
of this Schedule may be exclusive of exhibits, if any. If this Schedule was
transmitted to Lessee for signature in electronic format, Lessee represents and
warrants that the text originally transmitted has not been altered in any way.
Lessor’s acceptance of this Schedule is based on its reliance on, and
specifically conditioned by, the truth of this representation and warranty. This
Schedule and the Agreement constitute the entire agreement of the parties
relating to the leasing of the Equipment.

                      ATHENAHEALTH, INC. (Lessee)       MACQUARIE EQUIPMENT
FINANCE, LLC (Lessor)    
 
                   
By:
  /s/ Carl Byers
 
      By:   /s/ Jennifer E. Gordon
 
   
Name/Title:
Date:
  Carl Byers/CFO
3/2/09
 
      Name/Title:   Jennifer E. Gordon
Contracts Manager
 
   

 
 
      Date:   3/3/09
 
   

 



--------------------------------------------------------------------------------



 



MASTER EQUIPMENT LEASE AGREEMENT
STIPULATED LOSS VALUES

              LESSEE:   ATHENAHEALTH, INC.   LESSOR:   MACQUARIE EQUIPMENT
FINANCE, LLC Street Address:   311 Arsenal Street   Address:   2285 Franklin
Road, Suite 100             Bloomfield Hills, Ml 48302
City/State/Zip:
  Watertown, MA 02472   Lease Number:   Schedule Number: LL-008

The Stipulated Loss Value of the Equipment on the above referenced Master
Equipment Lease Agreement Schedule shall be determined by multiplying the
applicable Stipulated Loss Value Percentage (stated below) as of the due date of
the last Rental Payment due immediately prior to the date of the Loss or the
Event of Default, as applicable, by the Stipulated Loss Value Amount.

                              Stipulated Loss           Stipulated Loss Rental
Period   Value Percentage   Rental Period   Value Percentage
1
    107.75 %     19       61.74 %
2
    105.27 %     20       59.12 %
3
    102.77 %     21       56.48 %
4
    100.27 %     22       53.83 %
5
    97.75 %     23       51.17 %
6
    95.23 %     24       48.50 %
7
    92.69 %     25       46.00 %
8
    90.14 %     26       43.48 %
9
    87.59 %     27       40.95 %
10
    85.02 %     28       38.41 %
11
    82.44 %     29       35.87 %
12
    79.85 %     30       33.31 %
13
    77.28 %     31       30.75 %
14
    74.72 %     32       28.17 %
15
    72.14 %     33       25.59 %
16
    69.56 %     34       22.99 %
17
    66.96 %     35       20.39 %
18
    64.36 %     36       17.77 %

     
/s/ CB
  /s/ JEG       Lessee Initials   Lessor Initials

 



--------------------------------------------------------------------------------



 



Leaseline Summary
dated June 24, 2009
for Leaseline Schedule No. LL-009
(MACQUARIE LOGO) [b83537x8353701.gif]



             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

Leaseline Summary to the above-referenced Leaseline Schedule incorporating the
Master Equipment Lease Agreement dated June 1, 2007, between Lessee and Lessor.
Capitalized terms used in this Leaseline Summary without definition are defined
in the Leaseline Schedule.

1.   The Lessor’s Basis and Rental Payment for the Equipment is summarized as
follows:

                              Lessor’s   Lease Rate   Rental     Basis   Factor
  Payment
Hardware:
  $ 1,371,607.79       0.02872     $ 39,392.58  
Softcosts Greater than 25%:
  $ 0.00       0.03098     $ 0.00  
Softcosts Less than 25%:
  $ 191,563.32       0.03085     $ 5,909.73    
Total:
  $ 1,563,171.11             $ 45,302.30  

2.   The Equipment is summarized by reference on Exhibit A attached hereto and
incorporated herein.

     
 
Each party acknowledges its receipt and review of this Leaseline Summary and
that none of its provisions are missing or illegible. The page numbering of this
Leaseline Summary may be exclusive of exhibits, if any. If this Leaseline
Summary was transmitted to Lessee for signature in electronic format, Lessee
represents and warrants that the text originally transmitted has not been
altered in any way. Lessor’s acceptance of this Leaseline Summary is based on
its reliance on, and specifically conditioned by, the truth of this
representation and warranty. When executed by Lessee and Lessor, this Leaseline
Summary amends the Leaseline Schedule. Except as provided in this Leaseline
Summary, the terms and conditions of the Leaseline Schedule remain the same.

                      ATHENAHEALTH, INC. (Lessee)       MACQUARIE EQUIPMENT
FINANCE, LLC (Lessor)    
 
                   
By:
  /s/ Carl Byers
 
      By:   /s/ Carie L. Kerns
 
   
Name/Title:
Date:
  Carl Byers/CFO
6/25/09
 
      Name/Title:   Carie L. Kerns
AVP - Contracts
 
   

 
 
      Date:   6/25/09
 
   

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO     QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
CAROUSEL
  447908    
1
    185446   AVAYA COMMUNICATIONS SOLUTION       $ 0.00     311 ARSENAL ST, FL 3
 
                                  WATERTOWN, MA 02472
 
                                   
 
       
1
    185840   CM MODEL ADDITIONS       $ 0.00      
 
        51     196664   CMEE R4 51-100NEW LIC       $ 11,424.00      
 
       
1
    00043   SOFTWARE ACTIVATION CHARGE       $ 285.00      
CDW
  NDK7595    
1
    26K7941   IBM TS SU 4GB TRANS PAIR       $ 138.32     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
                                   
 
       
4
    44X2458   IBM SATA 1TB 7.2K E-DDM   1S44X24589905864, 1S44X24589905888,   $
2,360.00      
 
                      1S44X24589905891, 1S44X24589905892            
 
                                   
CDW
  MZR0512    
2
    DCM00K03S2X30   APC MAGNUM VS50 DISTRIBUTION CABLE       $ 2,822.00     55
MIDDLESEX TPKE
 
                                  BEDFORD, MA 01730
 
                                   
CDW
  NFQ2330    
6
    44X2458   IBM SATA 1TB 7.2K E-DDM   1S44X24589902153, 1S44X24589904522,   $
3,540.00     311 ARSENAL STREET
 
                      1S44X24589904545, 1S44X24589904548,           WATERTOWN,
MA 02472
 
                      1S44X24589904549, 1S44X24589906515            
 
                                   
CDW
  NGC7675    
1
    8853G3U   IBM BLADECENTER HS21 QC 2.50 2GB   1S8853AC1KQKAPXK   $ 2,095.00  
  55 MIDDLESEX TPKE
 
                                  BEDFORD, MA 01730
 
                                   
 
       
1
    44T1742   IBM INTEL XEON QC E5420 LGA771 PROC       $ 480.00      
 
       
2
    26K5777   IBM 73GB 10K U320 SFF SAS NHS HDD   1S26K5777KQHGCKG,
1S26K5777KQHGCMW   $ 348,84      
 
                                   
 
       
2
    39M5797-BSTK   IBM 8GB KIT PC2-5300 ECC DDR2 DIMM       $ 700.00      
CDW
  NDD0237    
1
    181281H   IBM DS4000 EXP 810 STORAGE EXPANSION   181281H137403H   $ 3,900.00
    311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
                                   
CDW
  NCQ1642     16     69270-U48   LEVITON 48PT CAT6 PATCH PANEL BLACK       $
5,920.00     3 HATLEY ROAD
 
                                  BELFAST, ME 04915
 
                                   
CDW
  NDR3768     12     44X2458   IBM SATA 1TB 7.2K E-DDM   1S44X24589903171,
1S44X24589905727,   $ 7,080.00     311 ARSENAL STREET
 
                      1S44X24589905728, 1S44X24589905729,           WATERTOWN,
MA 02472
 
                      1S44X24589905730, 1S44X24589905731,            
 
                      1S44X24589905732, 1S44X24589905733,            
 
                      1S44X24589905734, 1S44X24589905735,            
 
                      1S44X24589905736, 1S44X24589905737            
 
                                   
CDW
  NFG9372    
2
    8853G3U   IBM BLADECENTER HS21 QC 2.50 2GB   1S8853AC1KQKAPXY,
1S8853AC1KQKAPPH   $ 4,190.00     55 MIDDLESEX TPKE
 
                                  BEDFORD, MA 01730
 
                                   
 
       
2
    44T1742   IBM INTEL XEON QC E5420 LGA771 PROC       $ 960.00      
 
       
4
    39M5797   IBM 8GB KIT PC2-5300 ECC DDR2 DIMM       $ 1,400.00      

Page 1 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO     QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
       
4
    26K5777   IBM 73GB 10K U320 SFF SAS NHS HDD   1S26K5777KQHGCKL,
1S26K5777KQHGCNG,   $ 697.68      
 
                      1S26K5777KQHXWKL, 1S26K5777KQHXWMX            
 
                                   
CDW
  NDX9973    
2
    8853G3U   IBM BLADECENTER HS21 QC 2.50 2GB   1S8853AC1KQKAPWK,
1S8853AC1KQKAPXB   $ 4,190.00     55 MIDDLESEX TPKE
 
                                  BEDFORD, MA 01730
 
                                   
 
       
2
    44T1742   IBM INTEL XEON QC E5420 LGA771 PROC       $ 960.00      
 
       
4
    39M5797   IBM 8GB KIT PC2-5300 ECC DDR2 DIMM       $ 1,400.00      
 
       
4
    26K5777   IBM 73GB 10K U320 SFF SAS NHS HDD   1X26K5777KQGZFXN,
1X26K5777KQGZFYH,   $ 697.68      
 
                      1X26K5777KQGZFYW, 1X26K5777KQHXWLN            
 
                                   
CDW
  MWQ2346    
1
    40Y5898   IBM STD IMPLEMENTATION DS5000       $ 7,820.00     55 MIDDLESEX
TPKE
 
                                  BEDFORD, MA 01730
 
                                   
CDW
  NDX9283     35     44X2458   IBM SATA 1TB 7.2K E-DDM   1S44X24589905854,
1S44X24589905859,   $ 20,650.00     311 ARSENAL STREET
 
                      1S44X24589905873, 1S44X24589905874,           WATERTOWN,
MA 02472
 
                      1S44X24589905875, 1S44X24589905878,            
 
                      1S44X24589905879, 1S44X24589905883,            
 
                      1S44X24589905886, 1S44X24589905889,            
 
                      1S44X24589905890, 1S44X24589906280,            
 
                                   
 
                      1S44X24589906285, 1S44X24589906288,            
 
                      1S44X24589906289, 1S44X24589906321,            
 
                      1S44X24589906211, 1S44X24589906325,            
 
                      1S44X24589906326, 1S44X24589906340,            
 
                      1S44X24589906341, 1S44X24589906342,            
 
                      1S44X24589906344, 1S44X24589906396,            
 
                                   
 
                      1S44X24589906397, 1S44X24589906398,            
 
                      1S44X24589906402, 1S44X24589906403,            
 
                      1S44X24589906404, 1S44X24589906405,            
 
                      1S44X24589906406, 1S44X24589906407,            
 
                      1S44X24589906411, 1S44X24589906412,            
 
                      1S44X24589906413            
 
                                   
CDW
  NCG5450    
2
    1818-D1A   IBM EXP5000 EXPANSION UNIT       $ 4,624.00     55 MIDDLESEX TPKE
 
                                  BEDFORD, MA 01730
 
                                   
 
       
2
    1818-2412   IBM SU 4 GBPS SFP TRANSCEIVER PAIR       $ 768.00      
 
        32     1818-4711   IBM 1000 GB/7.2K SATA DDM       $ 23,680.00      

Page 2 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO     QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
CDW
  NCP1013     52     42D0410   IBM FC 300GB 15K E-DDM OPTION   1S42D04109969230,
1S42D04109969231,   $ 43,856.28     3 HATLEY ROAD
 
                      1S42D04109969232, 1S42D04109969233,           BELFAST, ME
04915
 
                      1S42D04109969246, 1S42D04109969247,            
 
                      1S42D04109973911, 1S42D04109973912,            
 
                      1S42D04109973913, 1S42D04109973915,            
 
                      1S42D04109973916, 1S42D04109973969,            
 
                      1S42D04109973985, 1S42D04109973987,            
 
                                   
 
                      1S42D04109973992, 1S42D04109974016,            
 
                      1S42D04109974022, 1S42D04109974033,            
 
                      1S42D04109974036, 1S42D04109974023,            
 
                      1S42D04109978425, 1S42D04109978426,            
 
                      1S42D04109978427, 1S42D04109978428,            
 
                      1S42D04109978435, 1S42D04109978436,            
 
                      1S42D04109978465, 1S42D04109978466,            
 
                                   
 
                      1S42D04109978485, 1S42D04109978494,            
 
                      1S42D04109978502, 1S42D04109979966,            
 
                      1S42D04109979984, 1S42D04109980021,            
 
                      1S42D04109980032, 1S42D04109980052,            
 
                      1S42D04109980053, 1S42D04109980058,            
 
                      1S42D04109980060, 1S42D04109980061,            
 
                      1S42D04109980118, 1S42D04109980156,            
 
                                   
 
                      1S42D04109980157, 1S42D04109980161,            
 
                      1S42D04109980200, 1S42D04109980201,            
 
                      1S42D04109980202, 1S42D04109980203,            
 
                      1S42D04109980206, 1S42D04109980209,            
 
                      1S42D04109980214, 1S42D04109980217            
 
                                   
DELL
  XD3R9D872     15     224-0630   LATITUDE E4300, INTEL CORE 2 DUO SP9300,  
97N8YH1, B8N8YH1, D7N8YH1, F7N8YH1,   $ 23,525.10     311 ARSENAL STREET
 
                  W/LATITUDE ON 2.26GHZ, 1066MHZ, 6M L2 CACHE   G7N8YH1,
H7N8YH1, J7N8YH1, 28N8YH1,           WATERTOWN, MA 02472
 
                  DUAL CORE   38N8YH1, 48N8YH1, 58N8YH1, 68N8YH1,            
 
                      88N8YH1, 98N8YH1, B7N8YH1            
 
                                   
 
        15     985-3817   ASSET RECOVERY SERVICE LABEL FOR RECOVERY       $
150.00      
 
                  OF ONE IT PIECE (NT, DSK OR MON, ETC)                
 
                                   
IMAGING
  PI 28239    
1
    DEPOSIT   DEPOSIT TOWARDS FINAL INVOICE NO. 41499       $ 44,748.75     3
HATLEY ROAD
BUSINESS
                                  BELFAST, ME 04915

Page 3 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO     QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
IMAGING
  41499    
1
    603-00200   IMAGETRAC 3EX, TWO POCKETS   A1122308000001   $ 104,040.00     3
HATLEY ROAD
BUSINESS
                                  BELFAST, ME 04915
 
                                   
 
       
1
    180-00021   EMBEDDED APPLICATION CONTROLLER       $ 6,000.00      
 
       
1
    203-00096   IT3E, E13B MICR MODULE, TOP SIDE   A1111108000006   $ 8,800.00  
   
 
       
1
    203-00064   IT3, PRE-IMAGE SINGLE HEAD IJP   010122308000097   $ 5,560.00  
   
 
       
1
    203-00097   IT3E, BARCODE OPTION   A1111308000004   $ 4,800.00      
 
       
1
    203-00099   IT3E, ENVELOPE DETECTION W/DOCNETICS   A1122308000003   $
10,480.00      
 
       
1
    200-00117   SOFTTRAC IT3, ADVANCED VERSION   010100708000190   $ 19,600.00  
   
 
       
1
    203-0019-02   IT3, DOCNETICS, CHECKSALL, DUAL CAMERA   010010209000111   $
6,000.00      
 
       
0
    203-00081   IT3, DYNAMIC TIFF   010100708000045   $ 2,000.00      
 
       
20
    500-00002   PROJECT MANAGEMENT, HOURLY       $ 3,200.00      
 
       
40
    500-00006   INTEGRATION SERVICES, HOURLY       $ 5,920.00      
 
       
1
    501-00007   IMAGETRAC III-HARDWARE INSTALL       $ 1,595.00      
 
       
1
    PAYMENT   PAYMENT MADE ON INVOICE NO. PI 28239       $ 44,748.75      
KELSE SYSTEMS
  213221    
2
        BROOKTROUT/DIALOGIC TR1034 + P24-T1       $ 4.800.00     311 ARSENAL
STREET
 
                                  WATERTOWN, MA 02472
 
                                   
PES
  2009-2-010    
1
    SERVICES   ENGAGEMENT FEE; SOFTWARE DELIVERY.       $ 7,500.00     311
ARSENAL STREET
 
                  KNOWLEDGE TRANSFER FOR WILL SWANSON 2/9-              
WATERTOWN, MA 02472
 
                  2/13/09                
 
                                   
ADAPTIVE
  AC-20090100    
1
    J-4350-JB   J4350, 256MB CF, 1GB RAM, 0 PIM CARDS, AC PSU,   JN10ACA5AADA  
$ 3,441.18     3 HATLEY ROAD
 
                  W/JUNOS               BELFAST, ME 04915
 
       
1
    JX-1DS3-S   1XDS3 PIM SPARE   AH08410015   $ 4,500.00      
 
       
1
    SVC-ND-J4350   J-CARE NEXT DAY SUPPORT FOR J4350       $ 510.00      
APPLE STORE
  RECEIPT    
1
    MB471LL/A   MACBOOK PRO 15/2.5/2X2GB/320/SD   W89080Y61GA   $ 2,499.00      
 
       
1
    S3184LL/A   APP MACBOOK PRO-RAE-USA   970000002712002   $ 349.00      
 
       
1
    MB966Z/A   ILIFE 09       $ 79.00      
 
       
1
    MA887Z/A   FINAL CUT STUDIO 2 UPGRADE FOR FCP       $ 699.00      
 
       
1
    TR414LL/A   KENSINGTON COMBOSAVER 08       $ 29.95      
BH MILLIKEN
  9896    
18
        2P 30A SQUARE D BREAKERS       $ 968.16     3 HATLEY ROAD
 
                                  BELFAST, ME 04915
 
       
18
        4" SQUARE BOXES       $ 25.20      
 
       
16
        RS COVERS       $ 29.70      
 
       
16
        L6-30 RECEPTACLES       $ 555.74      
 
        900'         10/2 MC       $ 638.00      
 
       
36'
        SINGLE BARREL MC CONNECTORS       $ 34.56      

Page 4 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO     QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        18         GROUND SCREWS       $ 1.06      
 
        36         ANTI-SHORTS       $ 2.40      
 
       
2
        4" SQUARE COVERS       $ 1.20      
 
        25         MCS 100       $ 17.72      
 
        50         SELF-TAPPING PEANUT SCREWS       $ 2.00      
 
       
1
        ROLL TAPE       $ 1.60      
 
       
1
        10% MARK-UP       $ 239.12      
 
       
1
        27 HOURS LABOR X $50.00       $ 1,350.00      
CDW
  NFN6167    
1
    10N3651   IBM 3YR 24X7X4 ONSITE ELECTRONIC       $ 900.00     311 ARSENAL
STREET
 
                  DISTRIBUTION - NO MEDIA               WATERTOWN, MA 02472
 
                                   
 
       
7
    44X2458   IBM SATA 1TB 7.2K E-DDM   1S44X24589905739, 1S44X24589905740,   $
4,130.00      
 
                      1S44X24589905741, 1S44X24589905742,            
 
                      1S44X24589905743, 1S44X24589905744,            
 
                      1S44X24589905745            
CDW
  NFV3116    
4
    44E5076   IBM INTEL QUAD CORE XEON E5420 12MB       $ 1,780.00     55
MIDDLESEX TPKE
 
                                  BEDFORD, MA 01730
 
                                   
 
       
8
    40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K1043KQGCBNP,
1S40K1043KQHADHZ,   $ 1,440.00      
 
                      1S40K1043KQHFYAP, 1S40K1043KQHGCGB,            
 
                      1S40K1043KQHHFMU, 1S40K1043KQHHFNF,            
 
                      1S40K1043KQHVFTM, 1S40K1043KQHVFVL            
 
                                   
 
        16     46C7420   IBM 8GB PC2-5300 QUAD CL5 ECC FBD       $ 8,000.00    
 
 
       
4
    39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 420.00      
 
       
4
    32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 340.00      
 
        11     39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   MNBA-EVS-39R6525,
1S39R6525KQHFCGG,   $ 6,050.00      
 
                      1S39R6525KQHFCGH, 1S39R6525KQHFCGM,            
 
                      1S39R6525KQHFCHD, 1S39R6525KQHFCKH,            
 
                      1S39R6525KQHRHAG, 1S39R6525KQHRHAH,            
 
                      1S39R6525KQHRHDH, 1S39R6525KQHRHHA,            
 
                      1S39R6525KQHRHHB            
 
                                   
 
       
4
    7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   1S7978EHUKQHDKXD,
1S7978EHUKQHYKNL,   $ 6,852.00      
 
                      1S7978EHUKQHYKNN, 1S7978EHU99T7658            
 
                                   
 
       
4
    ASSETTAGW/   CDW ASSET TAG W/INSTALL       $ 0.00      
 
              INSTALL                    

Page 5 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO     QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
       
4
    BIOSUPGRADE   SYSTEMS BIOS/FIRMWARE UPG       $ 0.00      
CDW
  NGC9932    
2
    44E5076   IBM INTEL QUAD CORE XEON E5420 12MB       $ 890.00     3 HATLEY
ROAD
 
                                  BELFAST, ME 04915
 
                                   
 
       
4
    40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K1043KQFDGTV,
1S40K1043KQFDGTU,   $ 720.00      
 
                      1S40K1043KQFDGXM, 1S40K1043KQHPMLT            
 
                                   
 
       
8
    46C7420   IBM 8GB PC2-5300 QUAD CL5 ECC FBD       $ 4,000.00      
 
       
2
    39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 210.00      
 
       
2
    32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 170.00      
 
       
2
    32R2816   IBM PCI-X RISER CARD F/1U SYSTEMS       $ 60.00      
 
       
2
    BIOSUPGRADE   SYSTEMS BIOS/FIRMWARE UPG       $ 0.00      
 
       
2
    7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   1S7978AC1KQKANKV,
1S7978AC1KQKANKY   $ 3,426.00      
 
       
2
    ASSETTAGW/   CDW ASSET TAG W/INSTALL       $ 0.00      
 
              INSTALL                    
 
                                   
CDW
  NHD6315     20     44E5076   IBM INTEL QUAD CORE XEON E5420 12MB       $
8,900.00     3 HATLEY ROAD
 
                                  BELFAST, ME 04915
 
                                   
 
        40     40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS  
1S40K1043KQFDHLG, 1S40K1043KQFDHLP,   $ 7,200.00      
 
                      1S40K1043KQGCBMX, 1S40K1043KQHFVAM,            
 
                      1S40K1043KQHFXZW, 1S40K1043KQHHFMV,            
 
                      1S40K1043KQHHFNA, 1S40K1043KQHHFNC,            
 
                      1S40K1043KQHHFND, 1S40K1043KQHHFNG,            
 
                      1S40K1043KQHHFNK, 1S40K1043KQHPMKZ,            
 
                      1S40K1043KQHPMLC, 1S40K1043KQHPMLK,            
 
                                   
 
                      1S40K1043KQHPMLL, 1S40K1043KQHPMLZ,            
 
                      1S40K1043KQHPMMY, 1S40K1043KQHPMMZ,            
 
                      1S40K1043KQHPMNP, 1S40K1043KQHPMPK,            
 
                      1S40K1043KQHPMPV, 1S40K1043KQHVFVM,            
 
                      1S40K1043KQHVFVN, 1S40K1043KQHUUUB,            
 
                      1S40K1043KQHUUYV, 1S40K1043KQHWUZM,            
 
                      1S40K1043KQHWUZV, 1S40K1043KQHWXFA,            

Page 6 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO     QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
                      1S40K1043KQHWXFK, 1S40K1043KQHUXFR,            
 
                      1S40K1043KQHUXGA, 1S40K1043KQHWXGC,            
 
                      1S40K1043KQHWXGD, 1S40K1043KQHWXHP,            
 
                      1S40K1043KQHWXHY, IS40K1043KQHWXKD,            
 
                      1S40K1043KQHWXKF, 1S40K1043KQHWXKH,            
 
                      1S40K1043KQHWXKN, 1S40K1043KQHWXKP            
 
                                   
 
        20     39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 2,100.00      
 
        20     32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 1,700.00      
 
        40     39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525KQHFCHD,
1S39R6525KQHRFLB,   $ 22,000.00      
 
                      1S39R6525KQHRFLF, 1S39R6525KQHYBKN,            
 
                      1S39R6525KQKBLVT, 1S39R6525KQKBLVV,            
 
                      1S39R6525KQKBLVX, 1S39R6525KQKBLWC,            
 
                      1S39R6525KQKBLWK, 1S39R6525KQKBLWL,            
 
                      1S39R6525KQKBLWW, 1S39R6525KQKBLXX,            
 
                      1S39R6525KQKCMPW, 1S39R6525KQKCMPX,            
 
                                   
 
                      1S39R6525KQKCMPY, 1S39R6525KQKCMPZ,            
 
                      1S39R6525KQKCMRC, 1S39R6525KQKCMRD,            
 
                      1S39R6525KQKCMRG, 1S39R6525KQKCMRL,            
 
                      1S39R6525KQKCMRN, 1S39R6525KQKCMRP,            
 
                      1S39R6525KQKCMRR, 1S39R6525KQKCMRV,            
 
                      1S39R6525KQKCMRW, 1S39R6525KQKCMRX,            
 
                      1S39R6525KQKCMRY, 1S39R6525KQKCMTA,            

Page 7 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
                  1S39R6525KQKCMTB, 1S39R6525KQKCMTF,            
 
                  1S39R6525KQKCMTH, 1S39R6525KQKCMTK,            
 
                  1S39R6525KQKCMTL, 1S39R6525KQKCMTP,            
 
                  1S39R6525KQKCMTR, 1S39R6525KQKCMTV,            
 
                  1S39R6525KQKCMTU, 1S39R6525KQKCMVC,            
 
                  1S39R6525KQKCMVD, 1S39R6525KQKCMVG            
 
                               
 
      20   7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   1S7978EHUKQHWCPN,
1S7978EHUKQHWCPT,   $ 34,260.00      
 
                  1S7978EHUKQHWCPV, 1S7978EHUKQHWCPX,            
 
                  1S7978EHUKQHWCRB, 1S7978EHUKQHWCRC,            
 
                  1S7978EHUKQKANKU, 1S7978EHUKQKANKZ,            
 
                  1S7978EHU99T7355, 1S7978EHU99T7643,            
 
                  1S7978EHU99T7644, 1S7978EHU99T7650,            
 
                  1S7978EHU99T7657, 1S7978EHU99T7662,            
 
                               
 
                  1S7978EHU99T7676, 1S7978EHU99T7677,            
 
                  1S7978EHU99T7679, 1S7978EHU99T7683,            
 
                  1S7978EHU99T7686, 1S7978EHU99T8516            
 
      20   ASSETTAGW/   CDW ASSET TAG W/INSTALL       $ 0.00      
 
          INSTALL                    
 
      20   BIOSUPGRADE   SYSTEMS BIOS/FIRMWARE UPG       $ 0.00      
 
      80   KTM5780LP/8G   KINGSTON 8GB DDR2 667 LOW PWR KIT       $ 40,000.00  
   
CDW
  NHK9638  
3
  44E5076   IBM INTEL QUAD CORE XEON E5420 12MB       $ 1,335.00     3 HATLEY
ROAD
BELFAST, ME 04915

Page 8 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
     
6
  40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K1043KQHFVAH,
1S40K1043KQHPMLV,   $ 1,080.00      
 
                  1S40K1043KQHPMLY, 1S40K1043KQHPMMN,            
 
                  1S40K1043KQHPMMP, 1S40K1043KQHPMMX            
 
                               
 
     
3
  39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 315.00      
 
     
3
  32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 255.00      
 
     
3
  32R2816   IBM PCI-X RISER CARD F/1U SYSTEMS       $ 90.00      
 
     
3
  BIOSUPGRADE   SYSTEMS BIOS/FIRMWARE UPG       $ 0.00      
 
     
3
  7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   1S7978AC1KQHFFRT,
1S7978AC1KQHWATK,   $ 5,139.00      
 
                  1S7978EHU99V1283            
 
      12   KTM5780LP/8G   KINGSTON 8GB DDR2 667 LOW PWR KIT       $ 6,000.00    
 
CDW
  NHR1908  
1
  44E5076   IBM INTEL QUAD CORE XEON E5420 12MB       $ 445.00     55 MIDDLESEX
TPKE

 
                              BEDFORD, MA 01730
 
     
2
  40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K1043KQHVFTL,
1S40K1043KQHVFTW   $ 360.00      
 
     
1
  39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 105.00      
 
     
1
  32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 85.00      
 
     
1
  7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   1S7978AC1KQHFFRH   $ 1,713.00  
   
 
     
2
  39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525KQHFCHK,
1S39R6525KQKCMTT   $ 1,100.00      
 
     
4
  KTM5780LP/8G   KINGSTON 8GB DDR2 667 LOW PWR KIT       $ 2,000,00      
 
     
1
  BIOSUPGRADE   SYSTEMS BIOS/FIRMWARE UPG       $ 0.00      
CDW
  NHZ0165  
1
  44E5076   IBM INTEL QUAD CORE XEON E5420 12MB       $ 445.00     3 HATLEY ROAD

 
                              BELFAST, ME 04915
 
     
2
  40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K1043KQHVBLG,
1S40K1043KQHVBMB   $ 360.00      
 
     
1
  39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 105.00      
 
     
1
  32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 85.00      
 
     
2
  39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525KQKCNBH,
1S39R6525KQKCNBP   $ 1,100.00      
 
     
1
  7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   1S7978AC1KQHFFRF   $ 1,713.00  
   
 
     
1
  ASSETTAGW/   CDW ASSET TAG W/INSTALL       $ 0.00      
 
          INSTALL                      
 
     
1
  BIOSUPGRADE   SYSTEMS BIOS/FIRMWARE UPG       $ 0.00      
 
     
4
  KTM5780LP/8G   KINGSTON 8GB DDR2 667 LOW PWR KIT       $ 2,000.00      
CDW
  NHZ0163   11   44E5076   IBM INTEL QUAD CORE XEON E5420 12MB       $ 4,895.00
    3 HATLEY ROAD

 
                              BELFAST, ME 04915

Page 9 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      22   40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K1043KQHPMNB,
1S40K1043KQHPVXN,   $ 3,960.00      
 
                  1S40K1043KQHPVXV, 1S40K1043KQHPVXZ,            
 
                  1S40K1043KQHPVYA, 1S40K1043KQHPVYD,            
 
                  1S40K1043KQHRXFD, 1S40K1043KQHRXFL,            
 
                  1S40K1043KQHVBKX, 1S40K1043KQHVBLB,            
 
                  1S40K1043KQHVBLV, 1S40K1043KQHVBLX,            
 
                  1S40K1043KQHVBMT, 1S40K1043KQHVBMW,            
 
                               
 
                  1S40K1043KQHVBNC, 1S40K1043KQHVBND,            
 
                  1S40K1043KQHVBNP, 1S40K1043KQHVFVT,            
 
                  1S40K1043KQHZMLA, 1S40K1043KQHZMLC,            
 
                  1S40K1043KQHZMLM, 1S40K1043KQHZMLR            
 
      11   39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 1,155.00      
 
      11   32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 935.00      
 
      11   32R2816   IBM PCI-X RISER CARD F/1U SYSTEMS       $ 330.00      
 
      11   BIOSUPGRADE   SYSTEMS BIOS/FIRMWARE UPG       $ 0.00      
 
      11   7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   1S7978AC1KQHFFPL,
1S7978AC1KQHWART,   $ 18,843.00      
 
                  1S7978AC1KQHWARV, 1S7978AC1KQHWARY,            
 
                  1S7978AC1KQHWATH, 1S7978AC1KQHWATP,            
 
                  1S7978AC1KQHWATR, 1S7978AC1KQKLFDN,            
 
                  1S7978AC1KQKLFDP, 1S7978EHU99V1285,            
 
                  1S7978EHU99V1286            
 
                               
 
      44   KTM5780LP/8G   KINGSTON 8GB DDR2 667 LOW PWR KIT       $ 22,000.00  
   
CDW
  NHZ0079  
1
  44E5076   IBM INTEL QUAD CORE XEON E5420 12MB       $ 445.00     55 MIDDLESEX
TPKE
 
                              BEDFORD, MA 01730
 
     
2
  40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K1043KQHPMPW,
1S40K1043KQHPMPZ   $ 360.00      
 
     
1
  39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 105.00      
 
     
1
  32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 85.00      
 
     
1
  7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   1S7978AC1KQKANKP   $ 1,713.00  
   
 
     
2
  39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525KQKCNBN,
1S39R6525230N8A6   $ 1,100.00      
 
     
4
  KTM5780LP/8G   KINGSTON 8GB DDR2 667 LOW PWR KIT       $ 2,000.00      
 
     
1
  BIOSUPGRADE   SYSTEMS BIOS/FIRMWARE UPG       $ 0.00      

Page 10 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
CDW
  NJF9665  
50
  27172   CABLES 7' CAT6 550MHZ PAT CAB GREEN       $ 200.00     3 HATLEY ROAD
 
                              BELFAST, ME 04915
 
     
50
  27192   CAB TO GO CAT6 PATCH SNAG 7FT YELLOW       $ 200.00      
 
     
50
  27162   CAB TO GO CAT6 PATCH SNAG 7FT WHITE       $ 200.00      
CDW
  NJG6791  
2
  44E5076   IBM INTEL QUAD CORE XEON E5420 12MB   1S40K1043KQHPMNT,
1S40K1043KQHVBMY,   $ 890.00     55 MIDDLESEX TPKE
 
                  1S40K1043KQHZMKX, 1S40K1043KQHZMLN           BEDFORD, MA 01730
 
                               
 
     
4
  40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS       $ 720.00      
 
     
2
  39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 210.00      
 
     
2
  32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 170.00      
 
     
2
  7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   1S7978EHUKQHWCPH,
1S7978EHUKQHWCPP   $ 3,426.00      
 
                               
 
     
4
  39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA   1S39R6525KQKCARD,
1S39R6525KQKCARF,   $ 2,200.00      
 
                  1S39R6525KQKCAVH, 1S39R6525KQKCVK            
 
                               
 
     
8
  KTM5780LP/8G   KINGSTON 8GB DDR2 667 LOW PWR KIT       $ 4,000.00      
 
     
2
  BIOSUPGRADE   SYSTEMS BIOS/FIRMWARE UPG       $ 0.00      
CDW
  NJG2252  
36
  AP7841   APC RM PDU METERED 30A-208V       $ 14,220.00     55 MIDDLESEX TPKE
 
                              BEDFORD, MA 01730
 
     
18
  AR3100   APC NETSHELTER SX 42U ENCLOSURE       $ 21,816.00      
CDW
  NJF0141   100   03120   CABLES 3' PWR CORD EXT-3PIN SHROUD       $ 300.00    
3 HATLEY ROAD
 
                              BELFAST, ME 04915  
CDW
  NJB5118  
1
  44X2458   IBM SATA 1TB 7.2K E-DDM   1S44X24589906542   $ 590.00     311
ARSENAL STREET
 
                              WATERTOWN, MA 02472  
CDW
  NKC4465  
1
  44E5076   IBM INTEL QUAD CORE XEON E5420 12MB       $ 445.00     3 HATLEY ROAD
 
                              BELFAST, ME 04915
 
     
2
  40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K1043KQFDHLL,
1S40K1043KQHZMLU   $ 360.00      
 
     
1
  39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 105.00      
 
     
1
  32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 85.00      
 
     
1
  32R2816   IBM PCI-X RISER CARD F/1U SYSTEMS       $ 30.00      
 
     
1
  BIOSUPGRADE   SYSTEMS BIOS/FIRMWARE UPG       $ 0.00      
 
     
1
  7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   1S7978AC1KQKMCWK   $ 1,713.00  
   
 
     
4
  KTM5780LP/8G   KINGSTON 8GB DDR2 667 LOW PWR KIT       $ 2,000.00      
CMS
  0904737-IN  
8
  03-700345192-N   4621SWIP PHONE GRAY       $ 1,760.00     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472

Page 11 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
COLUMBIA
  1/8553       1/7/09   GENERAL REQUIREMENTS       $ 1,150.00     311 ARSENAL
STREET
 
                              WATERTOWN, MA 02472
 
              ROUGH CARPENTRY-TEMP PROTECTION       $ 400.00      
 
              MILLWORK-RECEPTION DESK & STONE TOP       $ 31,919.00      
 
              ADD TO HONE GRANITE       $ 804.00      
 
              PAINT & PATCH EXISTING WALLS       $ 800.00      
 
              GENERAL CONDITIONS       $ 2,450.00      
 
              LIABILITY INSURANCE       $ 380.00      
 
              FEE       $ 1,300.00      
CONNECTIVITY
  8290   11   ABBOTT   TECHNICIAN RYAN ABBOTT       $ 792.00     311 ARSENAL
STREET
POINT
                              WATERTOWN, MA 02472
 
      11   WILSON   TECHNICIAN STEVE WILSON       $ 792.00      
DELL
  XCRDMNJC7  
1
  222-7948   LATITUDE D630, INTEL CORE 2 DUO T7500, 2.20GHZ,   6PK1XG1   $
1,305,00     311 ARSENAL STREET
 
              800MHZ 4M L2 CACHE, DUAL CORE               WATERTOWN, MA 02472  
DELL
  XD3392588   50   320-6107   DELL ULTRASHARP 2208FP, WIDE FLAT PANEL       $
10,350.00     311 ARSENAL STREET
 
              W/HEIGHT ADJUSTABLE STAND, 22.0 INCH VIS,               WATERTOWN,
MA 02472
 
              OPTIPLEX PRECISION AND LATITUDE, CUST                
 
                               
DELL
  XD369RKC3  
5
  223-9334   LATITUDE E6400, INTEL CORE 2 DUO P8400,   HV8TXH1, 2W8TXH1,
BW8TXH1, 8W8TXH1,   $ 6,391.65     3 HATLEY ROAD
 
              2.26GHZ, 1066MHZ 3M L2 CACHE, DUAL CORE   5W8TXH1          
BELFAST, ME 04915  
 
     
5
  985-3817   ASSET RECOVERY SERVICE LABEL FOR RECOVERY       $ 50.00      
 
              OF ONE IT PIECE (NTB, DSK OR MON, ETC)                
 
                               
DELL
  XD3CCRJF2   20   223-9334   LATITUDE E6400, INTEL CORE 2 DUO P8400,   FQ8TXH1,
7V8TXH1, 4R8TXH1, 8R8TXH1,   $ 25,566.60     311 ARSENAL STREET
 
              2.26GHZ, 1066MHZ 3M L2 CACHE, DUAL CORE   BR8TXH1, GR8TXH1,
JR8TXH1, 2S8TXH1,           WATERTOWN, MA 02472
 
                  5S8TXH1, 8S8TXH1, CS8TXH1, B257YH1,            
 
                  2T8TXH1, C257YH1, F257YH1, FT8TXH1,            
 
                  HT8TXH1, 1V8TXH1, 4V8TXH1, 1R8TXH1            
 
                               
 
      20   985-3817   ASSET RECOVERY SERVICE LABEL FOR RECOVERY       $ 200.00  
   
 
              OF ONE IT PIECE (NTB, DSK OR MON, ETC)                
 
                               
DELL
  XD3R9D872   15   224-0630   LATITUDE E4300, INTEL CORE 2 DUO SP9300,  
97N8YH1, B8N8YH1, D7N8YH1, F7N8YH1,   $ 23,525.10     311 ARSENAL STREET
 
              W/LATITUDE ON 2.26GHZ, 1066MHZ, 6M L2 CACHE   G7N8YH1, H7N8YH1,
J7N8YH1, 28N8YH1,           WATERTOWN, MA 02472
 
              DUAL CORE   38N8YH1, 48N8YH1, 58N8YH1, 66N8YH1,            
 
                  88N8YH1, 98N8YH1, B7N8YH1            

Page 12 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      15   985-3817   ASSET RECOVERY SERVICE LABEL FOR RECOVERY       $ 150.00  
   
 
              OF ONE IT PIECE (NTB, DSK OR MON, ETC)                
 
                               
MORE DIRECT
  1723370   14   26K5777   73GB 10K U320 SFF SAS NH       $ 2,500.26     55
MIDDLESEX TPKE
 
                              BEDFORD, MA 01730  
MORE DIRECT
  1757462   25   473520105A   2 GB MEMORY MODULE FOR D       $ 800.00     311
ARSENAL STREET
 
                              WATERTOWN, MA 02472  
MORE DIRECT
  1764013   24   470877239   E6400 3GB MEM 80GB HDD X   14VFWF1, 1MTFWF1,
1NTFWF1, 45VFWF1,   $ 30,919.92     311 ARSENAL STREET
 
                  4LTFWF1, 4MTFWF1, 57TFWF1, 5MTFWF1,           WATERTOWN, MA
02472
 
                  67TFWF1, 6MTFWF1, 6PTFWF1, 6QTFWF1,            
 
                  8QTFWF1, BPTFWF1, DPTFWF1, F3VFWF1,            
 
                  F7TFWF1, FQTFWF1, GQTFWF1, H3VFWF1,            
 
                  H4VFWF1, H7TFWF1, HPTFWF1, HQTFWF1            
 
                               
 
     
1
  470877239   E6400 3GB MEM 80GB HDD X       $ 1,288.33      
 
     
5
  470877337   E6500 3GB MEM 80GB HDD 8   3J448J1, 4J448J1, 5J448J1, 6J448J1,
7J448J1   $ 6,606.55      
 
                               
ROTH & SEELEN
  4242  
1
      PROFESSIONAL SERVICES RENDERED NOVEMBER       $ 600.00     311 ARSENAL
STREET
 
              1 THROUGH NOVEMBER 30, 2008 IN ACCORDANCE               WATERTOWN,
MA 02472
 
              WITH VERBAL REQUEST                  
SENTINEL
     
1
      FURNISH AND INSTALL 3-INCH EMT CONDUIT       $ 13,110.00     311 ARSENAL
STREET
PROPERTIES
                              WATERTOWN, MA 02472  
ADTECH
  196791  
1
  CABLE   INSTALLATION CABLES & CONNECTORS       $ 106.00     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
 
     
1
  LABOR   INSTALLATION LABOR       $ 500.00      
 
     
1
  LABOR   INSTALLATION LABOR       $ 660.00      
 
     
1
  PM   PROJECT MANAGEMENT       $ 220.00      
 
     
1
  GENADM   GENERAL ADMINISTRATION       $ 225.00      
 
     
1
  RDY2GOSOFTWHE   VFI SOFT RUBBER WHEELS       $ 170.00      
 
                               
 
     
1
  RMT   VFI RACK RAIL KIT       $ 0.00      
 
     
1
  PL-3070   VFI PLASMA ROLLING PLASMA CART       $ 735.00      
 
     
1
  P50F   SAMSUNG 50" PLASMA DISPLAY   AQC2HCES200002   $ 1,749.00      
 
     
1
  7200-22730-001   POLYCOM VSX7000E W/POWER CAM       $ 8,247.00      

Page 13 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
     
1
  GSP-VSX7000-3   GOLD SEAL 3 YEAR MAINTENANCE PROGRAM (VSX 7000)       $
1,346.00      
 
     
1
  PM-S   VFI PLASMA MOUNT       $ 649.00      
 
     
1
  D2   MIDDLE ATLANTIC RACK DRAWER       $ 115.00      
 
     
1
  PD915R   MIDDLE ATLANTIC POWER STRIP       $ 88.00      
 
     
1
  2649003   EXTRON 12' VGA CABLE M-M W/AUDIO       $ 39.00      
AMERICAN ALARM MAP
     
1
      EXPAND ACCESS & VIDEO FOR TWO READERS AT       $ 6,800.00     311 ARSENAL
STREET
 
              SUITE 2100 - DEPOSIT               WATERTOWN, MA 02472
 
     
2
  HID5355AGK00   HID PROX READER/KEYPAD COMBO                
 
     
2
  CKIS10WH   REQUEST TO EXIT PIR                
 
     
2
  SR-1078CWBR   RECESSED DOOR CONTACT, BROWN                
 
     
1
  PW-5K1R2   PROWATCH 2 PORT READER BOARD                
 
     
1
  PW-PERD232   PROWATCH DONGLE UPGRADE FOR 32 READERS                
 
                               
 
     
2
  AXIS211   AXIS 211 NETWORK CAMERA                
 
     
1
  AX-SMP5CTX   LOCK POWER SUPPLY (24V ELECTRIFIED LOCKSETS)                
 
     
1
  BL-332021   SUBCONTRACTING FOR ELECTRIFIED LOCKSET W/                
 
              HINGE TRANSFER                
 
      300   WPS186   READER CABLE, PLENUM                
 
     
2
  DVMCAM1   HONEYWELL DVM ONE CAMERA LICENSE                
 
      300   WP224   ALARM CABLE, PLENUM                
 
      300   WPCAT5EWHITE   CAT5 CABLE PLENUM                
 
     
2
  PE-DF8PB-1   DOME PEDESTAL MOUNT                
 
      300   WP182   LOCK CABLE, PLENUM                
 
     
2
  PE-SWMGY   DOME WALL MOUNT                
 
     
1
  MC-1   MISC HARDWARE & CONNECTORS                
 
     
1
  I-46   INSTALLATION                
BH MILLIKEN
  9895   250'       60A 5-WIRE MC CABLE       $ 571.79     3 HATLEY ROAD
 
                              BELFAST, ME 04915
 
     
2
      1" MC CONNECTORS       $ 9.77      
 
     
1
      QOB360 BREAKER       $ 114.60      
 
     
20'
      DEEP STRUT       $ 34.20      
 
     
1
      90o STRUT BRACKET       $ 4.60      
 
     
2
      3/8" DROP-IN ANCHORS       $ 1.10      

Page 14 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                          VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
                                       
 
            7         3/8" X 1 1/2" HEX BOLTS       $ 1.40      
 
            7         3/8" FLAT WASHERS       $ 0.80      
 
            4         3/8" CONE NUTS       $ 5.18      
 
            2         4" SQUARE BLANK COVERS       $ 0.98      
 
            2         1G MULBERRY BOXES 1/2" HUBS       $ 6.98      
 
            2         1G BLANK MULBERRY COVERS       $ 2.84      
 
            2         STRAIN RELIEF CONNECTORS FOR 12/3 SJO CORD       $ 11.64  
   
 
                                       
 
            2         BASKETS FOR 12/3 SJO       $ 26.82      
 
            2         20A 120V FEMALE CORD CAPS       $ 16.86      
 
            30'         12/2 MC       $ 12.60      
 
            4         3/8" PUSH-IN MC CONNECTORS       $ 3.60      
 
            1         4" SQUARE X DEEP BOX       $ 1.40      
 
            40'         12/3 SJO CORD       $ 21.79      
 
            9         B2 WIRENUTS       $ 1.00      
 
            1         10% MARK UP       $ 89.25      
 
            1         26 HOURS LABOR X 50.00       $ 1,300.00      
BROADLEAF
    7146       1         DELL EQUALLOGIC PS5000XV, HIGH       $ 49,000.00    
311 ARSENAL STREET
SERVICES
                      PERFORMANCE, 10K SAS DRIVES, 6.4 TB CAPACITY,            
  WATERTOWN, MA 02472
 
                      16 X 400GB, DUAL CONTROLLER, ONE YEAR                
 
                      EQUALLOGIC COMPLETE CARE PLUS, SAME DAY 4                
 
                      HOUR RESPONSE                
 
                                       
 
            1     DISCOUNT   SPECIAL DISCOUNT       $ -15,380.98      
BROADLEAF
    7137       2         DELL EQUALLOGIC PS5500E, COST EFFICIENT, HIGH       $
169,600.00     311 ARSENAL STREET
SERVICES
                      CAPACITY, 24TB CAPACITY, 48 X500GB, 7.2K SATA,            
  WATERTOWN, MA 02472
 
                      DUAL CONTROLLER, ONE YEAR EQUALLOGIC                
 
                      COMPLETE CARE PLUS, SAME DAY 4 HOUR                
 
                      RESPONSE                
 
                                       
 
            1     DISCOUNT   SPECIAL DISCOUNT       -$ 53,237.02      
CAROUSEL
    365909R       3     53185-A4A   120A4 CSU MODULE   051608009423,
051608009481, 051608009516   $ 2,985.00     3 HATLEY ROAD
INDUSTRIES
                                      BELFAST, ME 04915
 
                                       
CDW
  NQF0427     1     PEIBM39M5797   EDGE 8GB KIT PC2-5300 ECC DIMM       $ 265.00
    55 MIDDLESEX TPKE
 
                                      BEDFORD, MA 01730
 
                                       
CDW
  NQL2246     2     PEIBM39M5797   EDGE 8GB KIT PC2-5300 ECC DIMM       $ 530.00
    55 MIDDLESEX TPKE
 
                                      BEDFORD, MA 01730



Page 15 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                          VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
CDW
  NHD6066     5     21P2073   IBM 3YR 24X7X4HR ONSITE SVC FOR SRVR,       $
1,990.00     55 MIDDLESEX TPKE
 
                      ELECTRONIC DISTRIBUTION - NO MEDIA               BEDFORD,
MA 01730
 
                                       
CDW
  NRB6685     5     21P2073   IBM 3YR 24X7X4HR ONSITE SVC FOR SRVR,       $
1,990.00     55 MIDDLESEX TPKE
 
                      ELECTRONIC DISTRIBUTION - NO MEDIA               BEDFORD,
MA 01730
 
                                       
CDW
  NRB6703     5     21P2073   IBM 3YR 24X7X4HR ONSITE SVC FOR SRVR,       $
1,990.00     55 MIDDLESEX TPKE
 
                      ELECTRONIC DISTRIBUTION - NO MEDIA               BEDFORD,
MA 01730
 
                                       
CDW
  NVC1343     100     27172   CTG 7FT CAT6 SNAGLESS PATCH M GREEN       $ 400.00
    311 ARSENAL STREET
 
                                      WATERTOWN, MA 02472
 
                                       
 
        40     27192   CTG 7FT CAT6 SNAGLESS PATCH M YELLOW       $ 160.00      
 
        100     27162   CTG 7FT CAT6 SNAGLESS PATCH M WHITE       $ 400.00      
 
        49     27161   CTG 3FT CAT6 SNAGLESS PATCH M WHITE       $ 245.00      
 
        44     27191   CTG 3FT CAT6 SNAGLESS PATCH M YELLOW       $ 220.00      
 
        72     27171   CTG 3FT CAT6 SNAGLESS PATCH M GREEN       $ 360.00      
 
        146     03140   CTG 1FT COMPUTER POWER EXT CORD       $ 438.00      
 
        10     27174   CTG 14FT CAT6 SNAGLESS PATCH M GREEN       $ 70.00      
CDW
  NRQ3969     8     AP7841   APC RM PDU METERED 30A-208V       $ 3,160.00    
311 ARSENAL STREET
 
                                      WATERTOWN, MA 02472
 
                                       
CDW
  NQR8416     17     PEIBM39M5797   EDGE 8GB KIT PC2-5300 ECC DIMM       $
4,505.00     55 MIDDLESEX TPKE
 
                                      BEDFORD, MA 01730
 
                                       
CDW
  NPQ1340     1     7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW  
1S7978EHUKQKTMAL   $ 1,700.00     55 MIDDLESEX TPKE
 
                                      BEDFORD, MA 01730
 
                                       
 
        1     44E5076   IBM INTEL QUAD CORE XEON X5420 12MB       $ 445.00      
 
        2     40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K1043KQHZNKY,
1S40K1043KQKCYLV   $ 360.00      
 
        4     46C7420   IBM 8GB PC2-5300 QUAD CL5 ECC FBD       $ 2,000.00      
 
        1     39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 105.00      
 
        1     32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 85.00      
 
        1     32R2816   IBM PCI-X RISER CARD F/1U SYSTEMS       $ 30.00      
 
        1     BIOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG       $ 0.00      
 
        1     ASSETTAGW/   CDW ASSET TAG W/ INSTALL       $ 0.00      
 
              INSTALL                    

Page 16 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
CDW
  NFN6409     1     44E5076   IBM INTEL QUAD CORE XEON X5420 12MB       $ 445.00
    55 MIDDLESEX TPKE
BEDFORD, MA 01730
 
        2     40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K1043KQHPMKN,
1S40K1043KQHPMMD   $ 360.00      
 
        4     46C7420   IBM 8GB PC2-5300 QUAD CL5 ECC FBD       $ 2,000.00      
 
        1     39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 105.00      
 
        1     32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 85.00      
 
        1     32R2816   IBM PCI-X RISER CARD F/1U SYSTEMS       $ 30.00      
 
        1     7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   1S7978AC1KQHYKNF   $
1,713.00      
CDW
  NQK5031     2     44E5076   IBM INTEL QUAD CORE XEON X5420 12MB       $ 890.00
    55 MIDDLESEX TPKE
BEDFORD, MA 01730
 
                                   
 
        4     40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS       $ 720.00    
 
 
        2     39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 210.00      
 
        2     32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 170.00      
 
        2     7978EHU   IBM EXP X3550 E5420 4GB NO-HDD CRW       $ 3,426.00    
 
 
        1     39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA       $ 550,00      
 
        8     KTM5780LP/8G   KINGSTON 8GB DDR2 667 LOW PWR KIT       $ 4,000.00
     
 
        2     BlOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG       $ 0.00      
CDW
  NPW5600     4     7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW  
1S7978AC1KQKMCYL, 1S7978AC1KQKMCZC,
1S7978AC1KQKNHDW, 1S7978AC1KQKTMKG   $ 6,800.00     55 MIDDLESEX TPKE
BEDFORD, MA 01730  
 
        4     44E5076   IBM INTEL QUAD CORE XEON X5420 12MB       $ 1,780.00    
 
 
        8     40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K1043KQHYDDP,
1S40K1043KQHYDFC,
1S40K1043KQHZLYZ, 1S40K1043KQHZNKT,
1S40K1043KQKCYLM, 1S40K1043KQKLLHR,
1S40K1043KQKLLKT, 1S40K1043KQKLLLX   $ 1,440.00      
 
                                   
 
        16     46C7420   IBM 8GB PC2-5300 QUAD CL5 ECC FBD       $ 8,000.00    
 
 
        4     39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 420.00      
 
        4     32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 340.00      
 
        4     32R2816   IBM PCI-X RISER CARD F/1U SYSTEMS       $ 120.00      
 
        4     BlOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG       $ 0.00      
 
        4     ASSETTAGW/   CDW ASSET TAG W/ INSTALL       $ 0.00      
 
              INSTALL                    

Page 17 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
CDW
  NPW6702     20     39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA  
1S39R6525KQKHCBT, 1S39R6525KQKKTMY,
1S39R6525KQKKTNH, 1S39R6525KQKTNFR,
1S39R6525KQKTNFZ, 1S39R6525KQKVYRG,
1S39R6525KQKVYRK, 1S39R6525KQKVYRN,
1S39R6525KQKVYTB, 1S39R6525KQKVYVB,   $ 11,000.00     55 MIDDLESEX TPKE
BEDFORD, MA 01730
 
                                   
 
                      1S39R6525KQKWYLP, 1S39R6525KQKWYML,
1S39R6525KQLAPZA, 1S39R6525KQLAPZF,
1S39R6525KQLARBN, 1S39R6525KQLBWTN,
1S39R6525KQLBWTV, 1S39R6525KQLBWTW,
1S39R6525KQLBWTX, 1S39R6525KQLBWTY            
 
                                   
 
        28     PEIBM39M5797   EDGE 8GB KIT PC2-5300 ECC DIMM       $ 7,420.00  
   
CDW
  NDX9978     4     44E5076   IBM INTEL QUAD CORE XEON X5420 12MB       $
1,780.00     55 MIDDLESEX TPKE
BEDFORD, MA 01730
 
        8     40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS   1S40K1043KQHPMKP,
1S40K1043KQHPMKV,
1S40K1043KQHPMLM, 1S40K1043KQHPMLP,
1S40K1043KQHPMLW, 1S40K1043KQHPMRH,
1S40K1043KQHPMRL, 1S40K1043KQHPMRP   $ 1,440.00      
 
                                   
 
        16     46C7420   IBM 8GB PC2-5300 QUAD CL5 ECC FBD       $ 8,000.00    
 
 
        4     39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 420.00      
 
        4     32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 340.00      
 
        4     32R2816   IBM PCI-X RISER CARD F/1U SYSTEMS       $ 120.00      
 
        4     7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW   S99T7668,
1S7978EHUKQHDKWW,
1S7978EHUKQHYKNM, 1S7978EHU99T7672   $ 6,852.00      
 
        3     BIOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG       $ 0.00      
 
        1     BIOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG       $ 0.00      

Page 18 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                          VENDOR   INVOICE NO     QTY     ITEM
NO   DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
CDW
  NPW5601     5     7978EHU   IBM X3550 EXPRESS QC 2.50 4GB CRW  
1S7978AC1KQKTLYV, 1S7978AC1KQKTLZH,
1S7978AC1KQKTLZK, 1S7978AC1KQKTMBN,
1S7978AC1KQKTMCH   $ 8,500.00     55 MIDDLESEX TPKE
BEDFORD, MA 01730
 
                                       
 
            5     44E5076   IBM INTEL QUAD CORE XEON X5420 12MB       $ 2,225.00
     
 
            10     40K1043   IBM 73GB 15K HOT-SWAP 3.5IN U320 SAS  
1S40K1043KQHYDDY, 1S40K1043KQHYDFY,
1S40K1043KQHYDGH, 1S40K1043KQHZLUV,
1S40K1043KQHZLYX, 1S40K1043KQHZMYT,
1S40K1043KQHZNAY, 1S40K1043KQKCYLP,
1S40K1043KQKCYLT, 1S40K1043KQKLLKR   $ 1,800.00      
 
                                       
 
            20     46C7420   IBM 8GB PC2-5300 QUAD CL5 ECC FBD       $ 10,000.00
     
 
            5     39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 525.00      
 
            5     32R2815   IBM X3550 REDUNDANT POW SUPPLY       $ 425.00      
 
            5     BIOSUPGRADE   SYSTEM’S BIOS/FIRMWARE UPG       $ 0.00      
 
            10     39R6525   IBM 4GBPS FC SINGLE-PORT PCIE HBA  
1S39R6525KQKKTLW, 1S39R6525KQKKTLZ,
1S39R6525KQKKTNP, 1S39R6525KQKKTPT,
1S39R6525KQKLNMK, 1S39R6525KQKLNPA,
1S39R6525KQKVYTT, 1S39R6525KQKVYVA,
1S39R6525KQKVYVC, 1S39R6525KQLAPZC   $ 5,500.00      
 
                                       
CDW
  NHR1716     1     1818-51A   IBM DS5100 MIDRANGE DISK (DUAL CONTR       $
26,589.00     55 MIDDLESEX TPKE BEDFORD, MA 01730
 
            1     1818-2030   IBM 8GB CACHE MEMORY       $ 6,165.00      
 
            1     1818-2050   IBM 2-QUAD 4 GBPS HOST PORT CARDS       $ 3,853.00
     
 
            4     1818-2412   IBM SW 4 GBPS SFP TRANSCEIVER PAIR       $
1,536.00      
 
            1     1818-7350   IBM DS5000 FLASH/VOLUMECOPY       $ 9,247.00      
 
            1     1818-8903   IBM DS5000 64-STORAGE PARTITIONS       $ 13,487.00
     
 
            6     1818-D1A   IBM EXP5000 EXPANSION UNIT       $ 13,872.00      
 
            6     1818-2412   IBM SW 4 GBPS SFP TRANSCEIVER PAIR       $
2,304.00      
 
            6     1818-5531   IBM 16-PAK 300 GB/15 DDM       $ 84,696.00      
 
            1     1818-7721   IBM DS5000 LINUX/INTEL HOST KIT       $ 481.00    
 
CE COMM
    11985       8     24PA/JK-JK-C6-020F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED CABLE, TERMINATED
W/LEVITON CAT 6 JACKS BOTH ENDS. INCLUDED
TECH-FLEX LENGTH: 20'       $ 1,430.64     311 ARSENAL STREET
WATERTOWN, MA 02472

Page 19 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        8     24PA/JK-JK-C6-024F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED CABLE, TERMINATED
W/LEVITON CAT 6 JACKS BOTH ENDS INCLUDED
TECH-FLEX LENGTH: 24'       $ 1,499.92      
 
                                   
 
        4     49255-H48   LEVITON 48 PORT PATCH PANEL       $ 275.00      
 
        4     CMB-12176-701   CECOMM CUSTOM REAR CABLE MANAGEMENT BAR
FOR 19" RACKS COLOR: BLACK       $ 92.00      
 
                                   
 
        5     AR8426A   APC 2U HORIZONTAL CABLE ORGANIZER **CORE
SWITCH CROSS CONNECTS**       $ 210.00      
 
        12     24PA/JKR-RJ-C6-
009F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED CABLE TERMINATED
W/LEVITON CAT 6 MODULAR JACK TO CAT 6
CUSTOM RJ45 BREAKOUT. LENGTH: 9'       $ 1,896.96      
 
                                   
 
        24     24PA/JKL-RJ-C6-
009F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED CABLE TERMINATED
W/LEVITON CAT 6 MODULAR JACK TO CAT 6
CUSTOM RJ45 BREAKOUT. LENGTH: 9'       $ 3,793.92      
 
                                   
 
        5     49255-H48   LEVITON 48 PORT PATCH PANEL       $ 343.75      
 
        5     CMB-12176-701   CECOMM CUSTOM REAR CABLE MANAGEMENT BAR
FOR 19" RACKS COLOR: BLACK       $ 115.00      
 
                                   
 
        6     AR8426A   APC 2U HORIZONTAL CABLE ORGANIZER       $ 252.00      
 
        1     NCMHAEF4   PANDUIT HIGH CAPACITY 4U HORIZONTAL CABLE
MANAGEMENT PASS THROUGH MANAGER FOR
NETWORK SWITCH VERTICAL MODULES       $ 130.00      
 
                                   
 
        1     LABOR   LABOR TO INSTALL ALL THE ABOVE MATERIALS,
INCLUDING THE FOLLOWING: *COPPER PATCH
PANELS & PRE-TERMINATED TRUNK CABLES,
*DRESS-OUT, LABEL & TEST ALL COPPER TRUNK
CABLES       $ 1,500.00      
 
                                   
 
        16     FRBC4X4YL   PANDUIT 4X4 QUIKLOCK COUPLER       $ 276.00      

Page 20 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                          VENDOR   INVOICE NO     QTY     ITEM
NO   DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
            4     FR6TRBN12   PANDUIT NEW THREADED ROD QUIKLOCK
BRACKET FOR 6X4 AND 4X4 SYSTEMS       $ 76.24      
 
            8     FRVT4X4YL   PANDUIT 4X4 QUIKLOCK VERTICAL TEE       $ 668.00  
   
 
            1     FRT4X4YL   PANDUIT 4X4-HORIZONTAL TEE FITTING       $ 71.59  
   
 
            8     FR4X4YL6   PANDUIT 4X4 FIBERRUNNER CHANNEL 6' SECTION       $
600.00      
 
                                       
 
            4     FREC4X4YL   PANDUIT 4X4 END CAP FITTING       $ 33.76      
 
            1     FRFWCSC4YL   SPLIT COVER FOR 4X4 FOUR WAY CROSS FITTING      
$ 72.50      
 
                                       
 
            1     FRRF64YL   REDUCER FITTING — 6X4/4X4       $ 42.28      
 
            15     FR6ACAB   PANDUIT ADJUSTABLE CABINET QUIKLOCK
BRACKET COLOR: BLACK       $ 825.00      
 
            6     10250-712   CHATSWORTH UNIVERSAL CABLE RUNWAY 12" W X
10'L COLOR: BLACK       $ 585.00      
CE COMM
    11984       16     23PA/JK-JK-C6-017F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED TERMINATED
W/LEVITON CAT 6 JACK BOTH ENDS, W/TECH-FLEX
LENGTH: 17"       $ 2,757.44     55 MIDDLESEX TPKE
BEDFORD, MA 01730
 
                                       
 
            16     24PA/JK-JK-C6-015F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED TERMINATED
W/LEVITON CAT 6 JACK BOTH ENDS, W/TECH-FLEX
LENGTH: 15'       $ 2,688.32      
 
                                       
 
            8     24PA/JK-JK-C6-013F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED TERMINATED
W/LEVITON CAT 6 JACK BOTH ENDS, W/TECH-FLEX
LENGTH: 13'       $ 1,309.52      
 
                                       
 
            16     24PA/JK-JK-C6-025F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED TERMINATED
W/LEVITON CAT 6 JACK BOTH ENDS, W/TECH-FLEX
LENGTH: 25'       $ 3,034.40      
 
                                       
 
            8     24PA/JK-JK-C6-019F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED TERMINATED
W/LEVITON CAT 6 JACK BOTH ENDS, W/TECH-FLEX
LENGTH: 19'       $ 1,413.28      

Page 21 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        16     24PA/JK-JK-C6-023F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED TERMINATED
W/LEVITON CAT 6 JACK BOTH ENDS, W/TECH-FLEX
LENGTH: 23'       $ 2,965.12      
 
                                   
 
        8     24PA/JK-JK-C6-020F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED TERMINATED
W/LEVITON CAT 6 JACK BOTH ENDS, W/TECH-FLEX
LENGTH: 20'       $ 1,430.64      
 
                                   
 
        8     24PA/JK-JK-C6-028F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED TERMINATED
W/LEVITRON CAT 6 JACK BOTH ENDS, W/TECH-FLEX
LENGTH: 28'       $ 1,569.12      
 
                                   
 
        16     24PA/JK-JK-C6-026F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED TERMINATED
W/LEVITRON CAT 6 JACK BOTH ENDS, W/TECH-FLEX
LENGTH: 26'       $ 3,069.12      
 
                                   
 
        8     24PA/JK-JK-C6-031F   CECOMM CABLE ASSEMBLY 23AWG 6 X 4PR
BUNDLE CAT 6 RISER RATED TERMINATED
W/LEVITRON CAT 6 JACK BOTH ENDS, W/TECH-FLEX
LENGTH: 31'       $ 1,621.04      
 
                                   
 
        30     49255-H48   LEVITON 48 PORT PATCH PANEL       $ 2,062.50      
 
        30     CMB-12176-701   CECOMM CUSTOM REAR CABLE MANAGEMENT BAR
FOR 19" RACKS COLOR: BLACK       $ 690.00      
 
                                   
 
        25     AR8426A   APC 2U HORIZONTAL CABLE ORGANIZER       $ 1,050.00    
 
 
        2     P3RP4828F2030F0   48-FIBER (MTP(F) — MTP(F) TRUNK CABLE, PLENUM
50/125UM, 10GIG LASER OPTIMIZED 24" BREAK-OUT
LENGTH: 30FEET       $ 1,641.60      
 
                                   
 
        1     P3RP4828F2032F0   48-FIBER (MTP(F) — MTP(F) TRUNK CABLE, PLENUM
50/125UM, 10GIG LASER OPTIMIZED 24" BREAK-OUT
LENGTH: 32FEET       $ 840.32      
 
                                   
 
        1     P3RP4828F2034F0   48-FIBER (MTP(F) — MTP(F) TRUNK CABLE, PLENUM
50/125UM, 10GIG LASER OPTIMIZED 24' BREAK-OUT
LENGTH: 34FEET       $ 859.84      

Page 22 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        1     P3RP4828F2035F0   48-FIBER (MTP(F) — MTP(F) TRUNK CABLE, PLENUM
50/125UM, 10GIG LASER OPTIMIZED 24" BREAK-OUT
LENGTH: 35FEET       $ 869.60      
 
                                   
 
        1     P3RP4828F2037F0   48-FIBER (MTP(F) — MTP(F) TRUNK CABLE, PLENUM
50/125UM, 10GIG LASER OPTIMIZED 24" BREAK-OUT

LENGTH: 37FEET       $ 889.12      
 
        1     P3RP4828F2040F0   48-FIBER (MTP(F) — MTP(F) TRUNK CABLE, PLENUM
50/125UM, 10GIG LASER OPTIMIZED 24" BREAK-OUT
LENGTH: 40FEET       $ 918.40      
 
                                   
 
        1     P3RP4828F2042F0   48-FIBER (MTP(F) — MTP(F) TRUNK CABLE, PLENUM
50/125UM, 10GIG LASER OPTIMIZED 24" BREAK-OUT
LENGTH: 42FEET       $ 937.92      
 
                                   
 
        32     P3MM51142400   P3LINK MPO CASSETTE MODULE, PINNED, 10 GIG
50/125 MM, LC AQUA QUAD COUPLERS, 24-FIBER,
STANDARD CASSETTE SHELL       $ 12,160.00      
 
                                   
 
        8     FH1UR-3MTP3FR   CECOMM P3LINK FIBER HOUSING RACK MOUNT 1U
ADJUSTABLE UNLOADED HOLDS UP TO (3) MTP
CASSETTES 3" DEPTH W/FRONT & REAR CABLE
MANAGEMENT BAR       $ 1,169.20      
 
                                   
 
        2     PBC4U   P3LINK RACK MOUNT FIBER ENCLOSURE 4U
HOLDING UP TO (12) FIBER CASSETTE MODULES OR
ADAPTER PANELS COLOR: BLACK       $ 507.70      
 
                                   
 
        1     LABOR   LABOR TO INSTALL ALL THE ABOVE MATERIALS,
INCLUDING THE FOLLOWING: *COPPER & FIBER
OPTIC PATCH PANELS, *COPPER & FIBER OPTIC
TRUNK CABLES, *DRESS OUT, LABEL & TEST ALL
COPPER AND FIBER TRUNK CABLES       $ 4,900.00      
 
                                   
CMS
  0904073-IN     44     03-700345192-N   4621SW IP PHONE GRAY       $ 9,680.00  
  3 HATLEY ROAD
BELFAST, ME 04915  
DYNTEK
  N15207     1     MIMOSA   CAPEX PROJECT W05-108-2009 EMAIL ARCHIVING       $
64,930.00     311 ARSENAL STREET
WATERTOWN, MA 02472

Page 23 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                              VENDOR   INVOICE NO     QTY   ITEM
NO     DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
MORE DIRECT
    1786549       25       473520105C     9-CELL/85-WHR PRIMARY BATTERY       $
3,975.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                           
 
            5       473520105D     E/MONITOR CRT MONITOR ST       $ 345.00      
 
            20       474446087     90W AC ADAPTER       $ 1,080.00      
MORE DIRECT
    1719078       10       39M5797     8GB 2X4GB DDR2 FB-DIMM P   S9203GMB,
S9203GMX, S9203GPC, S9203GR4,
S9203GRV, S9203GTY, S9203GV3, S9203GVN,
S9203GVP, S9203GVW   $ 3,654.90     55 MIDDLESEX TPKE
BEDFORD, MA 01730
 
                                           
 
            10       26K5777     73GB SAS 10K RPM NON-HS       $ 1,785.90      
 
            4       8853G3U     BC HS21 QC X/2.50-12MB-2   1S8853G3U99ET192,
1S8853G3U99ET203,
1S8853G3U99ET208, 1S8853G3U99EV362   $ 7,570.64        
 
            1       8853G3U     HS21 E5420 2 50G 128MB 2G   9EK244   $ 1,892.66
     
 
            5       44T1742     XEON E5420 QC LGA771 2.5   1S44T1742KQGVDBL,
1S44T1742KQGVDBM,
1S44T1742KQGVDBN, 1S44T1742KQGVDBX,
MNBA-EVS-44T1742   $ 2,341.50      
 
                                           
MORE DIRECT
    1784884       15       470877081     E4300 2GB MEM 80GB HDD X   1324JJ1,
2124JJ1, 2224JJ1, 2Z14JJ1, 3024JJ1,
5424JJ1, 6Y14JJ1, 8Z14JJ1, 9224JJ1, 9X14JJ1,
BZ14JJ1, C124JJ1, C324JJ1, D024JJ1, GY14JJ1   $ 22,663.05     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                           
 
            30       473520105     DELL ULTRASHARP 2208FP, W       $ 6,210.00  
   
 
            5       473520105B     160GB FREE FALL SENSOR H       $ 570.00      
MORE DIRECT
    1721158       1     88524YU   BLADECENTER H 14BAY 9USE   S99C5816   $
3,338.10     55 MIDDLESEX TPKE
BEDFORD, MA 01730
 
            1       31R3335     BLADE H 2900W AC PWR MOD       $ 832.46      
 
            2       32R1860     NORTEL LAYER GBE SWTICH   1S32R1860KQHAPNH,
1S32R1860KQHAPNL   $ 3,461.10      
 
            2       25R5785     BLADECENTER H TRIPLE 320       $ 138.76      
 
            28       39M5797     8GB 2X4GB DDR2 FB-DIMM P   S920335T, S92033AW,
S92033BL, S92033BN,
S92033BW, S92033CB, S92033CH, S92033FH,
S92033K7, S92033KF, S92033KG, S9203644,
S920364A, S920366G, S9203GKG, S9203GL0,
S9203GLP, S9203GLX, S9203GM2, S9203GPZ,
S9203GRR, S9203GRT, S9203GT4, S9203GT8,
S9203GVF, S9203L66, S9203L7W, S9203L8K   $ 10,233.72      

Page 24 of 25



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-009
ATHENAHEALTH, INC.

                                          VENDOR   INVOICE NO     QTY   ITEM NO
  DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
            4     26K5777   73GB SAS 10K RPM NON-HS       $ 714.36      
 
            14     8853G3U   BC HS21 QC X/2.50-12MB-2   1S8853G3U99EN481,
1S8853G3U99EN487,
1S8853G3U99EN490, 1S8853G3U99EN499,
1S8853G3U99EN500, 1S8853G3U99EN501,
1S8853G3U99EN505, 1S8853G3U99EN507,
1S8853G3U99EN510, 1S8853G3U99EP896,
1S8853G3U99EP915, 1S8853G3U99EP920,
1S8853G3U99EP922, 1S8853G3U99EP954   $ 26,497.24      
 
                                       
 
            14     43W11XX   QC INTEL XEON E5420 X/2.   1S44T1742KQDWCPR,
1S44T1742KQDWCPV,
1S44T1742KQDWCPW, 1S44T1742KQDWCRA,
1S44T1742KQFHYWZ, 1S44T1742KQFMYDV   $ 8,287.28      
 
                                       
 
                          1S44T1742KQFHCRG, 1S44T1742KQFPYVC,
1S44T1742KQFPYVD            
 
                                       
 
                          1S44T1742KQGVDBH, 1S44T1742KQGVDBP,
1S44T1742KQGVDCV, 1S44T1742KQGVDCW,
1S44T1742KQGVDCX            
BH PHOTO
    257267450       1     LADRD2Q/108900   LACIE D2 DESK RACK (NEW) / REG      
$ 49.95     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                       
 
            2     DAMDV50/MDV50   DATRAX MDV-50 WALL MT, CASE F/50 MINI DV
TAPE/REG       $ 29.90        
 
            1     SONPF970/NPF970   SONY NP-F970 LITHIUM ION BATT (6600 MAH) /
REG       $ 99.95      
 
                                       
 
            1     SOHVRZ5U/
HVRZ5U   SONY HVR-Z5U HDV 1080P/24P CAMCORDER/ REG       $ 4,049.00      
 
                                       
POST
ASSOCIATES
    42093       3     NONE-STOCK
COMPUTER FU   CLEARVUE PER DRAWING R08234.3346CV2- 5 X10 ON RISER
R08234.3346RV3- RISER 48"L X 14"D X 12"T       $ 6,087.78     3 HATLEY ROAD
BELFAST, ME 04915
 
                                     
 
                              $ 1,563,171.11      
 
                                     

Page 25 of 25



--------------------------------------------------------------------------------



 



         
 
 
Leaseline Schedule No. LL-009
dated April 1, 2009   (MACQUARIE LOGO) [b83537x8353701.gif]

             
Lessee:
  ATMENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Schedule incorporates the Master Equipment Lease Agreement dated June 1,
2007 between Lessee and Lessor. This is a Leaseline Schedule to which the terms
and conditions of the Leaseline Rider apply.

                        Acquisition   Leaseline             Period   Maximum  
Lease Rate Factors   Lessor’s Basis   Rental Payment  
 
          Hardware: 0.02872  Software: 0.03085*        
 
                   
From
April 1, 2009
through
June 30, 2009
  $ 1,000,000.00     The Hardware Lease Rate Factor applies only to Tier 1
Manufacturers’ and Approved Manufacturers’ Current (n) Technology System
Components. The Software Lease Rate Factor applies to all other items.
* See Special Term No. 2 below.   The aggregate for all items of Lessor’s actual
cost of the item.   The aggregate for all items of each item’s Lessor’s Basis
multiplied by its Lease Rate Factor.  

     
Due Dates: Rental Payments are due in arrears on the last day of each Rental
Period.
  Base Term: 36 months.
 
   
Rental Period: Each calendar month during the Term.
  Base Term Commencement Date July 1, 2009
 
   
Billing Address (if different from Lessee’s address stated above)
   

                                                            
                                                            
                                                            
Special Terms:

1.   In any exercise of the purchase option provided for in Section 6(a) of the
Master Equipment Lease Agreement, the purchase price (exclusive of Taxes) shall
be limited to 10.75% of Lessor’s Basis.   2.   The Maximum Soft Cost Percentage
shall be 35%. Lessee acknowledges and agrees that if the Soft Costs on this
Schedule exceed 25% of the Lessor’s Basis, the excess Soft Costs will be subject
to a lease rate factor of 0.03098, however, in no event, shall the total Soft
Costs exceed the Maximum Soft Cost Percentage.   3.   As used in this Schedule,
the “Approved Manufacturers” shall also include Lenovo, Opex, Kodak, Canon,
Pitney Bowes and Ricoh.   4.   In addition to the Rental Payments to be paid
under this Lease for the Base Term, but in lieu of Rental Payments, if any, to
be paid under this Lease for any periods before the Base Term Commencement Date,
Lessee pay Lessor a minimum amount equal to 1/30th of the total Rental Payment
multiplied by 45 days, provided for herein.   5.   If Lessor is to be acquiring
any of the Equipment from Lessee, Lessee shall identify the Equipment as such in
the Acceptance Certificate, and Lessor’s obligations under this Lease with
respect thereto shall be contingent on the execution by Lessee of documentation
satisfactory to Lessor providing for the conveyance of the Equipment to Lessor
(such as a Bill of Sale or other documentation requested by Lessor transferring
such Equipment to Lessor) and receipt by Lessor of such other documentation as
it may request, including, without limitation, vendor invoices, cancelled
checks, bills of sale, and other documentation describing such Equipment and the
prices paid therefor by Lessee and/or evidencing Lessee’s title thereto.

 



--------------------------------------------------------------------------------



 



 
The “Tier 1 Manufacturers” are IBM. Compaq, Hewlett-Packard, Dell, and Toshiba.
The “Approved Manufacturers” are the Tier 1 Manufacturers and the manufacturers
of such products as Lessor may, in its sole discretion, approve in writing as
qualifying for the Hardware Lease Rate Factor specified in the Leaseline
Schedule. “Current (n) Technology Products” are the latest technological
offerings of the Tier 1 manufacturers and the Approved Manufacturers. “System
Components” are processors (including all internal features such as memory,
modems, disk drives, and sound and video cards), display terminals, printers and
other external hardware required for the operation of a system.
 
Each party acknowledges its receipt and review of this Schedule and that none of
its provisions are missing or illegible. The terms of this Schedule may be
different from other Schedules incorporating the Agreement. The page numbering
of this Schedule may be exclusive of exhibits, if any. If this Schedule was
transmitted to Lessee for signature in electronic format, Lessee represents and
warrants that the text originally transmitted has not been altered in any way.
Lessor’s acceptance of this Schedule is based on its reliance on, and
specifically conditioned by, the truth of this representation and warranty. This
Schedule and the Agreement constitute the entire agreement of the parties
relating to the leasing of the Equipment.

                      ATHENAHEALTH, INC. (Lessee)       MACQUARIE EQUIPMENT
FINANCE, LLC (Lessor)    
 
                   
By:
  /s/ Carl Byers
 
      By:   /s/ Carie L. Kerns
 
   
Name/Title:
  Carl Byers/CFO
 
      Name/Title:   Carie L. Kerns
 
   
Date:
  4/21/09
 
      Date:   AVP - Contracts
4/23/09
 
   

 



--------------------------------------------------------------------------------



 



                          MASTER EQUIPMENT LEASE AGREEMENT
STIPULATED LOSS VALUES   LESSEE:   ATHENAHEALTH, INC.   LESSOR:   MACQUARIE
EQUIPMENT FINANCE, LLC Street Address:   311 Arsenal Street   Address:   2285
Franklin Road, Suite 100             Bloomfield Hills, MI 48302
City/State/Zip:
  Watertown, MA 02472   Lease Number:   Schedule Number: LL-009

The Stipulated Loss Value of the Equipment on the above referenced Master
Equipment Lease Agreement Schedule shall be determined by multiplying the
applicable Stipulated Loss Value Percentage (stated below) as of the due date of
the last Rental Payment due immediately prior to the date of the Loss or the
Event of Default, as applicable, by the Stipulated Loss Value Amount.

                  Stipulated Loss       Stipulated Loss Rental Period   Value
Percentage   Rental Period   Value Percentage   1   107.75%   19   61.74%   2  
105.27%   20   59.12%   3   102.77%   21   56.48%   4   100.27%   22   53.83%
  5   97.75%   23   51.17%   6   95.23%   24   48.50%   7   92.69%   25   46.00%
  8   90.14%   26   43.48%   9   87.59%   27   40.95% 10   85.02%   28   38.41%
11   82.44%   29   35.87% 12   79.85%   30   33.31% 13   77.28%   31   30.75% 14
  74.72%   32   28.17% 15   72.14%   33   25.59% 16   69.56%   34   22.99% 17  
66.96%   35   20.39% 18   64.36%   36   17.77%

      /s/ CB   /s/ CLK       Lessee Initials   Lessor Initials

 



--------------------------------------------------------------------------------



 



ORIGINAL          

(MACQUARIE LOGO) [b83537x8353701.gif]
Leaseline Summary
dated September 14, 2009
for Leaseline Schedule No. LL-010

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

Leaseline Summary to the above-referenced Leaseline Schedule incorporating the
Master Equipment Lease Agreement dated June 1, 2007, between Lessee and Lessor.
Capitalized terms used in this Leaseline Summary without definition are defined
in the Leaseline Schedule.
1. The Lessor’s Basis and Rental Payment for the Equipment is summarized as
follows:

                              Lessor’s   Lease Rate   Rental     Basis   Factor
  Payment
Hardware:
  $ 752,273.29       0.02872     $ 21,605.29  
Softcosts Greater than 25%:
  $ 270,257.83       0.03085     $ 8,337.45  
Softcosts Less than 25%:
  $ 250,757.76       0.02872     $ 7,201.76    
Total:
  $ 1,273,288.88             $ 37,144.50  

2. The Equipment is summarized by reference on Exhibit A attached hereto and
incorporated herein.
3. Special Term No. 2 shall be deleted and replaced with the following: The
Maximum Soft Cost Percentage shall be 42%. Lessee acknowledges and agrees that
if the Soft Costs on this Schedule exceed 25% of the Lessor’s Basis, the excess
Soft Costs will be subject to a lease rate factor of 0.03085, however, in no
event, shall the total Soft Costs exceed the Maximum Soft Cost Percentage.
Each party acknowledges its receipt and review of this Leaseline Summary and
that none of its provisions are missing or illegible. The page numbering of this
Leaseline Summary may be exclusive of exhibits, if any. If this Leaseline
Summary was transmitted to Lessee for signature in electronic format, Lessee
represents and warrants that the text originally transmitted has not been
altered in any way. Lessor’s acceptance of this Leaseline Summary is based on
its reliance on, and specifically conditioned by, the truth of this
representation and warranty. When executed by Lessee and Lessor, this Leaseline
Summary amends the Leaseline Schedule. Except as provided in this Leaseline
Summary, the terms and conditions of the Leaseline Schedule remain the same.

                      ATHENAHEALTH, INC. (Lessee)       MACQUARIE EQUIPMENT
FINANCE, LLC (Lessor)    
 
                   
By:
  /s/ Carl Byers
 
      By:   /s/ Wendell Lochbiler
 
   
Name/Title:
Date:
  Carl Byers/CFO
[ILLEGIBLE]
 
      Name/Title:   Wendell Lochbiler
Vice President - Contracts
 

 
 
      Date:   [ILLEGIBLE]
 
   

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-010
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
AES
  20093-31     1         COMPUTER ROOM HVAC UNIT REPAIR       $ 3,215.09     3
HATLEY ROAD
 
                                  BELFAST, ME 04915  
BOWE BELL
  9800002857     1     A581839/01712A   BBH4000 WITH JV       $ 188,000.00     3
HATLEY ROAD
 
                                  BELFAST, ME 04915
 
        1     D0093622   JETVISION SMA       $ 3,000.00      
 
        1     DEPOSIT   LESS DEPOSIT     - $ 66,850.00        
CDW
  NVP0618     4     03140   CTG 1FT COMPUTER POWER EXT CORD       $ 12.00    
311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        10     27194   CTG 14FT CAT6 SNAGLESS PATCH M YELLOW       $ 70.00      
 
        10     27164   CTG 14FT CAT6 SNAGLESS PATCH M WHITE       $ 70.00      
 
CDW
  NVH7501     60     27192   CTG 7FT CAT6 SNAGLESS PATCH M YELLOW       $ 240.00
    311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1     03140   CTG 1FT COMPUTER POWER EXT CORD       $ 3.00        
CDW
  NVT3526     51     27161   CTG 3FT CAT6 SNAGLESS PATCH M WHITE       $ 255.00
    311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        56     27191   CTG 3FT CAT6 SNAGLESS PATCH M YELLOW       $ 280.00      
 
        28     27171   CTG 3FT CAT6 SNAGLESS PATCH M GREEN       $ 140.00      
 
        49     03140   CTG 1FT COMPUTER POWER EXT CORD       $ 147.03        
CMS COMMUNICATIONS
  0905148-IN     2     03-700383409-N   9630 IP PHONE GRAY       $ 534.00    
311 ARSENAL STREET

                                  WATERTOWN, MA 02472
 
        2     03-NONINV   BLUE FACEPLATES       $ 0.00        
KESLE SYSTEMS
  266909     24     2450007-00   RIGHTFAX CHANNEL UPGRADES       $ 21,480.00    
311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1     2670007-00   BROOKTROUT SR-140-24F CHANNEL FOIP       $ 13,650.03
     
 
        1     DISCOUNT   LESS DISCOUNT     - $ 1,500.00        
MORE DIRECT
  1810876     1     W45695618   MAC PRO SING 2.66 QC COR       $ 2,697.56    
311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1     MB382LL/A   24IN LCD LED CINEMA DISP   S2A9092SROKO   $ 843.50    
   
ADTECH
  198097     1     01-8FUSION-NM   REVO LABS FUSION 8 MICROPHONE SYSTEM       $
4,564.00     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1     01-EXEMIC-BLK11   REVO LABS SOLO LAPEL MICROPHONE       $ 175.00  
   
 
        7     05-TBLMIC-OM-11   REVO LABS SOLO TABLETOP BOUNDARY       $
1,225.00      
 
                  MICROPHONE                
 
        1     07-TTDIAL-01   REVO LABS SOLO TABLETOP DIALER       $ 395.00      

Page 1 of 9

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-010
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        1     CABLE   INSTALLATION CABLES & CONNECTORS       $ 53.00      
 
        1     DESIGN   ADTECH DESIGN & ENGINEERING       $ 250.00      
 
        1     PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 375.00      
 
        1     LABOR   INSTALLATION LABOR       $ 330.00      
 
        1     PM   PROJECT MANAGEMENT       $ 110.00      
 
        1     GENADM   GENERAL ADMISSION       $ 75.00        
AMERICAN ALARM
  35127     1         COMMERCIAL ADD-ON       $ 13,758.00     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1     DEPOSIT   LESS DEPOSIT     - $ 6,800.00        
CAROUSEL INDUSTRIES
  462628     1     185446   AVAYA COMMUNICATIONS SOLUTION       $ 0.00     311
ARSENAL STREET

                                  WATERTOWN, MA 02472
 
        1     185840   CM MODEL ADDITIONS       $ 0.00      
 
        51     196664   CMEE R4 51-100 NEW LIC       $ 11,424.00      
 
        1     00043   SOFTWARE ACTIVATION CHARGE       $ 285.00        
CDW
  PGR6547     10     39Y9566   IBM RSA-II SLIMLINE ADAPTER       $ 3,340.00    
311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        6     29853   C2G 25FT HOOK AND LOOP CBL WRAP       $ 42.00      
 
        25     F2F402LL-02M   BELKIN 2M FIB OPTIC CAB LC/LC       $ 750.00      
 
DELL
  XD7KDR6M2     2     A1998754   1GB SINGLE PORT ISCSI HBAPCIE   GS40906A37754,
GS40906A37975   $ 1,276.00     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472  
DELL
  XD7CK1878     8     A2415129   VPP A-VI3 ENTERPRISE 2 PROC LICENSE FOR       $
38,360.00     311 ARSENAL STREET
 
                  VMWARE, INFRASTRUCTURE 3-2 PROCESSORS               WATERTOWN,
MA 02472
 
        8     A0688683   VI3 ENTERPRISE-1 YR PLATINUM SN S-24X7       $
10,760.00      
 
                  SUPPORT AND SUBSCRIPTION                  
FACTORY EXPRESS
  0098123     2     E-STACK2000   CHALLENGE HANDY CART PAPER CAR       $ 940.00
    3 HATLEY ROAD
 
                                  BELFAST, ME 04915  
GMC SOFTWARE
  STDINV0000747     1     postoutput   POSTSCRIPT OUTPUT PROTOCOL FOR TEST ENVIR
      $ 3,850.00     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1     NETSRVR   PRODUCTION FORMATTER LICENSE-PRINTNET T-FOR TEST
ENVIRONMENT       $ 9,450.00      
 
        1     PRINTNETPA   PRINTNET PA PROCESS AUTOMATION SERVER-FOR TEST
ENVIRONMENT       $ 17,238.00      
 
        1     DISCSW   SPECIAL DISCOUNT     - $ 5,538.00      

Page 2 of 9

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-010
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
KESLE SYSTEMS
  266988     1         RIGHTFAX INTEGRATION MODULE       $ 4,748.00     311
ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        1         RIGHTFAX XML GENERATOR MODULE       $ 597.00      
 
        1         RIGHTFAX PDF MODULE       $ 948.00      
 
        1         RIGHTFAX WEB ACCESS MODULE       $ 998.00      
 
        1         RIGHTFAX INCREMENTAL SUPPORT       $ 1,937.00      
 
        1         KESLE SYSTEMS PROFESSIONAL SUPPORT       $ 5,000.00        
LODESTAR SOLUTIONS
  3005     1         IBM COGNOS CONTRIBUTOR WITH EXCEL ADDIN       $ 21,000.00  
  311 ARSENAL STREET

                  CAPABILITIES (10 ADDITIONAL USERS)               WATERTOWN, MA
02472
 
        1         LODESTAR CLIENT 10% DISCOUNT       $ -2,100.00        
MEDICOMP SYSTEMS
                  LICENSE AGREEMENT FOR MEDCIN DATA FILES,       $ 190,000.00  
  311 ARSENAL STREET
 
                  SOFTWARE COMPONENTS AND APPLICATION               WATERTOWN,
MA 02472
 
                  DEVELOPMENT TOOLS                  
MORE DIRECT
  1807971     900     14055999   REW SMP 11.0.2-RNW BAS 1       $ 16,560.00    
311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        150     13909743   REW SMP 110.2 BDL-LIC S       $ 5,965.50        
MORE DIRECT
  1802776     50     54026197AS   ACROBAT 9 UE WIN AOO CLP       $ 11,045.00    
311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        150     09946082A9   ACROBAT ALL UE MLP PPM 2       $ 8,362.50      
 
        33     54026356AS   ACROBAT PROFESSIONAL 9 U       $ 10,899.90      
 
        50     09946158A9   ACROBAT PROFESSIONAL ALL       $ 4,197.00      
 
        100     54026280AS   ACROBAT 9 UE WIN UAOO ST       $ 7,717.00      
 
        17     54026691AS   ACROBAT PROFESSIONAL 9 U       $ 2,083.69        
MORE DIRECT
  1809930     1     480353591   E6400 4GB MEM 64GB ULTRA   8SQFTJ1   $ 1,717.41
    311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        40     481149660   DELL ULTRASHARP 2208FP, W       $ 8,280.00      
 
        5     484170186   E6400 3GB MEM 80GB HDD X   63C8QJ1, 7YC8QJ1, 93C8QJ1,
C7C8QJ1, D3C8QJ1   $ 6,441.65        
 
        5     484257346   E4300 3GB MEM 80GB HDD X   91RHTJ1, C1RHTJ1, D1RHTJ1,
G1RHTJ1, J1RHTJ1   $ 7,704.35        
 
        10     CSP-470877239   MD E6400 3GB MEM 80GB HD   2W0HGJ1, 3W0HGJ1,
9W0HGJ1, 6V0HGJ1,   $ 12,883.30      
 
                      6W0HGJ1, 9W0GHJ1, DT0HGJ1, FW0HGJ1,            
 
                      GT0HGJ1, HW0HGJ1              
 
        5     CSP-470877337   MD E6500 3GB MEM 80GB HD   89MYGJ1, 99MYGJ1,
D9MYGJ1, F9MYGJ1,   $ 6,606.55      
 
                      J9MYGJ1            

Page 3 of 9

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-010
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        10     CSP-470877081   MD E4300 2GB MEM 80GB HD   1CD4JJ1, 2BD4JJ1,
3BD4JJ1, 5BD4JJ1, 7BC4JJ1,   $ 15,108.70      
 
                      9BD4JJ1, CBD4JJ1, FBD4JJ1, HSD4JJ1, J9D4JJ1              
MORE DIRECT
  1809016     5     31341   5FT CAT6 PATCH CABLE BLU       $ 18.70     3 HATLEY
ROAD
 
                                  BELFAST, ME 04915
 
        5     31341   5FT CAT6 PATCH CABLE BLU       $ 18.70      
 
        40     31341   5FT CAT6 PATCH CABLE BLU       $ 149.60      
 
        10     484168179   OPTI 760 2GB MEM 80GB HD   1YWGTJ1, 8XWGTJ1, 9XWGTJ1,
BXWGTJ1,   $ 7,571.00      
 
                      CXWGTJ1, DXWGTJ1, FXWGTJ1, GXWGTJ1,            
 
                      HXWGTJ1, JXWGTJ1              
 
        5     484170186   E6400 2GB MEM 80GB HDD X   33C8QJ1, 34C8QJ1, 84C8QJ1,
B4C8QJ1, D4C8QJ1   $ 6,441.65        
 
        16     484167965   OPTI 760 2GB MEM 80GB HD   1BLFTJ1, 2BLFTJ1, 3BIFTJ1,
46LFTJ1, 5BLFTJ1,   $ 14,631.20      
 
                      6BLFTJ1, 7BLFTJ1, 8BLFTJ1, 9BLFTJ1, BBLFTJ1,            
 
                      CBLFTJ1, D9LFTJ1, F9LFTJ1, G9LFTJ1, HSLFTJ1,            
 
                      J9LFTJ1              
 
        16     484167965   OPTI 760 2GB MEM 80GB HD   19LFTJ1, 29LFTJ1, 39LFTJ1,
49LFTJ1, 59LFTJ1,   $ 14,631.20      
 
                      69LFTJ1, 78LFTJ1, 88LFTJ1, 98LFTJ1, B8LFTJ1,            
 
                      C8LFTJ1, D8LFTJ1, F8LFTJ1, G8LFTJ1, H8LFTJ1,            
 
                      J8LFTJ1              
 
        14     484167965   OPTI 760 2GB MEM 80GB HD   12FHTJ1, 22FHTJ1, 32FHTJ1,
42FHTJ1, 52FHTJ1,   $ 12,802.30      
 
                      81FHTJ1, 91FHTJ1, B1FHTJ1, C1FHTJ1, D1FHTJ1,            
 
                      F1FHTJ1, G1FHTJ1, H1FHTJ1, J1FHTJ1              
 
        14     484167965   OPTI 760 2GB MEM 80GB HD   1PGHTJ1, 2PGHTJ1, 3PGHTJ1,
4PGHTJ1,   $ 12,802.30      
 
                      5PGHTJ1, 6PGHTJ1, 7PGHTJ1, 8PGHTJ1,            
 
                      9PGHTJ1, DNGHTJ1, FNGHTJ1, GNGHTJ1,            
 
                      HHGHTJ1, JNGHTJ1            
WISE
  4341               ROOM CONVERSION PROJECT       $ 67,138.00     311 ARSENAL
STREET
 
                                  WATERTOWN, MA 02472  
ADAPTIVE COMMUNICATIONS
  AC-20090468     1     7G4202-72   DFE (DISTRIBUTED FORWARDING ENGINE)  
S09055401635J   $ 12,647.25     55 MIDDLESEX TURNPIKE

                  PLATINUM 72 PORTS 10/100/1000 BASE-TX RJ45              
BEDFORD, MA 01730

Page 4 of 9

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-010
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
ADAPTIVE COMMUNICATIONS
  AC-20090457     1     N3-SYSTEM-R   MATRIX N3 SYSTEM BUNDLE INCLUDING CHASSIS,
FAN TRAY AND REDUNDANT POWER SUPPLY       $ 3,847.25     3 HATLEY ROAD
BELFAST, ME 04815
 
                                   
 
        2     7G4282-49   DISTRIBUTED FORWARDING ENGINE (PLATINUM) WITH 48  
09215346635H, 09215345635H   $ 20,894.50      
 
                  10/100/1000 BASE-TX PORTS VIA RJ45 AND 1 NETWORK              
 
 
                  EXPANSION MODULE (NEW) SLOT                
 
 
        2     7G-6MGBIC-B   NETWORK EXPANSION MODULE (NEM) WITH 6 1000BASE-X
PORTS   08375262635A, 08375264635A   $ 3,844.50      
 
                  VIA MINI-GBIC W/100FX MGBIC SUPPORT                  
 
        1     ES-SN-S13   SUPPORTNET       $ 2,172.92        
ADAPTIVE COMMUNICATIONS
  AC-20090143     1     N5-SYSTEM-R   MATRIX N5 SYSTEM BUNDLE INCLUDING CHASSIS,
      $ 4,253.15     311 ARSENAL STREET

                  FAN TRAY AND TWO CHASSIS POWER SUPPLIES              
WATERTOWN, MA 02472
 
        4     N-POE-1200W   MATRIX POE 1200W WATT AC POWER SUPPLY  
S08445301095, S08445382095, S08445365095,   $ 1,776.00      
 
                      S08465439095            
 
        5     7G4205-72   DISTRIBUTED FORWARDING ENGINE (PLATINUM) WITH 72      
$ 51,790.75      
 
                  10/100/1000BASE-TX POE PORTS VIA RJ45 (POE SUPPORTED IN      
         
 
                  THE MS ONLY)                
 
BROADLEAF SERVICES
  7395     1         RIVERBED STEELHEAD APPLIANCE 1050-L W/6MBPS   C48HT00068733
  $ 13.995.00     311 ARSENAL STREET

                  WAN SUPPORT, 100 KGB DATA STORE, AND 800 TCP CONNECTIONS      
        WATERTOWN, MA 02472  
 
        1         RIVERBED: STEELHEAD MOBILE CONTROLLER WITH 30 CONCURRENT  
D32UR00068D31   $ 12,995.00      
 
                  USERS                  
 
        1     DISCOUNT   DISCOUNT     $ -6,748.00        
BROADLEAF SERVICES
  7452     1         DELL EQUALLOGIC PS65000E, COST EFFICIENT, HIGH CAPACITY,  
    $ 58,200.00     311 ARSENAL STREET


                  24TB CAPACITY, 48 X500GB, 7,2K SATA, DUAL CONTROLLER,        
      WATERTOWN, MA 02472
 
                  ONE YEAR 4 HOUR MISSION CRITICAL 7X24 SUPPORT                

Page 5 of 9

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-010
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
BROADLEAF SERVICES
  7391     2         DELL EQUALLOGIC PS5000XV, HIGH       $ 74,400.00     311
ARSENAL STREET
 
                  PERFORMANCE, 15K SAS DRIVES, 7.2TB CAPACITY,              
WATERTOWN, MA 02472
 
                  16X450GB, DUAL CONTROLLER, ONE YEAR                
 
                  EQUALLOGIC COMPLETE CARE PLUS, SAME DAY 4                
 
                  HOUR RESPONSE                  
CAROUSEL INDUSTRIES
  481892     1     224272   C-LAN INTF CP TN799DP-NON GSA   09WZ08300490   $
875.00     55 MIDDLESEX TURNPIKE
 
                                  BEDFORD, MA 01730
 
        1     216960   S8510 SERVER 4GB RAM   S09AN07300054   $ 3,990.00      
 
        2     405362641   PWR CORD USA       $ 12.60      
 
        1     700451172   USB MODEM MT9234ZBA V.92 56K   S13650836   $ 175.00  
   
 
        1     700470248   SES5.1.2 SFTW CD NEW SYS       $ 70.00      
 
        1     700464332   SES5.1.1 SFTW CD UPG       $ 70.00        
CAROUSEL INDUSTRIES
  481890     1     224274   IP 320 MEDIA RESOURCE TN2602AP NON GSA-NEW  
08WZ50500906   $ 14,000.00     311 ARSENAL STREET
 
                                  WATERTOWN MA 02472  
CDW
  NGQ0704     50     37370   CABLES 1M LC/LC 50/125 MM PATCH GRN       $
1,000.00     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472  
CDW
  NGW0922     48     37371   CABLES 2M LC/LC 50/125 MM PATCH GRN       $
1,104.00     311 ARSENAL STREET
 
                                  WATERTOWN MA 02472  
DAYMARK SOLUTIONS
  1009656     1     BRC-53002-644   BROCADE 80 PORT SWITCH INCLUDES (1) 80 PORT
SWITCHES WITH 64-4GB SFP’S, RACKMOUNT KIT   SAAD06019738, AHX0614E018   $
43,526.00     3 HATLEY ROAD
BELFAST, ME 04915  
 
        1     X800E-R6-C   1 YEAR 7X24X4 ONSITE SUPPORT       $ 2,860.00        
DELL
  XD84PWF83     2     224-4848   POWEREDGE R610 WITH CHASSIS FOR UP TO SIX  
98189K1, 38189K1   $ 7,319.86     55 MIDDLESEX TURNPIKE

 
                  2.5 INCH HARD DRIVES               BEDFORD, MA 01730  
 
        2     341-8715   146GB 10K RPM SERIAL-ATTACH SCSI 2.5” HOT       $
234.86      
 
                  PLUG HARD DRIVE                  
 
        2     341-8715   146GB 10K RPM SERIAL-ATTACH SCSI 2.5” HOT       $
234.86      
 
                  PLUG HARD DRIVE                  
DELL
  XD85MNWW2     4     224-4848   POWEREDGE R610 WITH CHASSIS FOR UP TO SIX  
41S99K1, 71S99K1, 61S99K1, 51S99K1   $ 12,002.44     3 HATLEY ROAD

 
                  2.5 INCH HARD DRIVES               BELFAST, ME 04915  
 
        4     341-8715   146GB 10K RPM SERIAL-ATTACH SCSI 2.5” HOT       $
563.68      
 
                  PLUG HARD DRIVE                

Page 6 of 9

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-010
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
        4     341-8715   146GB 10K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG HARD
DRIVE       $ 563.68        
DELL
  XD75XK4C9     2     224-4845   POWEREDGE R710 WITH CHASSIS FOR UP TO EIGHT 2.5
INCH HARD DRIVES   9G6PTJ1, 8G6PTJ1   $ 11,926.90     311 ARSENAL STREET
WATERTOWN MA 02472
 
        2     341-8714   73GB 15K RPM SERIAL ATTACH SCSI 2.5” HOT PLUG HARD
DRIVE       $ 362.18      
 
        2     341-8714   73GB 15K RPM SERIAL ATTACH SCSI 2.5” HOT PLUG HARD
DRIVE       $ 362.18      
 
        2     341-8714   73GB 15K RPM SERIAL ATTACH SCSI 2.5” HOT PLUG HARD
DRIVE       $ 362.18      
 
        2     341-8714   73GB 15K RPM SERIAL ATTACH SCSI 2.5” HOT PLUG HARD
DRIVE       $ 362.18        
DELL
  XD85K59T2     3     224-4848   POWEREDGE R610 WITH CHASSIS FOR UP TO SIX 2.5
INCH HARD DRIVES   11S99K1, 31S99K1, 21S99K1   $ 12,232.92     311 ARSENAL
STREET
WATERTOWN, MA 02472
 
        3     341-8715   146GB 10K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG HARD
DRIVE       $ 358.50      
 
        3     341-8715   146GB 10K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG HARD
DRIVE       $ 358.50      
 
        3     341-9093   Qlogic 246D 4GB Optical Fiber Channel HBA, PCI - E Card
      $ 934.02      
 
        3     341-9093   Qlogic 246D 4GB Optical Fiber Channel HBA, PCI - E Card
      $ 934.02        
DELL
  XD85TNJ73     3     224-4848   POWEREDGE R610 WITH CHASSIS FOR UP TO SIX 2.5
INCH HARD DRIVES   BG189K1, 9H189K1, 4H189K1   $ 12,232.92     55 MIDDLESEX
TURNPIKE
BEDFORD, MA 01730
 
        3     341-8715   146GB 10K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG HARD
DRIVE       $ 358.50      
 
        3     341-8715   146GB 10K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG HARD
DRIVE       $ 358.50      
 
        3     341-9093   Qlogic 246D 4GB Optical Fiber Channel HBA, PCI - E Card
      $ 934.02      
 
        3     341-9093   Qlogic 246D 4GB Optical Fiber Channel HBA, PCI - E Card
      $ 934.02      

Page 7 of 9

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-010
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
DELL
  XD7F4DNP7     2     223-4229   POWEREDGE R900, 2X QUAD CORE X7350 XEON,  
4M1G4K1, 3M1G4K1   $ 34,613.78     311 ARSENAL STREET

 
                  2.93GHZ, 8M CACHE 130W, 1066MZ FSB               WATERTOWN, MA
02472  
IMAGING BUSINESS MACHINES, LLC
  JBRY-7LCT3V-1     1     853-00032   FIELD INSTALL IT3, ENVELOPE DETECTION    
  $ 3,504.50     3 HATLEY ROAD

 
                  W/DOCNETICS (25% WITH CONTRACT OR ORDER)              
BELFAST, ME 04915  
IMAGING BUSINESS MACHINES, LLC
  JBRY-7LCT7R-1     2     800-00062   OPTION, IT3 ENVELOPE DETECTION W/BARCODE  
    $ 7,009.00     311 ARSENAL STREET

 
                  RECOGNITION (25% WITH CONTRACT OR ORDER)              
WATERTOWN, MA 02472  
MORE DIRECT
  1831151     5     CSP-470877239   MD E6400 3GB MEM 80GB HD   19SYHJ1, 8JTYHJ1,
C1SYHJ1, FBSYHJ1, J8SYHJ1   $ 6,441.65     311 ARSENAL STREET

 
                                  WATERTOWN, MA 02472  
MORE DIRECT
  1831235     5     CSP-470877239   MD E6400 3GB MEM 80GB HD   18SYHJ1, B9SYHJ1,
D2SYHJ1, GBSYHJ1, H2SYHJ1   $ 6,441.65     3 HATLEY ROAD

 
                                  BELFAST, ME 04915  
MORE DIRECT
  1853988     20     492225234   DELL 22 INCH 2209WA FLAT PANEL MONITOR,       $
3,740.00     311 ARSENAL STREET

 
                  OPTIPLEX, PRECISION LATITUDE               WATERTOWN, MA 02472
 
        10     491366921   DELL LATITUDE E4300 DUO SP9300 2.26GHZ 3GB 64GB  
1K1NJK1, 2K1NJK1, 3K1NJK1, 4K1NJK1, 5K1NJK1,   $ 15,908.70      
 
                  SSD DVDRW WLAN 1510 XPP 6-CELL 3YR 7X24 E-PORT   6K1NJK1,
7K1NJK1, 8K1NJK1, 9K1NJK1, BK1NJK1            
 
                  AND CASE                  
MORE DIRECT
  1845759     15     491372090   LATITUDE E6400 14.1 INCH   1FGZ9K1, 1MGZ9K1,
2GGZ9K1, 3FGZ9K1, 3GGZ9K1,   $ 20,073.30     311 ARSENAL STREET

 
                      3MGZ9K1, 4MGZ9K1, 5GGZ9K1, 6FGZ9K1,           WATERTOWN,
MA 02472
 
                      7MGZ9K1, BHGZ9K1, CMGZ9K1, DMGZ9K1, GMGZ9K1, JFGZ9K1      
     
 
        20     CSP-489304626   MD DELL ULTRASHARP 2208F       $ 4,140.00      
 
        5     CSP-470877337   MD E6500 3GB MEM 80GB HD   69MYGJ1, B9MYGJ1,
C9MYGJ1, G9MYGJ1, H9MYGJ1   $ 6,606.55        
NETWORK HARDWARE RESALE
  260931     1     CSS11503-AC   CISCO 11503 CONTENT SERVICES SWITCH INCLUDING  
JAB0822L02K   $ 4,795.00     3 HATLEY ROAD

 
                  SCM WITH 2 GIGABIT ETHERNET PORTS, HARD DISK,              
BELFAST, ME 04915
 
                  AND INTEGRATED AC POWER SUPPLY, INTEGRATED FAN,              
 
 
                  AND INTEGRATED SWITCH MODULE (REQUIRES SFP                
 
                  GBICS)                
 
        1     ASA5520-BUN-K9   ASA 5520 APPLIANCE WITH SW, HA, 4GE+1FE, 3DES/AES
  JMX1252L07H   $ 3,995.00      
 
        2     GLC-T   1000BASE-T SFP       $ 250.00      

Page 8 of 9

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-010
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
PROSOURCE PACKAGING, INC.
  108477     1     17-PJ-100   STANDARD PJ-100 ELECTRIC AIR ASSIT PEDESTAL PAPER
JOGGER       $ 2,558.99     3 HATLEY ROAD
BELFAST, ME 04915
PROVANTAGE
  5094178     1     MK1633-61B05   MS1633 FOCUS BT SCANNER US
BATTERY/STAND/CHARGER KIT       $ 472.26     3 HATLEY ROAD

 
                                  BELFAST, ME 04915  
 
        2     MK1690-61A38   MS1690 FOCUS IMAGER BLACK KIT USB HID CABLE FLEX
STAND       $ 568.82        
TRIBRIDGE
  S-81520     4         MICROSOFT DYNAMICS GP-PROFESSIONAL USERS       $
8,000.00     311 ARSENAL STREET

 
                                  WATERTOWN, MA 02472
 
        1         DYNAMICS GP ENHANCEMENT PLAN       $ 608.49      
 
                                                  TOTAL:   $ 1,273,288.88      
 
                                 

Page 9 of 9

 



--------------------------------------------------------------------------------



 



         
 
      ORIGINAL  
 
  Leaseline Schedule No. LL-010
dated July 1, 2009   (MACQUARIE LOGO) [b83537x8353701.gif]
 
     

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Schedule incorporates the Master Equipment Lease Agreement dated June 1,
2007 between Lessee and Lessor. This is a Leaseline Schedule to which the terms
and conditions of the Leaseline Rider apply.

                        Acquisition   Leaseline             Period   Maximum  
Lease Rate Factors   Lessor’s Basis   Rental Payment  
 
          Hardware: 0.02872 Software: 0.03085*        
 
                   
From
July 1, 2009 through
September 30, 2009
  $ 1,500,000.00     The Hardware Lease Rate Factor applies only to Tier 1
Manufacturers’ and Approved Manufacturers’ Current (n) Technology System
Components. The Software Lease Rate Factor applies to all other items
*See Special Term No. 2 below.   The aggregate for all items of Lessor’s actual
cost of the item.   The aggregate for all items of each item’s Lessor’s Basis
multiplied by its Lease Rate Factor.  

     
Due Dates: Rental Payments are due in arrears on the last day of each Rental
Period.
  Base Term: 36 months.
 
   
Rental Period: Each calendar month during the Term.
  Base Term Commencement Date: October 1, 2009
 
   
Billing Address (if different from Lessee’s address stated above):
   

                                                            
                                                            
                                                            
Special Terms:

1.   In any exercise of the purchase option provided for in Section 6(a) of the
Master Equipment Lease Agreement, the purchase price (exclusive of Taxes) shall
be limited to 10.75% of Lessor’s Basis.   2.   The Maximum Soft Cost Percentage
shall be 25%. Lessee acknowledges and agrees that if the Soft Costs on this
Schedule exceed 25% of the Lessor’s Basis, the excess Soft Costs will be subject
to a lease rate factor of 0.03098, however, in no event, shall the total Soft
Costs exceed the Maximum Soft Cost Percentage.   3.   As used in this Schedule,
the “Approved Manufacturers” shall also include Lenovo, Opex, Kodak, Canon,
Pitney Bowes and Ricoh.   4.   In addition to the Rental Payments to be paid
under this Lease for the Base Term, but in lieu of Rental Payments, if any, to
be paid under this Lease for any periods before the Base Term Commencement Date,
Lessee pay Lessor a minimum amount equal to 1/30th of the total Rental Payment
multiplied by 45 days, provided for herein.   5.   If Lessor is to be acquiring
any of the Equipment from Lessee, Lessee shall identify the Equipment as such in
the Acceptance Certificate, and Lessor’s obligations under this Lease with
respect thereto shall be contingent on the execution by Lessee of documentation
satisfactory to Lessor providing for the conveyance of the Equipment to Lessor
(such as a Bill of Sale or other documentation requested by Lessor transferring
such Equipment to Lessor) and receipt by Lessor of such other documentation as
it may request, including, without limitation, vendor invoices, cancelled
checks, bills of sale, and other documentation describing such Equipment and the
prices paid therefor by Lessee and/or evidencing Lessee’s title thereto.

 



--------------------------------------------------------------------------------



 



 
The “Tier 1 Manufacturers” are IBM, Compaq, Hewlett-Packard, Dell, and Toshiba.
The “Approved Manufacturers” are the Tier 1 Manufacturers and the manufacturers
of such products as Lessor may, in its sole discretion, approve in writing as
qualifying for the Hardware Lease Rate Factor specified in the Leaseline
Schedule. “Current (n) Technology Products” are the latest technological
offerings of the Tier 1 manufacturers and the Approved Manufacturers. “System
Components” are processors (including all internal features such as memory,
modems, disk drives, and sound and video cards), display terminals, printers and
other external hardware required for the operation of a system.
Each party acknowledges its receipt and review of this Schedule and that none of
its provisions are missing or illegible. The terms of this Schedule may be
different from other Schedules incorporating the Agreement. The page numbering
of this Schedule may be exclusive of exhibits, if any. If this Schedule was
transmitted to Lessee for signature in electronic format, Lessee represents and
warrants that the text originally transmitted has not been altered in any way.
Lessor’s acceptance of this Schedule is based on its reliance on, and
specifically conditioned by, the truth of this representation and warranty. This
Schedule and the Agreement constitute the entire agreement of the parties
relating to the leasing of the Equipment.

                      ATHENAHEALTH, INC. (Lessee)       MACQUARIE EQUIPMENT
FINANCE, LLC (Lessor)    
 
                   
By:
  /s/ Carl Byers
 
      By:   /s/ Jennifer E. Gordon
 
   
Name/Title:
  Carl Byers/CFO
 
      Name/Title:   Jennifer E. Gordon
 
   
Date:
  8/14/09
 
      Date:   Contracts Manager
[ILLEGIBLE]
 
   

 



--------------------------------------------------------------------------------



 



                          MASTER EQUIPMENT LEASE AGREEMENT
STIPULATED LOSS VALUES LESSEE:   ATHENAHEALTH, INC.   LESSOR:   MACQUARIE
EQUIPMENT FINANCE, LLC Street Address:   311 Arsenal Street   Address:   2285
Franklin Road, Suite 100             Bloomfield Hills, MI 48302
City/State/Zip:
  Watertown, MA 02472   Lease
Number: Schedule
Number: LL-010

The Stipulated Loss Value of the Equipment on the above referenced Master
Equipment Lease Agreement Schedule shall be determined by multiplying the
applicable Stipulated Loss Value Percentage (stated below) as of the due date of
the last Rental Payment due immediately prior to the date of the Loss or the
Event of Default, as applicable, by the Stipulated Loss Value Amount.

                  Stipulated Loss       Stipulated Loss Rental Period   Value
Percentage   Rental Period   Value Percentage   1   107.75%   19   61.74%   2  
105.27%   20   59.12%   3   102.77%   21   56.48%   4   100.27%   22   53.83%
  5   97.75%   23   51.17%   6   95.23%   24   48.50%   7   92.69%   25   46.00%
  8   90.14%   26   43.48%   9   87.59%   27   40.95% 10   85.02%   28   38.41%
11   82.44%   29   35.87% 12   79.85%   30   33.31% 13   77.28%   31   30.75% 14
  74.72%   32   28.17% 15   72.14%   33   25.59% 16   69.56%   34   22.99% 17  
66.96%   35   20.39% 18   64.36%   36   17.77%

      /s/ CB   /s/ JEG       Lessee Initials   Lessor Initials

 



--------------------------------------------------------------------------------



 



(MACQUARIE LOGO) [b83537b8353702.gif]
Leaseline Schedule No. LL-011
dated October 1, 2009

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
 
           
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
 
           
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Schedule incorporates the Master Equipment Lease Agreement dated June 1,
2007 between Lessee and Lessor. This is a Leaseline Schedule to which the terms
and conditions of the Leaseline Rider apply.

                      Acquisition Period   Leaseline Maximum   Lease Rate
Factors   Lessor’s Basis   Rental Payment
 
          Hardware: 0.02872 Software: 0.02872*        
 
                   
From October 1, 2009 through December 31, 2009
  $ 1,250,000.00     The Hardware Lease Rate Factor applies only to Tier 1
Manufacturers’ and Approved Manufacturers’ Current (n) Technology System
Components. The Software Lease Rate Factor applies to all other items.
*See Special Term No. 2 below.   The aggregate for all items of Lessor’s actual
cost of the item.   The aggregate for all items of each item’s Lessor’s Basis
multiplied by its Lease Rate Factor.

     
Due Dates: Rental Payments are due in arrears on the last day of each Rental
Period.
  Base Term: 36 months.
 
   
 
  Base Term Commencement Date: January 1, 2010
 
   
Rental Period: Each calendar month during the Term.
   
 
   
Billing Address (if different from Lessee’s address stated above):
   

         
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

Special Terms:

1.   In any exercise of the purchase option provided for in Section 6(a) of the
Master Equipment Lease Agreement, the purchase price (exclusive of Taxes) shall
be limited to 10.75% of Lessor’s Basis.   2.   The Maximum Soft Cost Percentage
shall be 35%. Lessee acknowledges and agrees that if the Soft Costs on this
Schedule exceed 25% of the Lessor’s Basis, the excess Soft Costs will be subject
to a lease rate factor of 0.03085, however, in no event, shall the total Soft
Costs exceed the Maximum Soft Cost Percentage.   3.   As used in this Schedule,
the “Approved Manufacturers” shall also include Lenovo, Opex, Kodak, Canon,
Pitney Bowes and Ricoh.   4.   In addition to the Rental Payments to be paid
under this Lease for the Base Term, but in lieu of Rental Payments, if any, to
be paid under this Lease for any periods before the Base Term Commencement Date,
Lessee shall pay Lessor a minimum amount equal to 1/30th of the total Rental
Payment multiplied by 45 days, provided for herein.   5.   If Lessor is to be
acquiring any of the Equipment from Lessee, Lessee shall identify the Equipment
as such in the Acceptance Certificate, and Lessor’s obligations under this Lease
with respect thereto shall be contingent on the execution by Lessee of
documentation satisfactory to Lessor providing for the conveyance of the
Equipment to Lessor (such as a Bill of Sale or other documentation requested by
Lessor transferring such Equipment to Lessor) and receipt by Lessor of such
other documentation as it may request, including, without limitation, vendor
invoices, cancelled checks, bills of sale, and other documentation describing
such Equipment and the prices paid therefor by Lessee and/or evidencing Lessee’s
title thereto.

 



--------------------------------------------------------------------------------



 



The “Tier 1 Manufacturers” are IBM, Compaq, Hewlett-Packard, Dell, and Toshiba.
The “Approved Manufacturers” are the Tier 1 Manufacturers and the manufacturers
of such products as Lessor may, in its sole discretion, approve in writing as
qualifying for the Hardware Lease Rate Factor specified in the Leaseline
Schedule. “Current (n) Technology Products” are the latest technological
offerings of the Tier 1 manufacturers and the Approved Manufacturers. “System
Components” are processors (including all internal features such as memory,
modems, disk drives, and sound and video cards), display terminals, printers and
other external hardware required for the operation of a system.
Each party acknowledges its receipt and review of this Schedule and that none of
its provisions are missing or illegible. The terms of this Schedule may be
different from other Schedules incorporating the Agreement. The page numbering
of this Schedule may be exclusive of exhibits, if any. If this Schedule was
transmitted to Lessee for signature in electronic format, Lessee represents and
warrants that the text originally transmitted has not been altered in any way,
Lessor’s acceptance of this Schedule is based on its reliance on, and
specifically conditioned by, the truth of this representation and warranty. This
Schedule and the Agreement constitute the entire agreement of the parties
relating to the leasing of the Equipment.

                ATHENAHEALTH, INC. (Lessee)   MACQUARIE EQUIPMENT FINANCE, LLC
(Lessor)   By:  /s/ Carl Byers   By:  /s/ Jennifer E. Gordon   Name/Title: Carl
Byers/CFO
Date: Oct 28, 2009     Name/Title: Jennifer E. Gordon
Contracts Manager         Date: 10/29/09

 



--------------------------------------------------------------------------------



 



     
 
  MASTER EQUIPMENT LEASE AGREEMENT
 
  STIPULATED LOSS VALUES

             
LESSEE:
  ATHENAHEALTH, INC.   LESSOR:   MACQUARIE EQUIPMENT FINANCE, LLC
 
           
Street Address:
  311 Arsenal Street   Address:   2285 Franklin Road, Suite 100
 
          Bloomfield Hills, MI 48302

             
City/State/Zip:
  Watertown, MA 02472   Lease   Schedule
 
      Number:   Number: LL-011

The Stipulated Loss Value of the Equipment on the above referenced Master
Equipment Lease Agreement Schedule shall be determined by multiplying the
applicable Stipulated Loss Value Percentage (stated below) as of the due date of
the last Rental Payment due immediately prior to the date of the Loss or the
Event of Default, as applicable, by the Stipulated Loss Value Amount.

                  Stipulated Loss       Stipulated Loss Rental Period   Value
Percentage   Rental Period   Value Percentage 1   107.75%   19   61.74% 2  
105.27%   20   59.12% 3   102.77%   21   56.48% 4   100.27%   22   53.83% 5  
97.75%   23   51.17% 6   95.23%   24   48.50% 7   92.69%   25   46.00% 8  
90.14%   26   43.48% 9   87.59%   27   40.95% 10   85.02%   28   38.41% 11  
82.44%   29   35.87% 12   79.85%   30   33.31% 13   77.28%   31   30.75% 14  
74.72%   32   28.17% 15   72.14%   33   25.59% 16   69.56%   34   22.99% 17  
66.96%   35   20.39% 18   64.36%   36   17.77%

     
[ILLEGIBLE]
  [ILLEGIBLE]
Lessee Initials
  Lessor Initials

 



--------------------------------------------------------------------------------



 



    Acceptance Certificate No. 1
for Leaseline Schedule No. LL-011   (LOGO) [b83537b8353702.gif]

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC  
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100  
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Acceptance Certificate is made by Lessee pursuant to the above-referenced
Schedule (“Schedule”) between Lessee and Lessor, which incorporates the Master
Equipment Lease Agreement dated June 1, 2007 between Lessee and Lessor.
Capitalized terms used in this Acceptance Certificate without definition are
defined in the Schedule.
Lessee certifies that: (a) the Equipment described or referred to in this
Acceptance Certificate (“Accepted Equipment”) is located at the Equipment
Location specified below and is fully installed; (b) Lessee has inspected the
Accepted Equipment; (c) on the Acceptance Date specified below Lessee accepted
the Accepted Equipment for all purposes of the Schedule, the Agreement, any
purchase documents with Seller, and all related documents; and (d) no Default is
continuing.

              1.   The Accepted Equipment is all of the Equipment described in
Exhibit A attached hereto and incorporated herein.
 
           
2.
  Sellers: CMS Communications, Inc., Dell Marketing L.P., Kinney’s Construction,
More Direct, Adtech Systems, Inc., GMC Software, CDW and Imaging Business
Machines LLC,
 
            3.   Address for Billing (if different from Lessee’s address stated
above):
 
           
 
           
 
 
 
 
 
           
 
 
 
 
 
           
 
 
 
 
 
           
4.
  Equipment Location:   See Exhibit A attached hereto.
 
           
5.
  Acceptance Date:   October 28, 2009    
 
            6.   Sale Leaseback of Equipment:   With respect to any Accepted
Equipment for which Lessee is described herein as Seller, the Accepted Equipment
is to be acquired by Lessor from Lessee as “sale-leaseback” equipment subject to
the provisions of Section 5 of the Schedule.
 
           
 
          For the sum of $449,355.72 (“SLB Price”), Lessee hereby sells,
assigns, and transfers to Lessor, all of the Lessee’s right, title and interest
in and to the Accepted Equipment, and any warranties on the Accepted Equipment,
and agrees to provide reasonable assistance in enforcing those warranties. The
SLB Price will be paid by ordinary business check when all of the conditions to
Lessor’s acquisition and lease of the Equipment under this Lease have been
satisfied and Lessor shall have received such evidence of Lessee’s ownership
interest in the Accepted Equipment as Lessor may request, including copies of
Lessee’s proof of payment to its vendor(s), vendor invoices identifying the
Accepted Equipment, bills of sale, and other such documentation as Lessor may
request. Lessee represents and warrants that prior to the execution hereof,
Lessee has good and marketable title to the Accepted Equipment, free and clear
of all liens, claims, taxes, charges and encumbrances of any nature or kind
whatsoever, and Lessor will acquire such title upon the execution hereof. Lessee
shall do such acts and shall execute such further documents, and will cause the
doing of such acts and the executions of such further documents by others, as
Lessor may in writing at any time and from time to time reasonably request be
done or executed in order to give effect to the foregoing assignment.

            ATHENAHEALTH, INC.
(Lessee)
      By:   /s/ Carl Byers        Name/Title: Carl Byers/CFO        Date: Oct
28,2009   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 1
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
CMS COMMUNICATIONS
  0911278-IN   50   03-700345192-N   4621SW IP PHONE GRAY       $ 11,000.00    
3 HATLEY ROAD BELFAST, ME 04915
DELL MARKETING
  XD783XPM6   8   A1998754   1GB SINGLE PORT ISCSI HBA PCIE   GS40906A37517,
GS40906A37582,
GS40906A37709, GS40906A37716,
GS40906A37729, GS40906A37730,
GS40906A37785, GS40906A38215   $ 5,104.00     311 ARSENAL STREET WATERTOWN, MA
02472
DELL MARKETING
  XD7PM9TW6   1   224-4845   POWEREDGE R710 WITH CHASSIS FOR UP TO EIGHT
2.5-INCH HARD DRIVES   2B186K1   $ 5,962.87     311 ARSENAL STREET WATERTOWN, MA
02472
 
      1   341-8714   73GB 15K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG HARD DRIVE  
    $ 181.09      
 
      1   341-8714   73GB 15K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG HARD DRIVE  
    $ 181.09      
 
      1   341-8714   73GB 15K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG HARD DRIVE  
    $ 181.09      
 
      1   341-8714   73GB 15K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG HARD DRIVE  
    $ 181.09      
KINNEY’S CONSTRUCTION
  6097   140   WATER LINE   INSTALL WATER LINE PER FT       $ 8,400.00     3
HATLEY ROAD BELFAST, ME 04915
 
      1120   HOT TOP   HOT TOP       $ 3,601.92      
 
      1   PERMITS   PERMITS LIVE TAP AND CURB STOP       $ 1,100.00      
MORE DIRECT
  1854418   2   WS-C3750G-48TS-S   3750G 48PT 10/100/1000-4   SFOC1321Z38T,
SFOC1321Z39V   $ 17,440.20     311 ARSENAL STREET WATERTOWN, MA 02472
 
      2014   CON-SNT-SMS-1   SM; ARTNET 8X5XNBD-SMS-1       $ 2,014.00      
MORE DIRECT
  1866314   20   496234630   DELL ULTRASHARP 1909 WIDE FLAT PANEL WITH HEIGHT
ADJUSTABLE STAND 320-7540, 3YR ADV. EXCHANGE WARRANTY       $ 2,980.00     3
HATLEY ROAD BELFAST, ME 04915
 
      5   9976309   MD DELL LATITUDE E6400E   6QGZ9K1, CNGZ9K1, FQGZ9K1,
GQGZ9K1, HPGZ9K1   $ 6,691.10      
MORE DIRECT
  1866315   50   496234630   DELL ULTRASHARP 1909 WIDE FLAT PANEL WITH HEIGHT
ADJUSTABLE ST       $ 7,372.50     311 ARSENAL STREET WATERTOWN, MA 02472
 
      50   496234630   DELL ULTRASHARP 1909 WIDE FLAT PANEL WITH HEIGHT
ADJUSTABLE ST       $ 7,372.50      
 
      50   496234630   DELL ULTRASHARP 1909 WIDE FLAT PANEL WITH HEIGHT
ADJUSTABLE ST       $ 7,372.50      
 
      50   496234630   DELL ULTRASHARP 1909 WIDE FLAT PANEL WITH HEIGHT
ADJUSTABLE ST       $ 7,372.50      

1



--------------------------------------------------------------------------------



 



EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 1
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      5   744988U   TOPSELLER X200 SL9400 1.86G 2GB 160GB DVDR 12.1-WXGA BT WVB
  SR901FC7, SR901FC8, SR901FC9, SR901FCW, SR901FCX   $ 9,018.95      
 
      5   43R9151   VERIZON WIRELESS UNDP BROADBAND       $ 727.50      
 
      5   41C9340   3YEAR THINKPAD PROTECTION DEPOT       $ 663.85      
 
      6   43R1988-AJ   2GB PC3-8500 204-PIN DDR3 SDRAM SODIMM FOR SELECT
THINKPAD MODELS       $ 256.10      
 
      62   NV268AT#ABA   SMART BUY T5730W THIN CLINET AMD WES 1GB/2FL WIFI  
CNV919009W, CNV91900C6,   $ 24,614.00      
 
                  CNV91900C7, CNV91900CB,            
 
                  CNV91900CF, CNV91900CN,            
 
                  CNV91900DW, CNV91900DX,            
 
                  CNV91900XL, CNV91900XM,            
 
                               
 
                  CNV91900XV, CNV91900XW,            
 
                  CNV91900XY, CNV91900Y7,            
 
                  CNV91900YJ, CNV91900YS,            
 
                  CNV91900YT, CNV9190056L,            
 
                  CNV91905MS, CNV91905PF,            
 
                               
 
                  CNV9200H8G, CNV9200HCY,            
 
                  CNV9200HD9, CNV9200HDF,            
 
                  CNV9200HDG, CNV9200HF9,            
 
                  CNV9200HFF, CNV9200HFX,            
 
                  CNV9220HG0, CNV9200HG3,            
 
                               
 
                  CNV9200HGS, CNV9200HGW,            
 
                  CNV9210LFF, CNV9210LFH,            
 
                  CNV9210LFL, CNV9210LFQ,            
 
                  CNV9210LFZ, CNV9210LG0,            
 
                  CNV9210LG4, CNV9210LGJ,            
 
                               
 
                  CNV9210LGY, CNV9210LGZ,            
 
                  CNV9210LH8, CNV9210LHJ,            
 
                  CNV9210LHV, CNV9210LJ9,            
 
                  CNV922021R, CNV922024W,            
 
                  CNV922025G, CNV922025Z,            
 
                               
 
                  CNV9220264, CNV9220267,            
 
                  CNV9220269, CNV922026G,            
 
                  CNV922026H, CNV922026K, CNV922026L,            
 
                  CNV922026M, CNV922026R,            
 
                  CNV922027C, CNV922027F, CNV922027K            

2



--------------------------------------------------------------------------------



 



EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 1
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      38   NV268AT#ABA   SMART BUY T5730W THIN CLINET AMD WES 1GB/2FL WIFI  
CNV91900BS, CNV91900BZ,
CNV91905BJ, CNV91905F7, CNV9200H73,
CNV9200H74, CNV9200H7K,
CNV9220H9V, CNV9200HB4,
CNV9220HB5,   $ 15,086.00      
 
                               
 
                  CNV9200HB6, CNV9200HB7,
CNV9200HB6, CNV9200HB7,
CNV9200HB9, CNV9200HBB,
CNV9200HBC, CNV9200HBD,
CNV9200HBG, CNV9200HBL,            
 
                               
 
                  CNV9200HBP, CNV9200HBS,
CNV9200HBT, CNV9200HC5,
CNV9200HDS, CNV9200HDY,
CNV9210LFB, CNV9210LH0,
CNV9210LHT, CNV922020J,            
 
                               
 
                  CNV922020R, CNV922023N,
CNV922023T, CNV9220244, CNV922024D,
CNV9220251, CNV9220253, CNV922025N,
CNV9220271, CNV922027B            
 
                               
 
      10   CSP-491366921   LATITUDE E4300 DUO SP9300 2.26GHZ 3GB 64GB SSD DVDRW
WLAN 151   14N8JK1, 24N8JK1, 93N8JK1, B3N8JK1,
C3N8JK1, D3N8JK1, F3N8JK1, G3N8JK1,
H3N8JK1, J3N8JK1   $ 15,908.70      
 
                               
 
      10   CSP-491373502   MD DELL LATITUDE E6500T   137YBK1, 2X7YBK1, 3X7YBK1,
4X7YBK1,
C27YBK1, D27YBK1, F27YBK1, G27YBK1,
H27YBK1, J27YBK1   $ 13,974.00      
 
                               
 
      1   XGX-00055   XBOX 360 ARCADE SYSTEM XBOX 360 EN/ES US HDWR NTSC  
310975391605   $ 205.00      
 
                               
 
      3   B4F-00014   XBOX 360 WIRELESS CONTROLLER BLACK   02880710561833,
02880883442833,
02880883882833   $ 105.00      
 
                               
 
      10   497067217   DELL P2210, 22 INCH VIS PROFESSIONAL WIDESCREEN, FLAT
PANEL 320-8103       $ 1,870.00      
 
                               
 
      5   CSP-491372090   MD DELL LATITUDE E6400E   2QGZ9K1, 8PGZ9K1, CPGZ9K1,
9PGZ8K1, FPGZ9K1   $ 6,691.10      

3



--------------------------------------------------------------------------------



 



EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 1
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
ADTECH SYSTEMS
  198736   1   7028411   EXTRON VTT001 MAAP (BLACK)       $ 250.00     311
ARSENAL STREET WATERTOWN, MA 02472
 
      1   6058201   EXTRON VTR001 TWISTED PAIR TRANSMITTER       $ 250.00      
 
      1   7031413   INLINE RJ45 PUCH BLOCK (BLACK)       $ 53.00      
 
      1   01-4FUSION-NM   REVO LABS FUSION 4 MICROPHONE SYSTEM       $ 3,548.00
     
 
      1   01-EXEMIC-BLK11   REVO LABS SOLO LAPEL MICROPHONE       $ 175.00      
 
      3    05-TBLMIC-OM-11   REVO LABS SOLO TABLETOP BOUNDARY MICROPHONE       $
525.00      
 
      1   07-TTDIAL-01   REVO LABS SOLO TABLETOP DIALER       $ 395.00      
 
      1   6081803   EXTRON MEDIALINK 104 IP PLUS (WHITE/BLACK)       $ 736.00  
   
 
      1   2649003   EXTRON 12’ VGA CABLE M-M W/AUDIO       $ 39.00      
 
      1   CABLE   INSTALLATION CABLES & CONNECTORS       $ 211.00      
 
      1   DESIGN   ADTECH DESIGN & ENGINEERING       $ 250.00      
 
      1   PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 250.00      
 
      1   LABOR   INSTALLATION LABOR       $ 1,320.00      
 
      1   PM   PROJECT MANAGEMENT       $ 220.00      
 
      1   GENADM   GENERAL ADMINISTRATION       $ 150.00      
 
      1   6085001   EXTRON HPA 1001 AMPLIFIER       $ 398.00      
 
      1   6057201   EXTRON MVC 121 MICROPHONE AND LINE LEVEL MIXER       $
263.00      
 
      2    SM52T-W   ATLAS/SOUNDOLIER WALL MOUNTED SPEAKER (WHITE)       $
180.00      
 
      1   P63F   SAMSUNG 63” PLASMA DISPLAY   AQDRHCEQB00019   $ 4,150.00      
 
      1   PST-2133   CHIEF LARGE SCREEN STATIC WALL MOUNT       $ 155.00      
ADTECH SYSTEMS
  198735   2    SM52T-W   ATLAS/SOUNDOLIER WALL MOUNTED SPEAKER (WHITE)       $
180.00     311 ARSENAL STREET WATERTOWN, MA 02472
 
      1   7028411   EXTRON VTT001 MAAP (BLACK)       $ 250.00      
 
      1   6058201   EXTRON VTR001 TWISTED PAIR TRANSMITTER       $ 250.00      
 
      1   7031413   INLINE RJ45 PUCH BLOCK (BLACK)       $ 53.00      
 
      1    P50F   SAMSUNG 50” PLASMA DISPLAY   AQC2HCES200010   $ 1,749.00      
 
      1   01-4FUSION-NM   REVO LABS FUSION 4 MICROPHONE SYSTEM       $ 3,548.00
     
 
      1   01-EXEMIC-BLK11   REVO LABS SOLO LAPEL MICROPHONE       $ 175.00      
 
      3    05-TBLMIC-OM-11   REVO LABS SOLO TABLETOP BOUNDARY MICROPHONE       $
525.00      
 
      1   07-TTDIAL-01   REVO LABS SOLO TABLETOP DIALER       $ 395.00      
 
      1   6081803   EXTRON MEDIALINK 104 IP PLUS (WHITE/BLACK)       $ 736.00  
   
 
      1   PST16   CHIEF 16” CENTER STUD MOUNT       $ 95.00      
 
      1   PSBUB   CHIEF UNIVERSAL LARGE FLAT PANEL DISPLAY MOUNTING BRACKET    
  $ 125.00      
 
      1   2649003   EXTRON 12’ VGA CABLE M-M W/AUDIO       $ 3900      
 
      1   CABLE   INSTALLATION CABLES & CONNECTORS       $ 246.00      

4



--------------------------------------------------------------------------------



 



EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 1
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      1   DESIGN   ADTECH DESIGN & ENGINEERING       $ 250.00      
 
      1   PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 250.00      
 
      1   LABOR   INSTALLATION LABOR       $ 1,540.00      
 
      1   PM   PROJECT MANAGEMENT       $ 440.00      
 
      1   GENADM   GENERAL ADMINISTRATION       $ 150.00      
 
      1   6085001   EXTRON HPA 1001 AMPLIFIER       $ 398.00      
 
      1   6057201   EXTRON MVC 121 MICROPHONE AND LINE LEVEL MIXER       $
263.00      
ADTECH SYSTEMS
  198738   1   LVP-XL550U   MITSUBISHI LVP-XL550U LCD PROJECTOR   0006483   $
1,840.00     311 ARSENAL STREET WATERTOWN, MA 02472
 
      1   7028411   EXTRON VTT001 MAAP (BLACK)       $ 250.00      
 
      1   6058201   EXTRON VTR001 TWISTED PAIR TRANSMITTER       $ 250.00      
 
      1   7031413   INLINE RJ45 PUCH BLOCK (BLACK)       $ 53.00      
 
      1   85410   DALITE MODEL C SCREEN WITH CSR       $ 385.00      
 
      1   6042922   EXTRON WP170 WALL PLATE (WHITE)       $ 150.00      
 
      6   FAP42T   ATLAS/SOUNDOLIER 4” LOUDSPEAKER       $ 372.00      
 
      1   01-8FUSION-NM   REVO LABS FUSION 8 MICROPHONE SYSTEM       $ 4,564,00
     
 
      1   01-EXEMIC-BLK11   REVO LABS SOLO LAPEL MICROPHONE       $ 175.00      
 
      7   05-TBLMIC-OM-11   REVO LABS SOLO TABLETOP BOUNDARY MICROPHONE       $
1,225.00      
 
      1   07-TTDIAL-01   REVO LABS SOLO TABLETOP DIALER       $ 395.00      
 
      1   6081803   EXTRON MEDIALINK 104 IP PLUS (WHITE/BLACK)       $ 736.00  
   
 
      1   CABLE   INSTALLATION CABLES & CONNECTORS       $ 282.00      
 
      1   DESIGN   ADTECH DESIGN & ENGINEERING       $ 250.00      
 
      1   PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 250.00      
 
      1   LABOR   INSTALLATION LABOR       $ 1,760.00      
 
      1   PM   PROJECT MANAGEMENT       $ 440.00      
 
      1   GENADM   GENERAL ADMINISTRATION       $ 150.00      
 
      1   6057201   EXTRON MVC 121 MICROPHONE AND LINE LEVEL MIXER       $
263.00      
 
      1   PRG-UNV   PEERLESS PRECISION GEAR UNIVERSAL PROJECTOR MOUNT (BLACK)  
    $ 134.00      
 
      1   CMS440   CHIEF SUSPENDED CEILING PLATE       $ 68.00      
 
      1   6085001   EXTRON HPA 1001 AMPLIFIER       $ 398.00      
 
      2   2649003   EXTRON 12’ VGA CABLE M-M W/AUDIO       $ 78.00      
ADTECH SYSTEMS
  198737   1   7028411   EXTRON VTT001 MAAP (BLACK)       $ 250.00     311
ARSENAL STREET WATERTOWN, MA 02472
 
      1   6058201   EXTRON VTR001 TWISTED PAIR TRANSMITTER       $ 250.00      
 
      1   7031413   INLINE RJ45 PUCH BLOCK (BLACK)       $ 53.00      
 
      1   6042922   EXTRON WP170 WALL PLATE (WHITE)       $ 150.00      

5



--------------------------------------------------------------------------------



 



EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 1
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      6   FAP42T   ATLAS/SOUNDOLIER 4” LOUDSPEAKER       $ 372.00      
 
      1   01-8FUSION-NM   REVO LABS FUSION 8 MICROPHONE SYSTEM       $ 4,564.00
     
 
      1   01-EXEMIC-BLK11   REVO LABS SOLO LAPEL MICROPHONE       $ 175.00      
 
      7   05-TBLMIC-OM-11   REVO LABS SOLO TABLETOP BOUNDARY MICROPHONE       $
1,225.00      
 
      1   6081803   EXTRON MEDIALINK 104 IP PLUS (WHITE/BLACK)       $ 736.00  
   
 
      2   2649003   EXTRON 12’ VGA CABLE M-M W/AUDIO       $ 78.00      
 
      1   DESIGN   ADTECH DESIGN 8 ENGINEERING       $ 250.00      
 
      1   PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 250.00      
 
      1   LABOR   INSTALLATION LABOR       $ 1,760.00      
 
      1   PM   PROJECT MANAGEMENT       $ 440.00      
 
      1   GENADM   GENERAL ADMINISTRATION       $ 150.00      
 
      1   07-TTDIAL-01   REVO LABS SOLO TABLETOP DIALER       $ 395.00      
 
      1   CABLE   INSTALLATION CABLES & CONNECTORS       $ 282.00      
 
      1   6085001   EXTRON HPA 1001 AMPLIFIER       $ 398.00      
 
      1   6057201   EXTRON MVC 121 MICROPHONE AND LINE LEVEL MIXER       $
263.00      
 
      1   CMS440   CHIEF SUSPENDED CEILING PLATE       $ 68.00      
 
      1   PRG-UNV   PEERLESS PRECISION GEAR UNIVERSAL PROJECTOR MOUNT (BLACK)  
    $ 134.00      
 
      1   LVP-XL550U   MITSUBISHI LVP-XL550U LCD PROJECTOR   0006259   $
1,840.00      
GMC SOFTWARE
  PFI 0000085   1   MISC   SECOND PAYMENT TO THIS INVOICE FOR ADDING THE LINE
DATA INPUT MODULE       $ 86,775.00     311 ARSENAL STREET WATERTOWN, MA 02472
CDW
  PTC4610   20   KTM5780LP/4G   KINGSTON 4GB DDR2 667 LOW PWR KIT       $
2,600.00     311 ARSENAL STREET WATERTOWN, MA 02472
CDW
  PTL6257   1   SURTA3000XL   APC SMARTUPS RT 3000VA *L5-30 PLUG       $
1,815.98     311 ARSENAL STREET WATERTOWN, MA 02472
CDW
  PTL6258   2   0274-004   AXIS 215 PTZ IP NETWORK CAMERA       $ 1,860.00    
311 ARSENAL STREET WATERTOWN, MA 02472
MORE DIRECT
  1867998   50   497067217   DELL P2210, 22 INCH VIS PROFESSIONAL WIDESCREEN,
FLAT PANEL 320-8103       $ 9,350.00     311 ARSENAL STREET WATERTOWN, MA 02472
MORE DIRECT
  1878377   900   41721B-01   RNWL CLIENT MGMT SUITE BASIC 10-999U       $
11,205.00     311 ARSENAL STREET WATERTOWN, MA 02472
 
      2   46221B-07   RNWL SVCS & ASSET MGMT SUITE LEVEL 2 AUP BASIC       $
1,903.96      
 
      25   46321B-07   RNWL SVCS & ASSET MGMT SUITE LEVEL 3 AUP BASIC       $
5,658.75      
 
      150   41701B-07   CLIENT MGMT SUITE BASIC G&P 10-999U       $ 6,922.50    
 
IBML
  45718   1   853-00032   FIELD INSTALL IT3, ENVELOPE DETECTION W/ DOCNETICS    
  $ 14,018.00     3 HATLEY ROAD BELFAST, ME 04915

6



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 1
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                              VENDOR   INVOICE NO     QTY    
ITEM NO     DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
MORE DIRECT
    1878525       10       491366921     LATITUDE E4300 DUO SP9300 2.26GHZ 3GB
64GB SSD DVDRW WLAN 1510 XPP 6-CELL 3YR 7X24 E-PORT AND CASE   69ZYSK1, 79ZYSK1,
89ZYSK1, 99ZYSK1,
B9ZYSK1, C9ZYSK1, D9ZYSK1, F9ZYSK1,
G9ZYSK1, H9ZYSK1   $ 15,908.70     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                           
 
            11       491372090     LATITUDE E6400 14 INCH DUO P8600 2 4GHZ 3GB
64GB SSD DVDRW WLAN 1510 XPP 9-CELL 3YR 7X24 E-PORT AND CASE   152ZSK1, 252ZSK1,
352ZSK1, 452ZSK1,
552ZSK1, 652ZSK1, 752ZSK1, 852ZSK1,
G42ZSK1, H42ZSK1, J42ZSK1   $ 14,72042      
 
                                           
 
            4       491373502     LATITUDE E6500 15 4INCH DUO P8600 2 4GHZ 3GB
64GB SSD DVDRW WLAN 1510 XPP 9-CELL 3YR 7X24 E-PORT AND CASE   732ZSK1, 832ZSK1,
932ZSK1, B32ZSK1   $ 5,589.60      
 
                                           
 
            1       497771566     LATITUDE E6500 15 4WUXGA P8600 2 4GHZ 3GB 64GB
SSD XPP VISTA BUS DVDRW WLAN 9CELL 90W EPORT CASE 3YR PRO AND COMPLETE CARE    
  $ 1,555.88      
 
                                           
MORE DIRECT
    1883529       24       491372090     LATITUDE E6400 14 INCH DUO P8600 2 4GHZ
3GB 64GB SSD DVDRW WLAN 1510 XPP 9-CELL 3YR 7X24 E-PORT AND CASE   1FCDTK1,
3DCDTK1, 3FCDTK1,
4FCDTK1, 5DCDTK1, 5FCDTK1,
6DCDTK1, 6FCDTK1, 7FCDTK1,
8DCDTK1, 8FCDTK1, 9DCDTK1,

9FCDTK1, BDCDTK1, BFCDTK1,
CFCDTK1, DDCDTK1, DFCDTK1,
FDCDTK1, FFCDTK1, GFCDTK1,
HDCDTK1, HFCDTK1, JDCDTK1   $ 32,117.28     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                         
 
                                  $ 449,355.72      
 
                                         

7



--------------------------------------------------------------------------------



 



       
Acceptance Certificate No. 2
for Leaseline Schedule No. LL-011
(MACQUARIE LOGO) [b83537b8353702.gif]    

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC  
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100  
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Acceptance Certificate is made by Lessee pursuant to the above-referenced
Schedule (“Schedule”) between Lessee and Lessor, which incorporates the Master
Equipment Lease Agreement dated June 1, 2007 between Lessee and Lessor.
Capitalized terms used in this Acceptance Certificate without definition are
defined in the Schedule.
Lessee certifies that: (a) the Equipment described or referred to in this
Acceptance Certificate (“Accepted Equipment”) is located at the Equipment
Location specified below and is fully installed; (b) Lessee has inspected the
Accepted Equipment; (c) on the Acceptance Date specified below Lessee accepted
the Accepted Equipment for all purposes of the Schedule, the Agreement, any
purchase documents with Seller, and all related documents; and (d) no Default is
continuing.

              1.   The Accepted Equipment is all of the Equipment described in
Exhibit A attached hereto and incorporated herein.
 
            2.   Sellers: Lessee (originally acquired by Lessee from Par 4
Technology Group, LLC, More Direct, Broadleaf Services, Adtech Systems, Inc.,
Dell, CDW Direct, LLC, Professional Enterprise Solutions, Suburban Electric
Contracting Inc., CMS Communications, Inc., Softek Software, ibml, and Post
Associates, Corp. d/b/a Robert Manna Associates.)
 
            3.   Address for Billing (if different from Lessee’s address stated
above):
 
           
 
       
 
           
 
       
 
           
 
       
 
            4.   Equipment Location:   See Exhibit A attached hereto.
 
            5.   Acceptance Date:   December 10, 2009
 
            6.   Sale Leaseback of Equipment:   With respect to any Accepted
Equipment for which Lessee is described herein as Seller, the Accepted Equipment
is to be acquired by Lessor from Lessee as “sale-leaseback” equipment subject to
the provisions of Section 5 of the Schedule.
 
           
 
          For the sum of $629,558.73 (“SLB Price”), Lessee hereby sells,
assigns, and transfers to Lessor, all of the Lessee’s right, title and interest
in and to the Accepted Equipment, and any warranties on the Accepted Equipment,
and agrees to provide reasonable assistance in enforcing those warranties. The
SLB Price will be paid by ordinary business check when all of the conditions to
Lessor’s acquisition and lease of the Equipment under this Lease have been
satisfied and Lessor shall have received such evidence of Lessee’s ownership
interest in the Accepted Equipment as Lessor may request, including copies of
Lessee’s proof of payment to its vendor(s), vendor invoices identifying the
Accepted Equipment, bills of sale, and other such documentation as Lessor may
request. Lessee represents and warrants that prior to the execution hereof,
Lessee has good and marketable title to the Accepted Equipment, free and clear
of all liens, claims, taxes, charges and encumbrances of any nature or kind
whatsoever, and Lessor will acquire such title upon the execution hereof. Lessee
shall do such acts and shall execute such further documents, and will cause the
doing of such acts and the executions of such further documents by others, as
Lessor may in writing at any time and from time to time reasonably request be
done or executed in order to give effect to the foregoing assignment.

              ATHENAHEALTH, INC. (Lessee)    
 
            By:   /s/ Carl Byers              
 
  Name/Title:   Carl Byers / CFO    
 
  Date: 12/10/09      

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 2
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                              VENDOR   INVOICE NO     QTY    
ITEM NO     DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
PAR 4 TECHNOLOGY GROUP
    442       3     WDMES5000TN   500GB MY PASSPORT ESSENTIAL, SILVER, USB2.0 —
2.5IN EXTERNAL HARD DRIVE       $ 375.00     501 BROAD ST., STE 307
ROME, GA 30161
 
                                           
MORE DIRECT
    1914863       5       41C9340     3 YEAR THINKPAD PROTECTION DEPOT       $
663.85     311 ARSENAL STREET
WATERTOWN, MA 02472
 
            5     43R1988-AJ   2GB PC3-8500 204-PIN DDR3 SDRAM SODIMM FOR SELECT
THINKPAD MODELS       $ 256.10      
 
                                           
BROADLEAF SERVICES
    7398       1             RIVERBED STEELHEAD APPLIANCE 5050-M W/4 ONBOARD GBE
BYPASS PORTS (9000 CONNECTIONS/90MBPS)       $ 51,995.00     3 HATLEY ROAD
BELFAST, ME 04915
 
            1             DISCOUNT       -$ 13,569.70      
 
                                           
BROADLEAF SERVICES
    7397       1             RIVERBED STEELHEAD APPLIANCE 5050-H W/4 ONBOARD GBE
BYPASS PORTS (18,000 CONNECTIONS 155MBPS)       $ 71,995.00     55 MIDDLESEX
TPKE
BEDFORD, MA 01730
 
            1             4 PORT 1GBE TX COPPER NIC FOR STEELHEAD XX50       $
2,595.00      
 
            1             DISCOUNT       -$ 18,725.30      
 
            1             4 PORT 1GBE TX COPPER NIC FOR STEELHEAD XX50 (FOR
BELFAST UNIT)       $ 2,595.00      
 
                                           
ADTECH SYSTEMS, INC.
    199347       1     PST-2133   CHIEF LARGE SCREEN STATIC WALL MOUNT       $
155.00     3 HATLEY ROAD
BELFAST, ME 04915
 
            1     P63FP   SAMSUNG 63” PLASMA DISPLAY   ASQEHCES700007   $
4,150.00      
 
                                           
ADTECH SYSTEMS, INC.
    198794       1     CDA-2EQA   FSR COMPUTER DISTRIBUTION AMPLIFIER       $
184.00     3 HATLEY ROAD
BELFAST, ME 04915
 
            4     FAP42T   ATLAS/SOUNDOLIER 4” LOUDSPEAKER       $ 248.00      
 
            1     01-4FUSION-NM   REVO LABS FUSION 4 MICROPHONE SYSTEM       $
3,548.00      
 
            1     01-EXEMIC-BLK11   REVO LABS SOLO LAPEL MICROPHONE       $
175.00      
 
            3     05-TBLMIC-OM-11   REVO LABS SOLO TABLETOP BOUNDARY MICROPHONE
      $ 525.00      
 
            1     07-TTDIAL-01   REVO LABS SOLO TABLETOP DIALER       $ 395.00  
   
 
            1       6081803     EXTRON MEDIALINK 104 IP PLUS (WHITE/BLACK)      
$ 736.00      
 
            1       2649003     EXTRON 12’ VGA CABLE M-M W/AUDIO       $ 39.00  
   
 
            1     CABLE   INSTALLATION CABLES & CONNECTORS       $ 246.00      
 
            1     DESIGN   ADTECH DESIGN & ENGINEERING       $ 250.00      
 
            1     PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 250.00    
 
 
            1     LABOR   INSTALLATION LABOR       $ 1,760.00      
 
            1     PM   PROJECT MANAGEMENT       $ 110.00      
 
            1     GENADM   GENERAL ADMINISTRATION       $ 150.00      
 
            1       6085001     EXTRON HPA 1001 AMPLIFIER       $ 398.00      
 
            1       6057201     EXTRON MVC 121 MICROPHONE AND LINE LEVEL MIXER  
    $ 263.00      
DELL
  XDDJ4JTM1     1       A2978368     WORKSTATION 6 FOR WINDOWS — 10 PACK OF
LICENSES       $ 1,231.17     311 ARSENAL STREET
WATERTOWN, MA 02472

1



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 2
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                              VENDOR   INVOICE NO     QTY    
ITEM NO     DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
            10       A2978357     WORKSTATION — 1YR PLATINUM SNS -24X7 SUPPORT
FOR SUBSCRIPTION       $ 440.10      
 
                                           
DELL
  XDDD6N8M2     1       224-4845     POWEREDGE R710 WITH CHASSIS FOR UP TO EIGHT
2.5-INCH HARD DRIVES   JHCMYK1   $ 12,541.03     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                           
 
            1       341-8714     73GB 15K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG
HARD DRIVE       $ 186.48      
 
                                           
 
            1       341-8714     73GB 15K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG
HARD DRIVE       $ 186.48      
 
                                           
DELL
  XDDCNWDT4     4       A2977762     VSPHERE 4 ENTERPRISE — 1 SOCKET
LICENSE-CONSOLIDATION AVAILABILITY AUTO RESOURCE MGMT FEATURES       $ 9,358.72
    311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                           
 
            4       A2977758     VSPHERE 4 ENTERPRISE — 1YR PLATINUM SNS — 24X7
SUPPORT AND SUBSCRIPTION       $ 2,702.56      
 
                                           
PAR 4 TECHNOLOGY GROUP
    459       12     KTM2865SR/4G   KINGSTON 4GB IBM ESERVER 400MHZ SGL RANK
XSERIES 336/346/366 SYSTEMS       $ 1,848.00     501 BROAD ST, STE 307
ROME, GA 30161
 
                                           
 
            8     KTM5780LP/8G   EACH 1-2 DAY ETA KINGSTON 8GB (2X4GB) MEMORY
XSERIES 3550 SYSTEMS       $ 2,312.00      
 
                                           
PAR 4 TECHNOLOGY GROUP
    465       10       39Y9566     RSA-II SLIMLINE ADPATER FOR XSERIES       $
3,572.00     501 BROAD ST, STE 307
ROME, GA 30161
 
                                           
PAR 4 TECHNOLOGY GROUP
    464       6     KTM5861K2/8G   KINGSTON MEMORY — 8GB (2X4GB) — DIMM FOR X
SERIES 346       $ 2,856.00     501 BROAD ST, STE 307
ROME, GA 30161
 
                                           
 
            8     KTM5780LP/8G   EACH 1-2 DAY ETA KINGSTON 8GB (2X4GB) MEMORY
XSERIES 3550 SYSTEMS       $ 2,312.00      
 
                                           
DELL
  XDDD74NT2     1       224-4845     POWEREDGE R710 WITH CHASSIS FOR UP TO EIGHT
2.5-INCH HARD DRIVES   HHCMYK1   $ 12,541.03     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                           
 
            1       341-8714     73GB 15K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG
HARD DRIVE       $ 186.48      
 
                                           
 
            1       341-8714     73GB 15K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG
HARD DRIVE       $ 186.48      
 
                                           
DELL
  XDF6CJ9W9     1       224-0310     E-CX4-480C STORAGE PROCESSOR ENCLOSURE  
HWJBFD1   $ 102,308.12     3 HATLEY ROAD
BELFAST, ME 04915
 
                                           
 
            1       224-0288     E-FC4 DISK ARRAY ENCLOSURE FOR CX4 ARRAYS  
1XJBFD1   $ 10,559.17      
 
            1       224-0288     E-FC4 DISK ARRAY ENCLOSURE FOR CX4 ARRAYS  
DKGBFD1   $ 21,000.52      
 
            1       224-0288     E-FC4 DISK ARRAY ENCLOSURE FOR CX4 ARRAYS  
HCJBFD1   $ 13,674.43      

2



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 2
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      13   224-0288   E-FC4 DISK ARRAY ENCLOSURE FOR CX4 ARRAYS   5XJBFD1,
CXJBFD1, DXJBFD1,   $ 197,816.71      
 
                  FXJBFD1, JWJBFD1, 2XJBFD1,            
 
                  3XJBFD1, 4XJBFD1, 9XJBFD1,            
 
                  8XJBFD1, 7XJBFD1, 6XJBFD1,            
 
                  BXJBFD1            
MORE DIRECT
  1884015   25   496234630   DELL ULTRASHARP 1909 WIDE FLATPANEL WITH HEIGHT
ADJUSTABLE STAND   CNV9190544, CNV9190547, CNV919054C, CNV919054G,
CNV919054J, CNV919054K,
CNV919054L, CNV919054P,
CNV919054S, CNV9190556,
CNV9190557, CNV919055R,
CNV919055V, CNV919055W,
CNV919055X, CNV919055Y,
CNV9190560, CNV9190561,
CNV9190564, CNV9190568,
  $ 3,686.25     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                               
 
                  CNV9190579, CNV919057G,
           
 
                  CNV919057M, CNV919057P,
           
 
                  CNV919057Z            
 
      25   NV268AT#ABA   T5730W WIFI MS WES TC SBY       $ 10,425.00      
DELL
  PTZ1569   1   0274-004   AXIS 215 PTZ IP NETWORK CAMERA       $ 930.00     311
ARSENAL STREET WATERTOWN, MA 02472
 
      1   0248-001   AXIS 295 VIDEO SURVEILLANCE   HU0050917175   $ 325.00      
PES
  2009-9-044   1   WILL SWANSON   ENGAGEMENT FEE FOR ALTIRIS MAINTENANCE AND
KNOWLEDGE TRANSFER       $ 7,500.00     311 ARSENAL STREET WATERTOWN, MA 02472
SUBURBAN ELECTRIC
      1       FURNISH AND INSTALL NEW 10KVA UPS FOR NEW NOC ROOM       $
29,500.00     311 ARSENAL STREET WATERTOWN, MA 02472
CMS COMMUNICATIONS
  0917452-IN   40   4621SW   IP PHONE - GRAY       $ 8,800.00     311 ARSENAL
STREET WATERTOWN, MA 02472
CMS COMMUNICATIONS
  0914551-IN   60   4621SW   IP PHONE-GRAY       $ 13,200.00     3 HATLEY ROAD
BELFAST, ME 04915
SOFTEK SOFTWARE
  090728ATH1   1       SOFTEK BARCODE READER TOOLKIT FOR LINUX DISTRIBUTION
LICENSE       $ 2,999.00     311 ARSENAL STREET WATERTOWN, MA 02472
 
      1       SOFTEK BARCODE READER TOOLKIT FOR LINUX SITE LICENSE       $
2,999.00      
 
      1       10% DISCOUNT       -$  599.80      
IBML
  46215   4   500-00004   APPLICATION PROGRAMMING SERVICE       $ 720.00     3
HATLEY ROAD BELFAST, ME 04915

3



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 2
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      4   500-00005   SOFTWARE CONFIGURATION - HOURLY       $ 700.00      
CDW
  QBV4253   1   WAGSLABOUR   APC TIME AND MATERIALS EAGLE TEST       $ 859.63  
  311 ARSENAL STREET
WATERTOWN, MA 02472
CDW
  PTR9915   4   SURTA3000XL   APC SMARTUPS RT 3000VA *L5-30 PLUG       $
7,263.92     311 ARSENAL STREET WATERTOWN, MA 02472
CDW
  PTR9916   1   0202-054   AXIS CAMERA STATION 4 LIC       $ 605.17     311
ARSENAL STREET WATERTOWN, MA 02472
DELL
  XDCPR8W79   1   223-4229   POWEREDGE R900, 2X QUAD CORE X7350 XEON, 2.93GHZ,
8M CACHE 130W, 1066MHZ FSB       $ 20,599.97     55 MIDDLESEX TPKE BEDFORD, MA
01730
 
      2   341-4606   Qlogic 2460 4GB Optical Fiber Channel HBA, PCI-E Card      
$ 1,008.16       POST ASSOCIATES D/B/A
ROBERT MANNA   42251   3   CV   CLEARVUE PER DRAWING R08234.3346CV2- 5X10 ON
RISER R08234.3346RV3 - RISER 48“L X 14”D X 12“T       $ 5,478.30     3 HATLEY
ROAD BELFAST, ME 04915
 
      150   CVL   CLEARVUE LABLEL HOLDER CLIP ON TYPE CLEAR 7/8“ TALL 5” LONG  
    $ 0.00      
 
      1   44TD   CHECK TRAY CABINET W/DOOR LOCKING       $ 2,020.70      
 
      44   235RWNFBL   TRAY, CHECK BLUE       $ 957.00      
 
                             
 
                      $ 629,558.73      
 
                             

4



--------------------------------------------------------------------------------



 



       
Acceptance Certificate No. 3
for Leaseline Schedule No. LL-011
(MACQUARIE LOGO) [b83537b8353702.gif]    

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC  
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100  
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

This Acceptance Certificate is made by Lessee pursuant to the above-referenced
Schedule (“Schedule”) between Lessee and Lessor, which incorporates the Master
Equipment Lease Agreement dated June 1, 2007 between Lessee and Lessor.
Capitalized terms used in this Acceptance Certificate without definition are
defined in the Schedule.
Lessee certifies that: (a) the Equipment described or referred to in this
Acceptance Certificate (“Accepted Equipment”) is located at the Equipment
Location specified below and is fully installed; (b) Lessee has inspected the
Accepted Equipment; (c) on the Acceptance Date specified below Lessee accepted
the Accepted Equipment for all purposes of the Schedule, the Agreement, any
purchase documents with Seller, and all related documents; and (d) no Default is
continuing.

          1. The Accepted Equipment is all of the Equipment described in
Exhibit A attached hereto and incorporated herein.
 
        2. Sellers: Lessee (originally acquired by Lessee from Broadleaf
Services, MoreDirect, Inc., Dell, Covisia Solutions, Inc., Seacoast Security.
Inc., Par 4 Technology Group, LLC, Professional Enterprise Solutions, ibml, Wise
Construction Corporation, Builders Installed Products and Environmental Health &
Engineering, Inc.
 
        3. Address for Billing (if different from Lessee’s address stated
above):
 
            ________________________________________________
    ________________________________________________
    ________________________________________________
 
       
4. Equipment Location:
  See Exhibit A attached hereto.
 
       
5. Acceptance Date:
  December 21, 2009    
 
        6. Sale Leaseback of Equipment:   With respect to any Accepted Equipment
for which Lessee is described herein as Seller, the Accepted Equipment is to be
acquired by Lessor from Lessee as “sale-leaseback” equipment subject to the
provisions of Section 5 of the Schedule.
 
       
 
      For the sum of $361,731.06 (“SLB Price”), Lessee hereby sells, assigns,
and transfers to Lessor, all of the Lessee’s right, title and interest in and to
the Accepted Equipment, and any warranties on the Accepted Equipment, and agrees
to provide reasonable assistance in enforcing those warranties. The SLB Price
will be paid by ordinary business check when all of the conditions to Lessor’s
acquisition and lease of the Equipment under this Lease have been satisfied and
Lessor shall have received such evidence of Lessee’s ownership interest in the
Accepted Equipment as Lessor may request, including copies of Lessee’s proof of
payment to its vendor(s), vendor invoices identifying the Accepted Equipment,
bills of sale, and other such documentation as Lessor may request. Lessee
represents and warrants that prior to the execution hereof, Lessee has good and
marketable title to the Accepted Equipment, free and clear of all liens, claims,
taxes, charges and encumbrances of any nature or kind whatsoever, and Lessor
will acquire such title upon the execution hereof. Lessee shall do such acts and
shall execute such further documents, and will cause the doing of such acts and
the executions of such further documents by others, as Lessor may in writing at
any time and from time to time reasonably request be done or executed in order
to give effect to the foregoing assignment.

        ATHENAHEALTH, INC. (Lessee)
    By:   /s/ Carl Byers       Name/Title: Carl Byers / CFO      Date: 12/22/09
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 3
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                              VENDOR   INVOICE NO   QTY   ITEM
NO   DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
BROADLEAF SERVICES
  7396       1             BROADLEAF PROFESSIONAL SERVICES: SUPPORT IN
CONFIGURING AND SETTING UP THE RIVERBED UNITS AND BEDFORD AND BELFAST UNITS    
  $ 3,000.00     311 ARSENAL STREET
WATERTOWN, MA 02472
MORE DIRECT
  1930403       25       496234630     DELL ULTRASHARP 1909 WIDE FLAT PANEL WITH
HEIGHT ADJUSTABLE STAND       $ 3,725.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
            5       509972197     LATITUDE E6400 CORE 2 DUO P8600 2.4GHZ 3GB
64GB SSD DVDRW WLAN 1510 XPP E-PORT 9-CELL CASE 3YR 7X24   1Q951L1, 9P951L1,
CP951L1, FP951L1,
HP951L1   $ 7,146.75      
MORE DIRECT
  1938732       2       152802     SWCH CATALYST 3750 24PT-10/100/1000 SMI S/W  
SFDO1337Z01R, SFDO1337Z03Z   $ 7,536.50     311 ARSENAL STREET
WATERTOWN, MA 02472
 
            2812       388979     SMARTNET 8X5XNBD-SMS-1       $ 2,812.00      
DELL
  XDJ6MDR91     1       223-1695     POWER VAULT MD3000I ISCSI RAID ARRAY WITH
TWO DUAL-PORT CONTROLLERS   90Z37L1   $ 12,174.91     311 ARSENAL STREET
WATERTOWN, MA 02472
DELL
  XDJ76T743     4       A1998754     1GB SINGLE PORT ISCSI HBA PCIE  
LFC0917J39163   $ 2,569.56     311 ARSENAL STREET
WATERTOWN, MA 02472
MORE DIRECT
  1933719       15       9976309     MD DELL LATITUDE E6400E   18VJVK1, 28VJVK1,
38VJVK1, 58VJVK1,
68VJVK1, 77VJVK1, 78VJVK1, 87VJVK1,
97VJVK1, B7VJVK1, D7VJVK1, F7VJVK1,
G7VJVK1, H7VJVK1, J7VJVK1   $ 20,073.30     311 ARSENAL STREET
WATERTOWN, MA 02472
 
            10       9971276     MOREDIRECT LATITUDE 300 DUO SP9300   2LMLVK1,
4PMLVK1, 4QMLVK1,
6MMLVK1, 6RMLVK1, 9NMLVK1,
FLMLVK1, FPMLVK1, HMMLVK1, JLMLVK1   $ 15,908.70      
 
            20       10076615     MOREDIRECT DELL P2210 22” VIS PRO W/F   A00,
CN0U828K74445957DMMS, CN0U828K74445957E1MS, CN0U828K74445957E49S,
CN0U828K74445957E4BS, CN0U828K74445957E4CS, CN0U828K74445957E4DS,

CN0U828K74445957E4ES, CN0U828K74445957E4GS, CN0U828K74445957E4JS,
CN0U828K74445957E4KS, CN0U828K74445957E4MS, CN0U828K74445957E4NS,

CN0U828K74445957E4PS, CN0U828K74445957E4RS, CN0U828K74445957E4TS,
CN0U828K74445957E4US, CN0U828K74445957E4VS, CN0U828K74445957E4XS,
CN0U828K74445957E5MS   $ 3,740.00      

1



--------------------------------------------------------------------------------



 



EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 3
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                              VENDOR   INVOICE NO   QTY   ITEM
NO   DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
 
            10       9978317     MD DELL LATITUDE E6500T   1KSLVK1, 2KSLVK1,
3KSLVK1,
BJSLVK1, CJSLVK1, DJSLVK1, FJSLVK1,
GJSLVK1, HJSLVK1, JJSLVK1   $ 13,974.00      
 
            9       V13543     TOPSELLER X200 SL9400 1.86G 2GB 160GB DVDR
12.1-WXGA BT WVB   SR90VFK6, SR90VFK7, SR90VFK8,
SR90VFK9, SR90VFKA, SR90VFKB,
SR90VFKC, SR90VFKD, SR90VFKE   $ 16,234.11      
 
            7       V13543     TOPSELLER X200 SL9400 1.86G 2GB 160GB DVDR
12.1-WXGA BT WVB   SR90CAGK, SR90TYNZ, SR90TYP1,
SR90VFK2, SR90VFK3, SR90VFK5   $ 12,626.53      
 
            2       V13543     TOPSELLER X200 SL9400 1.86G 2GB 160GB DVDR
12.1-WXGA BT WVB   SR90VFKF, SR90VFKG   $ 3,607.58      
 
            3       V13543     TOPSELLER X200 SL9400 1.86G 2GB 160GB DVDR
12.1-WXGA BT WVB   SR90VFKH, SR90VFKK, SR90VFKL   $ 5,411.37      
 
            25       T34757     VERIZON WIRELESS UNDP BROADBAND       $ 3,637.50
     
 
            25       443773     3 YEAR THINK PAD PROTECTION DEPOT       $
3,319.25      
 
            25     43R1988-ALC   2GB PC3-8500 204-PIN DDR3 SDRAM SODIMM FOR
SELECT THINKPAD MODELS       $ 1,280.50      
 
            5       497067217     DELL P2210, 22 INCH VIS PROFESSIONAL
WIDESCREEN, FLAT PANEL 320-8103       $ 935.00      
MORE DIRECT
    1930391       11       509971971     LATITUDE E4300 CORE 2 DUO SP9400 2.4GHZ
3GB 64GB SSD DVDRW WLAN 1510 XPP E-PORT 6-CELL CASE 3YR 7X24   2B891L1, 49891L1,
4B891L1, 6B891L1,
79891L1, 8B891L1, 99891L1, 9B891L1,
G9891L1, H9891L1, J9891L1   $ 18,209.40     311 ARSENAL STREET
WATERTOWN, MA 02472
 
            9       509972197     LATITUDE E6400 CORE 2 DUO P8600 2.4GHZ 3GB
64GB SSD DVDRW WLAN 1510 XPP E-PORT 9-CELL CASE 3YR 7X24   268B1L1, 368B1L1,
468B1L1, 568B1L1,
668B1L1, 768B1L1, 868B1L1, C58B1L1,
D58B1L1   $ 12,864.15      

2



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 3
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      16   510108852   LATITUDE E6500 CORE 2 DUO P8600 2.4GHZ 3GB 160GB 256MB  
184F1L1, 284F1L1, 384F1L1, 484F1L1.   $ 25,255.20      
 
              NVIDIA QUADRO DVDRW WLAN 1510 XPP E-PORT 9-CELL CASE 3YR 7X24  
584F1L1, 684F1L1, 784F1L1, 884F1L1,            
 
                  974F1L1, B84F1L1, C74F1L1, D74F1L1,            
 
                  F74F1L1, G74F1L1, H74F1L1, J74F1L1            
DELL
  XDJ61JF22   2   330-4533   IDRAC6 ENTERPRISE, CUSTOMER, INSTALLATION       $
454.98     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
COVISIA SOLUTIONS
  2123063-IN   0.5   FLATFEE   COVISIA PROFESSIONAL SERVICES-50% LABOR SERVICES
FOR       $ 6,000.00     311 ARSENAL STREET
 
              PROPOSAL 120635-CITRIX XENAPP 5.0 IMPLEMENTATION              
WATERTOWN, MA 02472
SEACOAST SECURITY, INC.
  32349   1   GP ALARM   EQUIPMENT       $ 5,172.06     1 HATLEY ROAD BELFAST,
 
                              ME 04915
 
      1   LA ALARM   LABOR       $ 520.00      
MORE DIRECT
  1909531   20   4621SWIP   4621 SW IP TELEPHONE       $ 3,980.00     311
ARSENAL STREET
 
                              WATERTOWN, MA 02472
MORE DIRECT
  1911102   5   V13543   TOPSELLER X200 SL9400 1.86G 2GB 160GB DVDR 12.1-WXGA BT
WVB   SR909W8Z, SR90CAGD, SR90CAGF,   $ 9,018.95     311 ARSENAL STREET
 
                  SR90CAGL, SR90D6FA           WATERTOWN, MA 02472
 
      5   T34757   VERIZON WIRELESS UNDP BROADBAND       $ 727.50      
PAR 4 TECHNOLOGY
  493   8   39Y6126   INTEL PRO/1000 PT DUAL PORT SERVER ADAPTER       $
1,688.00     501 BROAD STREET ROME, GA 30161
 
      4   KTM2865SR/4G   KINGSTON 4GB IBM ESERVER 400MHZ SGL RANK XSERIES      
$ 720.00      
 
              336/346/366 SYSTEMS                
MORE DIRECT
  1934426   2   511502589   POWEREDGE R610 FOR UP TO 6 DRIVES DUAL X5550 2.66GHZ
48GB       $ 10,490.00     311 ARSENAL STREET
 
              2X146GB GB NICS PERC 6/I SAS RAID 1 DVD RAILS 3YR STANDARD        
      WATERTOWN, MA 02472
PROFESSIONAL
  2009-11-054   1       ENGAGEMENT FEE-CONSULTING SERVICES       $ 7,500.00    
311 ARSENAL STREET
ENTERPRISE SOLUTIONS
                              WATERTOWN, MA 02472
BROADLEAF SERVICES
  7472   2       RIVERBED: ONE YEAR GOLD LEVEL SUPPORT FOR STEELHEAD       $
19,760.00     55 MIDDLESEX BEDFORD,
 
              APPLIANCE MODEL 5050               MA 01730
IBML
  45719   2   853-00060   FIELD INSTALL, IT3 ENVELOPE DETECT W/BARCODE
RECOGNITION       $ 19,551.68     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472
DELL
  XDFMJ61C9   2   A1998754   1GB SINGLE PORT ISCSI HBA PCIE   GS40906A38261   $
1,284.78     311 ARSENAL STREET
 
                              WATERTOWN, MA 02472

3



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO ACCEPTANCE CERTIFICATE NO. 3
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                          VENDOR   INVOICE NO   QTY     ITEM NO
    DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
DELL
  XDFTD4WX9     1       224-4846     POWEREDGE R710 WITH CHASSIS FOR UP TO SIX
3.5-INCH HARD DRIVES       $ 7,126.84     311 ARSENAL STREET WATERTOWN, MA 02472
 
        1       341-8718     146GB 15K RPM SERIAL-ATTACH SCSI 3.5” HOT PLUG HARD
DRIVE       $ 182.84      
 
        1       341-8718     146GB 15K RPM SERIAL-ATTACH SCSI 3.5” HOT PLUG HARD
DRIVE       $ 182.84      
BROADLEAF SERVICES
   7683     1             DELL EQUALLOGIC PS4000X, MAINSTREAM PERFORMANCE, 10K
SAS DRIVES, 9.6TB CAPACITY, 16 X 600GB, DUAL CONTROLLER WITH ONE YEAR NEXT
BUSINESS DAY ON-SITE SERVICE       $ 38,300.00     311 ARSENAL STREET WATERTOWN,
MA 02472
 
        1     DISCOUNT   SPECIAL DISCOUNT     - $ 10,188.00      
DELL
  XDFN5J6D6     4     A2977762   VSPHERE 4 ENTERPRISE-1 SOCKET
LICENSE-CONSOLIDATION AVAILABILITY
AUTO RESOURCE MGMT FEATURES       $ 9,358.72     311 ARSENAL STREET WATERTOWN,
MA 02472
 
        4       A2977758     VSPHERE 4 ENTERPRISE-1YR PLATINUM
SNS-24X7 SUPPORT AND SUBSCRIPTION       $ 2,702.56      
DELL
  XDDC7M9T9     4       A1998754     1GB SINGLE PORT ISCSI HBA PCIE  
LFC0852H54438   $ 2,552.00     311 ARSENAL STREET WATERTOWN, MA 02472
WISE CONSTRUCTION
CORP
   4451     1             PROJECT REQUIREMENTS, DRYWALL,
PAINTING, ACOUSTICAL CEILINGS,
FLOORING, NEW WINDOW BLINDS,
SUPERVISION AND INSURANCE, OFF
HOURS WORK PREMIUM AND WISE FEE       $ 11,129.00     311 ARSENAL STREET
WATERTOWN, MA 02472
BUILDERS INSTALLED
PRODUCTS
   3082734     1             EXTERIOR WALLS AND MAIN
CEILING-MATERIAL AND LABOR
PURSUANT TO CONTRACT       $ 5,500.00     3 HATLEY ROAD BELFAST, ME 04915
ENVIRONMENTAL HEALTH & ENGINEERING, INC.
   25233     1             PROFESSIONAL SERVICES THROUGH THE
PERIOD ENDING APRIL 24, 2009       $ 3,650.00     3 HATLEY ROAD BELFAST, ME
04915
ENVIRONMENTAL HEALTH & ENGINEERING, INC.
   25080     1             PROFESSIONAL SERVICES THROUGH THE
PERIOD ENDING MARCH 27, 2009       $ 3,650.00     3 HATLEY ROAD BELFAST, ME
04915
MORE DIRECT
   1928216     25       497067217     DELL P2210,22 INCH VIS
PROFESSIONAL WIDESCREEN, FLAT
PANEL 320-8103       $ 4,675.00     2550 NORTHWINDS PKWY SUITE 175 ALPHARETTA,
GA 30009
 
                                     
 
                              $ 361,731.06      
 
                                     

4



--------------------------------------------------------------------------------



 



(MACQUARIE LOGO) [b83537b8353702.gif]
Leaseline Summary
dated December 22, 2009
for Leaseline Schedule No. LL-011

             
Lessee:
  ATHENAHEALTH, INC.   Lessor:   MACQUARIE EQUIPMENT FINANCE, LLC
 
           
Street Address:
  311 Arsenal Street   Street Address:   2285 Franklin Road, Suite 100
 
           
City/State/Zip:
  Watertown, MA 02472   City/State/Zip:   Bloomfield Hills, MI 48302

Leaseline Summary to the above-referenced Leaseline Schedule incorporating the
Master Equipment Lease Agreement dated June 1, 2007, between Lessee and Lessor.
Capitalized terms used in this Leaseline Summary without definition are defined
in the Leaseline Schedule.
1. The Lessor’s Basis and Rental Payment for the Equipment is summarized as
follows:

                              Lessor's     Lease Rate     Rental       Basis    
Factor     Payment  
Hardware:
  $ 1,124,376,94       0.02857     $ 32,123.45  
Softcosts:
  $ 316,268.57       0.02857     $ 9,035.79        
Total:
  $ 1,440,645.51             $ 41,159.24  

2. The Equipment is summarized by reference on Exhibit A attached hereto and
incorporated herein.
3. The Leaseline Maximum of $1,250,000.00 shall be deleted and replaced with
$1,440,645.51.
Each party acknowledges its receipt and review of this Leaseline Summary and
that none of its provisions are missing or illegible. The page numbering of this
Leaseline Summary may be exclusive of exhibits, if any. If this Leaseline
Summary was transmitted to Lessee for signature in electronic format, Lessee
represents and warrants that the text originally transmitted has not been
altered in any way. Lessor’s acceptance of this Leaseline Summary is based on
its reliance on, and specifically conditioned by, the truth of this
representation and warranty. When executed by Lessee and Lessor, this Leaseline
Summary amends the Leaseline Schedule. Except as provided in this Leaseline
Summary, the terms and conditions of the Leaseline Schedule remain the same.

                      ATHENAHEALTH, INC. (Lessee)       MACQUARIE EQUIPMENT
FINANCE, LLC (Lessor)    
 
                   
By:
  /s/ Carl Byers
 
      BY:   /s/ Carie L. Kerns
 
   
 
  Name/Title: Carl Byers / CFO           Name/Title: Carie L. Kerns AVP-
Contracts    
 
  Date: 12/22/09           Date: 12/22/09    





--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
CMS
  0911278-IN     50     03-700345192-N   4621SW IP PHONE GRAY       $ 11,000.00
    3 HATLEY ROAD
COMMUNICATIONS
                                  BELFAST, ME 04915
DELL MARKETING
  XD783XPM6     8     A1998754   1GB SINGLE PORT ISCSI HBA PCIE   GS40906A37517,
GS40906A37582,   $ 5,104.00     311 ARSENAL STREET
 
                      GS40906A37709, GS40906A37716,           WATERTOWN, MA
02472
 
                      GS40906A37729, GS40906A37730,            
 
                      GS40906A37785, GS40906A38215            
DELL MARKETING
  XD7PM9TW6     1     224-4845   POWEREDGE R710 WITH CHASSIS FOR UP TO   2B186K1
  $ 5,962.87     311 ARSENAL STREET
 
                  EIGHT 2.5-INCH HARD DRIVES               WATERTOWN, MA 02472
 
        1     341-8714   73GB 15K RPM SERIAL-ATTACH SCSI 2.5" HOT PLUG       $
181.09      
 
                  HARD DRIVE                
 
        1     341-8714   73GB 15K RPM SERIAL-ATTACH SCSI 2.5" HOT PLUG       $
181.09      
 
                  HARD DRIVE                
 
        1     341-8714   73GB 15K RPM SERIAL-ATTACH SCSI 2.5" HOT PLUG       $
181.09      
 
                  HARD DRIVE                
 
        1     341-8714   73GB 15K RPM SERIAL-ATTACH SCSI 2.5" HOT PLUG       $
181.09      
 
                  HARD DRIVE                
KINNEY’S
  6097     140     WATER LINE   INSTALL WATER LINE PER FT       $ 8,400.00     3
HATLEY ROAD
CONSTRUCTION
                                  BELFAST, ME 04915
 
        1120     HOT TOP   HOT TOP       $ 3,601.92      
 
        1     PERMITS   PERMITS LIVE TAP AND CURB STOP       $ 1,100.00      
MORE DIRECT
  1854418     2     WS-C3750G-48TS-S   3750G 48PT 10/100/1000-4   SFOC1321Z38T,
SFOC1321Z39V   $ 17,440.20     311 ARSENAL STREET WATERTOWN, MA 02472
 
        2014     CON-SNT-SMS-1   SM; ARTNET 8X5XNBD-SMS-1       $ 2,014.00      
MORE DIRECT
  1866314     20     496234630   DELL ULTRASHARP 1909 WIDE FLAT PANEL WITH      
$ 2,980.00     3 HATLEY ROAD
 
                  HEIGHT ADJUSTABLE STAND 320-7540, 3YR ADV.              
BELFAST, ME 04915
 
                  EXCHANGE WARRANTY                
 
        5     9976309   MD DELL LATITUDE E6400E   6QGZ9K1, CNGZ9K1, FQGZ9K1,   $
6,691.10      
 
                      GQGZ9K1, HPGZ9K1            
MORE DIRECT
  1866315     50     496234630   DELL ULTRASHARP 1909 WIDE FLAT PANEL WITH      
$ 7,372.50     311 ARSENAL STREET
 
                  HEIGHT ADJUSTABLE ST               WATERTOWN, MA 02472

Page 1 of 17



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        50     496234630   DELL ULTRASHARP 1909 WIDE FLAT       $ 7,372.50      
 
                  PANEL WITH HEIGHT ADJUSTABLE ST                
 
                                   
 
        50     496234630   DELL ULTRASHARP 1909 WIDE FLAT       $ 7,372.50      
 
                  PANEL WITH HEIGHT ADJUSTABLE ST                
 
                                   
 
        50     496234630   DELL ULTRASHARP 1909 WIDE FLAT       $ 7,372.50      
 
                  PANEL WITH HEIGHT ADJUSTABLE ST                
 
                                   
 
        5     744988U   TOPSELLER X200 SL9400 1.86G   SR901FC7, SR901FC8,
SR901FC9,   $ 9,018.95      
 
                  2GB 160GB DVDR 12.1-WXGA BT WVB   SR901FCW, SR901FCX          
 
 
                                   
 
        5     43R9151   VERIZON WIRELESS UNDP BROADBAND       $ 727.50      
 
        5     41C9340   3YEAR THINKPAD PROTECTION DEPOT       $ 663.85      
 
        6     43R1988-AJ   2GB PC3-8500 204-PIN DDR3       $ 256.10      
 
                  SDRAM SODIMM FOR SELECT                
 
                  THINKPAD MODELS                
 
        62     NV268AT#ABA   SMART BUY T5730W THIN CLINET   CNV919009W,
CNV91900C6,   $ 24,614.00      
 
                  AMD WES 1GB/2FL WIFI   CNV91900C7, CNV91900CB,            
 
                      CNV91900CF, CNV91900CN,            
 
                      CNV91900DW, CNV91900DX,            
 
                      CNV91900XL, CNV91900XM,            
 
                      CNV91900XV, CNV91900XW,            
 
                      CNV91900XY, CNV91900Y7,            
 
                      CNV91900YJ, CNV91900YS,            
 
                      CNV91900YT, CNV9190056L,            
 
                      CNV91905MS, CNV91905PF,            
 
                      CNV9200H8G, CNV9200HCY,            
 
                      CNV9200HD9, CNV9200HDF,            
 
                      CNV9200HDG, CNV9200HF9,            
 
                      CNV9200HFF, CNV9200HFX,            
 
                      CNV9220HG0, CNV9200HG3,            
 
                      CNV9200HGS, CNV9200HGW,            
 
                      CNV9210LFF, CNV9210LFH,            
 
                      CNV9210LFL, CNV9210LFQ,            
 
                      CNV9210LFZ, CNV9210LG0,            
 
                      CNV9210LG4, CNV9210LGJ,            

Page 2 of 17



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
                      CNV9210LGY, CNV9210LGZ,            
 
                      CNV9210LH8, CNV9210LHJ,            
 
                      CNV9210LHV, CNV9210LJ9,            
 
                      CNV922021R, CNV922024W,            
 
                      CNV922025G, CNV922025Z,            
 
                                   
 
                      CNV9220264, CNV9220267,            
 
                      CNV9220269, CNV922026G,            
 
                      CNV922026H, CNV922026K,            
 
                      CNV922026L, CNV922026M,            
 
                      CNV922026R, CNV922027C,            
 
                      CNV922027F, CNV922027K            
 
                                   
 
        38     NV268AT#ABA   SMART BUY T5730W THIN CLINET AMD WES 1GB/2FL WIFI  
CNV91900BS, CNV91900BZ,   $ 15,086.00      
 
                      CNV91905BJ, CNV91905F7,            
 
                      CNV9200H73, CNV9200H74,            
 
                      CNV9200H7K, CNV9220H9V,            
 
                      CNV9200HB4, CNV9220HB5,            
 
                                   
 
                      CNV9200HB6, CNV9200HB7,            
 
                      CNV9200HB6, CNV9200HB7,            
 
                      CNV9200HB9, CNV9200HBB,            
 
                      CNV9200HBC, CNV9200HBD,            
 
                      CNV9200HBG, CNV9200HBL,            
 
                                   
 
                      CNV9200HBP, CNV9200HBS,            
 
                      CNV9200HBT, CNV9200HC5,            
 
                      CNV9200HDS, CNV9200HDY,            
 
                      CNV9210LFB, CNV9210LH0,            
 
                      CNV9210LHT, CNV922020J,            
 
                                   
 
                      CNV922020R, CNV922023N,            
 
                      CNV922023T, CNV9220244,            
 
                      CNV922024D, CNV9220251,            
 
                      CNV9220253, CNV922025N,            
 
                      CNV9220271, CNV922027B            
 
                                   
 
        10     CSP-491366921   LATITUDE E4300 DUO SP9300 2.26GHZ 3GB 64GB  
14N8JK1, 24N8JK1, 93N8JK1,   $ 15,908.70      
 
                  SSD DVDRW WLAN 151   B3N8JK1, C3N8JK1, D3N8JK1,            
 
                      F3N8JK1, G3N8JK1, H3N8JK1,            
 
                      J3N8JK1            

Page 3 of 17



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
                                   
 
        10     CSP-491373502   MD DELL LATITUDE E6500T   137YBK1, 2X7YBK1,
3X7YBK1,   $ 13,974.00      
 
                      4X7YBK1, C27YBK1, D27YBK1,            
 
                      F27YBK1, G27YBK1, H27YBK1,            
 
                      J27YBK1            
 
        1     XGX-00055   XBOX 360 ARCADE SYSTEM XBOX 360 EN/ES US  
310975391605   $ 205.00      
 
                  HDWR NTSC                
 
        3     B4F-00014   XBOX 360 WIRELESS CONTROLLER BLACK  
02880710561833,02880883442833,   $ 105.00      
 
                      02880883882833            
 
        10     497067217   DELL P2210, 22 INCH VIS PROFESSIONAL       $ 1,870.00
     
 
                  WIDESCREEN, FLAT PANEL 320-8103                
 
        5     CSP-491372090   MD DELL LATITUDE E6400E   2QGZ9K1, 8PGZ9K1,
CPGZ9K1,   $ 6,691.10      
 
                      9PGZ8K1, FPGZ9K1            
ADTECH
  198736     1     7028411   EXTRON VTT001 MAAP (BLACK)       $ 250.00     311
ARSENAL STREET
SYSTEMS
                                  WATERTOWN, MA 02472
 
        1     6058201   EXTRON VTR001 TWISTED PAIR TRANSMITTER       $ 250.00  
   
 
        1     7031413   INLINE RJ45 PUCH BLOCK (BLACK)       $ 53.00      
 
        1     01-4FUSION-NM   REVO LABS FUSION 4 MICROPHONE SYSTEM,       $
3,548.00      
 
        1     01-EXEMIC-BLK11   REVO LABS SOLO LAPEL MICROPHONE       $ 175.00  
   
 
        3     05-TBLMIC-OM-11   REVO LABS SOLO TABLETOP BOUNDARY       $ 525.00
     
 
                  MICROPHONE                
 
        1     07-TTDIAL-01   REVO LABS SOLO TABLETOP DIALER       $ 395.00      
 
        1     6081803   EXTRON MEDIALINK 104 IP PLUS (WHITE/BLACK)       $
736.00      
 
        1     2649003   EXTRON 12’ VGA CABLE M-M W/AUDIO       $ 39.00      
 
        1     CABLE   INSTALLATION CABLES & CONNECTORS       $ 211.00      
 
        1     DESIGN   ADTECH DESIGN & ENGINEERING       $ 250.00      
 
        1     PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 250.00      
 
        1     LABOR   INSTALLATION LABOR       $ 1,320.00      
 
        1     PM   PROJECT MANAGEMENT       $ 220.00      
 
        1     GENADM   GENERAL ADMINISTRATION       $ 150.00      
 
        1     6085001   EXTRON HPA 1001 AMPLIFIER       $ 398.00      
 
        1     6057201   EXTRON MVC 121 MICROPHONE AND LINE LEVEL       $ 263.00
     
 
                  MIXER                
 
                                   

Page 4 of 17



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        2     SM52T-W   ATLAS/SOUNDOLIER WALL MOUNTED SPEAKER       $ 180.00    
 
 
                  (WHITE)                
 
        1     P63F   SAMSUNG 63" PLASMA DISPLAY   AQDRHCEQB00019   $ 4,150.00  
   
 
        1     PST-2133   CHIEF LARGE SCREEN STATIC WALL MOUNT       $ 155.00    
 
ADTECH
  198735     2     SM52T-W   ATLAS/SOUNDOLIER WALL MOUNTED SPEAKER       $
180.00     311 ARSENAL STREET
SYSTEMS
                  (WHITE)               WATERTOWN, MA 02472
 
        1     7028411   EXTRON VTT001 MAAP (BLACK)       $ 250.00      
 
        1     6058201   EXTRON VTR001 TWISTED PAIR TRANSMITTER       $ 250.00  
   
 
        1     7031413   INLINE RJ45 PUCH BLOCK (BLACK)       $ 53.00      
 
        1     P50F   SAMSUNG 50" PLASMA DISPLAY   AQC2HCES200010   $ 1,749.00  
   
 
        1     01-4FUSION-NM   REVO LABS FUSION 4 MICROPHONE SYSTEM       $
3,548.00      
 
        1     01-EXEMIC-BLK11   REVO LABS SOLO LAPEL MICROPHONE       $ 175.00  
   
 
        3     05-TBLMIC-OM-11   REVO LABS SOLO TABLETOP BOUNDARY       $ 525.00
     
 
                  MICROPHONE                
 
        1     07-TTDIAL-01   REVO LABS SOLO TABLETOP DIALER       $ 395.00      
 
        1     6081803   EXTRON MEDIALINK 104 IP PLUS (WHITE/BLACK)       $
736.00      
 
        1     PST16   CHIEF 16" CENTER STUD MOUNT       $ 95.00      
 
        1     PSBUB   CHIEF UNIVERSAL LARGE FLAT PANEL DISPLAY       $ 125.00  
   
 
                  MOUNTING BRACKET                
 
        1     2649003   EXTRON 12' VGA CABLE M-M W/AUDIO       $ 39.00      
 
        1     CABLE   INSTALLATION CABLES & CONNECTORS       $ 246.00      
 
        1     DESIGN   ADTECH DESIGN & ENGINEERING       $ 250.00      
 
        1     PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 250.00      
 
        1     LABOR   INSTALLATION LABOR       $ 1,540.00      
 
        1     PM   PROJECT MANAGEMENT       $ 440.00      
 
        1     GENADM   GENERAL ADMINISTRATION       $ 150.00      
 
        1     6085001   EXTRON HPA 1001 AMPLIFIER       $ 398.00      
 
        1     6057201   EXTRON MVC 121 MICROPHONE AND LINE LEVEL       $ 263.00
     
 
                  MIXER                
ADTECH
  198738     1     LVP-XL550U   MITSUBISHI LVP-XL550U LCD PROJECTOR   0006483  
$ 1,840.00     311 ARSENAL STREET
SYSTEMS
                                  WATERTOWN, MA 02472
 
        1     7028411   EXTRON VTT001 MAAP (BLACK)       $ 250.00      

Page 5 of 17



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        1     6058201   EXTRON VTR001 TWISTED PAIR TRANSMITTER       $ 250.00  
   
 
        1     7031413   INLINE RJ45 PUCH BLOCK (BLACK)       $ 53.00      
 
        1     85410   DALITE MODEL C SCREEN WITH CSR       $ 385.00      
 
        1     6042922   EXTRON WP170 WALL PLATE (WHITE)       $ 150.00      
 
        6     FAP42T   ATLAS/SOUNDOLIER 4” LOUDSPEAKER       $ 372.00      
 
        1     01-8FUSION-NM   REVO LABS FUSION 8 MICROPHONE SYSTEM       $
4,564.00      
 
        1     01-EXEMIC-BLK11   REVO LABS SOLO LAPEL MICROPHONE       $ 175.00  
   
 
        7     05-TBLMIC-OM-11   REVO LABS SOLO TABLETOP BOUNDARY       $
1,225.00      
 
                  MICROPHONE                
 
                                   
 
        1     07-TTDIAL-01   REVO LABS SOLO TABLETOP DIALER       $ 395.00      
 
        1     6081803   EXTRON MEDIALINK 104 IP PLUS (WHITE/BLACK)       $
736.00      
 
        1     CABLE   INSTALLATION CABLES & CONNECTORS       $ 282.00      
 
        1     DESIGN   ADTECH DESIGN & ENGINEERING       $ 250.00      
 
        1     PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 250.00      
 
        1     LABOR   INSTALLATION LABOR       $ 1,760.00      
 
        1     PM   PROJECT MANAGEMENT       $ 440.00      
 
        1     GENADM   GENERAL ADMINISTRATION       $ 150.00      
 
                                   
 
        1     6057201   EXTRON MVC 121 MICROPHONE AND LINE LEVEL       $ 263.00
     
 
                  MIXER                
 
                                   
 
        1     PRG-UNV   PEERLESS PRECISION GEAR UNIVERSAL       $ 134.00      
 
                  PROJECTOR MOUNT (BLACK)                
 
        1     CMS440   CHIEF SUSPENDED CEILING PLATE       $ 68.00      
 
        1     6085001   EXTRON HPA 1001 AMPLIFIER       $ 398.00      
 
        2     2649003   EXTRON 12’ VGA CABLE M-M W/AUDIO       $ 78.00      
ADTECH
  198737     1     7028411   EXTRON VTT001 MAAP (BLACK)       $ 250.00     311
ARSENAL STREET
SYSTEMS
                                  WATERTOWN, MA 02472
 
                                   
 
        1     6058201   EXTRON VTR001 TWISTED PAIR TRANSMITTER       $ 250.00  
   
 
                                   
 
        1     7031413   INLINE RJ45 PUCH BLOCK (BLACK)       $ 53.00      
 
        1     6042922   EXTRON WP170 WALL PLATE (WHITE)       $ 150.00      
 
        6     FAP42T   ATLAS/SOUNDOLIER 4” LOUDSPEAKER       $ 372.00      
 
        1     01-8FUSION-NM   REVO LABS FUSION 8 MICROPHONE SYSTEM       $
4,564.00      
 
        1     01-EXEMIC-BLK11   REVO LABS SOLO LAPEL MICROPHONE       $ 175.00  
   

Page 6 of 17



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        7     05-TBLMIC-OM-11   REVO LABS SOLO TABLETOP BOUNDARY MICROPHONE    
  $ 1,225.00      
 
        1     6081803   EXTRON MEDIALINK 104 IP PLUS (WHITE/BLACK)       $
736.00        
 
        2     2649003   EXTRON 12’ VGA CABLE M-M W/AUDIO       $ 78.00      
 
        1     DESIGN   ADTECH DESIGN & ENGINEERING       $ 250.00      
 
        1     PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 250.00      
 
        1     LABOR   INSTALLATION LABOR       $ 1,760.00      
 
        1     PM   PROJECT MANAGEMENT       $ 440.00      
 
        1     GENADM   GENERAL ADMINISTRATION       $ 150.00      
 
        1     07-TTDIAL-01   REVO LABS SOLO TABLETOP DIALER       $ 395.00      
 
        1     CABLE   INSTALLATION CABLES & CONNECTORS       $ 282.00      
 
        1     6085001   EXTRON HPA 1001 AMPLIFIER       $ 398.00      
 
        1     6057201   EXTRON MVC 121 MICROPHONE AND LINE LEVEL MIXER       $
263.00      
 
        1     CMS440   CHIEF SUSPENDED CEILING PLATE       $ 68.00      
 
        1     PRG-UNV   PEERLESS PRECISION GEAR UNIVERSAL       $ 134.00      
 
                  PROJECTOR MOUNT (BLACK)                
 
        1     LVP-XL550U   MITSUBISHI LVP-XL550U LCD PROJECTOR   0006259   $
1,840.00      
GMC SOFTWARE
  PFI 0000085     1     MISC   SECOND PAYMENT TO THIS INVOICE FOR ADDING       $
86,775.00     311 ARSENAL STREET
 
                  THE LINE DATA INPUT MODULE               WATERTOWN, MA 02472
CDW
  PTC4610     20     KTM5780LP/4G   KINGSTON 4GB DDR2 667 LOW PWR KIT       $
2,600.00     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
CDW
  PTL6257     1     SURTA3000XL   APC SMARTUPS RT 3000VA *L5-30 PLUG       $
1,815.98     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
CDW
  PTL6258     2     0274-004   AXIS 215 PTZ IP NETWORK CAMERA       $ 1,860.00  
  311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
MORE DIRECT
  1867998     50     497067217   DELL P2210, 22 INCH VIS PROFESSIONAL       $
9,350.00     311 ARSENAL STREET
 
                  WIDESCREEN. FLAT PANEL 320-8103               WATERTOWN, MA
02472  
MORE DIRECT
  1878377     900     41721B-01   RNWL CLIENT MGMT SUITE BASIC 10-999U       $
11,205.00     311 ARSENAL STREET
 
                                  WATERTOWN, MA 02472
 
        2     46221B-07   RNWL SVCS & ASSET MGMT SUITE LEVEL 2 AUP       $
1,903.96      
 
                  BASIC                

Page 7 of 17



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        25     46321B-07   RNWL SVCS & ASSET MGMT SUITE LEVEL 3 AUP BASIC      
$  5,658.75       
 
        150     41701B-07   CLIENT MGMT SUITE BASIC G&P10-999U       $ 6,922.50
     
IBML
  45718     1     853-00032   FIELD INSTALL ITS, ENVELOPE DETECTION W/ DOCNETICS
      $ 14,018.00     3 HATLEY ROAD BELFAST, ME 04915
MORE DIRECT
  1878525     10     491366921   LATITUDE E4300 DUO SP9300 2.26GHZ 3GB 64GB SSD
DVDRW WLAN 1510 XPP 6-CELL 3YR 7X24 E-PORT AND CASE   69ZYSK1,79ZYSK1,89ZYSK1,
99ZYSK1,B9ZYSK1,C9ZYSK1,
D9ZYSK1,F9ZYSK1,G9ZYSK1,
H9ZYSK1   $ 15,908.70     311 ARSENAL STREET WATERTOWN, MA 02472
 
                                 
 
        11     491372090   LATITUDE E6400 14 INCH DUO P8600 2 4GHZ 3GB 64GB SSD
DVDRW WLAN 1510 XPP 9-CELL 3YR 7X24 E-PORT AND CASE   152ZSK1,252ZSK1,352ZSK1,
452ZSK1,552ZSK1,652ZSK1,
752ZSK1,852ZSK1,G42ZSK1,
H42ZSK1,J42ZSK1   $ 14,720.42      
 
        4     491373502   LATITUDE E6500 15 4INCH DUO P8600 2 4GHZ 3GB 64GB SSD
DVDRW WLAN 1510 XPP 9-CELL 3YR 7X24 E-PORT AND CASE   732ZSK1,832ZSK1,932ZSK1,
B32ZSK1   $ 5,589.60      
 
                                   
 
        1     497771566   LATITUDE E6500 15 4WUXGA P8600 2 4GHZ 3GB 64GB SSD XPP
VISTA BUS DVDRW WLAN 9CELL 90W EPORT CASE 3YR PRO AND COMPLETE CARE       $
1,555.88      
MORE DIRECT
  1883529     24     491372090   LATITUDE E6400 14 INCH DUO P8600 2 4GHZ 3GB
64GB SSD DVDRW WLAN 1510 XPP 9-CELL 3YR 7X24 E-PORT AND CASE   1FCDTK1, 3DCDTK1,
3FCDTK1,
4FCDTK1, 5DCDTK1, 5FCDTK1,
6DCDTK1, 6FCDTK1, 7FCDTK1,
8DCDTK1, 8FCDTK1, 9DCDTK1,   $ 32,117.28     311 ARSENAL STREET WATERTOWN, MA
02472
 
                      9FCDTK1, BDCDTK1, BFCDTK1,
CFCDTK1, DDCDTK1, DFCDTK1,            
 
                      FDCDTK1, FFCDTK1, GFCDTK1,            
 
                      HDCDTK1, HFCDTK1, JDCDTK1            
PAR 4 TECHNOLOGY GROUP
  442     3     WDMES5000TN   500GB MY PASSPORT ESSENTIAL, SILVER, USB2.0-2.5IN
EXTERNAL HARD DRIVE       $ 375.00     501 BROAD ST., STE 307 ROME, GA 30161
MORE DIRECT
  1914863     5     41C9340   3 YEAR THINKPAD PROTECTION DEPOT       $ 663.85  
  311 ARSENAL STREET WATERTOWN, MA 02472

Page 8 of 17



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY     ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
        5     43R1988-AJ   2GB PC3-8500 204-PIN DDR3 SDRAM SODIMM FOR          
     
 
                  SELECT THINKPAD MODELS       $ 256.10      
BROADLEAF
  7398     1         RIVERBED STEELHEAD APPLIANCE 5050-M W/4       $ 51,995.00  
  3 HATLEY ROAD BELFAST,
SERVICES
                  ONBOARD GBE BYPASS PORTS (9000               ME 04915
 
                  CONNECTIONS/90MBPS)                
 
        1         DISCOUNT       -$  13,569.70      
BROADLEAF
  7397     1         RIVERBED STEELHEAD APPLIANCE 5050-H W/4       $ 71,995.00  
  55 MIDDLESEX TPKE
SERVICES
                  ONBOARD GBE BYPASS PORTS (18,000               BEDFORD, MA
01730
 
                  CONNECTIONS 155MBPS)                
 
        1         4 PORT 1GBE TX COPPER NIC FOR STEELHEAD       $ 2,595.00      
 
                  XX50                
 
        1         DISCOUNT       -$  18,725.30      
 
        1         4 PORT 1GBE TX COPPER NIC FOR STEELHEAD       $ 2,595.00      
 
                  XX50 (FOR BELFAST UNIT)                
ADTECH SYSTEMS,
  199347     1     PST-2133   CHIEF LARGE SCREEN STATIC WALL MOUNT       $
155.00     3 HATLEY ROAD
INC.
                                  BELFAST, ME 04915
 
        1     P63FP   SAMSUNG 63” PLASMA DISPLAY   ASQEHCES700007   $ 4,150.00  
   
ADTECH SYSTEMS,
  198794     1     CDA-2EQA   FSR COMPUTER DISTRIBUTION AMPLIFIER       $ 184.00
    3 HATLEY ROAD
INC.
                                  BELFAST, ME 04915
 
        4     FAP42T   ATLAS/SOUNDOLIER 4” LOUDSPEAKER       $ 248.00      
 
        1     01-4FUSION-NM   REVO LABS FUSION 4 MICROPHONE SYSTEM       $
3,548.00      
 
        1     01-EXEMIC-BLK11   REVO LABS SOLO LAPEL MICROPHONE       $ 175.00  
   
 
        3     05-TBLMIC-OM-11   REVO LABS SOLO TABLETOP BOUNDARY       $ 525.00
     
 
                  MICROPHONE                
 
        1     07-TTDIAL-01   REVO LABS SOLO TABLETOP DIALER       $ 395.00      
 
        1     6081803   EXTRON MEDIALINK 104 IP PLUS (WHITE/BLACK)       $
736.00      
 
        1     2649003   EXTRON 12’ VGA CABLE M-M W/AUDIO       $ 39.00      
 
        1     CABLE   INSTALLATION CABLES & CONNECTORS       $ 246.00      
 
        1     DESIGN   ADTECH DESIGN & ENGINEERING       $ 250.00      
 
        1     PROGRAM   ADTECH CONTROL SYSTEM PROGRAMMING       $ 250.00      
 
        1     LABOR   INSTALLATION LABOR       $ 1,760.00      
 
        1     PM   PROJECT MANAGEMENT       $ 110.00      
 
        1     GENADM   GENERAL ADMINISTRATION       $ 150.00      
 
        1     6085001   EXTRON HPA 1001 AMPLIFIER       $ 398.00      

Page 9 of 17



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      1   6057201   EXTRON MVC 121 MICROPHONE AND LINE LEVEL MIXER       $
263.00      
DELL
  XDDJ4JTM1   1   A2978368   WORKSTATION 6 FOR WINDOWS -10 PACK OF LICENSES    
  $ 1,231.17     311 ARSENAL STREET
WATERTOWN, MA 02472
 
      10   A2978357   WORKSTATION -1YR PLATINUM SNS -24X7 SUPPORT FOR
SUBSCRIPTION       $ 440.10      
DELL
  XDDD6N8M2   1   224-4845   POWEREDGE R710 WITH CHASSIS FOR UP TO EIGHT
2.5-INCH HARD DRIVES   JHCMYK1   $ 12,541.03     311 ARSENAL STREET
WATERTOWN, MA 02472
 
      1   341-8714   73GB 15K RPM SERIAL-ATTACH SCSI 2.5" HOT PLUG HARD DRIVE  
    $ 186.48      
 
      1   341-8714   73GB 15K RPM SERIAL-ATTACH SCSI 2.5" HOT PLUG HARD DRIVE  
    $ 186.48      
DELL
  XDDCNWDT4   4   A2977762   VSPHERE 4 ENTERPRISE -1 SOCKET
LICENSE-CONSOLIDATION AVAILABILITY AUTO RESOURCE MGMT FEATURES       $ 9,358.72
    311 ARSENAL STREET
WATERTOWN, MA 02472
 
      4   A2977758   VSPHERE 4 ENTERPRISE -1YR PLATINUM SNS -24X7 SUPPORT AND
SUBSCRIPTION       $ 2,702.56      
PAR 4 TECHNOLOGY GROUP
  459   12   KTM2865SR/4G   KINGSTON 4GB IBM ESERVER 400MHZ SGL RANK XSERIES
336/346/366 SYSTEMS       $ 1,848.00     501 BROAD ST, STE 307
ROME, GA 30161
 
      8   KTM5780LP/8G   EACH 1-2 DAY ETA KINGSTON 8GB (2X4GB) MEMORY XSERIES
3550 SYSTEMS       $ 2,312.00      
PAR 4 TECHNOLOGY GROUP
  465   10   39Y9566   RSA-II SLIMLINE ADPATER FOR XSERIES       $ 3,572.00    
501 BROAD ST, STE 307
ROME, GA 30161
PAR 4 TECHNOLOGY GROUP
  464   6   KTM5861K2/8G   KINGSTON MEMORY - 8GB (2X4GB) - DIMM FOR X SERIES 346
      $ 2,856.00     501 BROAD ST, STE 307
ROME, GA 30161
 
      8   KTM5780LP/8G   EACH 1-2 DAY ETA KINGSTON 8GB (2X4GB) MEMORY XSERIES
3550 SYSTEMS       $ 2,312.00      
DELL
  XDDD74NT2   1   224-4845   POWEREDGE R710 WITH CHASSIS FOR UP TO EIGHT
2.5-INCH HARD DRIVES   HHCMYK1   $ 12,541.03     311 ARSENAL STREET
WATERTOWN, MA 02472
 
      1   341-8714   73GB 15K RPM SERIAL-ATTACH SCSI 2.5" HOT PLUG HARD DRIVE  
    $ 186.48      

Page 10 of 17



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
 
      1   341-8714   73GB 15K RPM SERIAL-ATTACH SCSI 2.5” HOT PLUG HARD DRIVE  
    $ 186.48      
 
                             
DELL
  XDF6CJ9W9   1   224-0310   E-CX4-480C STORAGE PROCESSOR ENCLOSURE   HWJBFD1  
$ 102,308.12     3 HATLEY ROAD BELFAST, ME 04915
 
      1   224-0288   E-FC4 DISK ARRAY ENCLOSURE FOR CX4 ARRAYS   1XJBFD1   $
10,559.17      
 
      1   224-0288   E-FC4 DISK ARRAY ENCLOSURE FOR CX4 ARRAYS   DKGBFD1   $
21,000.52      
 
      1   224-0288   E-FC4 DISK ARRAY ENCLOSURE FOR CX4 ARRAYS   HCJBFD1   $
13,674.43      
 
      13   224-0288   E-FC4 DISK ARRAY ENCLOSURE FOR CX4 ARRAYS   5XJBFD1,
CXJBFD1, DXJBFD1,
FXJBFD1, JWJBFD1, 2XJBFD1,
3XJBFD1, 4XJBFD1, 9XJBFD1,
8XJBFD1, 7XJBFD1, 6XJBFD1,
BXJBFD1   $ 197,816.71      
MORE DIRECT
  1884015   25   496234630   DELL ULTRASHARP 1909 WIDE FLATPANEL WITH HEIGHT
ADJUSTABLE STAND   CNV9190544, CNV9190547,   $ 3,686.25     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                CNV919054C, CNV919054G,          
 
                CNV919054J, CNV919054K,          
 
                  CNV919054L, CNV919054P,            
 
                  CNV919054S, CNV9190556,            
 
                  CNV9190557, CNV919055R,            
 
                  CNV919055V, CNV919055W,            
 
                  CNV919055X, CNV919055Y,            
 
                  CNV9190560, CNV9190561,            
 
                  CNV9190564, CNV9190568,

           
 
                  CNV9190579, CNV919057G,            
 
                  CNV919057M, CNV919057P,            
 
                  CNV919057Z            
 
      25   NV268AT#ABA   T5730W WIFI MS WES TC SBY       $ 10,425.00      
DELL
  PTZ1569   1   0274-004   AXIS 215 PTZ IP NETWORK CAMERA       $ 930.00     311
ARSENAL STREET WATERTOWN, MA 02472
 
                               
 
      1   0248-001   AXIS 295 VIDEO SURVEILLANCE   HU0050917175   $ 325.00      
PES
  2009-9-044   1   WILL SWANSON   ENGAGEMENT FEE FOR ALTIRIS MAINTENANCE AND
KNOWLEDGE TRANSFER       $ 7,500.00     311 ARSENAL STREET
WATERTOWN, MA 02472

Page 11 of 17



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
SUBURBAN ELECTRIC
      1       FURNISH AND INSTALL NEW 10KVA UPS FOR NEW NOC ROOM       $ 
29,500.00      311 ARSENAL STREET
WATERTOWN, MA 02472
CMS COMMUNICATIONS
  0917452-IN   40   4621SW   IP PHONE - GRAY       $ 8,800.00     311 ARSENAL
STREET
WATERTOWN, MA 02472 
CMS COMMUNICATIONS
  0914551-IN   60   4621SW   IP PHONE - GRAY       $ 13,200.00     3 HATLEY ROAD
BELFAST, ME 04915 
SOFTEK SOFTWARE
  090728ATH1   1       SOFTEK BARCODE READER TOOLKIT FOR LINUX DISTRIBUTION
LICENSE       $ 2,999.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
      1       SOFTEK BARCODE READER TOOLKIT FOR LINUX SITE LICENSE       $
2,999,00      
 
      1       10% DISCOUNT     - $ 599.80      
IBML
  46215   4   500-00004   APPLICATION PROGRAMMING SERVICE       $ 720.00     3
HATLEY ROAD
BELFAST, ME 04915
 
      4   500-00005   SOFTWARE CONFIGURATION - HOURLY       $ 700.00      
CDW
  QBV4253   1   WAGSLABOUR   APC TIME AND MATERIALS EAGLE TEST       $ 859.63  
  311 ARSENAL STREET
WATERTOWN, MA 02472
CDW
  PTR9915   4   SURTA3000XL   APC SMARTUPS RT 3000VA *L5-30 PLUG       $
7,263.92     311 ARSENAL STREET
WATERTOWN, MA 02472
CDW
  PTR9916   1   0202-054   AXIS CAMERA STATION 4 LIC       $ 605.17     311
ARSENAL STREET
WATERTOWN, MA 02472
DELL
  XDCPR8W79   1   223-4229   POWEREDGE R900, 2X QUAD CORE X7350 XEON, 2.93GHZ,
8M CACHE 130W, 1066MHZ FSB       $ 20,599.97     55 MIDDLESEX TPKE
BEDFORD, MA 01730
 
      2   341-4606   Qlogic 2460 4GB Optical Fiber Channel HBA, PCI-E Card      
$ 1,008.16      
POST ASSOCIATES D/B/A ROBERT MANNA
  42251   3   CV   CLEARVUE PER DRAWING R08234.3346CV2- 5X10 ON RISER
R08234.3346RV3 - RISER 48"L X 14"D X 12"T       $ 5,478.30     3 HATLEY ROAD
BELFAST, ME 04915
 
      150   CVL   CLEARVUE LABLEL HOLDER CLIP ON TYPE CLEAR 7/8" TALL 5" LONG  
    $ 0.00      
 
      1   44TD   CHECK TRAY CABINET W/DOOR LOCKING       $ 2,020.70      
 
      44   235RWNFBL   TRAY, CHECK BLUE       $ 957.00      

Page 12 of 17



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
BROADLEAF SERVICES
  7396   1       BROADLEAF PROFESSIONAL SERVICES: SUPPORT IN CONFIGURING AND
SETTING UP THE RIVERBED UNITS AND BEDFORD AND BELFAST UNITS       $ 3,000.00    
311 ARSENAL STREET
WATERTOWN, MA 02472
MORE DIRECT
  1930403   25   496234630   DELL ULTRASHARP 1909 WIDE FLAT PANEL WITH HEIGHT
ADJUSTABLE STAND       $ 3,725.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
      5   509972197   LATITUDE E6400 CORE 2 DUO P8600 2.4GHZ 3GB 64GB SSD DVDRW
WLAN 1510 XPP E-PORT 9-CELL CASE 3YR 7X24   1Q951L1,9P951L1, CP981L1, FP951L1,
HP951L1   $ 7,146.75      
MORE DIRECT
  1938732   2   152802   SWCH CATALYST 3750 24PT-10/100/1000 SMI S/W  
SFDO1337Z01R, SFDO1337Z03Z   $ 7,536.50     311 ARSENAL STREET
WATERTOWN, MA 02472
 
      2812   388979   SMARTNET 8X5XNBD-SMS-1       $ 2,812.00      
DELL
  XDJ6MDR91   1   223-1695   POWER VAULT MD3000I ISCSI RAID ARRAY WITH TWO
DUAL-PORT CONTROLLERS   90Z37L1   $ 12,174.91     311 ARSENAL STREET
WATERTOWN, MA 02472
DELL
  XDJ76T743   4   A1998754   1GB SINGLE PORT ISCSI HBA PCIE   LFC0917J39163   $
2,569.56     311 ARSENAL STREET
WATERTOWN, MA 02472
MORE DIRECT
  1933719   15   9976309   MD DELL LATITUDE E6400E   18VJVK1, 28VJVK1, 38VJVK1,
58VJVK1, 68VJVK1, 77VJVK1, 78VJVK1, 87VJVK1, 97VJVK1, B7VJVK1, D7VJVK1, F7VJVK1,
G7VJVK1, H7VJVK1, J7VJVK1   $ 20,073.30     311 ARSENAL STREET
WATERTOWN, MA 02472
 
      10   9971276   MOREDIRECT LATITUDE 300 DUO SP9300   2LMLVK1, 4PMLVK1,
4QMLVK1, 6MMLVK1, 6RMLVK1, 9NMLVK1, FLMLVK1, FPMLVK1, HMMLVK1, JKMLVK1   $
15,908.70      
 
      20   10076615   MOREDIRECT DELL P2210 22" VIS PRO W/F   A00,
CN0U828K74445957DMMS, CN0U828K74445957E1MS, CN0U828K74445957E49S,
CN0U828K74445957E4BS, CNQU828K74445957E4CS, CN0U828K74445957E4DS,   $ 3,740.00  
   

Page 13 of 17



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                      VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION  
 
                  CN0U828K74445957E4ES, CN0U828K74445957E4GS,
CN0U828K74445957E4JS, CN0U828K74445957E4KS, CN0U828K74445957E4MS,
CN0U828K74445957E4NS,                
 
                                   
 
                  CN0U828K74445957E4PS,                
 
                  CN0U828K74445957E4RS,                
 
                  CN0U828K74445957E4TS,                
 
                  CN0U828K74445957E4US,                
 
                  CN0U828K74445957E4VS,                
 
                  CN0U828K74445957E4XS,                
 
                  CN0U828K74445957E5MS                
 
      10   9976317   MD DELL LATITUDE E6500T   1KSLVK1, 2KSLVK1, 3KSLVK1,   $
13,974.00          
 
                  BJSLVK1, CJSLVK1, DJSLVK1,                
 
                  FJSLVK1, GJSLVK1, HJSLVK1,                
 
                  JJSLVK1                
 
      9   V13543   TOPSELLER X200 SL9400 1.86G 2GB 160GB DVDR   SR90VFK6,
SR90VFK7, SR90VFK8,   $ 16,234.11          
 
              12.1-WXGA BT WVB   SR90VFK9, SR90VFKA, SR90VFKB,                
 
                  SR90VFKC, SR90VFKD, SR90VFKE                
 
      7   V13543   TOPSELLER X200 SL9400 1.86G 2GB 160GB DVDR   SR90CAGK,
SR90TYNZ, SR90TYP1,   $ 12,626.53          
 
              12.1-WXGA BT WVB   SR90VFK2, SR90VFK3, SR90VFK5                
 
      2   V13543   TOPSELLER X200 SL9400 1.86G 2GB 160GB DVDR   SR90VFKF,
SR90VFKG   $ 3,607.58          
 
              12.1-WXGA BT WVB                    
 
      3   V13543   TOPSELLER X200 SL9400 1.86G 2GB 160GB DVDR   SR90VFKH,
SR90VFKK, SR90VFKL   $ 5,411.37          
 
              12.1-WXGA BT WVB                    
 
      25   T34757   VERIZON WIRELESS UNDP BROADBAND       $ 3,637.50          
 
      25   443773   3 YEAR THINK PAD PROTECTION DEPOT       $ 3,319.25          
 
      25   43R1988-ALC   2GB PC3-8500 204-PIN DDR3 SDRAM SODIMM FOR       $
1,280.50          
 
              SELECT THINKPAD MODELS                    
 
      5   497067217   DELL P2210, 22 INCH VIS PROFESSIONAL       $ 935.00      
   
 
              WIDESCREEN, FLAT PANEL 320-8103                    

Page 14 of 17



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                              VENDOR   INVOICE NO   QTY   ITEM
NO   DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
MORE DIRECT
    1930391       11       509971971     LATITUDE E4300 CORE 2 DUO SP9400 2.4GHZ
3GB 64GB SSD DVDRW WLAN 1510 XPP E-PORT 6-CELL CASE 3YR 7X24   2B891L1, 49891L1,
4B891L1,
6B891L1, 79891L1, 8B891L1,
99891L1, 9B891L1, G9891L1,
H9891L1, J9891L1   $ 18,209.40     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                           
 
            9       509972197     LATITUDE E6400 CORE 2 DUO P8600 2.4GHZ 3GB
64GB SSD DVDRW WLAN 1510 XPP E-PORT 9-CELL CASE 3YR 7X24   268B1L1, 368B1L1,
468B1L1,
568B1L1, 668B1L1, 788B1L1,
868B1L1, C58B1L1, D58B1L1   $ 12,864.15      
 
                                           
 
            16       510108852     LATITUDE E6500 CORE 2 DUO P8600 2.4GHZ 3GB
160GB 256MB NVIDIA QUADRO DVDRW WLAN 1510 XPP E-PORT 9-CELL CASE 3YR 7X24  
184F1L1, 284F1L1, 384F1L1,
484F1L1, 584F1L1, 684F1L1,
784F1L1, 884F1L1, 974F1L1,
B84F1L1, C74F1L1, D74F1L1,
F74F1L1, G74F1L1, H74F1L1,
J74F1L1   $ 25,255.20      
 
                                           
DELL
  XDJ61JF22     2       330-4533     IDRAC6 ENTERPRISE, CUSTOMER, INSTALLATION  
    $ 454.98     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                           
COVISIA SOLUTIONS
  2123063-IN     0.5     FLATFEE   COVISIA PROFESSIONAL SERVICES-50% LABOR
SERVICES FOR PROPOSAL 120635-CITRIX XENAPP 5.0 IMPLEMENTATION       $ 6,000.00  
  311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                           
SEACOAST SECURITY, INC.
    32349       1     GP ALARM   EQUIPMENT       $ 5,172.06     1 HATLEY ROAD
BELFAST, ME 04915
 
                                           
 
            1     LA ALARM   LABOR       $ 520.00      
 
                                           
MORE DIRECT
    1909531       20     4621SWIP   4621SW IP TELEPHONE       $ 3,980.00     311
ARSENAL STREET
WATERTOWN, MA 02472
 
                                           
MORE DIRECT
    1911102       5       V13543     TOPSELLER X200 SL9400 1.86G 2GB 160GB DVDR
12.1-WXGA BT WVB   SR909W8Z, SR90CAGD, SR90CAGF,
SR90CAGL, SR90D6FA   $ 9,018.95     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                           
 
            5       T34757     VERIZON WIRELESS UNDP BROADBAND       $ 727.50  
   
 
                                           
PAR 4 TECHNOLOGY
    493       8       39Y6126     INTEL PRO/1000 PT DUAL PORT SERVER ADAPTER    
  $ 1,688.00     501 BROAD STREET ROME, GA 30161
 
                                           
 
            4     KTM2865SR/4G   KINGSTON 4GB IBM ESERVER 400MHZ SGL RANK
XSERIES 336/346/366 SYSTEMS       $ 720.00      
 
                                           
MORE DIRECT
    1934426       2       511502589     POWEREDGE R610 FOR UP TO 6 DRIVES DUAL
X5550 2.66GHZ 48GB 2X146GB GB NICS PERC 6/I SAS RAID 1 DVD RAILS 3YR STANDARD  
    $ 10,490.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                           

Page 15 of 17



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                          VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE   EQUIPMENT LOCATION
PROFESSIONAL
ENTERPRISE
SOLUTIONS
    2009-11-054       1         ENGAGEMENT FEE-CONSULTING SERVICES       $
7,500.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                       
BROADLEAF
SERVICES
    7472       2         RIVERBED: ONE YEAR GOLD LEVEL SUPPORT FOR
STEELHEAD APPLIANCE MODEL 5050       $ 19,760.00     55 MIDDLESEX BEDFORD,
MA 01730
 
                                       
IBML
    45719       2     853-00060   FIELD INSTALL, IT3 ENVELOPE DETECT W/BARCODE
RECOGNITION       $ 19,551.68     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                       
DELL
  XDFMJ61C9     2     A1998754   1GB SINGLE PORT ISCSI HBA PCIE   GS40906A38261
  $ 1,284.78     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                       
DELL
  XDFTD4WX9     1     224-4846   POWEREDGE R710 WITH CHASSIS FOR UP TO SIX
3.5-INCH HARD DRIVES       $ 7,126.84     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                       
 
            1     341-8718   146GB 15K RPM SERIAL-ATTACH SCSI 3.5” HOT PLUG HARD
DRIVE       $ 182.84      
 
                                       
 
            1     341-8718   146GB 15K RPM SERIAL-ATTACH SCSI 3.5” HOT PLUG HARD
DRIVE       $ 182.84      
 
                                       
BROADLEAF
SERVICES
    7683       1         DELL EQUALLOGIC PS4000X, MAINSTREAM PERFORMANCE, 10K
SAS DRIVES, 9.6TB CAPACITY, 16 X 600GB, DUAL CONTROLLER WITH ONE YEAR NEXT
BUSINESS DAY ON-SITE SERVICE       $ 38,300.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                       
 
            1     DISCOUNT   SPECIAL DISCOUNT       –-$ 10,188.00      
 
                                       
DELL
  XDFN5J6D6     4     A2977762   VSPHERE 4 ENTERPRISE-1 SOCKET LICENSE-
CONSOLIDATION AVAILABILITY AUTO RESOURCE
MGMT FEATURES       $ 9,358.72     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                       
 
            4     A2977758   VSPHERE 4 ENTERPRISE-1YR PLATINUM SNS-24X7
SUPPORT AND SUBSCRIPTION       $ 2,702.56      
 
                                       
DELL
  XDDC7M9T9     4     A1998754   1GB SINGLE PORT ISCSI HBA PCIE   LFC0852H54438
  $ 2,552.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                       
WISE CONSTRUCTION
CORP
    4451       1         PROJECT REQUIREMENTS, DRYWALL, PAINTING,
ACOUSTICAL CEILINGS, FLOORING, NEW WINDOW
BLINDS, SUPERVISION AND INSURANCE, OFF
HOURS WORK PREMIUM AND WISE FEE       $ 11,129.00     311 ARSENAL STREET
WATERTOWN, MA 02472
 
                                       

Page 16 of 17



--------------------------------------------------------------------------------



 



     
EXHIBIT A
TO LEASELINE SUMMARY
TO LEASELINE SCHEDULE NO. LL-011
ATHENAHEALTH, INC.

                                  VENDOR   INVOICE NO   QTY   ITEM NO  
DESCRIPTION   SERIAL NO   PRICE     EQUIPMENT LOCATION
BUILDERS INSTALLED
  3082734   1       EXTERIOR WALLS AND MAIN CEILING-MATERIAL       $ 5,500.00  
  3 HATLEY ROAD
PRODUCTS
              AND LABOR PURSUANT TO CONTRACT               BELFAST, ME 04915  
ENVIRONMENTAL
  25233   1       PROFESSIONAL SERVICES THROUGH THE PERIOD       $ 3,650.00    
3 HATLEY ROAD
HEALTH &
              ENDING APRIL 24, 2009               BELFAST, ME 04915
ENGINEERING, INC.
                                 
ENVIRONMENTAL
  25080   1       PROFESSIONAL SERVICES THROUGH THE PERIOD       $ 3,650.00    
3 HATLEY ROAD
HEALTH &
              ENDING MARCH 27, 2009               BELFAST, ME 04915
ENGINEERING, INC.
                                 
MORE DIRECT
  1928216   25   497067217   DELL P2210, 22 INCH VIS PROFESSIONAL       $
4,675.00     2550 NORTHWINDS PKWY
 
              WIDESCREEN, FLAT PANEL 320-8103               SUITE 175
 
                              ALPHARETTA, GA
 
                              30009
 
                               
 
                             
 
                      $ 1,440,645.51      
 
                             

Page 17 of 17